Exhibit 10.1

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AS INDICATED BY [REDACTED] AND SEPARATELY FILED WITH THE
COMMISSION.

Dated 16 April 2015

CARFIN FINANCE INTERNATIONAL LIMITED

as the Issuer and FCT Noteholder

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

as Arranger and Transaction Agent

DEUTSCHE TRUSTEE COMPANY LIMITED

as Issuer Security Trustee

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

as FleetCo Security Agent

CERTAIN ENTITIES NAMED HEREIN

as Opcos, Servicers and Lessees

CERTAIN ENTITIES NAMED HEREIN

as FleetCos

AVIS BUDGET CAR RENTAL, LLC

as the Parent

AVIS FINANCE COMPANY LIMITED

as Finco, the Subordinated Lender and the Italian VAT Lender

AVIS BUDGET EMEA LIMITED

as Avis Europe

CERTAIN ENTITIES NAMED HEREIN

as the Account Banks

DEUTSCHE BANK AG, LONDON BRANCH

as Issuer Cash Manager, Dutch FleetCo Spanish Account Bank Operator, Dutch
FleetCo German Account Bank Operator, Dutch FleetCo Dutch Account Bank Operator,
French FleetCo Account Bank Operator, and FleetCo Back-up Cash Manager

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

as French Intermediary Bank and FCT Servicer

CACEIS BANK FRANCE

as FCT Custodian

FCT CARFIN

represented by

EUROTITRISATION

as the FCT Management Company

CERTAIN ENTITIES NAMED HEREIN

as the Senior Noteholders

and

CERTAIN OTHER ENTITIES NAMED HEREIN

SIXTH MASTER AMENDMENT AND RESTATEMENT DEED

 

 

LOGO [g911732g31d91.jpg]

Ref: L-235254

Linklaters LLP



--------------------------------------------------------------------------------

Table of Contents

 

Contents    Page   1   

Definitions and Interpretation

     3    2   

Amendment and Restatement of the Original Master Definitions Agreement

     3    3   

Amendments to the Original Framework Agreement

     4    4   

Amendment Date

     5    5   

Transaction Agent

     5    6   

Issuer Security Trustee and FleetCo Security Agent

     5    7   

Senior Noteholders Consent

     5    8   

Transaction Documents

     6    9   

Confirmation of Guarantees

     6    10   

Illegality

     6    11   

Rights and Remedies

     6    12   

Counterparts

     6    13   

Incorporation of Common Terms

     7    14   

Third Party Rights

     7    15   

Governing Law and Jurisdiction

     7   

Schedule 1: The Parties

     8   

Schedule 2 Amended and Restated Master Definitions Agreement

     11   

Execution Page

     133   

 

i



--------------------------------------------------------------------------------

This Amendment and Restatement Deed is made on 16 April 2015 between:

 

(1) CARFIN FINANCE INTERNATIONAL LIMITED, a private limited company incorporated
under the laws of Ireland with registered number 463656 and having its
registered office at 1 Grant’s Row, Lower Mount Street, Dublin 2, Ireland (the
“Issuer” and the “FCT Noteholder”);

 

(2) CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (“Transaction Agent” and
“Arranger”);

 

(3) DEUTSCHE TRUSTEE COMPANY LIMITED (the “Issuer Security Trustee”, acting for
itself and on behalf of the Issuer Secured Creditors);

 

(4) CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (the “FleetCo Security Agent”,
acting for itself and on behalf of the FleetCo Secured Creditors);

 

(5) THE OPCOS, the SERVICERS and LESSEES listed in part 1 of Schedule 1 (The
Parties) hereto including AVIS BUDGET ITALIA S.P.A. (as “VAT Sharing Italian
Opco”, in its capacity as Italian Opco (as defined therein) under the VAT
Sharing Agreement and the Italian Income Tax Consolidation Agreement);

 

(6) THE FLEETCOS listed in part 2 of Schedule 1 (The Parties) hereto;

 

(7) AVIS BUDGET CAR RENTAL, LLC (the “Parent”);

 

(8) AVIS FINANCE COMPANY LIMITED (“Finco”, the “Subordinated Lender”, the
“Central Servicer” and the “Italian VAT Lender”);

 

(9) AVIS BUDGET EMEA LIMITED (“Avis Europe”, together with the Opcos, the
Servicers, the Lessees, the Parent and Finco, the “Avis Obligors”);

 

(10) THE ACCOUNT BANKS listed in part 3 of Schedule 1 (The Parties) hereto;

 

(11) DEUTSCHE BANK AG, LONDON BRANCH (the “Dutch FleetCo Spanish Account Bank
Operator”, the “Dutch FleetCo German Account Bank Operator”, the “Dutch FleetCo
Dutch Account Bank Operator”, the “French FleetCo Account Bank Operator” the
“Issuer Cash Manager”, the “FleetCo Dutch Back-up Cash Manager”, the “FleetCo
French Back-up Cash Manager”, the “FleetCo German Back-up Cash Manager”, the
“FleetCo Italian Back-up Cash Manager” and the “FleetCo Spanish Back-up Cash
Manager”);

 

(12) THE SENIOR NOTEHOLDERS listed in part 4 of Schedule 1 (The Parties) hereto
(the “Senior Noteholders”);

 

(13) STRUCTURED FINANCE MANAGEMENT (IRELAND) LIMITED (the “Issuer Corporate
Services Provider” and the “FleetCo Holdings Corporate Services Provider”);

 

(14) CARFIN FINANCE HOLDINGS LIMITED, a private limited company incorporated
under the laws of Ireland with registered number 463657 and having its
registered office at 1 Grant’s Row, Lower Mount Street, Dublin 2, Ireland
(“FleetCo Holdings”);

 

(15) INTERTRUST (NETHERLANDS) B.V. and VISTRA B.V. (the “Dutch FleetCo Corporate
Services Providers”, together with the Issuer Corporate Services Provider and
the FleetCo Holdings Corporate Services Provider, the “Corporate Services
Providers”);

 

(16) CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (“French Intermediary Bank”
and “FCT Servicer”);

 

2



--------------------------------------------------------------------------------

(17) FCT CARFIN (the “FCT”) represented by EUROTITRISATION (the “FCT Management
Company”);

 

(18) CACEIS BANK FRANCE (the “FCT Custodian”);

 

(19) THE BANK OF NOVA SCOTIA and CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
(the “Issuer Hedge Counterparties”);

 

(20) CACEIS CORPORATE TRUST (the “FCT Registrar”); and

 

(21) DEUTSCHE BANK LUXEMBOURG S.A., a public limited liability company
incorporated under the laws of Luxembourg, registered with the Register of
Commerce and Companies in Luxembourg under number B 9164, whose registered
office is at 2, Boulevard Konrad Adenauer, L-1115 Luxembourg (the “Registrar”),

each of the above a “Party” and together the “Parties” to this Deed.

WHEREAS

 

(A) Certain of the Parties hereto entered into a Master Definitions Agreement
dated 5 March 2013 as amended by an amendment letter dated 19 March 2013 and a
second amendment agreement dated 15 April 2013 and as amended and restated by a
third amendment agreement dated 21 May 2014 and as amended by a fourth master
amendment and restatement deed dated 15 December 2014 and a fifth master
amendment deed dated 17 December 2014 (the “Original Master Definitions
Agreement”).

 

(B) Certain of the Parties hereto entered into a Framework Agreement dated
5 March 2013, as amended by an amendment letter dated 19 March 2013 and a second
amendment agreement dated 15 April 2013 and as amended and restated by a third
amendment agreement dated 21 May 2014 and as amended by a fourth master
amendment and restatement deed dated 15 December 2014 (the “Original Framework
Agreement”).

 

(C) The Parties have agreed to amend and restate the Original Master Definitions
Agreement and amend the Original Framework Agreement on the terms and conditions
set out below.

 

1 Definitions and Interpretation

 

1.1 Unless otherwise defined herein or the context otherwise requires, terms
defined in the Original Master Definitions Agreement (as amended or amended and
restated from time to time) have the same meaning in this Deed. Subject to
Clause 1.2 below, the provisions of clause 2 (Principles of Interpretation and
Construction) of the Original Master Definitions Agreement (as amended or
amended and restated from time to time) shall apply herein as if set out in full
herein and as if references therein to a “Relevant Agreement” were to this Deed.
In addition, “Amendment Date” means 20 April 2015.

 

1.2 A reference to a “Clause” is a reference to a clause of this Deed.

 

2 Amendment and Restatement of the Original Master Definitions Agreement

 

2.1 The Original Master Definitions Agreement is amended and restated in the
form set out in Schedule 2 (Amended and Restated Master Definitions Agreement)
(the “Amended and Restated Master Definitions Agreement”) and the rights and
obligations of the parties (excluding such rights and obligations accrued prior
to the Amendment Date) to the Original Master Definitions Agreement shall be
governed by the Amended and Restated Master Definitions Agreement.

 

3



--------------------------------------------------------------------------------

3 Amendments to the Original Framework Agreement

 

3.1 The Original Framework Agreement shall be amended as follows:

 

  3.1.1 by deleting paragraph (ii)(B) of clause 4.2.27 (Liquidation Agent) in
its entirety and replacing it with the following:

 

  “(B) in respect of the Vehicle Fleet of French FleetCo in France, on or prior
to the 120th day falling after 20 April 2015, a copy of a liquidation plan in
form and substance satisfactory to the Transaction Agent; and”

 

  3.1.2 by inserting a new clause 12.2(xvii) as follows:

 

  “(xvi) to the disclosure by any Conduit Senior Noteholder (or any
administrative agent on its behalf) to any collateral trustee appointed by such
Conduit Senior Noteholder to comply with Rule 3a-7 under the Investment Company
Act of 1940 (as amended), provided such collateral trustee is informed of the
confidential nature of such information.”

 

  3.1.3 by inserting a new clause 12A as follows:

 

  “12A Collateral Trustee

Notwithstanding any provision herein to the contrary, any Conduit Senior
Noteholder may at any time pledge or grant a security interest in all or any
portion of its rights under the Transaction Documents to which it is a party and
the Senior Notes to a collateral trustee in order to comply with Rule 3a-7 under
the Investment Company Act of 1940 (as amended), without notice to or consent of
the Issuer or any other Party hereto; provided that no such pledge or grant of a
security interest shall release a Conduit Senior Noteholder from any of its
obligations hereunder, or substitute any such pledgee or grantee for such
Conduit Senior Noteholder as a Party hereto.”

 

  3.1.4 by deleting paragraph (i) of clause 15.5.1 (Intra-Month Central Servicer
Report) in its entirety and replacing it with the following:

 

  “(i) a drawdown of the FleetCo Advance, in each case, for a drawdown on a
Business Day other than on a Settlement Date if:

 

  (a) the aggregate of all such drawdowns of FleetCo Advances under the same
FleetCo Facility Agreement on the same date is in an amount greater than the
outstanding FleetCo Advance(s) under the same FleetCo Facility Agreement that
are repaid on the same date, with the difference between such drawdown(s) of
FleetCo Advance(s) and the outstanding FleetCo Advance(s) under the same FleetCo
Facility Agreement that are being repaid on the same date being the “FleetCo
Advance Additional Amount”; and

 

  (b) the aggregate of FleetCo Advance Additional Amounts in relation to each
FleetCo Facility Agreement (if any) since the date of the latest Intra-Month
Central Servicer Report is greater than or equal to €40,000,000; or”

 

4



--------------------------------------------------------------------------------

  3.1.5 by inserting a new clause 15.7 as follows:

 

  “15.7 Annual Supplemental Agreement Reports

The Central Servicer shall procure that a Supplemental Agreement Report is
provided to the Transaction Agent:

 

  (a) on or prior to 30 June 2015 in respect of Supplemental Agreements which
are in force and effect and entered into on or prior to the date on which such
Supplemental Agreement Report is delivered; and

 

  (b) thereafter, on or prior to 1 May of each year in respect of Supplemental
Agreements entered into since the preceding Supplemental Agreement Report.”

 

4 Amendment Date

The Parties hereby agree that the amendments set out in Clause 2 (Amendment and
Restatement of the Original Master Definitions Agreement) and Clause 3
(Amendments to the Original Framework Agreement) shall be effective as of the
Amendment Date. Notwithstanding anything to the contrary contained herein, if
for any reason this Deed fails to be effective on the Amendment Date, this Deed
shall terminate and the rights and obligations of the parties to the Transaction
Documents shall be fully preserved as they existed prior to the date hereof.

 

5 Transaction Agent

 

5.1 In accordance with clause 13.4 (Consents, Directions, Instructions,
Amendments, Waivers and Modification of Transaction Documents by the Transaction
Agent) of the Framework Agreement, each Senior Noteholder hereby instructs and
directs the Transaction Agent to consent to all the amendments required to be
agreed by such Senior Noteholder as set out herein.

 

5.2 The Transaction Agent hereby consents to all amendments referred to herein.

 

6 Issuer Security Trustee and FleetCo Security Agent

 

6.1 In accordance with clause 24.3.1 (Consents, Directions, Instructions,
Amendments, Waivers and Modifications of Transaction Documents by the Issuer
Security Trustee) of the Framework Agreement, the Transaction Agent, by the
execution of this Deed, hereby instructs and directs the Issuer Security Trustee
to enter into this Deed and all other relevant documents to be entered into in
connection herewith and to consent to all the amendments required to be agreed
by the Issuer Security Trustee as set out herein.

 

6.2 In accordance with clause 14.2 (Instructions to FleetCo Security Agent) of
the Framework Agreement, the Transaction Agent, by the execution of this Deed,
hereby instructs and directs the FleetCo Security Agent to enter into this Deed
and all other relevant documents to be entered into in connection herewith and
to consent to all the amendments required to be agreed by the FleetCo Security
Agent as set out herein.

 

7 Senior Noteholders Consent

Each of the Senior Noteholders hereby consents to the amendments contemplated by
and set out in this Deed, the Senior Noteholder Commitment Increase Request
Notice (as defined in the Issuer Note Issuance Facility Agreement) and Senior
Noteholder Fee Letters dated on or about the date stated at the beginning of
this Deed.

 

5



--------------------------------------------------------------------------------

8 Transaction Documents

 

8.1 Save as expressly amended by this Deed, the Original Master Definitions
Agreement, the Original Framework Agreement and the other Transaction Documents
shall otherwise remain unamended and in full force and effect in accordance with
the terms thereof.

 

8.2 By their acceptance of the terms of this Deed, each of the Issuer, the
FleetCos and the Avis Obligors confirms that its obligations under the
Transaction Documents to which it is a party will remain in full force and
effect.

 

8.3 The FleetCo Security Agent and the Transaction Agent hereby designate this
Deed as a FleetCo Transaction Document.

 

8.4 The Transaction Agent hereby designates this Deed as an Issuer Transaction
Document.

 

9 Confirmation of Guarantees

 

9.1 Avis Budget EMEA Limited as the guarantor under the Avis Europe Payment
Guarantee hereby (i) expressly confirms that its obligations under the Avis
Europe Payment Guarantee remain in full force and effect notwithstanding the
amendments to the Transaction Documents as set out in this Deed and
(ii) acknowledges that it is not released from its obligations under the Avis
Europe Payment Guarantee.

 

9.2 Finco as the guarantor under the Finco Payment Guarantee hereby
(i) expressly confirms that its obligations under the Finco Payment Guarantee
remain in full force and effect notwithstanding the amendments to the
Transaction Documents as set out in this Deed and (ii) acknowledges that it is
not released from its obligations under the Finco Payment Guarantee.

 

10 Illegality

If, at any time, any provision hereof is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions hereof nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction shall in any way be affected or impaired thereby.

 

11 Rights and Remedies

No failure by the Issuer Secured Creditors or the FleetCo Secured Creditors to
exercise, or any delay by the Issuer Secured Creditors or the FleetCo Secured
Creditors in exercising, any right or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise thereof or the exercise of any other right or
remedy. The rights and remedies provided herein are cumulative and not exclusive
of any rights or remedies provided by law or under any Transaction Document.

 

12 Counterparts

This Deed may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
Deed.

 

6



--------------------------------------------------------------------------------

13 Incorporation of Common Terms

The Common Terms shall be incorporated by reference into this Deed. If there is
any conflict between the Common Terms as incorporated by reference into this
Deed and the other provisions of this Deed, the provisions of the incorporated
Common Terms shall prevail.

 

14 Third Party Rights

No person shall have any right under the Contracts (Rights of Third Parties) Act
1999 to enforce any term of this Deed.

 

15 Governing Law and Jurisdiction

This Deed and all non-contractual obligations arising out of or in connection
with it shall be governed by, and shall be construed in accordance with, English
law. Each of the parties hereto hereby submits to the jurisdiction of the courts
of England and Wales.

In Witness whereof this Deed has been delivered on the date stated at the
beginning of this Deed.

 

7



--------------------------------------------------------------------------------

Schedule 1: The Parties

Part 1 Opcos, Servicers and Lessees

Opcos

 

Name of Opcos

 

Registration number (or equivalent, if any)

Avis Budget Autovermietung GmbH & Co. KG (the “German Opco”)   HRA 3033 Avis
Budget Italia S.p.A. (the “Italian Opco”)   00421940586 Avis Alquile un Coche
S.A. (the “Spanish Opco”)   A28152767 Avis Budget Autoverhuur B.V. (the “Dutch
Opco”)   33129079 Avis Location de Voitures SAS (the “French Opco”)   652 023
961 RCS Nanterre

Servicers (excluding the Central Servicer)

 

Name of Servicers

 

Registration number (or equivalent, if any)

Avis Alquile un Coche S.A. (the “Spanish Servicer”) in respect of Dutch
FleetCo’s fleet in Spain   A28152767 In respect of Italian FleetCo: Avis Budget
Italia S.p.A. (the “Italian Servicer”)   00421940586 In respect of French
FleetCo: Avis Location de Voitures SAS (the “French Servicer”)   652 023 961 RCS
Nanterre

Central Servicer

 

Name of Central Servicer   Registration number (or equivalent, if any) Avis
Finance Company Limited (the “Central Servicer”)   02123807

Lessees

 

Name of Lessees

 

Registration number (or equivalent, if any)

Avis Budget Autovermietung GmbH & Co. KG (as lessee under the Master German
Fleet Lease Agreement)   HRA 3033 Avis Budget Italia S.p.A. (as lessee under the
Italian Master Lease Agreement)   00421940586 Avis Alquile un Coche S.A. (as
lessee under the Spanish Master Lease Agreement)   A28152767

 

8



--------------------------------------------------------------------------------

Name of Lessees

 

Registration number (or equivalent, if any)

Avis Budget Autoverhuur B.V. (as lessee under the Master Dutch Fleet Lease
Agreement)   33129079 Avis Location de Voitures SAS (as lessee under the French
Master Lease Agreement)   652 023 961 RCS Nanterre

Part 2 FleetCos

 

Name of FleetCos

Jurisdiction of Incorporation and legal form

 

Registration number (or equivalent, if any)

FinCar Fleet B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) (the “Dutch FleetCo”)   55227732
FinCar Fleet B.V., Sucursal en España, the Spanish branch of FINCAR FLEET B.V.
(a private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of Netherlands) with registered
address at Avenida Manoteras, nº 32, 28050 Madrid, Spain and Spanish fiscal
identification number W0037096E and registered at the Mercantile Registry in
Madrid under volume 28809, page 190, section 8th and sheet M-518708 (the “Dutch
FleetCo, Spanish Branch”)   W0037096E Avis Budget Italia S.p.A. Fleet Co.
S.A.p.A., a partnership limited by shares (the “Italian FleetCo”)   097550851009
AB FleetCo a simplified limited stock company (société par actions simplifiée)
(the “French FleetCo”)   799 383 997 R.C.S. Beauvais

Part 3 Account Banks

 

Name of Account Bank

 

Registration number (or equivalent, if any)

Deutsche Bank AG, London branch (the “Issuer Account Bank”)   HRB 30 000, branch
number BR00005 Deutsche Bank S.A.E. (the “Dutch FleetCo Spanish Account Bank”)  
A-08000614 Deutsche Bank AG, London branch (the “Dutch FleetCo Spanish Account
Bank Operator”)   HRB 30 000, branch number BR00005

 

9



--------------------------------------------------------------------------------

Name of Account Bank

 

Registration number (or equivalent, if any)

Deutsche Bank S.P.A (the “Italian FleetCo Account Bank”)   01340740156 Deutsche
Bank AG (the “Dutch FleetCo German Account Bank”)   HRB 30 000 Deutsche Bank AG,
London branch (the “Dutch FleetCo German Account Bank Operator”)   HRB 30 000,
branch number BR00005 Deutsche Bank AG, Amsterdam Branch (the “Dutch FleetCo
Dutch Account Bank”)   HRB 30 000, branch number 33304583 Deutsche Bank AG,
London Branch (the “Dutch FleetCo Dutch Account Bank Operator”)   HRB 30 000,
branch number BR00005 Deutsche Bank AG, Paris Branch (the “French FleetCo
Account Bank”)   HRB 30 000, branch number 310327481 Deutsche Bank AG, London
Branch (the “French FleetCo Account Bank Operator”)   HRB 30 000, branch number
BR00005

Part 4 Senior Noteholders

 

Names of Senior Noteholders

 

Registration number (or equivalent, if any)

Blue Finn S.a.r.l., Luxembourg, Küsnacht Branch   CH-020.9.003.783-3 Crédit
Agricole Corporate and Investment Bank   304187701 Deutsche Bank AG, London
Branch   HRB 30 000, branch number BR00005 Natixis   542044524 Scotiabank Europe
plc   00817692 Elektra Purchase No. 34 Limited   548807 Jupiter Securitization
Company LLC   223771 JPMorgan Chase Bank, N.A.   2118141

 

10



--------------------------------------------------------------------------------

Schedule 2

Amended and Restated Master Definitions Agreement

 

11



--------------------------------------------------------------------------------

EXECUTED VERSION

CARFIN FINANCE INTERNATIONAL LIMITED

as the Issuer and the FCT Noteholder

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

as Arranger and Transaction Agent

DEUTSCHE TRUSTEE COMPANY LIMITED

as Issuer Security Trustee

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

as FleetCo Security Agent

CERTAIN ENTITIES NAMED HEREIN

as Opcos, Servicers and Lessees

CERTAIN ENTITIES NAMED HEREIN

as FleetCos

AVIS BUDGET CAR RENTAL, LLC

as the Parent

AVIS FINANCE COMPANY LIMITED

as Finco, the Subordinated Lender, the Central Servicer, the Dutch VAT Lender
and the Italian VAT Lender

AVIS BUDGET EMEA LIMITED

as Avis Europe

CERTAIN ENTITIES NAMED HEREIN

as the Account Banks

DEUTSCHE BANK AG, LONDON BRANCH

as the Issuer Cash Manager, Dutch FleetCo German Account Bank Operator, Dutch
FleetCo Spanish Account Bank Operator, Dutch FleetCo Dutch Account Bank
Operator, French FleetCo Account Bank Operator and FleetCo Back-up Cash Manager

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

as French Intermediary Bank and FCT Servicer

CACEIS BANK FRANCE

as FCT Custodian

FCT CARFIN

represented by

EUROTITRISATION

as the FCT Management Company

CERTAIN ENTITIES NAMED HEREIN

as the Senior Noteholders

and

CERTAIN OTHER ENTITIES NAMED HEREIN

MASTER DEFINITIONS AGREEMENT

 

 

LOGO [g911732g31d91.jpg]

Ref: L-235254

Linklaters LLP



--------------------------------------------------------------------------------

Table of Contents

 

Contents    Page   1   

Definitions and Interpretation

     3    2   

Principles of Interpretation and Construction

     122    3   

Incorporation of Common Terms and Clause 24 of the Framework Agreement

     126    4   

Governing Law and Jurisdiction

     127    5   

Enforcement

     127   

Schedule 1 The Parties

     128   

 

i



--------------------------------------------------------------------------------

This Agreement is dated 5 March 2013 as amended pursuant to an amendment letter
dated 19 March 2013 and a second amendment agreement dated 15 April 2013 and as
amended and restated pursuant to a third master amendment and restatement deed
dated 21 May 2014 and as amended pursuant to a fourth master amendment and
restatement deed dated 15 December 2014 and a fifth master amendment deed dated
17 December 2014 and as amended and restated pursuant to a sixth amendment and
restatement deed dated 16 April 2015 and made between:

 

(1) CARFIN FINANCE INTERNATIONAL LIMITED, a private limited company incorporated
under the laws of Ireland with registered number 463656 and having its
registered office at 1 Grant’s Row, Lower Mount Street, Dublin 2, Ireland (the
“Issuer” and the “FCT Noteholder”);

 

(2) CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (the “Transaction Agent” and
the “Arranger”);

 

(3) DEUTSCHE TRUSTEE COMPANY LIMITED (the “Issuer Security Trustee”, acting for
itself and on behalf of the Issuer Secured Creditors);

 

(4) CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (the “FleetCo Security Agent”,
acting for itself and on behalf of the FleetCo Secured Creditors);

 

(5) THE OPCOS, the SERVICERS and LESSEES listed in Part 1 of Schedule 1 (The
Parties) including AVIS BUDGET ITALIA S.P.A. (as “VAT Sharing Italian Opco”, in
its capacity as Italian Opco (as defined therein) under the VAT Sharing
Agreement and the Italian Income Tax Consolidation Agreement);

 

(6) THE FLEETCOS listed in Part 2 of Schedule 1 (The Parties);

 

(7) AVIS BUDGET CAR RENTAL, LLC (the “Parent”);

 

(8) AVIS FINANCE COMPANY LIMITED (“Finco”, the “Subordinated Lender”, the
“Central Servicer”, the “Dutch VAT Lender” and the “Italian VAT Lender”);

 

(9) AVIS BUDGET EMEA LIMITED (“Avis Europe”, together with the Opcos, the
Servicers, the Lessees, the Parent and Finco, the “Avis Obligors”);

 

(10) THE ACCOUNT BANKS listed in Part 3 of Schedule 1 (The Parties);

 

(11) DEUTSCHE BANK AG, LONDON BRANCH (the “Issuer Cash Manager”, the “Dutch
FleetCo Spanish Account Bank Operator”, the “Dutch FleetCo German Account Bank
Operator”, the “Dutch FleetCo Dutch Account Bank Operator”, the “French FleetCo
Account Bank Operator” and, the “FleetCo Back-up Cash Manager”);

 

(12) THE SENIOR NOTEHOLDERS listed in Part 4 of Schedule 1 (The Parties) (the
“Senior Noteholders”);

 

(13) STRUCTURED FINANCE MANAGEMENT (IRELAND) LIMITED (the “Issuer Corporate
Services Provider” and the “FleetCo Holdings Corporate Services Provider”);

 

(14) INTERTRUST (NETHERLANDS) B.V. and VISTRA B.V. (the “Dutch FleetCo Corporate
Services Providers”, together with the Issuer Corporate Services Provider and
the FleetCo Holdings Corporate Services Provider, the “Corporate Services
Providers”);

 

(15) FISERV AUTOMOTIVE SOLUTIONS, INC., a company duly incorporated under the
laws of Delaware with registered number 2403201 (the “Liquidation Agent”);

 

1



--------------------------------------------------------------------------------

(16) CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (the “French Intermediary
Bank” and the “FCT Servicer”);

 

(17) CACEIS BANK FRANCE, the “FCT Custodian”);

 

(18) FCT CARFIN (the “FCT”) represented by EUROTITRISATION (the “FCT Management
Company”);

 

(19) DEUTSCHE BANK AG, a company incorporated under the laws of Germany (the
“Initial Issuer Hedge Counterparty”) and CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK (the “Acceding Issuer Hedge Counterparty” and, together with the
Initial Issuer Hedge Counterparty, the “Issuer Hedge Counterparties”);

 

(20) CARFIN FINANCE HOLDINGS LIMITED (the “FleetCo Holdings”); and

 

(21) DEUTSCHE BANK LUXEMBOURG S.A., a public limited liability company
incorporated under the laws of Luxembourg, registered with the Register of
Commerce and Companies in Luxembourg under number B 9164, whose registered
office is at 2, Boulevard Konrad Adenauer, L-1115 Luxembourg (the “Registrar”),

each of the above a “Party” and together the “Parties” to this Agreement.

It is agreed that the parties hereto have agreed to incorporate into certain of
the Transaction Documents to which they are a party the definitions and
principles of construction and interpretation contained herein.

Amendment and Restatement

The parties hereto have agreed to amend and restate the terms of the master
definitions agreement dated 5 March 2013 between, inter alios, the Issuer and
the Transaction Agent (as amended pursuant to an amendment letter dated 19 March
2013 and a second amendment agreement dated 15 April 2013 and as amended and
restated pursuant to a third master amendment and restatement deed dated 21 May
2014 and amended pursuant to a fourth master amendment and restatement deed
dated 15 December 2014 and a fifth master amendment deed dated 17 December 2014,
the “Original MDA”) as set out herein with effect, subject to clause 2.3.1 of
the Framework Agreement, from the date hereof (the “Amendment Date”). As at the
Amendment Date, any future rights or obligations (excluding such rights and
obligations accrued prior to the Amendment Date) of a party under the Original
MDA shall be extinguished and shall instead be governed by this Agreement.

Notwithstanding anything to the contrary contained herein, if for any reason
this Agreement fails to be effective on the Amendment Date, this Agreement shall
terminate and be replaced by the Original MDA as existed immediately prior to
the date hereof and the rights and obligations of the parties to the Transaction
Documents shall be fully preserved as they existed immediately prior to the date
hereof.

 

2



--------------------------------------------------------------------------------

1 Definitions and Interpretation

Each of the parties hereto agrees that in any agreement, deed or other document
expressly stating that terms defined herein shall have the same meanings therein
(except where otherwise defined therein):

“2009 Act” means the Land and Conveyancing Law Reform Act 2009 of Ireland.

“ABCP” means asset backed commercial paper having a maturity of less than or
equal to one year from the date of issue.

“ABCP Market” means the market for ABCP.

“ABCP Market Disruption” means, in respect of any issuer of ABCP or the ABCP
Market generally, a circumstance in which market conditions prevent the issuance
of ABCP.

“ABG” means Avis Budget Group, Inc.

“Acceding Issuer Hedge Counterparty” any Issuer Hedge Counterparty which accedes
to the Framework Agreement pursuant to clause 11 (Additional Issuer Secured
Creditors and Accession of Liquidation Agent) of the Framework Agreement.

“Acceding Senior Noteholder” means, subject to and in accordance with clause
21.4 (Transfers by Senior Noteholders; Accession of further Senior Noteholders)
of the Issuer Note Issuance Facility Agreement, a Conduit or a Financial
Institution which enters into a relevant Senior Noteholder Accession Deed.

“Acceding Subordinated Lender” means any Subordinated Lender which accedes to
the Framework Agreement pursuant to clause 11 (Additional Issuer Secured
Creditors and Accession of Liquidation Agent) of the Framework Agreement.

“Acceleration Notice” means: (i) a notice delivered by the Issuer Security
Trustee pursuant to the Framework Agreement by which the Issuer Security Trustee
declares that all Issuer Secured Liabilities shall be accelerated; or (ii) a
notice delivered by the FleetCo Security Agent pursuant to the Framework
Agreement by which the FleetCo Security Agent declares that all FleetCo Secured
Liabilities shall be accelerated which, for the avoidance of doubt, may be
delivered simultaneously with or after the delivery of an Enforcement Notice.

“Acceptable Bank” means:

 

(i)

 

  (a) to the extent that the Senior Notes are rated by one or more Rating
Agencies, a bank or financial institution approved by the Transaction Agent
which has a rating for its long-term unsecured, unsubordinated, unguaranteed
debt obligations from at least two Rating Agencies of “Baa2” by Moody’s or “BBB”
by S&P or “BBB” by Fitch or “BBB” by DBRS, provided that each of Deutsche Bank
S.A.E. and Deutsche Bank SpA, to the extent that either of them is or will
become an Account Bank, will qualify as an Acceptable Bank in accordance with
the Transaction Documents for so long as (i) Deutsche Bank AG has a rating for
its long-term unsecured, unsubordinated, unguaranteed debt obligations from at
least two Rating Agencies of “Baa2” by Moody’s or “BBB” by S&P or “BBB” by Fitch
or “BBB” by DBRS; (ii) each of Deutsche Bank S.A.E. and Deutsche Bank SpA
continues to be owned (directly and indirectly) by Deutsche Bank AG; and
(iii) the words “Deutsche Bank” are contained in its legal name, and, in any
case, only until such date when the relevant Rating Agency which may have
attributed the rating to the Senior Notes notifies the Issuer that either of
Deutsche Bank S.A.E. and Deutsche Bank SpA no longer qualifies as an Acceptable
Bank; or

 

3



--------------------------------------------------------------------------------

  (b) any Deutsche Bank entity or other bank or financial institution nominated
by the Parent or Finco and approved by (i) the Transaction Agent and (ii) (if
the Senior Notes are rated by one or more Rating Agencies) the relevant Rating
Agency,

provided that, if (x) Deutsche Bank AG does not have the required ratings
pursuant to paragraph (i)(a) above or (y) the relevant Rating Agency will not
provide an approval of the relevant Deutsche Bank entity or other such bank or
financial institution pursuant to paragraph (i)(b), a certificate from the
Central Servicer confirming that, in its reasonable opinion, the Rating Agencies
will not take adverse rating action in respect of the Senior Notes would be
sufficient; and

 

(ii) a bank or financial institution which is a bank or financial institution
authorised to accept deposits in (in relation to the Spanish Account Bank
Agreement) Spain, (in relation to the German Account Bank Agreement) Germany,
(in relation to the Italian Account Bank Agreement) Italy, (in relation to the
Dutch Account Bank Agreement) The Netherlands, (in relation to the French
Account Bank Agreement) France and (in relation to the Issuer Account Bank
Agreement and in respect of the Issuer Accounts) the United Kingdom or Ireland.

“Accession Deed” means each deed of accession substantially in the relevant form
set out in schedule 6 (Forms of Accession Deed) to the Framework Agreement.

“Account Bank Agreement” means, as applicable, the Issuer Account Bank
Agreement, the German Account Bank Agreement, the Italian Account Bank
Agreement, the Spanish Account Bank Agreement, the Dutch Account Bank Agreement
or the French Account Bank Agreement.

“Additional Accounts” means any additional account is opened in accordance with
the relevant Account Bank Agreement and the Framework Agreement.

“Advance Proportion Limit” means the following limits:

 

(i) the FleetCo Spanish Advances Proportion shall not exceed [REDACTED] per
cent.;

 

(ii) the FleetCo Italian Advances Proportion shall not exceed [REDACTED] per
cent.; and

 

(iii) the aggregate of the FleetCo Spanish Advances Proportion and the FleetCo
Italian Advances Proportion shall not exceed [REDACTED] per cent, excluding from
this calculation any Excess Advance Proportion Amount calculated in (i) and
(ii) above.

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

“Aggregate Redesignation Amount” means, in respect of a Master Lease Agreement,
the sum of all Redesignation Amounts under such Master Lease Agreement.

“Applicable Accounting Principles” means GAAP.

“Applicable EURIBOR” means: (i) in respect of a Senior Advance from the Senior
Noteholder Group in respect of Jupiter Securitization Company LLC as a Senior
Noteholder, three month EURIBOR for each day during such Interest Period, and
(ii) in respect of (x) a Senior Advance with a Senior Advance Interest Period or
(y) a Subordinated Advance or a VAT Loan Advance with an Interest Period:

 

4



--------------------------------------------------------------------------------

(i) if the Interest Period End Date falls on or before:

 

  A. the seventh day; or

 

  B. if such seventh day is not a Business Day:

 

  (x) the Business Day immediately following such seventh day; or

 

  (y) if the day in (x) above would otherwise be in the next calendar month, the
Business Day immediately preceding such seventh day,

in each case, following, as applicable, the Senior Advance Drawdown Date of such
Senior Advance or the drawdown date of such Subordinated Advance or such VAT
Loan Advance, one-week EURIBOR;

 

(ii) if the Interest Period End Date does not fall within paragraph (i) above
but does fall on or before:

 

  A. the fourteenth day; or

 

  B. if such fourteenth day is not a Business Day:

 

  (x) the Business Day immediately following such fourteenth day; or

 

  (y) if the day in (x) above would otherwise be in the next calendar month, the
Business Day immediately preceding such fourteenth day,

in each case, following, as applicable, the Senior Advance Drawdown Date of such
Senior Advance or the drawdown date of such Subordinated Advance or such VAT
Loan Advance, two-week EURIBOR;

 

(iii) if the Interest Period End Date does not fall within paragraphs (i) and
(ii) above but does fall on or before:

 

  A. the twenty-first day; or

 

  B. if such twenty-first day is not a Business Day:

 

  (x) the Business Day immediately following such twenty-first day; or

 

  (y) if the day in (x) above would otherwise be in the next calendar month, the
Business Day immediately preceding such twenty-first day,

in each case, following, as applicable, the Senior Advance Drawdown Date of such
Senior Advance or the drawdown date of such Subordinated Advance or VAT Loan
Advance, three-week EURIBOR;

 

(iv) if the Interest Period End Date does not fall within paragraphs (i),
(ii) and (iii) above but does fall on or before:

 

  A. the corresponding calendar day of the month immediately following, as
applicable, the Senior Advance Drawdown Date of such Senior Advance or the
drawdown date of such Subordinated Advance or VAT Loan Advance; or

 

  B. if such calendar day is not a Business Day:

 

  (x) the Business Day immediately following such calendar day; or

 

  (y)

if the day in (x) above would otherwise be in the next calendar month, the
Business Day immediately preceding such calendar day,

 

5



--------------------------------------------------------------------------------

one-month EURIBOR; and

 

(v) if the Interest Period End Date does not fall within paragraphs (i), (ii),
(iii) and (iv) above but does fall after:

 

  A. the corresponding calendar day of the month immediately following, as
applicable, the Senior Advance Drawdown Date of such Senior Advance or the
drawdown date of such Subordinated Advance or VAT Loan Advance; or

 

  B. if such calendar day is not a Business Day:

 

  (x) the Business Day immediately following such calendar day; or

 

  (y) if the day in (x) would otherwise be in the next calendar month, the
Business Day immediately preceding such calendar day,

two-month EURIBOR,

provided that, for the purposes of this definition, “Interest Period End Date”
means, in respect of a Senior Advance Interest Period or the interest period
relating to a Subordinated Advance or a VAT Loan Advance, the last day of such
relevant interest period.

“Appointee” means any attorney, manager, agent, delegate, nominee, custodian or
other person appointed pursuant to the provisions of the relevant Transaction
Document.

“Arranger” means Crédit Agricole Corporate and Investment Bank.

“Asset Enhancement Amount” means the higher of:

 

(i) an amount equal to the sum of the product, with respect to each Credit
Enhancement Asset of each Country, of:

 

  (a) the Asset Enhancement Value of such Credit Enhancement Asset on the
relevant Calculation Date or the relevant Intra-Month Cut-Off Date (as the case
may be); and

 

  (b) the rate provided in the Credit Enhancement Matrix applicable to such
Credit Enhancement Asset; and

 

(ii) [REDACTED] per cent. of the Combined Eligible Country Asset Value.

“Asset Enhancement Value” means, in respect of each Credit Enhancement Asset:

 

(i) if such Credit Enhancement Asset is a Vehicle, the Net Book Value of such
Vehicle on the relevant Calculation Date or the relevant Intra-Month Cut-Off
Date (as applicable); and

 

(ii) if such Credit Enhancement Asset is Credit Enhancement Investment Grade
Receivables, Credit Enhancement Non-Investment Grade Receivables or VAT
Receivables net of the VAT Payables Amount, the Eligible Receivables Amount of
such Credit Enhancement Asset on the relevant Calculation Date or the relevant
Intra-Month Cut-Off Date.

“Assets in Progress Amount” means the aggregate amount of the Capitalised Costs
of all Vehicles which have been purchased by and delivered to the relevant
FleetCo and for which no registration has been effected.

“At Risk Asset” means (i) each Non-Programme Vehicle and (ii) each Non-Eligible
Programme Vehicle.

“Auditors” means an internationally recognised reputable firm of independent
auditors and accountants which are licensed and qualified to practise in the
jurisdiction of incorporation and/or the permanent establishment of the relevant
FleetCo or the Issuer and which are appointed by the relevant FleetCo or the
Issuer (as applicable) as its auditors.

 

6



--------------------------------------------------------------------------------

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration from or with any Governmental
Authority or regulatory authority having jurisdiction.

“Authorised Signatory” means, in relation to any party, any person who is duly
authorised and in respect of whom a certificate has been provided signed by a
director or another duly authorised person of such party setting out the name
and signature of such person and confirming such person’s authority to act.

“Available Commitment” means the Total Senior Noteholder Commitments under the
Issuer Note Issuance Facility Agreement less the sum of all outstanding Senior
Advances.

“Available LC Commitment Amount” means the aggregate of the available commitment
amount under each Issuer Letter of Credit.

“Avis” or “Avis Group” means Avis Budget Group, Inc. and its subsidiaries.

“Avis Europe” means Avis Budget EMEA Limited.

“Avis Europe Change of Control” means Avis ceasing to (x) own directly or
indirectly at least 100 per cent. of the share capital of Avis Europe, (y) have
the right or ability to cast at least 100 per cent. of the votes capable of
being cast in shareholders’ general meetings of Avis Europe or (z) have the
right or ability to appoint or remove all directors (or equivalent officers) of
the board of directors (or equivalent body) of Avis Europe or to give directions
with respect to the operating and financial policies of Avis Europe with which
the directors or other equivalent officers of Avis Europe are obliged to comply.

“Avis Europe Compliance Certificate” means the compliance certificate
substantially in the form set out in part 4 (Form of Avis Europe Compliance
Certificate) of schedule 7 to the Framework Agreement signed by Avis Europe and
delivered by Avis Europe.

“Avis Europe Event of Default” means any of the following:

 

(a) the occurrence of an Opco Change of Control, provided that, if (1) any
cessation described in the Opco Change of Control is in relation to the share
capital of, the shareholders’ general meetings of or the board of directors of
(as applicable) Spanish Opco, Italian Opco or French Opco and (2) the Spain
Repayment Option, the Italy Repayment Option or the France Repayment Option is
exercised within 30 days of such cessation, there shall not be any Avis Europe
Event of Default;

 

(b) the occurrence of an Avis Europe Change of Control, provided that, for the
avoidance of doubt, if all outstanding Senior Advances as of the date of such
occurrence (and all accrued but unpaid interest thereon) and all other amounts
due to the Senior Noteholders and the other Issuer Secured Creditors (save for
the Subordinated Lender) are repaid in full by the Issuer on or before such
date, there shall not be an “Avis Europe Event of Default” under this paragraph
(b);

 

(c) the occurrence of a Parent Change of Control;

 

(d) the occurrence and continuation of an “event of default” under the Credit
Agreement or Replacement Credit Agreement, that is not waived pursuant to the
terms of such Credit Agreement or Replacement Credit Agreement;

 

7



--------------------------------------------------------------------------------

(e) any Event of Default under paragraph (d) of the definition of “Event of
Default” occurs where the Relevant Person is Avis Europe, its successor or
replacement; and

 

(f) failure by Avis Europe or its successor or replacement to comply with any of
its payment obligations under the Avis Europe Payment Guarantee.

“Avis Europe Group” means Avis Europe and each Subsidiary of Avis Europe from
time to time and any joint venture company which is a member of Avis Europe’s
consolidated group for accounting purposes.

“Avis Europe Payment Guarantee” means the guarantee and indemnity from Avis
Europe in respect of the payment obligations of the Issuer under the Transaction
Documents to which the Issuer Security Trustee is a party (save for the Issuer
Subordinated Facility Agreement).

“Avis Obligor” means each Opco, each Servicer, each Lessee, the Parent, Finco
and Avis Europe.

“Base Rent” means, in relation to any Vehicle which is leased to a Lessee under
a Master Lease Agreement on any day during the Related Month or, as the case may
be, Related Months where such Related Months occur prior to a Lease Payment Date
following the Lease Determination Date in respect of any Lease Payment Date, the
sum of the Depreciation Charges that have accrued with respect to each such
Vehicle during the Related Month or, as the case may be, Related Months, as
adjusted in accordance with the terms of such Master Lease Agreement.

“Borrower Vehicle Fleet NBV” means, in respect of a Calculation Date or (if
applicable) an Intra-Month Cut-Off Date:

 

(a) the Net Book Value of the Vehicle Fleet of a FleetCo in each Country (save
that, for the purposes of this definition, in calculating such Net Book Value,
the Depreciation Percentage in respect of At Risk Assets shall not be less than
[REDACTED] per cent.) as determined on such Calculation Date or such Intra-Month
Cut-Off Date, as the case may be; and

 

(b) plus the Assets in Progress Amount for such FleetCo.

“Breach of Duty” means in relation to any person, a wilful default (dol), fraud
(fraude), illegal dealing, negligence or material breach of any agreement or
breach of trust by such person.

“Break Costs” means the amount (if any) by which:

 

(a) the interest which a Senior Noteholder should have received for the period
from the date of receipt of all or any part of its participation in a Senior
Advance or Unpaid Sum to the last day of the current Senior Advance Interest
Period in respect of that Senior Advance or Unpaid Sum, had the principal amount
or Unpaid Sum received been paid on the last day of that Senior Advance Interest
Period;

exceeds:

 

(b) the amount which that Senior Noteholder would be able to obtain by placing
an amount equal to the principal amount or Unpaid Sum received by it on deposit
with a leading bank in the Relevant Interbank Market for a period starting on
the Business Day following receipt or recovery and ending on the last day of the
current Senior Advance Interest Period.

“Business Day” means a day which is a TARGET Day and a day (other than a
Saturday or Sunday) on which banks are open for general business in (i) London,
(ii) Paris, (iii) New York, (iv)

 

8



--------------------------------------------------------------------------------

Munich, (v) Dublin and, in relation to any date for payment or purchase of Euro
or calculation of an amount payable in Euro by:

 

(a) Spanish Opco or Dutch FleetCo in connection with the Vehicle Fleet in Spain,
Madrid;

 

(b) German Opco or Dutch FleetCo in connection with the Vehicle Fleet in
Germany, Frankfurt;

 

(c) Dutch Opco or Dutch FleetCo in connection with the Vehicle Fleet in The
Netherlands, Amsterdam;

 

(d) Italian Opco or Italian FleetCo, Milan; and

 

(e) French Opco or French FleetCo, Paris.

“Business Day Convention” means that if any due date specified in a Transaction
Document for performing a certain task is not a Business Day, such task shall be
performed on the next immediately following Business Day, unless such Business
Day falls in the next calendar month, in which case such task shall be performed
on the immediately preceding Business Day.

“Buy-Back Minimum Principles” means:

 

(i) in respect of Vehicles in Spain, Italy and France, all the provisions that
are specified as imperative provisions in the Negotiation Guidelines and the
following non-imperative provisions (as specified in the Negotiation
Guidelines), being: (a) paragraph 6 (Repurchase Obligations unconditional) and
(b) paragraph 7 (Termination);

 

(ii) in respect of Vehicles in Germany, all the provisions that are specified in
part A and part B of schedule 3 to the Master German Fleet Purchase Agreement;
and

 

(iii) in respect of Vehicles in The Netherlands, all the provisions that are
specified in schedule 2 to the Master Dutch Fleet Purchase Agreement.

“CACEIS Corporate Trust” means Caceis Corporate Trust, a société anonyme
incorporated under the laws of France, whose head office is at 1/3 Place
Valhubert 75013 Paris and whose main establishment is at 14 rue Rouget de Lisle
92130 Issy-les-Moulineaux, registered with the Trade and Companies Register of
Paris (Registre du Commerce et des Sociétés de Paris) under number 439 430 976,
and licensed in France as a financial services provider (prestataire de services
d’investissement) by the Autorité de Contrôle Prudentiel et de Résolution.

“CACIB” means Crédit Agricole Corporate and Investment Bank.

“Calculation Date” means the last day of each calendar month.

“Calculation Period” means the period beginning on the first day of each
calendar month and ending on:

 

(i) the last day of such calendar month; and

 

(ii) (in respect of a Senior Advance Drawdown Date or an Original FleetCo
Advance Drawdown Date that does not fall on a Settlement Date) the Intra-Month
Cut-Off Date.

“Capitalised Cost” means, with respect to each Vehicle that is purchased by a
FleetCo (or in respect of Germany, by German Opco and sold to Dutch FleetCo
pursuant to the Master German Fleet Purchase Agreement and, in respect of The
Netherlands, by Dutch Opco and sold to Dutch FleetCo pursuant to the Master
Dutch Fleet Purchase Agreement) and that is accounted for by:

 

(i) in respect of Vehicles in Italy, Italian FleetCo;

 

(ii) in respect of Vehicles in Germany, German Opco;

 

9



--------------------------------------------------------------------------------

(iii) in respect of Vehicles in Spain, Spanish Opco;

 

(iv) in respect of Vehicles in The Netherlands, Dutch Opco; and

 

(v) in respect of Vehicles in France, French FleetCo,

the price paid or to be paid (in each case, excluding any part thereof which
represents VAT) for such Vehicle to the Vehicle Dealer, Vehicle Manufacturer or
other person selling such Vehicle, (after deduction of any discounts) but
excluding any Charge Costs (except that delivery and other registration charges
shall be included to the extent that any have been capitalised).

“Casualty” means, in relation to a Vehicle, that (a) such Vehicle is destroyed
or otherwise rendered permanently unfit or unavailable for use or (b) such
Vehicle is lost, stolen or seized and is not recovered within 2 months
thereafter.

“Casualty Payment” means the Termination Value of a Vehicle which suffers a
Casualty or becomes a Non-Eligible Vehicle, in each case, as of the date such
Vehicle became a Casualty or a Non-Eligible Vehicle.

“Central Servicer” means Avis Finance Company Limited.

“Central Servicer Event of Default” means an Event of Default in respect of the
Central Servicer.

“Central Servicing Agreement” means the agreement between, among others, the
Central Servicer, each Opco, the Italian Servicer, the French Servicer, the
Spanish Servicer and each FleetCo pursuant to which the Central Servicer
provides, among other things, transaction management services, reporting
services and cash management services to the relevant transaction party.

“Centre of Main Interests” has the meaning given to it in Article 3(1) of
Council Regulation (EC) No. 1346/2000 of 29 May 2000 on Insolvency Proceedings.

“Chairman Letter of Undertakings” means the letter of undertakings in relation
to French FleetCo executed by SFM France S.A.S. acting as chairman (président)
of French FleetCo.

“Charge Costs” means, with respect to each Vehicle purchased by a FleetCo or, in
respect of Germany, by German Opco and sold to Dutch FleetCo pursuant to the
Master German Fleet Purchase Agreement or, in respect of The Netherlands, by
Dutch Opco and sold to Dutch FleetCo pursuant to the Master Dutch Fleet Purchase
Agreement, all amounts invoiced in relation to the purchase of such Vehicle
(excluding VAT), but including, in particular, delivery charges, taxes, titling
fees, costs of registration, preparation, first petrol and accessories (to the
extent they are not accounted for as Capitalised Costs).

“Charge Costs Component” shall have the meaning assigned to it in clause 4.3 of
the Master German Fleet Purchase Agreement.

“Close-Out Netting” means:

 

(a) in respect of an Issuer Hedging Agreement based on a 1992 ISDA Master
Agreement, any step involved in determining the amount payable in respect of an
Early Termination Date (as defined in the 1992 ISDA Master Agreement) under
section 6(e) of the 1992 ISDA Master Agreement before the application of any
subsequent Set-off (as defined in the 1992 ISDA Master Agreement);

 

(b) in respect of an Issuer Hedging Agreement based on a 2002 ISDA Master
Agreement, any step involved in determining an Early Termination Amount (as
defined in the 2002 ISDA Master Agreement) under section 6(e) of the 2002 ISDA
Master Agreement; and

 

10



--------------------------------------------------------------------------------

(c) in respect of an Issuer Hedging Agreement not based on an ISDA Master
Agreement, any step involved on a termination of the hedging transactions under
that Issuer Hedging Agreement pursuant to any provision of that Issuer Hedging
Agreement which has a similar effect to either provision referenced in paragraph
(a) and paragraph (b) above.

“Code” means the US Internal Revenue Code of 1986.

“Combined Eligible Country Asset Value” means:

 

(i) the aggregate of:

 

  (a) the Country Asset Value of Dutch FleetCo, Spanish Branch in Spain;

 

  (b) the Country Asset Value of Dutch FleetCo in Germany;

 

  (c) the Country Asset Value of Dutch FleetCo in The Netherlands;

 

  (d) the Country Asset Value of Italian FleetCo; and

 

  (e) the Country Asset Value of French FleetCo,

less

 

(ii) the aggregate of, without double counting:

 

  (a) the Extraordinary Depreciation Amount;

 

  (b) the Disposition Adjustment;

 

  (c) the Excess Concentration Amount; and

 

  (d) the aggregate of:

 

  (x) the Net Book Value of all Non-Eligible Vehicles of Dutch FleetCo in Spain,
Germany and The Netherlands, Italian FleetCo in Italy and French FleetCo in
France; and

 

  (y) the amount of the Non-Eligible Receivables of Dutch FleetCo in Spain,
Germany and The Netherlands, Italian FleetCo in Italy and French FleetCo in
France,

provided that, following the occurrence of a Dutch Opco Event of Default and in
the absence of a Dutch FleetCo Event of Default: (1) the Country Asset Value of
Dutch FleetCo in The Netherlands shall be deemed to be zero; and (2) Dutch
FleetCo in The Netherlands and Dutch FleetCo’s Vehicle Fleet in the Netherlands
shall not be taken into account when determining the aggregate of the amounts in
items (ii)(a) to (ii)(d) above.

“Commercial Terms” means, in relation to the negotiation and renewal of a
Vehicle Dealer Buy-Back Agreement, a Vehicle Manufacturer Buy-Back Agreement, a
Vehicle Dealer Purchase Agreement and/or a Vehicle Manufacturer Buy-Back
Agreement:

 

(a) the purchase price for Vehicles;

 

(b) the volume of Vehicles to be purchased;

 

(c) the Vehicle types, model and mix and options;

 

(d) the Vehicle drop points and return locations within the Relevant
Jurisdictions;

 

(e) any Credit Terms Given; and

 

11



--------------------------------------------------------------------------------

(f) any related commercial terms, provided that the application of such
commercial terms do not breach the Negotiation Guidelines.

“Common Terms” means clauses 12 (Confidentiality), 12A (Collateral Trustee), 19
(Notices), 21 (Calculations and Certificates), 22 (Partial Invalidity), 23
(Remedies and Waivers), 25 (Counterparts) and 27 (Non-Petition and Limited
Recourse) (but, (i) in the case of Transaction Documents which are not expressed
to be governed by English law, excluding clause 27.2.2(i)(b) (Insufficient
Recoveries); (ii) in the case of Transaction Documents which are expressed to be
governed by French law, excluding clause 25 (Counterparts); and (iii) in the
case of Transaction Documents to which Senior Noteholders are not party,
excluding clause 12A (Collateral Trustee)) of the Framework Agreement and, in
the case of Transaction Documents which are expressed to be governed by German
law, clause 27 (Non-Petition and Limited Recourse) shall be construed such as to
not exclude, as a matter of substance, any claims resulting from gross
negligence (große Fahrlässigkeit) or wilful misconduct (vorsätzliches
Fehlverhalten).

“Computer Readable Form” means a form in which information or data may be stored
and/or accessed by a computer, including, but not limited to, tangible storage
media such as floppy disks or CD-ROMs, or information or data which is made
available by direct computer access, or any other appropriate electronic
information storage form, format or medium as determined by the relevant
Servicer or the Issuer Cash Manager, the FleetCo Back-up Cash Manager, as the
case may be.

“Concentration Limit” means the following limit:

 

(a) the percentage of the Eligible Vehicles in all Countries which are At Risk
Assets not exceeding [REDACTED] per cent.,

provided that:

 

(i) the percentage of Eligible Vehicles in all Countries which are purchased
from [REDACTED] not exceeding:

(a)

 

  (x) if the Vehicle Manufacturer Group Rating Entity of [REDACTED] has a
Relevant DBRS Rating of “A(L)” or above by DBRS; or

 

  (y) if the Vehicle Manufacturer Group Rating Entity of [REDACTED] does not
have a Relevant DBRS Rating, a DBRS Equivalent Rating of “A(L)” or above,

[REDACTED] per cent.; or

(b)

 

  (x) if the Vehicle Manufacturer Group Rating Entity of [REDACTED] has a
Relevant DBRS Rating of below “A(L)” by DBRS; or

 

  (y) if the Vehicle Manufacturer Group Rating Entity of [REDACTED] does not
have a Relevant DBRS Rating, a DBRS Equivalent Rating of below “A(L)”,

[REDACTED] per cent.;

[REDACTED]

 

12



--------------------------------------------------------------------------------

provided further that:

 

A. the percentage of Eligible Vehicles in all Countries that are sub-leased to
Affiliates of the Avis Europe Group, licencees or sub-licensees not exceeding
[REDACTED] per cent. (such Vehicles, the “Relevant Vehicles”); and

 

B. the percentage of Eligible Vehicles in all Countries that are Relevant
Vehicles and sub-leased to Affiliates of the Avis Europe Group located in a
jurisdiction other than the Relevant Jurisdiction of the Lessee not exceeding
[REDACTED] per cent., provided further that such other jurisdiction is France,
Germany, Italy, Spain, Austria, Belgium, The Netherlands or Luxembourg;

 

C. the percentage of Eligible Vehicles in all Countries that are Service
Vehicles not exceeding [REDACTED] per cent.; and

 

D. the percentage of Eligible Vehicles in all Countries that are Light Duty
Trucks not exceeding [REDACTED] per cent.,

and, for the purposes of this definition, the “percentage of Eligible Vehicles
in all Countries” shall be the percentage of the aggregate Borrower Vehicle
Fleet NBV of Eligible Vehicles in the Vehicle Fleet in all Countries and “Light
Duty Trucks” shall, for the avoidance of doubt, exclude Vans.

“Conduit” means a special purpose entity whose activities are wholly or
principally the issuance of commercial paper or other debt securities (of any
type) and the purchase of debt securities or other assets.

“Conduit Senior Noteholder” means each Senior Noteholder which is a Conduit.

“Confidential Information” means all information relating to any Avis Obligor or
any of the Issuer Transaction Documents and FleetCo Transaction Documents of
which an Issuer Secured Creditor or a FleetCo Secured Creditor becomes aware in
its capacity as, or for the purpose of becoming, an Issuer Secured Creditor or a
FleetCo Secured Creditor (as applicable) or which is received by an Issuer
Secured Creditor or a FleetCo Secured Creditor (as applicable) in relation to,
or for the purpose of becoming an Issuer Secured Creditor or a FleetCo Secured
Creditor (as applicable) under, the Transaction Documents to which it is a party
from either:

 

(a) any Avis Obligor or any of its advisers; or

 

(b) another Issuer Secured Creditor or FleetCo Secured Creditor, if the
information was obtained by that Secured Creditor or indirectly from any Avis
Obligor,

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:

 

(i) is or becomes public information other than as a direct or indirect result
of any breach by that Issuer Secured Creditor or FleetCo Secured Creditor of
clause 12 (Confidentiality) of the Framework Agreement;

 

(ii) is identified in writing at the time of delivery as non-confidential by any
Avis Obligor or any of its advisers; or

 

(iii)

is known by that Issuer Secured Creditor or FleetCo Secured Creditor before the
date the information is disclosed to it in accordance with paragraph (a) or
(b) above or is lawfully obtained by that Issuer Secured Creditor or FleetCo
Secured Creditor (as the case may be) after that date, from a source which is,
as far as that Issuer Secured Creditor or

 

13



--------------------------------------------------------------------------------

  FleetCo Secured Creditor (as the case may be) is aware, unconnected with the
Avis Obligors and which, in either case, as far as that Issuer Secured Creditor
or FleetCo Secured Creditor (as the case may be) is aware, has not been obtained
in breach of, and is not otherwise subject to, any obligation of
confidentiality.

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in a recommended form of the LMA or in any other form agreed between Finco and
the Transaction Agent.

“Contractual Currency” means, in relation to any payment obligation arising
under any transaction, Euro and, in relation to clause 19 (Remuneration and
Indemnification of the Issuer Security Trustee) of the Issuer Deed of Charge,
Euros or such other currency as may be agreed between the Issuer and the Issuer
Security Trustee from time to time.

“Corporate Services Providers” means the corporate services entities that
provide corporate administration services to any of the Issuer, FleetCo
Holdings, Dutch FleetCo and French FleetCo.

“Corresponding DBRS Rating” means, for each Equivalent Rating Agency Rating for
any Person, the DBRS rating designation corresponding to the row in which such
Equivalent Rating Agency Rating appears in the table set forth below:

 

Moody’s

 

S&P

 

Fitch

 

DBRS

Aaa

  AAA   AAA   AAA

Aa1

  AA+   AA+   AA(H)

Aa2

  AA   AA   AA

Aa3

  AA-   AA-   AA(L)

A1

  A+   A+   A(H)

A2

  A   A   A

A3

  A-   A-   A(L)

Baa1

  BBB+   BBB+   BBB(H)

Baa2

  BBB   BBB   BBB

Baa3

  BBB-   BBB-   BBB(L)

Ba1

  BB+   BB+   BB(H)

Ba2

  BB   BB   BB

Ba3

  BB-   BB-   BB(L)

B1

  B+   B+   B-High

B2

  B   B   B

B3

  B-   B-   B(L)

Caa1

  CCC+   CCC   CCC(H)

Caa2

  CCC   CC   CCC

Caa3

  CCC-   C   CCC(L)

Ca

  CC     CC(H)

 

14



--------------------------------------------------------------------------------

Moody’s

 

S&P

 

Fitch

 

DBRS

C

      CC       CC(L)       C(H)       C       C(L)

“Countries” means Spain, Germany, Italy, The Netherlands and France.

“Country” means:

 

(a) Spain (in respect of Dutch FleetCo’s Vehicle Fleet purchased in Spain);

 

(b) Germany (in respect of Dutch FleetCo’s Vehicle Fleet purchased from German
Opco);

 

(c) The Netherlands (in respect of Dutch FleetCo’s Vehicle Fleet purchased from
Dutch Opco);

 

(d) Italy (in respect of Italian FleetCo); and

 

(e) France (in respect of French FleetCo).

“Country Asset Value” means, as at any Calculation Date or (if applicable) the
relevant Intra-Month Cut-Off Date, in relation to any Country, the aggregate of
the following items (without double counting):

 

(a) the Borrower Vehicle Fleet NBV of the Vehicle Fleet delivered to the
relevant FleetCo in such Country;

 

(b) the amount of the Vehicle Manufacturer Receivables and Vehicle Dealer
Receivables payable to the relevant FleetCo in such Country;

 

(c) FleetCo Excess Cash Amount in such Country; and

 

(d) in respect of Spain and France, the VAT Receivables payable to Dutch
FleetCo, Spanish Branch and French FleetCo, respectively,

minus

 

(a) the Fleet Payables Amount of the relevant FleetCo in such Country;

 

(b) the amount of the Invoices to be Received in such Country; and

 

(c) in respect of Spain and France, the VAT Payables Amount of Dutch FleetCo,
Spanish Branch and French FleetCo, respectively.

“Country Asset Value Test” shall be satisfied if the aggregate of the
outstanding FleetCo Advances made to a FleetCo in a Country is less than or
equal to the Country Asset Value of such FleetCo.

“Country Repayment Option” means the mechanism under which a member of the Avis
Europe Group may provide funding to Dutch FleetCo, Spanish Branch to prepay in
full its obligations under the FleetCo Spanish Facility Agreement or purchase
the Issuer’s rights under the FleetCo Italian Facility Agreement or the VFN
Funding Agreement, as applicable, being the Spain Repayment Option, the Italy
Repayment Option and the France Repayment Option, respectively, and as more
particularly set out in clause 6 (Country Repayment Option) of the Framework
Agreement.

 

15



--------------------------------------------------------------------------------

“Credit Agreement” means the second amended and restated credit agreement dated
2 August 2013, among Avis Budget Holdings, LLC, as borrower, the Parent, as
borrower, the subsidiary borrowers referred to therein, the several lenders
referred to therein, JPMorgan Chase Bank N.A., as administrative agent, Deutsche
Bank Securities Inc., as syndication agent, each of Citicorp USA, Inc., Bank of
America, N.A., Barclays Bank PLC, Credit Agricole Corporate & Investment Bank
and The Royal Bank of Scotland plc as co-documentation agents as may be amended,
restated, modified, supplemented or waived from time to time in accordance with
its terms.

“Credit Enhancement Asset” means the Investment Grade Programme Vehicles,
Investment Grade Non-Programme Vehicles, Non-Investment Grade Programme
Vehicles, Non-Investment Grade Non-Programme Vehicles, the Credit Enhancement
Investment Grade Receivables, the Credit Enhancement Non-Investment Grade
Receivables and (in respect of Spain and France) the VAT Receivables net of the
VAT Payables Amount.

“Credit Enhancement Matrix” means the following matrix:

[REDACTED]

 

16



--------------------------------------------------------------------------------

“Credit Enhancement Investment Grade Receivables” means Investment Grade Vehicle
Manufacturer Receivables net of payables for each Vehicle Manufacturer to the
extent set-off is permitted under the relevant Vehicle Manufacturer Agreements
and/or Vehicle Manufacturer Guarantees.

“Credit Enhancement Non-Investment Grade Receivables” means Non-Investment Grade
Vehicle Manufacturer Receivables (for which a FleetCo holds enforceable title)
net of payables for each Vehicle Manufacturer to the extent set-off is permitted
under the relevant Vehicle Manufacturer Agreements and/or Vehicle Manufacturer
Guarantees.

“Credit Enhancement Required Amount” means, without limitation, the sum of:

 

(a) the Asset Enhancement Amount; and

 

(b) the Issuer Reserve Required Amount.

“Credit Terms Given” means the terms agreed by the Vehicle Manufacturers and
Dealers with the FleetCos under the Vehicle Dealer Buy-Back Agreements, Vehicle
Manufacturer Buy-Back Agreements, Vehicle Dealer Purchase Agreements and/or the
Vehicle Manufacturer Purchase Agreements.

“CRR” means Regulation (EU) No 575/2013 of the European Parliament and of the
Council, as amended from time to time and including any guidance or any
technical standards published in relation thereto”.

“Currency Hedge Agreement” means a currency swap or exchange agreement, currency
exchange option or any other similar agreement, however denominated, entered
into on behalf of a Conduit Senior Noteholder for hedging purposes, as any of
the foregoing may be amended, restated, supplemented or otherwise modified, from
time to time.

“Currency Hedging Breakage Costs” means, solely with respect to the applicable
Conduit Senior Noteholder, for any Settlement Date, an amount (which may be
negative) equal to:

 

(i) the aggregate amount of any amounts paid or payable by or on behalf of the
applicable Conduit Senior Noteholder to a counterparty to a Currency Hedge
Agreement in connection with the close out of any Currency Hedge Agreement on
any date other than its settlement date, which settlement date shall be a
Settlement Date,

less

 

(ii) the aggregate amount of any amounts paid or payable to or for the account
of the applicable Conduit Senior Noteholder by a counterparty to a Currency
Hedge Agreement in connection with the close out of any Currency Hedge Agreement
on any date other than its settlement date,

provided that:

 

(a) if on any Settlement Date, the applicable Conduit Senior Noteholder’s
Currency Hedging Breakage Costs are a negative number, then, on such Settlement
Date, the aggregate amount that would otherwise have been payable by the Issuer
to the applicable Conduit Senior Noteholder on such Settlement Date pursuant to
the applicable priority of payment, shall be reduced until either the aggregate
amount owed to the applicable Conduit Senior Noteholder or the Currency Hedging
Breakage Costs have been reduced to zero, and

 

(b)

when there are remaining Currency Hedging Breakage Costs following such
reduction in (a) above of the aggregate amounts otherwise owed to the applicable
Conduit Senior

 

17



--------------------------------------------------------------------------------

  Noteholder, an amount equal to such remaining Currency Hedging Breakage Costs
(expressed as a positive number) shall be paid by or on behalf of the applicable
Conduit Senior Noteholder to the Issuer on such Settlement Date;

“DBRS” means DBRS Ratings Limited and includes any successors thereto.

“DBRS Equivalent Rating” means, with respect to any date and any Person with
respect to whom DBRS does not maintain a public Relevant DBRS Rating as of such
date:

 

(a) if such Person has an Equivalent Rating Agency Rating from three of the
Equivalent Rating Agencies as of such date, then the median of the Corresponding
DBRS Ratings for such Person as of such date;

 

(b) if such Person has Equivalent Rating Agency Ratings from only two of the
Equivalent Rating Agencies as of such date, then the lower Corresponding DBRS
Rating for such Person as of such date; and

 

(c) if such Person has an Equivalent Rating Agency Rating from only one of the
Equivalent Rating Agencies as of such date, then the Corresponding DBRS Rating
for such Person as of such date.

“Deemed FleetCo Advance Drawdown Date” means the first Business Day after the
relevant Original FleetCo Advance Drawdown Date specified in the relevant
FleetCo Advance Drawdown Notice, if the relevant Original FleetCo Advance
Drawdown Date is not a Business Day (in respect of Dutch FleetCo) in Spain or
Germany or The Netherlands or (in respect of Italian FleetCo) in Italy or (in
respect of French FleetCo) in France.

“Default” means a Potential Event of Default or an Event of Default.

“Default Interest” means [REDACTED] per cent. per annum over the Interest Rate.

“Delegate” means any delegate, agent, attorney or co-trustee appointed by the
Issuer Security Trustee or the FleetCo Security Agent (as the case may be).

“Depreciation Charge” means, with respect to each Vehicle, the product of
(a) the Depreciation Percentage applicable to the month ending on the
Calculation Date at issue and (b) the applicable Capitalised Costs.

“Depreciation Percentage” means, with respect to each Vehicle:

 

(a) which is a Programme Vehicle, the monthly depreciation percentage set forth
in the applicable Vehicle Manufacturer Buy-Back Agreement or Vehicle Dealer
Buy-Back Agreement (if any) in respect of such Vehicle or, in the absence of
such a depreciation percentage in such Vehicle Manufacturer Buy-Back Agreement
or Vehicle Dealer Buy-Back Agreement, a monthly depreciation percentage
calculated in accordance with GAAP consistently applied, taking into account the
estimated holding period and the Vehicle Manufacturer Repurchase Price of such
Vehicle; and

 

(b) which is a Non-Programme Vehicle, a monthly depreciation percentage
calculated in accordance with GAAP consistently applied,

provided that, with respect to the foregoing determinations, such determinations
shall be made no less frequently than on each Calculation Date falling in March,
June, September and December of each year and on each additional date as may be
required by GAAP.

“Disposal Proceeds” means the proceeds of sale of any Non-Programme Vehicle (net
of any costs (if any) incurred) in relation to the relevant sale or any
Programme Vehicle where such sale is other than under the terms of a Vehicle
Dealer Buy-Back Agreement or a Vehicle Manufacturer Buy-Back Agreement.

 

18



--------------------------------------------------------------------------------

“Disposition Adjustment” means, in relation to any calendar month, the aggregate
of:

 

(a) the product of:

 

  (i) the Disposition Adjustment Percentage in Spain; and

 

  (ii) the Net Book Value of At Risk Assets of Dutch FleetCo in Spain;

 

(b) the product of:

 

  (i) the Disposition Adjustment Percentage in Germany; and

 

  (ii) the Net Book Value of At Risk Assets of Dutch FleetCo in Germany;

 

(c) the product of:

 

  (i) the Disposition Adjustment Percentage in The Netherlands; and

 

  (ii) the Net Book Value of At Risk Assets of Dutch FleetCo in The Netherlands;

 

(d) the product of:

 

  (i) the Disposition Adjustment Percentage in Italy; and

 

  (ii) the Net Book Value of At Risk Assets of Italian FleetCo in Italy; and

 

(e) the product of:

 

  (i) the Disposition Adjustment Percentage in France; and

 

  (ii) the Net Book Value of At Risk Assets of French FleetCo in France.

“Disposition Adjustment Percentage” means, in relation to Dutch FleetCo in
Spain, Dutch FleetCo in Germany, Dutch FleetCo in The Netherlands, Italian
FleetCo in Italy or French FleetCo in France (as applicable), the highest, for
any calendar month within the preceding 12 calendar months, of a percentage
equal to 100 per cent. minus the Measurement Month Average relating to Dutch
FleetCo in Spain, Dutch FleetCo in Germany, Dutch FleetCo in The Netherlands,
Italian FleetCo in Italy or French FleetCo in France (as applicable) for the
immediately preceding Measurement Month relating to Dutch FleetCo in Spain,
Dutch FleetCo in Germany, Dutch FleetCo in The Netherlands, Italian FleetCo in
Italy or French FleetCo in France (as applicable) as of the Calculation Date
within such calendar month. For the avoidance of doubt, in relation to Dutch
FleetCo in The Netherlands or French FleetCo in France (as applicable), the
Disposition Adjustment Percentage shall be calculated with respect to the first
Measurement Month following the Dutch Accession Date or the Initial French
Funding Date (as applicable).

“Dispute” means a dispute arising out of or in connection with the relevant
Transaction Document (including a dispute regarding the existence, validity or
termination of such Transaction Document, any non-contractual obligations
arising out of or in connection with such Transaction Document or the
consequences of its nullity).

“Dutch Accession Date” means 21 May 2014.

“Dutch Account Bank Agreement” means the agreement dated on or about 21 May 2014
pursuant to which Dutch FleetCo appoints the Dutch FleetCo Dutch Account Bank.

“Dutch Account Mandate” has the meaning given to it in clause 4.1 of the Dutch
Account Bank Agreement.

 

19



--------------------------------------------------------------------------------

“Dutch Bank Account” means the bank account maintained by Dutch FleetCo with ABN
AMRO N.V. in The Netherlands with account number 440355842.

“Dutch Bank Account Priority of Payments” means the priority of payments set out
in clause 4.3.46 (Dutch Bank Account) of the Framework Agreement.

“Dutch FleetCo” means Fincar Fleet B.V., a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid) incorporated
under the laws of The Netherlands, having its registered office at
Rapenburgerstraat 177B, 1011 VM Amsterdam, The Netherlands and registered with
the Dutch Trade Register (Handelsregister) of the chamber of commerce (Kamer van
Koophandel) under the number 5522 7732.

“Dutch FleetCo Account Bank Operators” means the Dutch FleetCo Spanish Account
Bank Operator, the Dutch FleetCo German Account Bank Operator and the Dutch
FleetCo Dutch Account Bank Operator and each a “Dutch FleetCo Account Bank
Operator”.

“Dutch FleetCo Corporate Services Providers” means Intertrust (Netherlands) B.V.
and Vistra B.V., each appointed as the corporate services provider to Dutch
FleetCo under the respective Dutch Corporate Services Agreement.

“Dutch FleetCo Deed of Charge” means the English law deed of charge dated on or
about the Dutch Accession Date pursuant to which, among other things, Dutch
FleetCo assigns, pledges and otherwise creates security over all its rights and
interests in and to each of the English Transaction Documents in respect of its
Vehicle Fleet in The Netherlands to which it is a party in favour of the FleetCo
Security Agent.

“Dutch FleetCo Deed of Charge Secured Property” has the meaning given to it in
the Dutch FleetCo Deed of Charge.

“Dutch FleetCo Dutch Account Bank” means Deutsche Bank AG, Amsterdam Branch or
its successor or replacement appointed under the Dutch Account Bank Agreement.

“Dutch FleetCo Dutch Account Bank Operator” means Deutsche Bank AG, London
Branch.

“Dutch FleetCo Dutch Bank Account Pledge” means the Dutch law deed of pledge of
bank accounts dated on or about the Dutch Accession Date and granted by Dutch
FleetCo in favour of the FleetCo Security Agent.

“Dutch FleetCo Dutch Bank Accounts” means:

 

(i) the Dutch FleetCo Dutch Transaction Account;

 

(ii) the Dutch FleetCo Dutch Reserve Account (if any); and

 

(iii) any Additional Accounts opened and maintained in accordance with the Dutch
Account Bank Agreement.

“Dutch FleetCo Dutch Deed of Pledge of Receivables” means the Dutch law deed of
pledge of receivables dated on or about the Dutch Accession Date granted by
Dutch FleetCo in favour of the FleetCo Security Agent.

“Dutch FleetCo Dutch Expenses” means the fees, costs, charges and expenses to
which Dutch FleetCo is liable to the Dutch FleetCo Corporate Services Providers
in The Netherlands and all fees, costs, charges and expenses to which Dutch
FleetCo is liable in relation to its premises, equipment rental, telephone line,
registration fees, tax returns and other corporate administration services, in
each case, in The Netherlands.

 

20



--------------------------------------------------------------------------------

“Dutch FleetCo Dutch Opco Event of Default Priority of Payments” means the
priority of payments in part 8 (Dutch FleetCo Dutch Opco Event of Default
Priority of Payments) of schedule 3 (Priorities of Payments) to the Framework
Agreement.

“Dutch FleetCo Dutch Post-Enforcement Priority of Payments” means the priority
of payments in part D (Dutch FleetCo Dutch Post-Enforcement Priority of
Payments) of part 6 (FleetCo Post-Enforcement Priority of Payments) of schedule
3 (Priorities of Payments) to the Framework Agreement.

“Dutch FleetCo Dutch Pre-Enforcement Priority of Payments” means the priority of
payments in part D (Dutch FleetCo Dutch Pre-Enforcement Priority of Payments) of
part 5 (FleetCo Pre-Enforcement Priority of Payments) of schedule 3 (Priorities
of Payments) to the Framework Agreement.

“Dutch FleetCo Dutch Reserve Account” means the EUR denominated reserve account
in The Netherlands in the name of Dutch FleetCo and any sub-accounts thereof
which may be opened and maintained with the Dutch FleetCo Dutch Account Bank
from time to time.

“Dutch FleetCo Dutch Right of Pledge” means the Dutch law non-possessory right
of pledge (bezitloos pandrecht) relating to the Vehicles owned by Dutch FleetCo
dated on or about the Dutch Accession Date granted by Dutch FleetCo in favour of
the FleetCo Security Agent.

“Dutch FleetCo Dutch Secured Property” means the assets from time to time
secured by the Dutch FleetCo Dutch Security Documents.

“Dutch FleetCo Dutch Security Documents” means (taking account of the fact that
certain documents will only be entered into and/or be effective after the Dutch
Accession Date):

 

(i) (subject to Clause 2.1(xxxvi) hereof) the Dutch FleetCo Share Pledge;

 

(ii) (subject to Clauses 2.1(xxxiv) and (xxxv) hereof) the Dutch FleetCo Deed of
Charge;

 

(iii) the Dutch FleetCo Dutch Deed of Pledge of Receivables;

 

(iv) the Dutch FleetCo Dutch Bank Account Pledge; and

 

(v) the Dutch FleetCo Dutch Right of Pledge.

“Dutch FleetCo Dutch Transaction Account” means the EUR denominated bank account
held and administered by Dutch FleetCo Dutch Account Bank in the name of Dutch
FleetCo with the account number (IBAN: NL65DEUT0265198674).

“Dutch FleetCo German Account Bank” means Deutsche Bank AG or its successor or
replacement appointed under the German Account Bank Agreement.

“Dutch FleetCo German Account Bank Operator” means Deutsche Bank AG, London
Branch.

“Dutch FleetCo German Bank Accounts” means:

 

(i) the Dutch FleetCo German Transaction Account;

 

(ii) the VAT Component and Charge Costs Component Trust Account; and

 

(iii) the Dutch FleetCo German Reserve Account.

“Dutch FleetCo German Post-Enforcement Priority of Payments” means the priority
of payments in part B (Dutch FleetCo German Post-Enforcement Priority of
Payments) of part 6 (FleetCo Post-Enforcement Priority of Payments) of schedule
3 (Priorities of Payments) to the Framework Agreement.

 

21



--------------------------------------------------------------------------------

“Dutch FleetCo German Pre-Enforcement Priority of Payments” means the priority
of payments in part B (Dutch FleetCo German Pre-Enforcement Priority of
Payments) of part 5 (FleetCo Pre-Enforcement Priority of Payments) of schedule 3
(Priorities of Payments) to the Framework Agreement.

“Dutch FleetCo German Reserve Account” means the EUR denominated reserve account
in Germany in the name of Dutch FleetCo and any sub-accounts thereof opened and
maintained with the Dutch FleetCo German Account Bank and with account number
100-9644667-01.

“Dutch FleetCo German Secured Property” means the assets from time to time
secured by the FleetCo German Security Documents, the Dutch Receivables Pledge,
the Dutch FleetCo German VAT Pledge, (to the extent of the Dutch FleetCo Level
German Advances Proportion) the Dutch FleetCo Share Pledge and the German
FleetCo Deed of Charge.

“Dutch FleetCo German Transaction Account” means the EUR denominated bank
account held and administered by Dutch FleetCo German Account Bank in the name
of Dutch FleetCo with the account number 100-9644667-00.

“Dutch FleetCo German VAT Pledge” means the Dutch law pledge between, among
others, German Opco and Dutch FleetCo, in respect of the VAT Amount and the
Third Party Purchase Price VAT Amount.

“Dutch FleetCo Level Dutch Advances Proportion” means, on any date on which such
calculation is required, the ratio of:

 

(a) the aggregate outstanding FleetCo Dutch Advances under the FleetCo Dutch
Facility Agreement;

to

 

(b) the sum of:

 

  (i) the aggregate outstanding FleetCo Spanish Advances under the FleetCo
Spanish Facility Agreement;

 

  (ii) the aggregate outstanding FleetCo German Advances under the FleetCo
German Facility Agreement; and

 

  (iii) the aggregate outstanding FleetCo Dutch Advances under the FleetCo Dutch
Facility Agreement,

such ratio expressed as a percentage.

“Dutch FleetCo Level German Advances Proportion” means, on any date on which
such calculation is required, the ratio of:

 

(a) the aggregate outstanding FleetCo German Advances under the FleetCo German
Facility Agreement;

to

 

(b) the sum of:

 

  (i) the aggregate outstanding FleetCo Spanish Advances under the FleetCo
Spanish Facility Agreement;

 

  (ii) the aggregate outstanding FleetCo German Advances under the FleetCo
German Facility Agreement; and

 

22



--------------------------------------------------------------------------------

  (iii) the aggregate outstanding FleetCo Dutch Advances under the FleetCo Dutch
Facility Agreement,

 

such ratio expressed as a percentage.

“Dutch FleetCo Level Spanish Advances Proportion” means, on any date on which
such calculation is required, the ratio of:

 

(a) the aggregate outstanding FleetCo Spanish Advances under the FleetCo Spanish
Facility Agreement;

to

 

(b) the sum of:

 

  (i) the aggregate outstanding FleetCo German Advances under the FleetCo German
Facility Agreement;

 

  (ii) the aggregate outstanding FleetCo Spanish Advances under the FleetCo
Spanish Facility Agreement; and

 

  (iii) the aggregate outstanding FleetCo Dutch Advances under the FleetCo Dutch
Facility Agreement,

such ratio expressed as a percentage.

“Dutch FleetCo Management Documents” means:

 

(i) the management agreement entered into by Dutch FleetCo with J.J. van Ginkel,
B.W. de Sonnaville and Vistra B.V. and dated 22 June 2012 and amended and
restated on 5 March 2013 in respect of the provision of corporate administration
services of Dutch FleetCo by Vistra B.V.;

 

(ii) the management agreement entered into by Dutch FleetCo with demand P.D.
Haverkamp and M. Hut and Intertrust (Netherlands) B.V. and dated 22 June 2012 as
amended and restated on the Dutch Accession Date in respect of the provision of
corporate administration services of Dutch FleetCo by Intertrust (Netherlands)
B.V. and as most recently amended on 21 January 2015 in respect fo the
replacement of M. Hut with M. Posthumus;

 

(iii) the letter of undertaking entered into, amongst others, by Vistra B.V.
dated 22 June 2012 and most recently amended and restated on the Dutch Accession
Date ; and

 

(iv) the letter of undertaking entered into, amongst others, by Intertrust
(Netherlands) B.V. dated 22 June 2012 as amended and restated on the Dutch
Accession Date and as most recently amended on 21 January 2015 in respect fo the
replacement of M. Hut with M. Posthumus.

“Dutch FleetCo Premises Lease Agreement” means the lease agreement dated 22 June
2012 between Pinnacle Offices B.V. and Dutch FleetCo.

“Dutch FleetCo Secured Creditors” means the Dutch FleetCo Dutch Account Bank,
the Dutch FleetCo Dutch Account Bank Operator, the FleetCo Dutch Back-up Cash
Manager and, with respect to obligations incurred by Dutch FleetCo acting with
respect to its Vehicle Fleet in The Netherlands, the Central Servicer, the
Liquidation Agent, the FleetCo Security Agent (including any Receiver or
Appointee thereof) and the Issuer.

 

23



--------------------------------------------------------------------------------

“Dutch FleetCo Share Pledge” means the deed of the pledge of shares by the
shareholders of Dutch FleetCo over all the shares of Dutch FleetCo dated 5 March
2013, as amended on or about the Dutch Accession Date.

“Dutch FleetCo Spanish Account Bank” means Deutsche Bank S.A.E. or its successor
or replacement appointed under the Spanish Account Bank Agreement.

“Dutch FleetCo Spanish Account Bank Operator” means Deutsche Bank AG., London
Branch or its successor or replacement appointed under the Spanish Account Bank
Agreement.

“Dutch FleetCo Spanish Bank Accounts” means:

 

(i) the Dutch FleetCo Spanish Transaction Account; and

 

(ii) the Dutch FleetCo Spanish Reserve Account (if any).

“Dutch FleetCo, Spanish Branch” means the Spanish branch of Dutch FleetCo with
company registration number M-518708, with company domicile at Avenida Manoteras
32, 28050 Madrid and tax identification number W0037096E.

“Dutch FleetCo Spanish Post-Enforcement Priority of Payments” means the priority
of payments in part A (Dutch FleetCo Spanish Post-Enforcement Priority of
Payments) of part 6 (FleetCo Post-Enforcement Priority of Payments) of schedule
3 (Priorities of Payments) to the Framework Agreement.

“Dutch FleetCo Spanish Pre-Enforcement Priority of Payments” means the priority
of payments in part A (Dutch FleetCo Spanish Pre-Enforcement Priority of
Payments) of part 5 (FleetCo Pre-Enforcement Priority of Payments) of schedule 3
(Priorities of Payments) to the Framework Agreement.

“Dutch FleetCo Spanish Reserve Account” means the reserve account in Spain in
the name of Dutch FleetCo, Spanish Branch and which may, from time to time, be
opened and maintained with the Dutch FleetCo Spanish Account Bank.

“Dutch FleetCo Spanish Secured Property” means the assets from time to time
secured by the FleetCo Spanish Security Documents, the Spanish FleetCo Deed of
Charge and, to the extent of the Dutch FleetCo Level Spanish Advances
Proportion, the Dutch FleetCo Share Pledge.

“Dutch FleetCo Spanish Transaction Account” means the bank account in Spain in
the name of Dutch FleetCo, Spanish Branch with the account number 0019 0030 68
4010240146 (IBAN: ES1800190030684010240146).

“Dutch GAAP” means the whole body of Dutch authoritative accounting literature,
including the Dutch Civil Code (Burgerlijk Wetboek) and the Dutch Accounting
Standards published by the Dutch Accounting Standards Board (Raad voor de
Jaarverslaggeving).

“Dutch Initial Purchase Price” means, in relation to a Vehicle in The
Netherlands, the purchase price or other consideration payable by Dutch Opco to
the Vehicle Manufacturer or Vehicle Dealer for the purchase by Dutch Opco of
such Vehicle as provided in the relevant Vehicle Manufacturer Agreement and
Vehicle Dealer Agreement, plus VAT and Charge Costs.

“Dutch Onward Purchase Price” means, in respect of any Vehicle in The
Netherlands, the purchase price as specified in the Purchase Offer and Lease
Request payable by Dutch FleetCo to Dutch Opco which (i) for a Vehicle other
than a Dutch Opco Existing Fleet Vehicle shall be equal to the Dutch Initial
Purchase Price payable by Dutch Opco with regard to such vehicles (which price,
for these purposes, includes VAT charged by Dutch Opco to Dutch FleetCo) and (if

 

24



--------------------------------------------------------------------------------

necessary) calculated by way of breakdown of the aggregate price for each type
of vehicle subject to the respective Purchase Offer and Lease Request or
(ii) for a Dutch Opco Existing Fleet Vehicle shall be equal to the Net Book
Value on the Dutch Accession Date for such Dutch Opco Existing Fleet Vehicle
plus VAT.

“Dutch Opco” means Avis Budget Autoverhuur B.V.

“Dutch Opco Existing Fleet Vehicle” means each Eligible Vehicle (i) in respect
of which Dutch Opco has paid the Initial Purchase Price in full to the relevant
Vehicle Manufacturer or Vehicle Dealer prior to the date of the Master Dutch
Fleet Purchase Agreement and (ii) which Dutch Opco owns prior to the date of the
Master Dutch Fleet Purchase Agreement.

“Dutch Opco Event of Default” means an Event of Default in respect of Dutch Opco
as the Relevant Person.

“Dutch Parallel Debt” has the meaning given to it in clause 16.2 (Parallel Debt)
of the Framework Agreement.

“Dutch Receivables Pledge” means the receivables pledge dated 5 March 2013
entered into by, among others, Dutch FleetCo and the FleetCo Security Agent.

“Dutch Transaction Documents” means:

 

(i) the FleetCo Dutch Security Documents;

 

(ii) (subject to clause 2.1(xxxvi) hereof) the Dutch FleetCo Management
Documents;

 

(iii) the Master German Fleet Purchase Agreement (to the extent expressed to be
governed by Dutch law);

 

(iv) the Master German Fleet Lease Agreement; and

 

(v) any other Transaction Document expressed to be governed by Dutch law,
relating to Dutch FleetCo’s Vehicle Fleet in Germany and approved by the FleetCo
Security Agent and the Transaction Agent and designated by them as a Dutch
Transaction Document which, for the avoidance of doubt shall not include any
Dutch Transaction Dutch Documents.

“Dutch Transaction Dutch Documents” means (taking account of the fact that
certain documents will only be entered into and/or be effective after the Dutch
Accession Date):

 

(i) the Dutch FleetCo Dutch Security Documents;

 

(ii) (subject to clause 2.1 (xxxvi) hereof) the Dutch FleetCo Management
Documents;

 

(iii) the Dutch Account Bank Agreement;

 

(iv) the Dutch Account Mandate;

 

(v) the Master Dutch Fleet Purchase Agreement;

 

(vi) the Master Dutch Fleet Lease Agreement; and

 

(vii) any other Transaction Document expressed to be governed by Dutch law,
relating to Dutch FleetCo’s Vehicle Fleet in The Netherlands and approved by the
FleetCo Security Agent and the Transaction Agent and designated by them as a
Dutch Transaction Dutch Document, which, for the avoidance of doubt, shall not
include any Dutch Transaction Documents.

“Dutch VAT Lender” means Avis Finance Company Limited.

 

25



--------------------------------------------------------------------------------

“Dutch VAT Loan Agreement” means the Dutch VAT Loan Agreement dated on or about
the Dutch Accession Date and entered into between the Dutch VAT Loan Borrower
and the Dutch VAT Lender.

“Dutch VAT Loan Borrower” means Dutch FleetCo.

“Dutch VAT Refund” has the meaning given to it in the Dutch VAT Loan Agreement.

“Dutch VAT Refund Ledger” means the ledger on which Dutch VAT Refunds recovered
by Dutch FleetCo from the Dutch Tax Authorities are recorded.

“Dutch Vehicle Certificates” means, in respect of Vehicles in The Netherlands in
relation to which an Individual Purchase and Lease Agreement has been concluded,
the registration documents regarding such vehicles and certificates of
conformity, including, but not limited to, the ownership codes
(tenaamstellingscode) and the vehicle registration cards.

“Dutch Vehicle Documents” means, in respect of Vehicles in The Netherlands, the
keys and spare keys to the Vehicles, the Dutch Vehicle Certificates and the
certificates of conformity.

“Early Termination Payment” means, in the event that a FleetCo turns back any
Programme Vehicle to a Vehicle Manufacturer or Vehicle Dealer, as applicable,
under a Vehicle Dealer Buy-Back Agreement or Vehicle Manufacturer Buy-Back
Agreement before the end of the relevant Programme Minimum Term (where
applicable), an amount equal to the excess, if any, of (a) the Termination Value
of such Programme Vehicle (as of the Turn-back Date) over (b) the sum of the
Vehicle Manufacturer Repurchase Price received (or receivable) with respect to
such Programme Vehicle and any Programme Vehicle Special Default Payments
payable by the Lessee in respect of such Programme Vehicle.

“Effective Date” has the meaning given to it in the English law termination deed
dated on or about the Signing Date in respect of the termination of the IFF.

“Eligible Issuer Hedge Counterparty” means a Person satisfactory to the Parent
and the Transaction Agent and:

 

(i) if the outstanding Senior Notes are rated and continue to be rated by any
Rating Agency:

 

  (a) having (at the time of entry into of the relevant Issuer Hedging
Agreement) a long-term senior unsecured debt, deposit, claims paying or credit
(as the case may be) rating required by such Rating Agency; and

 

  (b) complying with hedge counterparty rating agency criteria commensurate with
a Senior Notes rating (from a Rating Agency rating the Senior Notes) of at least
“A” from Standard & Poor’s, Fitch or DBRS and/or at least “A2” from Moody’s or
such other rating as would not have an adverse impact on the rating of the
Senior Notes; or

 

(ii) if the outstanding Senior Notes are not rated by a Rating Agency, complying
with hedge counterparty rating agency criteria commensurate with a Senior Notes
rating of at least “A” from Standard & Poor’s, Fitch or DBRS and/or at least
“A2” from Moody’s.

“Eligible Issuer LC Provider” means a person:

 

(i) satisfactory to the Parent and the Transaction Agent;

 

(ii)

having a long-term senior unsecured debt, deposit, claims paying or credit (as
the case may be) rating from at least two Rating Agencies of at least “A” from
Standard & Poor’s, Fitch or DBRS and/or at least “A1” from Moody’s and a
short-term senior unsecured debt,

 

26



--------------------------------------------------------------------------------

  deposit, claims paying or credit (as the case may be) rating from at least two
Rating Agencies of at least “A-1” from Standard & Poor’s, at least “F1” from
Fitch, at least “P-1” from Moody’s or at least “R-1(mid)” from DBRS; and

 

(iii) that is a commercial bank having total assets in excess of €500,000,000.

“Eligible Receivables” means, at any time and in relation to Dutch FleetCo in
Spain, Dutch FleetCo in Germany, Dutch FleetCo in The Netherlands, Italian
FleetCo in Italy or French FleetCo in France (as applicable):

 

(i) its Vehicle Manufacturer Receivables of Dutch FleetCo in Spain, Dutch
FleetCo in Germany, Dutch FleetCo in The Netherlands, Italian FleetCo in Italy
or French FleetCo in France (as applicable) (other than its Excluded Vehicle
Manufacturer Receivables) in respect of Investment Grade Vehicle Manufacturers;

 

(ii) its (A) Vehicle Dealer Receivables in Germany, France or The Netherlands or
(B) its Vehicle Manufacturer Receivables in Germany, The Netherlands or France
(other than its Excluded Vehicle Manufacturer Receivables) in respect of
Non-Investment Grade Vehicle Manufacturers, in each case, to the extent that
Dutch FleetCo has the benefit of retention of title provisions relating to the
relevant Vehicles at the relevant time; or

 

(iii) its VAT Receivables in Spain and France,

provided that such receivables listed in paragraphs (i) and (ii) above:

 

(i) are not more than 90 days overdue and are evidenced by invoices in
electronic or paper form;

 

(ii) if owed by a legal entity or by an individual that is organised or resident
in a country other than a European Union member country or the country in which
such FleetCo or its Related Opco (as the case may be) is organised, the
Transaction Agent has been provided with legal opinions satisfactory to it
(acting reasonably) confirming that, subject to customary reservations and
assumptions, such receivables are enforceable against the entity or individual
that owes them;

 

(iii) are not owed by a sovereign debtor to the extent that the nature of such
debtor materially and adversely prejudices the ability to obtain an effective
legal assignment of such receivables;

 

(iv) are not owed by a debtor known by any FleetCo, any Opco or Finco to be
subject to bankruptcy or insolvency proceedings; and

 

(v) can be freely and validly transferred (subject to any limitation or third
party consent provided in the underlying contracts) (or are the subject of a
security interest granted under the relevant Security Document in any
jurisdiction).

“Eligible Receivables Amount” means, in relation to Dutch FleetCo in Spain,
Dutch FleetCo in Germany, Dutch FleetCo in The Netherlands, Italian FleetCo in
Italy or French FleetCo in France (as applicable), the aggregate amount of its
Eligible Receivables in Spain, Germany, The Netherlands, Italy or France,
respectively.

“Eligible Vehicle” means a Vehicle (which includes, for the avoidance of doubt,
a Service Vehicle) in Spain, Germany, The Netherlands, Italy or France (as
applicable):

 

(a) that is subject to a Vehicle Manufacturer Purchase Agreement or Vehicle
Dealer Purchase Agreement;

 

27



--------------------------------------------------------------------------------

(b) that either: (i) benefits from the buy-back commitment of a Vehicle Dealer
or a Vehicle Manufacturer pursuant to a Vehicle Dealer Buy-Back Agreement or a
Vehicle Manufacturer Buy-Back Agreement, respectively; or (ii) if it does not
benefit, or no longer benefits, from such buy-back commitment, is classified or
reclassified as a Non-Programme Vehicle in accordance with the terms of the
relevant Master Lease Agreement;

 

(c) the certificate of title and/or registration (as applicable and if required)
for which is in the name of a FleetCo; and

 

(d) that is owned by (in respect of a Vehicle in Spain, Germany or The
Netherlands) Dutch FleetCo or (in respect of a Vehicle in Italy) Italian FleetCo
or (in respect of a Vehicle in France) French FleetCo, free and clear of all
liens (other than a retention of title in favour of the corresponding Vehicle
Manufacturer or Vehicle Dealer (as applicable) and other than pursuant to the
relevant FleetCo Security Document);

provided that:

 

(i) such vehicle is no more than (A) thirty-six (36) months old in the case of
Vehicles other than Vans, Light Trucks or Service Vehicles or (B) sixty
(60) months old in the case of Vans, Service Vehicles and Light Trucks, in each
case, after the date of registration with the relevant authorities of such
Vehicle; and

 

(ii) Vehicles purchased by German Opco from Vehicle Manufacturers under Vehicle
Buy Back Agreements which oblige German Opco to resell the relevant Vehicles to
the relevant Vehicle Manufacturers shall not be Eligible Vehicles unless binding
tax rulings have been obtained by German Opco and Dutch FleetCo from the
relevant German Tax Authorities satisfactory to the Transaction Agent.

“encumbrance” means a Security Interest.

“Enforcement Action” means:

 

(a) in relation to any Liabilities of the Issuer and/or a FleetCo (as
applicable):

 

  (i) (in respect of the Issuer) the acceleration of any Liabilities of the
Issuer or the making of any declaration that any Liabilities of the Issuer are
prematurely due and payable (other than as a result of it becoming unlawful for
a Senior Noteholder to perform its obligations under, or of any voluntary or
mandatory prepayment arising under, the Issuer Transaction Documents) and (in
respect of a FleetCo) the acceleration of any Liabilities of such FleetCo or the
making of any declaration that any Liabilities of such FleetCo are prematurely
due and payable (other than as a result of it becoming unlawful for the Issuer
to perform its obligations under, or of any voluntary or mandatory prepayment
arising under, the relevant FleetCo Transaction Documents);

 

  (ii) the making of any declaration that any Liabilities are payable on demand;

 

  (iii) the making of a demand in relation to a Liability that is payable on
demand;

 

  (iv) the making of any demand against any of the Parent, Finco or Avis Europe
in relation to the Parent Performance Guarantee, the Finco Payment Guarantee or
the Avis Europe Payment Guarantee, respectively;

 

  (v) save to the extent permitted in accordance with clause 6 (Country
Repayment Option) of the Framework Agreement, the exercise of any right to
require any of the Avis Obligors, FleetCos or the Issuer to acquire any
Liability (including exercising any put or call option against any such person
for the redemption or purchase of any Liability);

 

28



--------------------------------------------------------------------------------

  (vi) the exercise of any right of set-off, account combination or payment
netting against any of the Avis Obligors, FleetCos or the Issuer in respect of
any Liabilities other than the exercise of any such right:

 

  A. as Close-Out Netting by an Issuer Hedge Counterparty;

 

  B. as Payment Netting by an Issuer Hedge Counterparty; or

 

  C. which is otherwise expressly permitted under the Issuer Transaction
Documents or FleetCo Transaction Documents to the extent that the exercise of
that right gives effect to a payment that is permitted under the Framework
Agreement; and

 

  (vii) the suing for, commencing of or joining of any legal or arbitration
proceedings against any of the Avis Obligors, FleetCos or the Issuer (as
applicable) to recover any Liabilities;

 

(b) the premature termination or close-out of any hedging transaction under any
Issuer Hedging Agreement save as permitted under such Issuer Hedging Agreement;

 

(c) the taking of any steps to enforce or require the enforcement of any Issuer
Security by the Issuer Security Trustee (including the crystallisation of any
floating charge forming part of the Issuer Security) or FleetCo Security by the
FleetCo Security Agent (including the crystallisation of any floating charge
forming part of the FleetCo Security);

 

(d) the entering into of any composition, compromise, assignment or arrangement
with any of the Avis Obligors, FleetCos or the Issuer (as applicable) which owes
any Liabilities, or has given any Security, guarantee or indemnity or other
assurance against loss in respect of the Liabilities; or

 

(e) the petitioning, applying or voting for, or the taking of any steps
(including the appointment of any liquidator, receiver, administrator, examiner
or similar officer) in relation to, the winding up, dissolution, administration
or reorganisation of any of FleetCos or the Issuer (as applicable) which owes
any Liabilities, or has given any Security, guarantee, indemnity or other
assurance against loss in respect of any of the Liabilities, or any of such
person’s assets or any suspension of payments or moratorium of any indebtedness
of such person, or any analogous procedure or step in any jurisdiction,

except that the following shall not constitute Enforcement Action:

 

  (i) the taking of any action falling within paragraph (a)(vii) or (e) above
which is necessary (but only to the extent necessary) to preserve the validity,
existence or priority of claims in respect of Liabilities, including the
registration of such claims before any court or governmental authority and the
bringing, supporting or joining of proceedings to prevent any loss of the right
to bring, support or join proceedings by reason of applicable limitation
periods;

 

  (ii) an Issuer Secured Creditor or a FleetCo Secured Creditor bringing legal
proceedings against any person solely for the purpose of:

 

  A. obtaining injunctive relief (or any analogous remedy outside England and
Wales) to restrain any actual or putative breach of any Transaction Document to
which it is party;

 

29



--------------------------------------------------------------------------------

  B. obtaining specific performance (other than specific performance of an
obligation to make a payment) with no claim for damages; or

 

  C. requesting judicial interpretation of any provision of any Transaction
Document to which it is party with no claim for damages; or

 

  (iii) the taking of the action in paragraph (a)(iii) or paragraph (a)(iv)
prior to the delivery of an Enforcement Notice.

“Enforcement Notice” means:

 

(a) in respect of an Issuer Event of Default, the Issuer Enforcement Notice; and

 

(b) in respect of a FleetCo Event of Default, the FleetCo Enforcement Notice.

“English Transaction Documents” means (taking account of the fact that certain
documents will only be entered into and/or be effective after the date hereof):

 

(i) the Framework Agreement;

 

(ii) this Agreement;

 

(iii) the Funds Flow Agreement;

 

(iv) the Tax Deed of Covenant;

 

(v) the Issuer Note Issuance Facility Agreement;

 

(vi) the Issuer Subordinated Facility Agreement;

 

(vii) the Issuer Cash Management Agreement;

 

(viii) the Issuer Account Bank Agreement;

 

(ix) the Issuer Hedging Agreements;

 

(x) the FleetCo Spanish Facility Agreement;

 

(xi) the FleetCo German Facility Agreement;

 

(xii) the FleetCo Dutch Facility Agreement;

 

(xiii) the Central Servicing Agreement;

 

(xiv) the FleetCo Back-up Cash Management Agreement;

 

(xv) the Avis Europe Payment Guarantee;

 

(xvi) the Finco Payment Guarantee;

 

(xvii) the Parent Performance Guarantee;

 

(xviii) the Issuer Security Documents;

 

(xix) each FleetCo Deed of Charge;

 

(xx) the Liquidation Agency Agreement;

 

(xxi) the Issuer Security Power of Attorney;

 

(xxii) the Issuer Spain TRO Declaration of Trust;

 

(xxiii) the Fee Letters;

 

30



--------------------------------------------------------------------------------

(xxiv) the Lessor Power of Attorney;

 

(xxv) each FleetCo Security Power of Attorney;

 

(xxvi) the Issuer Security Power of Attorney;

 

(xxvii) the VFN Funding Agreement; and

 

(xxviii) any other Transaction Documents expressed to be governed by English law
and approved by the Transaction Agent.

“Equivalent Rating Agency” means each of Fitch, Moody’s and S&P.

“Equivalent Rating Agency Rating” means, with respect to any Equivalent Rating
Agency and any Person as of any date of determination, the Relevant Rating by
such Equivalent Rating Agency with respect to such Person as of such date.

“Estimated Lease Expiration Date” has the meaning given to it in paragraph 5,
part 2, annex 1 to schedule 1 of the Master German Fleet Purchase Agreement.

“Estimated Lease Term” means, in relation to any relevant Vehicle leased under
the Master German Fleet Lease Agreement, the period from (and including) the
relevant Lease Commencement Date to (and including) the Estimated Lease
Expiration Date.

“Estimated Sales Price” means, in respect of a Non-Programme Vehicle in Germany,
the expected Net Book Value of such a Vehicle as calculated on the Estimated
Lease Expiration Date or, in the event that the Lease Expiration Date of such
Vehicle falls prior to the Estimated Lease Expiration Date, the Net Book Value
of such Vehicle on the Lease Expiration Date.

“EU Insolvency Regulation” means Council Regulation (EC) No. 1346/2000 of 29 May
2000.

“EURIBOR” means, in relation to any Senior Advance:

 

(a) the applicable Screen Rate; or

 

(b) (if no Screen Rate is available for the Senior Advance Interest Period of
that Senior Advance Loan) the Reference Bank Rate,

as of 10:00 a.m. (Paris time) on the Interest Determination Date. If any such
applicable Screen Rate or Reference Bank Rate is below zero, EURIBOR will be
deemed to be zero.

“Euro”, “euro”, “€” and “EUR” each means the lawful currency of the member
states of the European Union that adopt the single currency in accordance with
the Treaty of Lisbon amending the Treaty on European Union and the Treaty
establishing the European Community (signed at Lisbon on 13 December 2007).

“Euro Equivalent” means, in relation to an amount denominated or expressed in
any currency other than Euro, the equivalent thereof in Euro calculated at the
Transaction Agent’s spot rate of exchange as at the relevant date of
determination.

“Event of Default” means, in relation to any Relevant Person, the occurrence of
any of the following events:

 

(a) the Relevant Person fails to make any payment payable by it under any
Transaction Document when due in the currency and in the manner specified in the
relevant Transaction Document except:

 

31



--------------------------------------------------------------------------------

  (i) technical failure:

 

  (a) in the case of Dutch FleetCo, Spanish Branch, Spanish Opco, Italian Opco,
French Opco, Italian FleetCo, French FleetCo and the FCT, where such failure is
due to technical reasons and such default is remedied by Spanish Opco, Italian
Opco, French Opco, French FleetCo, the FCT or Italian FleetCo (as applicable) or
(in respect of Spanish Opco) the Spain Repayment Option, (in respect of Italian
Opco or Italian FleetCo) the Italy Repayment Option or, (in respect of French
Opco, French FleetCo or the FCT) the France Repayment Option is, in each case,
exercised within 5 Business Days of the occurrence of such failure; and

 

  (b) in the case of the Central Servicer, German Opco, Dutch Opco, Dutch
FleetCo or the Issuer, where such failure is due to technical reasons and such
default is remedied by the Central Servicer, German Opco, Dutch Opco, Dutch
FleetCo or the Issuer (as applicable) within 5 Business Days of the occurrence
of such failure;

 

  (ii) voluntary non-payment: in the case of Italian Opco, Spanish Opco, Dutch
Opco, French Opco, French FleetCo, the FCT and Italian FleetCo, where such
failure has occurred while a Voluntary Insolvency Event is continuing in respect
of such Opco or such FleetCo and such default is remedied within 2 Business Days
or (in respect of Spanish Opco) the Spain Repayment Option or (in respect of
Italian Opco or Italian FleetCo) the Italy Repayment Option or (in respect of
French Opco, French FleetCo or the FCT) the France Repayment Option is, in each
case, exercised within 2 Business Days of such failure;

 

  (iii) involuntary non-payment: in the case of Italian Opco, Spanish Opco,
Dutch Opco, French Opco, French FleetCo or the FCT and Italian FleetCo, where
such failure has occurred while an Involuntary Insolvency Event is continuing in
respect of such Opco or Italian FleetCo and such default is remedied within 10
Business Days or (in respect of Spanish Opco) the Spain Repayment Option or (in
respect of Italian Opco or Italian FleetCo) the Italy Repayment Option or (in
respect of French Opco, French FleetCo or the FCT) the France Repayment Option
is, in each case, exercised within 10 Business Days of such failure;

 

  (iv) other non-payment:

 

  (a) in the case of any Relevant Person, where such default is remedied within
5 Business Days;

 

  (b) interest payments:

 

  A.

in the case of Dutch FleetCo, where such failure relates to payment of interest
payable by it under a FleetCo Advance under (I) the FleetCo Spanish Facility
Agreement and such default is remedied within 5 Business Days, provided that
such non-payment results directly from a non-payment under this paragraph
(iv) by Spanish Opco or the Central Servicer to Dutch FleetCo; (II) the FleetCo
German Facility Agreement and such default is remedied within 5 Business Days,
provided that such non-payment results directly from a non-payment under this
paragraph (iv) by German Opco or the Central Servicer to Dutch FleetCo; (III)
the FleetCo Dutch Facility

 

32



--------------------------------------------------------------------------------

  Agreement and such default is remedied within 5 Business Days, provided that
such non-payment results directly from a non-payment under this paragraph
(iv) by Dutch Opco or the Central Servicer to Dutch FleetCo;

 

  B. in the case of Italian FleetCo, where such failure relates to payment of
interest payable by it under a FleetCo Advance under the FleetCo Italian
Facility Agreement and such default is remedied or the Italy Repayment Option is
exercised, in each case, within 5 Business Days, provided that such non-payment
results directly from a non-payment under this paragraph (iv) by Italian Opco to
Italian FleetCo;

 

  C. in the case of French FleetCo, where such failure relates to payment of
interest payable by it under a FleetCo Advance under the FleetCo French Facility
Agreement and such default is remedied within 5 Business Days, provided that
such non-payment results directly from a non-payment under this paragraph
(iv) by French Opco to French FleetCo;

 

  D. in the case of the FCT, where such failure relates to payment of interest
payable by it under a VFN Advance under the VFN Funding Agreement and such
default is remedied within 5 Business Days, provided that such non-payment
results directly from a non-payment under this paragraph (iv) by French FleetCo
to the FCT; or

 

  E. in the case of the Issuer where such failure relates to payment of interest
payable under a Senior Advance and such default is remedied within 5 Business
Days, provided that such non-payment results directly from a non-payment under
this paragraph (iv) by Italian FleetCo, the FCT or Dutch FleetCo (as applicable)
to the Issuer; or

 

  (c) principal payments:

 

  F. in the case of Dutch FleetCo, where such failure relates to payment (on any
day other than the Final Maturity Date) of principal payable by it under a
FleetCo Advance under the FleetCo Spanish Facility Agreement, the FleetCo German
Facility Agreement or the FleetCo Dutch Facility Agreement, and, for the
avoidance of doubt, a failure to pay such principal on the Final Maturity Date
shall be an “Event of Default”;

 

  G. in the case of Italian FleetCo, where such failure relates to payment (on
any day other than the Final Maturity Date) of principal payable by it under a
FleetCo Advance under the FleetCo Italian Facility Agreement and, for the
avoidance of doubt, a failure to pay such principal on the Final Maturity Date
shall be an “Event of Default”;

 

  H. in the case of French FleetCo, where such failure relates to payment (on
any day other than the Final Maturity Date) of principal payable by it under a
FleetCo Advance under the FleetCo French Facility Agreement and, for the
avoidance of doubt, a failure to pay such principal on the Final Maturity Date
shall be an “Event of Default”;

 

33



--------------------------------------------------------------------------------

  I. in the case of the FCT, where such failure relates to payment (on any day
other than the Final Maturity Date) of principal payable by it under a VFN
Advance under the VFN Funding Agreement and, for the avoidance of doubt, a
failure to pay such principal on the Final Maturity Date shall be an “Event of
Default”; or

 

  J. in the case of the Issuer, where such failure relates to payment (on any
day other than the Final Maturity Date) of principal payable under a Senior
Advance and, for the avoidance of doubt, a failure to pay such principal on the
Final Maturity Date shall be an “Event of Default”;

 

(b) any representation or warranty made by the Relevant Person pursuant to any
Transaction Document or in any notice or other document, certificate or
statement delivered by it pursuant hereto or in connection herewith is or proves
to have been incorrect or misleading in any material respect when made and:

 

  (i) in the case of Spanish Opco, Italian Opco, Italian FleetCo, French Opco,
French FleetCo and the FCT, such breach is not remedied within 20 Business Days
or (in respect of Spanish Opco) the Spain Repayment Option or (in respect of
Italian Opco or Italian FleetCo) the Italy Repayment Option or (in respect of
French FleetCo, French Opco and the FCT) the France Repayment Option is, in each
case, not exercised within 20 Business Days; and

 

  (ii) in the case of the Issuer, Dutch FleetCo, Central Servicer, Dutch Opco
and German Opco, such breach is not remedied within 20 Business Days, provided
that such breach of representation or warranty is capable of being remedied;

 

(c) the Relevant Person fails duly to perform or comply with any of its material
obligations under any of the Transaction Documents to which it is a party (other
than those referred to in paragraphs (a) and (b) above and paragraph (h) and
paragraph (i) below) and:

 

  (i) in the case of Spanish Opco, Italian Opco, Italian FleetCo, French Opco,
French FleetCo and the FCT, such failure to perform or comply is not remedied
within 20 Business Days or (in respect of Spanish Opco) the Spain Repayment
Option or (in respect of Italian Opco or Italian FleetCo) the Italy Repayment
Option or (in respect of French Opco, French FleetCo or the FCT) the France
Repayment Option is, in each case, not exercised within 20 Business Days; and

 

  (ii) in the case of the Issuer, Dutch FleetCo, the Central Servicer, Dutch
Opco and German Opco, such failure to perform or comply is not remedied within
20 Business Days, provided that such failure is capable of being remedied;

 

(d) an Insolvency Event occurs in respect of the Relevant Person (except the
FCT) and, in the case of Italian Opco, Spanish Opco, French Opco and Dutch Opco,
Italian FleetCo, French FleetCo and Dutch FleetCo, such Insolvency Event is
continuing and (in respect of Spanish Opco) the Spain Repayment Option and (in
respect of Italian Opco or Italian FleetCo) the Italy Repayment Option and (in
respect of French Opco, French FleetCo or the FCT) the France Repayment Option
(as applicable) has, in each case, not been exercised within 10 Business Days
from the occurrence thereof;

 

(e)

at any time: (1) it is or becomes unlawful or contrary to law or regulation in
any applicable jurisdiction for the Relevant Person to perform or comply with
any or all of its obligations under the Relevant Transaction Documents; (2) any
of the obligations of the Relevant

 

34



--------------------------------------------------------------------------------

  Person under the Relevant Transaction Documents are not or cease to be legal,
valid and binding; or (3) any of the terms of the Relevant Transaction Documents
or any part thereof are not or cease to be in full force and effect or
enforceable in accordance with its terms or any party to such Transaction
Documents shall so assert in writing;

 

(f) the Security purported to be granted to the Issuer Security Trustee or
FleetCo Security Agent under the Security Documents is not binding on or
enforceable against the Issuer or the relevant FleetCo or effective to create
the Security with the priority intended to be created by it except if:

 

  (i) in the case of Security purported to be granted by Dutch FleetCo and where
the relevant Security Document is expressed to be governed by Spanish law, such
Default is remedied or the Spain Repayment Option is exercised, in each case,
within 10 Business Days of the date of occurrence of such Default;

 

  (ii) in the case of Security purported to be granted by Italian FleetCo and
where the relevant Security Document is expressed to be governed by Italian law,
such Default is remedied or the Italy Repayment Option is exercised, in each
case, within 10 Business Days of the date of occurrence of such Default; and

 

  (iii) in the case of security purported to be granted by French FleetCo and
where the relevant Security Document is expressed to be governed by French law,
such Default is remedied or the France Repayment Option is exercised in each
case, within 10 Business Days from the date of occurrence or such Default;

 

(g) any event or circumstance occurs which would have a Material Adverse Effect
on:

 

  (i) Dutch FleetCo;

 

  (ii) French FleetCo;

 

  (iii) the FCT, except if such event or circumstance is remedied within 10
Business Days of its occurrence or the France Repayment Option is exercised
within 10 Business Days from the date of its occurrence;

 

  (iv) Italian FleetCo, except if such event or circumstance is remedied within
10 Business Days of its occurrence or the Italy Repayment Option is exercised
within 10 Business Days from the date of its occurrence; and

 

  (v) the Issuer;

 

(h) breach of the Issuer Borrowing Base Test and the Country Asset Value Test:

 

  (i) a breach of the Country Asset Value Test in respect of Spain and such
breach continues for a period of at least 5 Business Days or the Spain Repayment
Option is not exercised within 5 Business Days from the date of such breach;

 

  (ii) in the case of Dutch FleetCo, a breach of the Country Asset Value Test in
respect of Germany or The Netherlands and such breach continues for a period of
at least 5 Business Days from the date of such breach;

 

  (iii) in the case of French FleetCo, a breach of the Country Asset Value Test
in respect of France and such breach continues for a period of at least 5
Business Days or the France Repayment Option is not exercised within 5 Business
Days from the date of such breach;

 

35



--------------------------------------------------------------------------------

  (iv) in the case of Italian FleetCo, a breach of the Country Asset Value Test
in respect of Italy and such breach continues for a period of at least 5
Business Days or the Italy Repayment Option is not exercised within 5 Business
Days from the date of such breach; and

 

  (v) in the case of the Issuer, a breach of the Issuer Borrowing Base Test and
such breach continues for a period of at least 5 Business Days from the date of
such breach; and

 

(i) the amount of the Issuer Reserves is less than the Issuer Reserve Required
Amount and such shortfall continues for a period of at least 3 Business Days.

“Excess Advance Proportion Amount” means, on a Reporting Date or Intra-Month
Reporting Date on which such amount is calculated, an amount equal to the sum
of:

 

(i) an amount the higher of:

 

  (a) the aggregate amount of all outstanding FleetCo Advances made under the
FleetCo Spanish Facility Agreement less the product of:

 

  (x) the aggregate amount of all outstanding FleetCo Advances made under the
FleetCo German Facility Agreement, the FleetCo Italian Facility Agreement, the
FleetCo Spanish Facility Agreement, the FleetCo Dutch Facility Agreement and the
FleetCo French Facility Agreement; and

 

  (y) the maximum percentage provided for in paragraph (i) of the definition of
“Advance Proportion Limit”, or

 

  (b) zero;

 

(ii) an amount the higher of:

 

  (a) the aggregate amount of all outstanding FleetCo Advances made under the
FleetCo Italian Facility Agreement less the product of:

 

  (x) the aggregate amount of all outstanding FleetCo Advances made under the
FleetCo German Facility Agreement, the FleetCo Italian Facility Agreement, the
FleetCo Spanish Facility Agreement, the FleetCo Dutch Facility Agreement and the
FleetCo French Facility Agreement; and

 

  (y) the maximum percentage provided for in paragraph (ii) of the definition of
“Advance Proportion Limit”, or

 

  (b) zero;

 

(iii) an amount the higher of:

 

  (a) the aggregate amount of all outstanding FleetCo Advances made under the
FleetCo Italian Facility Agreement and the FleetCo Spanish Facility Agreement
less the product of:

 

  (x) the aggregate amount of all outstanding FleetCo Advances made under the
FleetCo German Facility Agreement, the FleetCo Italian Facility Agreement, the
FleetCo Spanish Facility Agreement, the FleetCo Dutch Facility Agreement and the
FleetCo French Facility Agreement; and

 

  (y) the maximum percentage provided for in paragraph (iii) of the definition
of “Advance Proportion Limit”, or

 

36



--------------------------------------------------------------------------------

  (b) zero,

provided that, for the purposes of calculating Excess Advance Proportion Amount
on the relevant Reporting Date or Intra-Month Reporting Date, the aggregate
amount of all outstanding FleetCo Advances shall include the aggregate of the
FleetCo Advance amounts set out in all FleetCo Advance Drawdown Notices
delivered on the Information Date or the Intra-Month Information Date
immediately following such Reporting Date or Intra-Month Reporting Date.

“Excess Concentration Amount” means, on any date, and in respect of all limits
included in the definition of “Concentration Limit” (without double counting),
the aggregate of all the Relevant Excess Concentration Amounts on such date.

“Excess Damage Charges” means, in relation to a Programme Vehicle, the amount
charged or deducted from the Vehicle Manufacturer Repurchase Price by the
relevant Vehicle Manufacturer or Vehicle Dealer, where applicable, in accordance
with the relevant Vehicle Manufacturer Buy-Back Agreement or the Vehicle Dealer
Buy-Back Agreement (as applicable) due to (a) damage over a prescribed limit,
(b) if applicable, damage not subject to a prescribed limit (c) missing
equipment, and (d) any other penalty that may be imposed by the relevant Vehicle
Manufacturer or Vehicle Dealer pursuant to the relevant Vehicle Manufacturer
Buy-Back Agreement and/or Vehicle Dealer Buy-Back Agreement in each case at the
time that such Vehicle is turned back to such Vehicle Manufacturer or Vehicle
Dealer, as applicable, or such person’s agent for repurchase or auction pursuant
to the relevant Vehicle Manufacturer Buy-Back Agreement and/or Vehicle Dealer
Buy-Back Agreement.

“Excess Mileage Charges” means, in relation to a Programme Vehicle, an amount
which may be charged by the relevant Vehicle Manufacturer or Vehicle Dealer or
deducted from the Vehicle Manufacturer Repurchase Price in accordance with the
relevant Vehicle Manufacturer Buy-Back Agreement or the Vehicle Dealer Buy-Back
Agreement (as applicable) by reason of the recorded mileage of such Vehicle
exceeding a prescribed limit at the time that such Vehicle is turned back to the
Vehicle Manufacturer or Vehicle Dealer.

“Excess Payment” has the meaning given to it in clause 14 (Fees, Traffic
Penalties and Fines) of the Master German Fleet Lease Agreement, clause 15
(Fees, Traffic Penalties and Fines) of the Master Dutch Fleet Lease Agreement,
clause 16 (Fees, Traffic Penalties and Fines) of the Italian Master Lease
Agreement and clause 17 (Fees, Traffic Penalties and Fines) of each of the
Spanish Master Lease Agreement and the French Master Lease Agreement.

“Excess Swap Collateral” means an amount equal to the value of the collateral
(or the applicable part of any collateral) provided by any Issuer Hedge
Counterparty to the Issuer in respect of the relevant Issuer Hedge
Counterparty’s obligations to transfer collateral to the Issuer under the
relevant Issuer Hedging Agreement, which is in excess of that Issuer Hedge
Counterparty’s liability to the Issuer under the relevant Issuer Hedging
Agreement as at the date of termination of the transaction under the relevant
Issuer Hedging Agreement, or which the relevant Issuer Hedging Counterparty is
otherwise entitled to have returned to it under the terms of the relevant Issuer
Hedging Agreement.

“Excluded Payments” means, in relation to a Programme Vehicle or a Non-Programme
Vehicle, any amounts paid into the relevant FleetCo Bank Account:

 

(a) which constitutes any rebates (if any) and any bonus (if any) for the
purchase of such Vehicle, provided that neither such rebates nor bonus
constitute the Capitalised Cost of any Vehicle or constitute any no-return bonus
if such amount is taken into account for the purposes of clause 30.1 of the
Master Dutch Fleet Lease Agreement and of the Italian Master Lease Agreement and
of clause 31.1 of each of the French Master Lease Agreement and the Spanish
Master Lease Agreement;

 

37



--------------------------------------------------------------------------------

(b) in reimbursement for repair work performed on such Vehicle by the Lessee (at
its own cost), where such work is covered by warranty;

 

(c) in relation to insurance proceeds paid in respect of a Vehicle which has
been purchased by Opco from FleetCo (including, without limitation, a Casualty);

 

(d) in respect of a Vehicle which is owned by Opco;

 

(e) in error to FleetCo to which FleetCo is not contractually entitled;

 

(f) in respect of a Dutch VAT Refund;

 

(g) to Spanish Opco in reimbursement of the Tax on Motor Vehicle (as defined in
the Spanish Servicing Agreement) and in relation to Tax on Certain Means of
Transport (TMT), in each case, re-invoiced by Dutch FleetCo, Spanish Branch to
the relevant Vehicle Manufacturer and paid by the relevant Vehicle Manufacturer
to Dutch FleetCo, Spanish Branch (provided that Spanish Opco has paid such Tax
on Motor Vehicle or, as the case may be, such Tax on Certain Means of Transport
to the relevant Tax authorities); and

 

(h) in relation to (x) any VAT Amount, (y) any Third Party Purchase Price VAT
Amount and (z) the positive difference between amount of Vehicle Manufacturer
Repurchase Price (excluding VAT) and the Net Book Value with respect to the
Vehicles for which the Vehicle Manufacturer Repurchase Price is paid pursuant to
clause 6.3 and/or clause 6.5 of the Master German Fleet Purchase Agreement.

“Excluded Vehicle Manufacturer Receivables” means, at any time and in relation
to Dutch FleetCo in Spain, Dutch FleetCo in Germany, Dutch FleetCo in The
Netherlands, Italian FleetCo in Italy or French FleetCo in France, any Vehicle
Manufacturer Receivables in respect of which a Vehicle Manufacturer Event of
Default has occurred.

“Execution or Distress Event” means any execution, expropriation, attachment,
sequestration or distress is levied against or affects, or an encumbrancer takes
possession of, the whole or any part of the property, undertaking or assets of
any person, the aggregate value of which property, undertaking or assets of all
such person and the same is not discharged within 10 Business Days of such
execution, expropriation, attachment, sequestration, levy or taking of
possession.

“Existing Senior Noteholder” has the meaning given to it in clause 21.4
(Transfers by Senior Noteholders; Accession of further Senior Noteholders) of
the Issuer Note Issuance Facility Agreement.

“Expected Maturity Date” means six months after the Scheduled Amortisation
Commencement Date.

“Extraordinary Depreciation Amount” means, with respect to all Vehicles in a
given Vehicle Fleet:

 

(i) which have been damaged (other than as a result of ordinary wear and tear),
any additional extraordinary depreciation related to such damage;

 

(ii) which have been stolen or which have not been returned by the relevant
customers, any provision or any additional extraordinary depreciation related to
such Vehicles; and

 

(iii) in respect of any Vehicle, any provision or any additional extraordinary
depreciation reflecting the expected loss or decrease in the Net Book Value of
such Vehicles.

 

38



--------------------------------------------------------------------------------

“Facility” means, as the context requires, each of the Issuer Note Issuance
Facility Agreement, the Issuer Subordinated Facility Agreement, the FleetCo
German Facility Agreement, the FleetCo Dutch Facility Agreement, the FleetCo
Italian Facility Agreement, the FleetCo French Facility Agreement and/or the
FleetCo Spanish Facility Agreement.

“FATCA” means:

 

(a) sections 1471 to 1474 of the Code or any associated regulations or other
official guidance;

 

(b) any treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the US and
any other jurisdiction, which (in either case) facilitates the implementation of
paragraph (a) above; or

 

(c) any agreement pursuant to the implementation of paragraph (a) or (b) above
with the US Internal Revenue Service, the US government or any governmental or
taxation authority in any other jurisdiction.

“FATCA Application Date” means:

 

(a) in relation to a “withholdable payment” described in section 1473(1)(A)(i)
of the Code (which relates to payments of interest and certain other payments
from sources within the US), 1 January 2014;

 

(b) in relation to a “withholdable payment” described in section 1473(1)(A)(ii)
of the Code (which relates to “gross proceeds” from the disposition of property
of a type that can produce interest from sources within the US), 1 January 2017;
or

 

(c) in relation to a “passthru payment” described in section 1471(d)(7) of the
Code not falling within paragraph (a) or (b) above, 1 January 2017,

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the Signing Date.

“FATCA Deduction” means a deduction or withholding from a payment under a
Transaction Document required by FATCA.

“FATCA Exempt Party” means a Party that is entitled to receive payments free
from any FATCA Deduction.

“FATCA FFI” means a foreign financial institution as defined in section
1471(d)(4) of the Code which, if any Issuer Secured Creditor or FleetCo Secured
Creditor is not a FATCA Exempt Party, could be required to make a FATCA
Deduction.

“FCT” means FCT CarFin, a fonds commun de titrisation jointly established by the
FCT Management Company and the FCT Custodian on the FCT Establishment Date and
governed by Articles L. 214-167 to L. 214-186 and Articles R. 214-217 to R.
214-235 of the French Code monétaire et financier and the FCT Regulations.

“FCT Account” means the segregated EUR denominated bank account opened on behalf
of the FCT with the FCT Custodian, the details of which are set out in clause
24.1 of the FCT Regulations.

“FCT Available Funds” means an amount calculated on each Issuer Determination
Date, without double counting:

 

(a) all amounts standing to the credit of the FCT Account (excluding the amounts
which are proceeds of any VFN Advance made to the FCT); and

 

39



--------------------------------------------------------------------------------

(b) all amounts received by the FCT, including from French FleetCo under the
FleetCo French Facility Agreement.

“FCT Custodian” means CACEIS Bank France acting as custodian for the FCT and as
account bank for the FCT.

“FCT Establishment Date” means the date on which the FCT is established, such
date falling on the Initial French Funding Date.

“FCT Event of Default” means any of the events set out in schedule 4 part 4 to
the Framework Agreement.

“FCT Management Company” means Eurotitrisation, a société anonyme incorporated
under the laws of France under registration number 352 458 368 RCS Bobigny,
having its registered office at 41, rue Delizy 93500, Pantin, France, duly
authorised by the Autorité des Marchés Financiers for the management of
securitisation funds, and any successor or replacement thereof.

“FCT Minimum Required Re-Selling Price” means the purchase price payable to the
FCT by any acquirer of the FleetCo French Loan Receivables and the FleetCo
French Related Security under clause 6 of the FCT Transfer and Servicing
Agreement which provides the FCT with sufficient funds, together with the FCT’s
temporarily available cash (if any), to pay all amounts due in respect of
principal, interest and other amounts due to the FCT Noteholder and the FCT
Residual Unitholder and repay all sums due by the FCT under the Issuer
Transaction Documents, if any.

“FCT Noteholder” means the registered holder of the Variable Funding Note as
recorded in the FCT Register.

“FCT Offer to Sell” means the offer issued by the FCT Management Company, acting
on behalf of the FCT, in accordance with clause 6 of the FCT Transfer and
Servicing Agreement to the relevant potential purchaser in respect of the
purchase of any FleetCo French Loan Receivables from the FCT.

“FCT Payment Date” means each FleetCo Advance Repayment Date and each Settlement
Date.

“FCT Priority of Payments” means the priority of payments in part 7 (FCT
Priority of Payments) of schedule 3 (Priorities of Payments) to the Framework
Agreement.

“FCT Refinancing Fee” means a refinancing fee of an amount equal to the
aggregate amount of all fees, costs and expenses specified in clause 25 (FCT
Fees) of the FCT Regulations (net of the aggregate amount of any taxes) due and
payable by the French FleetCo (in its capacity as French FleetCo) to the French
Intermediary Bank in accordance with the relevant provisions of the FleetCo
French Facility Agreement in order to refinance all the relevant fees, costs and
expenses payable to the FCT Management Company, the FCT Custodian, the FCT
Servicer, the FCT Statutory Auditor and the FCT Registrar in accordance with the
FCT Regulations and the FCT Transfer and Servicing Agreement.

“FCT Register” means the register held by the FCT Registrar in relation to the
Variable Funding Notes and the FCT Residual Units issued by the FCT, pursuant to
and in accordance with the VFN Funding Agreement and the FCT Regulations.

“FCT Registrar” means CACEIS Corporate Trust.

“FCT Registrar Agreement” means the agreement entered into on 21 May 2014
between the FCT Registrar, the FCT Custodian and the FCT Management Company
(acting on behalf of the FCT), as amended, varied or supplemented from time to
time.

 

40



--------------------------------------------------------------------------------

“FCT Regulations” means the regulations governing the FCT entered into on 21 May
2014 between the FCT Management Company and the FCT Custodian in accordance with
Articles L.214-167 to L.214-189 and Articles R.214-217 to R.214-232-I of the
French Code monétaire et financier as amended and supplemented from time to
time.

“FCT Residual Unitholder” means the holder of the FCT Residual Units from time
to time which will be CA CIB on the FCT Establishment Date.

“FCT Residual Units” mean the two residual units issued by the FCT on or before
the FCT Initial Transfer Date which will be subscribed by CACIB.

“FCT Residual Units Purchase Option” means the call option granted by the FCT
Residual Unitholder to Finco under paragraph 2 of the FCT Residual Units
Subscription Form.

“FCT Residual Units Subscription Form” means the subscription form attached as
schedule 1 to the FCT Regulations.

“FCT Servicer” means CA CIB and any successor or replacement thereof.

“FCT Statutory Auditor” has the meaning given to it in the FCT Regulations.

“FCT Transaction Documents” means:

 

(a) the FCT Regulations;

 

(b) the FCT Transfer and Servicing Agreement; and

 

(c) the FCT Registrar Agreement.

“FCT Transfer and Servicing Agreement” means the transfer and servicing
agreement entered into on or about the French Accession Date between, inter
alios, French FleetCo, the FCT (represented by the Management Company), the FCT
Custodian the French Intermediary Bank and the FCT Servicer.

“FCT Transfer Date” means the date falling on the Initial French Funding Date.

“FCT Transfer Deed” means the transfer deed (acte de cession de créances) in the
form of Schedule 1 to the FCT Transfer and Servicing Agreement, to be delivered
on the FCT Transfer Date by the French Intermediary Bank to the FCT Management
Company, acting in the name and on behalf of the FCT in accordance with the
relevant provisions of the FCT Transfer and Servicing Agreement.

“FCT Transfer Price” means, in relation to the FCT Transfer and Servicing
Agreement and the FCT Regulations, the transfer price in respect of the FleetCo
French Loan Receivables to be acquired by the FCT from the French Intermediary
Bank on the FCT Transfer Date to be calculated and paid by way of instalments in
accordance with the provisions of the FCT Transfer and Servicing Agreement.

“Fee Letters” means the Transaction Agent Fee Letter, the Senior Noteholder Fee
Letters and any other document designated by the Transaction Agent as a “Fee
Letter”.

“Final Maturity Date” means 20 months after the Expected Maturity Date.

“Financial Indebtedness” means (without double counting) any indebtedness in
relation to or arising under or in connection with:

 

(a) any money borrowed (including any overdraft);

 

41



--------------------------------------------------------------------------------

(b) any amount raised pursuant to any note purchase facility or the issue of
debenture, bond, note or loan stock or any similar instrument;

 

(c) any amount raised by acceptance under any acceptance credit facility or any
dematerialised equivalent;

 

(d) any receivable sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis);

 

(e) the purchase price of any asset or service to the extent payable by the
Issuer or a FleetCo, (as applicable) after the time of sale or delivery to such
person, where the deferred payment is arranged as a method of raising finance
(other than, in respect of a FleetCo or the Issuer, any deferred payment or
grace period granted by a Vehicle Manufacturer or Vehicle Dealer in relation to
the acquisition of the Vehicles);

 

(f) the sale price of any asset or service to the extent paid to the Issuer, a
FleetCo, (as applicable) before the time of sale or delivery by the Issuer, a
FleetCo, (as applicable) liable to effect that sale or delivery, where the
advance payment is primarily arranged as a method of raising finance;

 

(g) any lease, hire purchase agreement, credit sale or conditional sale
agreement in each case which would be treated as financial liabilities in
accordance with Applicable Accounting Principles;

 

(h) any derivative transaction entered into in connection with protection
against or benefit from fluctuation in any currency, rate or price (and, when
calculating the value of any derivative transaction, only the marked to market
value shall be taken into account);

 

(i) shares which are expressed to be redeemable;

 

(j) any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing;

 

(k) any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution; and

 

(l) the amount of any liability in respect of any guarantee or indemnity for any
of the items referred to in paragraphs (a) to (k) above.

“Financial Institution” means a bank or credit institution whose activities
include purchasing debt securities or other financial assets and lending monies,
and includes each Initial Financial Institution Senior Noteholder (excluding,
for the avoidance of doubt, any Conduits).

“Finco” means Avis Finance Company Limited.

“Finco Compliance Certificate” means the compliance certificate substantially in
the form set out in part 3 (Form of Finco Compliance Certificate) of schedule 7
to the Framework Agreement signed by Finco and delivered by Finco.

“Finco Guarantor Event of Default” means any of the following:

 

(a) the occurrence of an Opco Change of Control, provided that if (1) any
cessation described in the Opco Change of Control is in relation to the share
capital of, the shareholders’ general meetings of or the board of directors of
(as applicable) Spanish Opco or Italian Opco or French Opco and (2) the Spain
Repayment Option (in respect of Spanish Opco) or the Italy Repayment Option (in
respect of Italian Opco) or the France Repayment Option (in respect of French
Opco) is exercised within 30 days of such cessation, there shall not be any
Finco Guarantor Event of Default;

 

42



--------------------------------------------------------------------------------

(b) the occurrence of an Avis Europe Change of Control, provided that, for the
avoidance of doubt, if all outstanding Senior Advances as of the date of such
occurrence (and all accrued but unpaid interest thereon) and all other amounts
due to the Senior Noteholders and the other Issuer Secured Creditors (save for
the Subordinated Lender) are repaid in full by the Issuer on or before such
date, there shall not be a “Finco Guarantor Event of Default” under this
paragraph (b);

 

(c) the occurrence of a Parent Change of Control;

 

(d) the occurrence and continuation of an “event of default” under the Credit
Agreement or Replacement Credit Agreement that is not waived pursuant to the
terms of such Credit Agreement or Replacement Credit Agreement;

 

(e) any Event of Default under paragraph (d) of the definition of “Event of
Default” occurs where the Relevant Person is Finco, its successor or
replacement; and

 

(f) failure by Finco or its successor or replacement to comply with any of its
payment obligations under the Finco Payment Guarantee.

“Finco Payment Guarantee” means the irrevocable guarantee and indemnity from
Finco in favour of the FleetCo Security Agent (for and on behalf of itself and
the other FleetCo Secured Creditors) in respect of: (i) the payment obligations
of each Opco under the Transaction Documents to which such Opco is a party and
(ii) the payment obligations of each FleetCo under the Transaction Documents to
which such FleetCo is a party.

“Fitch” means Fitch Rating Ltd. or any successor to its European rating
business.

“FleetCo” means each of Dutch FleetCo, French FleetCo and Italian FleetCo, as
applicable and together, the “FleetCos”.

“FleetCo Account Bank” means, as applicable, the Italian FleetCo Account Bank,
the French FleetCo Account Bank, the Dutch FleetCo German Account Bank, the
Dutch FleetCo Dutch Account Bank or the Dutch FleetCo Spanish Account Bank.

“FleetCo Account Bank Agreement” means, as applicable, the Spanish Account Bank
Agreement, the Dutch Account Bank Agreement, the German Account Bank Agreement,
the French Account Bank Agreement or the Italian Account Bank Agreement.

“FleetCo Account Bank Termination Event” means an Italian FleetCo Account Bank
Termination Event, a French FleetCo Account Bank Termination Event, a Dutch
FleetCo German Account Bank Termination Event, a Dutch FleetCo Spanish Account
Bank Termination Event, a Dutch FleetCo Dutch Account Bank Termination Event or
any of them.

“FleetCo Advance” means a FleetCo German Advance, a FleetCo Italian Advance, a
FleetCo French Advance, a FleetCo Dutch Advance and a FleetCo Spanish Advance
(or any of them).

“FleetCo Advance Drawdown Date” means the Original FleetCo Advance Drawdown Date
or the Deemed FleetCo Advance Drawdown Date (as the case may be).

“FleetCo Advance Drawdown Notice” means a drawdown notice delivered by or on
behalf of the relevant FleetCo to the Issuer or, in respect of French FleetCo,
to the French Intermediary Bank, pursuant to which the relevant FleetCo
irrevocably requests one or more funding of FleetCo Advances under the relevant
FleetCo Facility Agreement and substantially in the form set out in the
Framework Agreement.

 

43



--------------------------------------------------------------------------------

“FleetCo Advance Interest Amount” has the meaning given to it in clause 4.1
(Payment of Interest) of the FleetCo German Facility Agreement, the FleetCo
Italian Facility Agreement, the FleetCo Dutch Facility Agreement, the FleetCo
French Facility Agreement and the FleetCo Spanish Facility Agreement (as
applicable).

“FleetCo Advance Interest Period” means, in respect of a FleetCo Advance:

 

(i) the first (and, if applicable, only) period commencing from (and including)
the FleetCo Advance Drawdown Date of such FleetCo Advance up to the earlier of
(a) the relevant FleetCo Advance Repayment Date or (b) the date falling on (but
excluding) the next Settlement Date; and

 

(ii) any subsequent period commencing from (and including) such Settlement Date
in paragraph (i)(b) above to (but excluding) the relevant FleetCo Advance
Repayment Date.

“FleetCo Advance Repayment Date” means, in respect of a FleetCo Advance, the
date of repayment of such advance.

“FleetCo Advances Proportion” means the FleetCo German Advances Proportion, the
FleetCo Dutch Advances Proportion, the FleetCo French Advances Proportion, the
FleetCo Italian Advances Proportion, the FleetCo Spanish Advances Proportion,
the Dutch FleetCo Level German Advances Proportion, the Dutch FleetCo Level
Dutch Advances Proportion and the Dutch FleetCo Level Spanish Advances
Proportion, as applicable.

“FleetCo Available Funds” means an amount calculated on each FleetCo
Determination Date in respect of each Country, the aggregate of, in each case
without double counting:

 

(a) the rental income received from the relevant Opco under the Master Lease
Agreement(s) to which it is a party;

(b)

 

  (i) (in respect of the Vehicle Fleet in Spain, Italy, France and The
Netherlands) sale proceeds received from Vehicle Manufacturers and/or Vehicle
Dealers (in the case of Programme Vehicles) as well as Vehicle Dealers and other
third parties (in the case of Non-Programme Vehicles) in relation to the
vehicles which Dutch FleetCo, Spanish Branch, Italian FleetCo, French FleetCo or
Dutch FleetCo (as applicable) sells along with any non-return bonus paid to the
relevant FleetCo and included in the purchase price consideration referred to in
clause 30.1 of the Master Dutch Fleet Lease Agreement and the Italian Master
Lease Agreement and clause 31.1 of the Spanish Master Lease Agreement and the
French Master Lease Agreement; and

 

  (ii) (in respect of the Vehicle Fleet in Germany) sale proceeds received from
Vehicle Manufacturers and/or Vehicle Dealers (in the case of Programme Vehicles)
as well as Vehicle Dealers and other third parties (in the case of Non-Programme
Vehicles) in relation to the vehicles which German Opco sells, excluding (x) the
VAT Amount, (y) the Third Party Purchase Price VAT Amount and (z) the positive
difference between amount of Vehicle Manufacturer Repurchase Price (excluding
VAT) or the Third Party Purchase Price (excluding VAT) and the Net Book Value
with respect to the Vehicles for which the Vehicle Manufacturer Repurchase Price
or the Third Party Purchase Price (excluding VAT) is paid pursuant to clause 6.3
and/or clause 6.5 of the Master German Fleet Purchase Agreement;

 

44



--------------------------------------------------------------------------------

(c) in relation to:

 

  (i) Dutch FleetCo, Spanish Branch receipts of VAT Receivables;

 

  (ii) Italian FleetCo, any amount of VAT received by it (or to which it is
entitled under the Italian VAT Sharing Agreement) which is not used by Italian
FleetCo to (A) repay a VAT Loan Advance pursuant to clause 8.1.2(i) of the VAT
Loan Agreement or (B) pay Italian Opco pursuant to clause 6(b) of the Italian
VAT Sharing Agreement; and

 

  (iii) French FleetCo receipts of VAT Receivables; and

 

(d) other cash standing to the credit of (in respect of Germany) the Dutch
FleetCo German Transaction Account, (in respect of Spain) the Dutch FleetCo
Spanish Transaction Account, (in respect of The Netherlands) the Dutch FleetCo
Dutch Transaction Account, (in respect of France) the French FleetCo Transaction
Account and (in respect of Italy) the Italian FleetCo Transaction Account and
the Italian Dedicated Financing Account, in each case, from time to time,
excluding:

 

  (i) the proceeds of any FleetCo Advance made to the relevant FleetCo under the
relevant FleetCo Facility Agreement;

 

  (ii) an amount equal to the Excluded Payments in any such bank account); and

 

  (iii) excluding the amounts in the provisioned items ledger of the relevant
FleetCo in each Country,

provided that:

 

A. prior to the occurrence of a Rapid Amortisation Event, funds standing to the
credit of the relevant FleetCo Reserve Account would not form part of the
FleetCo Available Funds; and

 

B. the proceeds set out in (b)(i) above and the moneys standing to the credit of
the Italian Dedicated Financing Account shall be used exclusively by Italian
FleetCo (i) in or towards payment of interest and/or repayment of principal due
in respect of the FleetCo Italian Facility Agreement in accordance with items
(h) and (i) of the Italian FleetCo Pre-Enforcement Priority of Payments and
items (g) and (h) of the Italian FleetCo Post-Enforcement Priority of Payments,
and (ii) in respect of payments to be made or provided for under item (e) of the
Italian FleetCo Pre-Enforcement Priority of Payments and item (d) of the Italian
FleetCo Post-Enforcement Priority of Payments in accordance with clause 6.1.5 of
the FleetCo Italian Facility Agreement.

“FleetCo Back-up Cash Management Agreement” means the back-up cash management
agreement between, among others, the FleetCos and each FleetCo Back-up Cash
Manager.

“FleetCo Back-up Cash Management Services” has the meaning given to it in clause
2.4.1 of the FleetCo Back-up Cash Management Agreement.

“FleetCo Back-up Cash Manager” means the FleetCo Spanish Back-up Cash Manager,
the FleetCo German Back-up Cash Manager, the FleetCo Dutch Back-up Cash Manager,
the FleetCo French Back-up Cash Manager and the FleetCo Italian Back-up Cash
Manager (as applicable).

“FleetCo Back-up Cash Manager Commencement Notice” means a commencement notice
under the FleetCo Back-up Cash Management Agreement upon whose service the
signing authority of the relevant FleetCo Back-up Cash Manager over the Dutch
FleetCo Spanish Bank

 

45



--------------------------------------------------------------------------------

Accounts, the Italian Bank Accounts, the Dutch FleetCo German Bank Accounts, the
Dutch FleetCo Dutch Bank Accounts and the French Bank Accounts (as applicable)
shall become operative and upon receipt of which by the relevant FleetCo Back-up
Cash Manager, such FleetCo Back-up Cash Manager shall become responsible for the
services described in clause 2.4 (Scope of Services) of the FleetCo Back-up Cash
Management Agreement.

“FleetCo Back-up Cash Manager Termination Event” means any of the termination
events set out under clause 7.2 (Termination) of the FleetCo Back-up Cash
Management Agreement.

“FleetCo Bank Accounts” means the Dutch FleetCo Spanish Bank Accounts, the
Italian Bank Accounts, the French Bank Accounts, the Dutch FleetCo German Bank
Accounts, the Dutch FleetCo Dutch Bank Accounts and the Dutch Bank Account.

“FleetCo Cash Management and Lease Report” means the cash management report and
lease report in respect of each Country provided by the relevant Servicer to the
Transaction Agent on each Reporting Date, substantially in the form set out in
part 2 (Form of FleetCo Cash Management and Lease Report) of schedule 8 (Forms
of Cash Management Reports) to the Framework Agreement and, if amended, in form
and substance satisfactory to the Transaction Agent.

“FleetCo Compliance Certificate” means, in respect of a FleetCo, the compliance
certificate substantially in the form set out in part 2 (Form of FleetCo
Compliance Certificate) of schedule 7 (Forms of Compliance Certificates) to the
Framework Agreement.

“FleetCo Deed of Charge” means:

 

(i) the Spanish FleetCo Deed of Charge;

 

(ii) the German FleetCo Deed of Charge;

 

(iii) the Italian FleetCo Deed of Charge;

 

(iv) the Dutch FleetCo Deed of Charge; or

 

(v) the French FleetCo Deed of Charge (as applicable).

“FleetCo Determination Date” means the date falling 5 Business Days before a
Settlement Date.

“FleetCo Dutch Advance” means each advance made by the Issuer to Dutch FleetCo
under the FleetCo Dutch Facility Agreement.

“FleetCo Dutch Advances Proportion” means, on any date on which such calculation
is required, the ratio of:

 

(a) the aggregate outstanding FleetCo Dutch Advances under the FleetCo Dutch
Facility Agreement;

to

 

(b) the sum of:

 

  (i) the aggregate outstanding FleetCo Spanish Advances under the FleetCo
Spanish Facility Agreement;

 

  (ii) the aggregate outstanding FleetCo German Advances under the FleetCo
German Facility Agreement;

 

  (iii) the aggregate outstanding FleetCo Dutch Advances under the FleetCo Dutch
Facility Agreement;

 

46



--------------------------------------------------------------------------------

  (iv) the aggregate outstanding FleetCo French Advances under the FleetCo
French Facility Agreement; and

 

  (v) the aggregate outstanding FleetCo Italian Advances under the FleetCo
Italian Facility Agreement,

such ratio expressed as a percentage.

“FleetCo Dutch Back-up Cash Manager” means Deutsche Bank AG, London Branch and
any successor or replacement thereof appointed under the FleetCo Back-up Cash
Management Agreement.

“FleetCo Dutch Facility Agreement” means a facility agreement between Dutch
FleetCo and the Issuer, the proceeds of which Dutch FleetCo will use to, among
other things, purchase vehicles to comprise its Dutch fleet from manufacturers
and dealers.

“FleetCo Dutch Secured Liabilities” means, in respect of Dutch FleetCo, all
present and future moneys, debts and liabilities due, owing or incurred by Dutch
FleetCo to the Dutch FleetCo Secured Creditors in any manner whatsoever,
including on any current or other account or otherwise, including under or in
connection with any:

 

(i) Dutch Transaction Dutch Document to which Dutch FleetCo is a party; and

 

(ii) (subject to clause 2.1 (xxxiv) and (xxxvi) hereof) English Transaction
Document to which Dutch FleetCo is a party,

(in each case, whether alone or jointly, or jointly and severally, with any
other person, whether actually or contingently and whether as principal, surety
or otherwise).

“FleetCo Dutch Security Documents” means (taking account of the fact that
certain documents will only be entered into and/or be effective after the date
hereof):

 

(i) (subject to clause 2.1(xxxvi) hereof) the Dutch FleetCo Share Pledge;

 

(ii) the Dutch Receivables Pledge; and

 

(iii) the Dutch FleetCo German VAT Pledge.

“FleetCo Enforcement Notice” means a notice delivered by the FleetCo Security
Agent to the relevant FleetCo notifying the relevant FleetCo that it will
enforce the security created under the FleetCo Security Documents and/or take
any other kind of Enforcement Action.

“FleetCo Event of Default” means any event of default as set out in part 2
(FleetCo Events of Default) of schedule 4 (Events of Default) to the Framework
Agreement.

“FleetCo Excess Cash Amount” means, in relation to a FleetCo in a Country, the
amount equal to the amount standing to the credit of any account of any FleetCo,
excluding:

 

(a) in respect of Italian FleetCo, the amount of all:

 

  (i) the VAT Loan Advances made to Italian FleetCo; and

 

  (ii) the VAT payments received by Italian FleetCo from the sale or disposal of
Vehicles by Italian FleetCo and the VAT payments received by Italian FleetCo
from the lease of Vehicles by Italian FleetCo to Italian Opco which Italian
FleetCo is required to pay to Italian Opco pursuant to clause 6(b) of the
Italian VAT Sharing Agreement;

 

(b) in respect of Dutch FleetCo in relation to its Vehicle Fleet in The
Netherlands, the amount of all:

 

47



--------------------------------------------------------------------------------

  (i) the VAT Loan Advances made to Dutch FleetCo;

 

  (ii) the VAT payments received by Dutch FleetCo from the sale or disposal of
Vehicles by Dutch FleetCo and the VAT payments received by Dutch FleetCo from
the lease of Vehicles by Dutch FleetCo to Dutch Opco; and

 

  (iii) the Dutch VAT Refunds;

 

(c) in respect of Dutch FleetCo in relation to its Vehicle Fleet in Germany, the
amounts received by Dutch FleetCo from the Vehicle Manufacturers and Vehicle
Dealers representing:

 

  (i) the positive difference between amount of the Vehicle Manufacturer
Repurchase Price (excluding VAT) and the Net Book Value with respect to the
Vehicles for which the Vehicle Manufacturer Repurchase Price is paid pursuant to
clause 6.3 and/or clause 6.5 of the Master German Fleet Purchase Agreement;

 

  (ii) the VAT Amount; and

 

  (iii) the Third Party Purchase Price VAT Amount;

 

(d) the amounts standing to the credit of the VAT Component and Charge Costs
Component Trust Account;

 

(e) the amount standing to the credit of:

 

  (i) each FleetCo Reserve Account (if any) in such Country;

 

  (ii) (in respect of Dutch FleetCo in Germany), its provisioned items ledger
and its Excluded Payments Ledger;

 

  (iii) (in respect of Dutch FleetCo in The Netherlands), its provisioned items
ledger and its Excluded Payments Ledger;

 

  (iv) (in respect of Dutch FleetCo in Spain), its provisioned items ledger and
its Excluded Payments Ledger;

 

  (v) (in respect of French FleetCo in France), its provisioned items ledger and
its Excluded Payments Ledger; and

 

  (vi) (in respect of Italian FleetCo in Italy), its provisioned items ledger
and its Excluded Payments Ledger.

“FleetCo Expected Maturity Date” means the Expected Maturity Date.

“FleetCo Facility Agreements” means each of the FleetCo German Facility
Agreement, the FleetCo Italian Facility Agreement, the FleetCo Dutch Facility
Agreement, the FleetCo French Facility Agreement and the FleetCo Spanish
Facility Agreement.

“FleetCo French Advance” means each advance made by the French Intermediary Bank
to French FleetCo under the FleetCo French Facility Agreement.

“FleetCo French Advance Receivables” means each and any receivable of the French
Intermediary Bank towards the French FleetCo (whether existing (créances née),
future (créances futures) or conditional (créances conditionnelles) in respect
of the FleetCo French Advance(s) drawn down, or to be drawn down, by the French
FleetCo under the FleetCo French Facility Agreement, subject to, and in
accordance with, the relevant terms of the FleetCo French Facility Agreement,
including any and all interest accrued thereon.

 

48



--------------------------------------------------------------------------------

“FleetCo French Advances Proportion” means, on any date on which such
calculation is required, the ratio of:

 

(a) the aggregate outstanding FleetCo French Advances under the FleetCo French
Facility Agreement;

to

 

(b) the sum of:

 

  (i) the aggregate outstanding FleetCo Italian Advances under the FleetCo
Italian Facility Agreement;

 

  (ii) the aggregate outstanding FleetCo Spanish Advances under the FleetCo
Spanish Facility Agreement;

 

  (iii) the aggregate outstanding FleetCo Dutch Advances under the FleetCo Dutch
Facility Agreement;

 

  (iv) the aggregate outstanding FleetCo French Advances under the FleetCo
French Facility Agreement; and

 

  (v) the aggregate outstanding FleetCo German Advances under the FleetCo German
Facility Agreement,

such ratio expressed as a percentage.

“FleetCo French Back-up Cash Manager” means Deutsche Bank AG, London Branch or
its replacement or successor as appointed under the FleetCo Back-up Cash
Management Agreement.

“FleetCo French Facility Agreement” means a facility agreement between French
FleetCo and the French Intermediary Bank, the proceeds of which French FleetCo
will use to, among other things, purchase vehicles to comprise its French fleet.

“FleetCo French Facility Security” means the FleetCo French Related Security
granted by French FleetCo in favour of the French Intermediary Bank as a
security for the timely payment of any amount due under the FleetCo French
Facility Agreement.

“FleetCo French Fee and Indemnity Receivables” means each and any receivable of
the French Intermediary Bank towards the French FleetCo, whether existing
(créances née), future (créances futures) or conditional (créances
conditionnelles) which has arisen or will arise from the FleetCo French Facility
Agreement and which does not characterise as a FleetCo French Advance
Receivable. For the avoidance of doubt, any such receivable shall consist in
particular of: (i) any taxes provided for in clause 7 (Tax Gross-up), clause 8
(Tax); (ii) any indemnities (including currency indemnities) provided for in
clause 11 (Borrower’s Indemnities) in each case of the FleetCo French Facility
Agreement; and (iii) any indemnities, taxes, costs and increased payments
provided for in clause 10 (Fees, Costs and Expenses) of the FleetCo French
Facility Agreement.

“FleetCo French Loan Receivables” means together the FleetCo French Advance
Receivables and the FleetCo French Fee and Indemnity Receivables.

“FleetCo French Related Security” means, in respect to the French Transaction
Documents and English Transaction Documents to which the French FleetCo is a
party, any security granted or to be granted from time to time by the French
FleetCo in favour of the French FleetCo Secured Creditors pursuant to the
relevant terms of the FleetCo French Security Documents.

 

49



--------------------------------------------------------------------------------

“FleetCo French Secured Liabilities” means, in respect of French FleetCo, all
present and future moneys, debts and liabilities due, owing or incurred by
French FleetCo to the French FleetCo Secured Creditors on any current or other
account or otherwise in any manner whatsoever, including under or in connection
with any:

 

(i) French Transaction Document to which French FleetCo is a party; and

 

(ii) English Transaction Document to which French FleetCo is a party,

in each case, whether alone or jointly, or jointly and severally, with any other
person, whether actually or contingently and whether as principal, surety or
otherwise.

“FleetCo French Security Documents” means (taking account of the fact that
certain documents will only be entered into and/or be effective after the date
hereof):

 

(i) the French Vehicle Pledge Agreement;

 

(ii) the French Third Party Holding Agreement;

 

(iii) the French Receivables Security Assignment Agreement;

 

(iv) the French Business Charge Agreement;

 

(v) the French Bank Account Pledge Agreement;

 

(vi) the French Share Pledge Agreement (French Opco); and

 

(vii) the French Share Pledge Agreement (Golden Shareholder).

“FleetCo German Advance” means each advance made by the Issuer to Dutch FleetCo
under the FleetCo German Facility Agreement.

“FleetCo German Advances Proportion” means, on any date on which such
calculation is required, the ratio of:

 

(a) the aggregate outstanding FleetCo German Advances under the FleetCo German
Facility Agreement;

to

 

(b) the sum of:

 

  (i) the aggregate outstanding FleetCo Spanish Advances under the FleetCo
Spanish Facility Agreement;

 

  (ii) the aggregate outstanding FleetCo German Advances under the FleetCo
German Facility Agreement;

 

  (iii) the aggregate outstanding FleetCo Dutch Advances under the FleetCo Dutch
Facility Agreement;

 

  (iv) the aggregate outstanding FleetCo French Advances under the FleetCo
French Facility Agreement; and

 

  (v) the aggregate outstanding FleetCo Italian Advances under the FleetCo
Italian Facility Agreement,

such ratio expressed as a percentage.

 

50



--------------------------------------------------------------------------------

“FleetCo German Back-up Cash Manager” means Deutsche Bank AG, London Branch and
any successor or replacement thereof appointed under the FleetCo Back-up Cash
Management Agreement.

“FleetCo German Facility Agreement” means a facility agreement between Dutch
FleetCo and the Issuer, the proceeds of which Dutch FleetCo will use to, among
other things, purchase vehicles to comprise its German fleet from German Opco.

“FleetCo German Secured Liabilities” means, in respect of Dutch FleetCo, all
present and future moneys, debts and liabilities due, owing or incurred by Dutch
FleetCo to the German FleetCo Secured Creditors in any manner whatsoever,
including on any current or other account or otherwise, including under or in
connection with any:

 

(i) German Transaction Document to which Dutch FleetCo is a party;

 

(ii) (subject to clauses 2.1(xxxiv) and (xxxv) hereof) English Transaction
Document to which Dutch FleetCo is a party; and

 

(iii) Dutch Transaction Document to which Dutch FleetCo is a party,

(in each case, whether alone or jointly, or jointly and severally, with any
other person, whether actually or contingently and whether as principal, surety
or otherwise).

“FleetCo German Security Documents” means (taking account of the fact that
certain documents will only be entered into and/or be effective after the date
hereof):

 

(i) the German Account Pledge Agreement;

 

(ii) the German Receivables Assignment Agreement; and

 

(iii) the German Security Transfer Agreement.

“FleetCo Holdings” means CarFin Finance Holdings Limited, a private limited
company incorporated in Ireland with registered number 463657 and having its
registered office at 1 Grant’s Row, Lower Mount Street, Dublin 2, Ireland.

“FleetCo Holdings Corporate Services Provider” means Structured Finance
Management (Ireland) Limited or any successor or replacement thereof appointed
under the Issuer and FleetCo Holdings Corporate Services Agreement.

“FleetCo Individual Advance Proportion” means, on any date on which such
calculation is required and in respect of a FleetCo Advance, the ratio of:

 

(a) the total principal amount made available under such FleetCo Advance on its
FleetCo Advance Drawdown Date; to

 

(b) the aggregate of the principal amount made available under all outstanding
FleetCo Advances that have the same FleetCo Advance Drawdown Date and the same
FleetCo Advance Repayment Date as such FleetCo Advance,

such ratio expressed as a percentage.

“FleetCo Italian Advance” means each advance made by the Issuer to Italian
FleetCo under the FleetCo Italian Facility Agreement.

“FleetCo Italian Advances Proportion” means, on any date on which such
calculation is required, the ratio of:

 

51



--------------------------------------------------------------------------------

(a) the aggregate outstanding FleetCo Italian Advances under the FleetCo Italian
Facility Agreement;

to

 

(b) the sum of:

 

  (i) the aggregate outstanding FleetCo Italian Advances under the FleetCo
Italian Facility Agreement;

 

  (ii) the aggregate outstanding FleetCo Spanish Advances under the FleetCo
Spanish Facility Agreement;

 

  (iii) the aggregate outstanding FleetCo Dutch Advances under the FleetCo Dutch
Facility Agreement;

 

  (iv) the aggregate outstanding FleetCo French Advances under the FleetCo
French Facility Agreement; and

 

  (v) the aggregate outstanding FleetCo German Advances under the FleetCo German
Facility Agreement,

such ratio expressed as a percentage.

“FleetCo Italian Back-up Cash Manager” means Deutsche Bank AG, London Branch or
its replacement or successor as appointed under the FleetCo Back-up Cash
Management Agreement.

“FleetCo Italian Facility Agreement” means a facility agreement between Italian
FleetCo and the Issuer, the proceeds of which Italian FleetCo will use to, among
other things, purchase vehicles to comprise its Italian fleet.

“FleetCo Italian Facility Agreement Purchase Option” means the option granted by
the Issuer to Finco under clause 15.4 (Option) of the FleetCo Italian Facility
Agreement.

“FleetCo Italian Secured Liabilities” means, in respect of Italian FleetCo, all
present and future moneys, debts and liabilities due, owing or incurred by
Italian FleetCo to the Italian FleetCo Secured Creditors on any current or other
account or otherwise in any manner whatsoever, including under or in connection
with any:

 

(i) Italian Transaction Document to which Italian FleetCo is a party; and

 

(ii) English Transaction Document to which Italian FleetCo is a party,

in each case, whether alone or jointly, or jointly and severally, with any other
person, whether actually or contingently and whether as principal, surety or
otherwise. For the purposes of “FleetCo Italian Secured Liabilities”, each of
the Italian FleetCo Secured Creditors acknowledges that all present and future
moneys, debts and liabilities due, owing or incurred by Italian FleetCo under or
in connection with the FleetCo Italian Facility Agreement shall be limited to
95 per cent. of the total aggregate amount of the FleetCo Advances made
available under the FleetCo Italian Facility Agreement.

“FleetCo Italian Security Documents” means (taking account of the fact that
certain documents will only be entered into and/or be effective after the date
hereof):

 

(i) the Italian FleetCo Share Pledge; and

 

(ii) the Italian FleetCo Security Deed.

 

52



--------------------------------------------------------------------------------

“FleetCo Payment Date” means the Issuer Payment Date, save that if Senior
Advances are to be repaid by the Issuer using proceeds received by the Issuer
from FleetCo Advances, the FleetCo Payment Date in respect of such repayment of
FleetCo Advances shall be one Business Day before the Issuer Payment Date, if
such FleetCo Payment Date is not a Business Day in Spain, Germany, The
Netherlands, France or Italy (as applicable to the relevant FleetCo Facility
Agreement).

“FleetCo Post-Enforcement Priorities of Payments” means the Dutch FleetCo German
Post-Enforcement Priority of Payments, the Dutch FleetCo Spanish
Post-Enforcement Priority of Payments, the Dutch FleetCo Dutch Post-Enforcement
Priorities of Payments, the French FleetCo Post-Enforcement Priority of Payments
and the Italian FleetCo Post-Enforcement Priority of Payments.

“FleetCo Pre-Enforcement Priorities of Payments” means the Dutch FleetCo German
Pre-Enforcement Priority of Payments, the Dutch FleetCo Dutch Pre-Enforcement
Priority of Payments, the Dutch FleetCo Spanish Pre-Enforcement Priority of
Payments, the French FleetCo Pre-Enforcement Priority of Payments and the
Italian FleetCo Pre-Enforcement Priority of Payments (as applicable).

“FleetCo Priority of Payments” means the FleetCo Pre-Enforcement Priorities of
Payments and the FleetCo Post-Enforcement Priorities of Payments.

“FleetCo Profit Margin” means, in respect of a FleetCo in each Country on a
Lease Determination Date, [REDACTED] or such other amount in respect of such
Lease Determination Date as may be agreed from time to time between (i) such
FleetCo in such Country, (ii) its Related Opco as representing an arm’s length
profit for the activities undertaken by such FleetCo in such Country, and
(iii) if such FleetCo Profit Margin exceeds [REDACTED], the Transaction Agent.

“FleetCo Repeating Representations” means, in respect of each FleetCo, the
representations and warranties of such FleetCo set out in the Framework
Agreement, save for the representations and the warranties in the following
clauses in the Framework Agreement:

 

(i) clause 3.3.3 (Independent Director);

 

(ii) clause 3.3.4 (Centre of Main Interests and no establishment);

 

(iii) clause 3.3.5 (Taxes);

 

(iv) clause 3.3.6 (No Subsidiaries, Employees or Premises);

 

(v) clauses 3.3.11(i)(a) and 3.3.11(iii)(a) (Financial Statements);

 

(vi) clause 3.3.18 (Consents);

 

(vii) clause 3.3.23 (Execution);

 

(viii) clause 3.3.27(ii) (FleetCo Security);

 

(ix) clause 3.3.28 (Compliance with Relevant Transaction Documents);

 

(x) clause 3.3.31 (Filings);

 

(xi) clause 3.3.32 (Consents);

 

(xii) clause 3.3.34 (Taxes – Transaction Documents);

 

(xiii) clause 3.3.39 (Compliance with Country Asset Value Test);

 

(xiv) clause 3.3.40 (Negotiation Guidelines and Vehicle Purchasing Agreement);

 

53



--------------------------------------------------------------------------------

(xv) clauses 3.3.41(i) and (ii) (Spain specific representations and warranties);

 

(xvi) clause 3.3.43(i) (The Netherlands specific representations and
warranties).

“FleetCo Reserve Account” means, as applicable:

 

(i) the Dutch FleetCo German Reserve Account (if any);

 

(ii) the Dutch FleetCo Spanish Reserve Account (if any);

 

(iii) the Dutch FleetCo Dutch Reserve Account (if any);

 

(iv) the French FleetCo Reserve Account (if any); and

 

(v) the Italian FleetCo Reserve Account (if any).

“FleetCo Secured Creditors” means:

 

(i) the Spanish FleetCo Secured Creditors;

 

(ii) the German FleetCo Secured Creditors;

 

(iii) the Dutch FleetCo Secured Creditors;

 

(iv) the French FleetCo Secured Creditors; and

 

(v) the Italian FleetCo Secured Creditors.

“FleetCo Secured Liabilities” means:

 

(i) the FleetCo Spanish Secured Liabilities;

 

(ii) the FleetCo German Secured Liabilities;

 

(iii) the FleetCo Dutch Secured Liabilities;

 

(iv) the FleetCo French Secured Liabilities; and

 

(v) the FleetCo Italian Secured Liabilities.

“FleetCo Secured Property” means the assets from time to time subject, or
expressed to be subject, to the FleetCo Security or any part of those assets.

“FleetCo Security” means all or any of the Security Interests created or
expressed to be created from time to time constituted by or pursuant to, or
evidenced by, the FleetCo Security Documents.

“FleetCo Security Agent” means Crédit Agricole Corporate and Investment Bank or
the replacement or successor entity appointed as security agent and/or trustee
on behalf of itself and the FleetCo Secured Creditors.

“FleetCo Security Documents” means (taking account of the fact that certain
documents will only be entered into and/or be effective after the date hereof):

 

(i) the FleetCo Dutch Security Documents;

 

(ii) the FleetCo German Security Documents;

 

(iii) the FleetCo French Security Documents;

 

(iv) the FleetCo Italian Security Documents;

 

(v) the FleetCo Spanish Security Documents;

 

(vi) the Dutch FleetCo Dutch Security Documents

 

54



--------------------------------------------------------------------------------

(vii) each FleetCo Security Power of Attorney;

 

(viii) each FleetCo Deed of Charge;

 

(ix) the Lessor Power of Attorney; and

 

(x) any other document designated by the FleetCo Security Agent as a FleetCo
Security Document.

“FleetCo Security Powers of Attorney” means: (i) the power of attorney granted
by Dutch FleetCo to the FleetCo Security Agent pursuant to clause 15 (Power of
Attorney) of the German FleetCo Deed of Charge and substantially in the form set
out in schedule 1 (Form of FleetCo Security Power of Attorney) to the German
FleetCo Deed of Charge; (ii) the power of attorney granted by Dutch FleetCo to
the FleetCo Security Agent pursuant to clause 15 (Power of Attorney) of the
Dutch FleetCo Deed of Charge and substantially in the form set out in schedule 1
(Form of FleetCo Security Power of Attorney) to the Dutch FleetCo Deed of
Charge; (iii) the power of attorney granted by Dutch FleetCo, Spanish Branch to
the FleetCo Security Agent pursuant to clause 15 (Power of Attorney) of the
Spanish FleetCo Deed of Charge and substantially in the form set out in schedule
1 (Form of FleetCo Security Power of Attorney) to the Spanish FleetCo Deed of
Charge; (iv) the power of attorney granted by French FleetCo to the FleetCo
Security Agent pursuant to clause 15 (Power of Attorney) of the French FleetCo
Deed of Charge and substantially in the form set out in schedule 1 (Form of
FleetCo Security Power of Attorney) to the French FleetCo Deed of Charge; and
(v) the power of attorney granted by Italian FleetCo to the FleetCo Security
Agent pursuant to clause 15 (Power of Attorney) of the Italian FleetCo Deed of
Charge and substantially in the form set out in schedule 1 (Form of FleetCo
Security Power of Attorney) to the Italian FleetCo Deed of Charge.

“FleetCo Servicers” means the Spanish Servicer, the Italian Servicer, the French
Servicer and the Central Servicer.

“FleetCo Spanish Advance” means each advance made by the Issuer to Dutch
FleetCo, Spanish Branch under the FleetCo Spanish Facility Agreement.

“FleetCo Spanish Advances Proportion” means, on any date on which such
calculation is required, the ratio of:

 

(a) the aggregate outstanding FleetCo Spanish Advances under the FleetCo Spanish
Facility Agreement;

to

 

(b) the sum of:

 

  (i) the aggregate outstanding FleetCo German Advances under the FleetCo German
Facility Agreement;

 

  (ii) the aggregate outstanding FleetCo Spanish Advances under the FleetCo
Spanish Facility Agreement;

 

  (iii) the aggregate outstanding FleetCo Dutch Advances under the FleetCo Dutch
Facility Agreement;

 

  (iv) the aggregate outstanding FleetCo French Advances under the FleetCo
French Facility Agreement; and

 

  (v) the aggregate outstanding FleetCo Italian Advances under the FleetCo
Italian Facility Agreement,

 

55



--------------------------------------------------------------------------------

such ratio expressed as a percentage.

“FleetCo Spanish Back-up Cash Manager” means Deutsche Bank, London Branch and
any replacement or successor thereof appointed under the FleetCo Back-up Cash
Management Agreement.

“FleetCo Spanish Facility Agreement” means a facility agreement between Dutch
FleetCo and the Issuer, the proceeds of which will be used, among other things,
to purchase vehicles to comprise its Spanish fleet from manufacturers and
dealers.

“FleetCo Spanish Secured Liabilities” means, in respect of Dutch FleetCo,
Spanish Branch, all present and future moneys, debts and liabilities due, owing
or incurred by Dutch FleetCo, Spanish Branch to the Spanish FleetCo Secured
Creditors in any manner whatsoever, including on any current or other account or
otherwise, including under or in connection with any:

 

(i) Spanish Transaction Document to which Dutch FleetCo, Spanish Branch is a
party; and

 

(ii) English Transaction Document to which Dutch FleetCo, Spanish Branch is a
party,

in each case, whether alone or jointly, or jointly and severally, with any other
person, whether actually or contingently and whether as principal, surety or
otherwise.

“FleetCo Spanish Security Documents” means (taking account of the fact that
certain documents will only be entered into and/or be effective after the date
hereof):

 

(i) the Public Deed of Pledge over Vehicles;

 

(ii) the Third Party Holding Agreement;

 

(iii) the VAT receivables pledge in respect of Dutch FleetCo’s activities in
Spain;

 

(iv) the pledge in respect of credit right under the Spanish Master Lease
Agreement;

 

(v) the pledge in respect of Spanish law governed receivables under the Vehicle
Manufacturer Buy-Back Agreements and Vehicle Dealer Buy-Back Agreements to which
Dutch FleetCo is a party;

 

(vi) the pledge over the bank accounts of Dutch FleetCo in Spain; and

 

(vii) the irrevocable power of attorney granted by Dutch FleetCo, Spanish Branch
to the FleetCo Security Agent.

“FleetCo Total Borrowed Amount” means, in respect of a FleetCo on a Lease
Determination Date, the aggregate principal amount outstanding on the last day
of the Related Month under the relevant FleetCo Facility Agreement.

“FleetCo Transaction Documents” means, in respect of a FleetCo, the following
documents to which such FleetCo is a party (taking account of the fact that
certain documents will only be entered into and/or be effective after the date
hereof):

 

(i) the Funds Flow Agreement;

 

(ii) the Framework Agreement;

 

(iii) the Master Definitions Agreement;

 

(iv) the Tax Deed of Covenant;

 

(v) the FleetCo Spanish Facility Agreement (in respect of Dutch FleetCo);

 

56



--------------------------------------------------------------------------------

(vi) the FleetCo German Facility Agreement (in respect of Dutch FleetCo);

 

(vii) the FleetCo Dutch Facility Agreement (in respect of Dutch FleetCo);

 

(viii) the FleetCo French Facility Agreement (in respect of French FleetCo);

 

(ix) the FleetCo Italian Facility Agreement (in respect of Italian FleetCo);

 

(x) the FleetCo Back-up Cash Management Agreement;

 

(xi) the Liquidation Agency Agreement;

 

(xii) the Central Servicing Agreement;

 

(xiii) the Parent Performance Guarantee;

 

(xiv) the Finco Payment Guarantee;

 

(xv) the Operating Documents;

 

(xvi) the FleetCo Security Documents;

 

(xvii) the Dutch FleetCo Management Documents;

 

(xviii) the Spain TRO Power of Attorney; and

 

(xix) all documents approved by the FleetCo Security Agent and the Transaction
Agent and entered into by such FleetCo related to or in connection with the
documents above.

“Fleet Payables Amount” means, in relation to any Country, an amount equal to
the aggregate amount of any amounts due by the relevant FleetCo in such Country
to Vehicle Manufacturers and/or Vehicle Dealers (excluding any amount in respect
of VAT related thereto) and remaining outstanding at the relevant Calculation
Date or (as applicable) each Intra-Month Cut-Off Date.

“Fleet Plan” means, in respect of each Country, the projected Vehicle Fleet
purchase and Borrower Vehicle Fleet NBV in the immediately following financial
year of the relevant FleetCo.

“Fleet Report” means the data report (in Computer Readable Form) provided on a
Vehicle-by-Vehicle basis, containing data relating to the FleetCo’s various
Vehicles in the form as set out in part A and part B of schedule 9 (Form of
Fleet Report) to the Framework Agreement and, if amended, in form and substance
satisfactory to the Transaction Agent.

“Floating Charge” means:

 

(i) the floating charge created by clause 3.4 (Floating Charge) of the Issuer
Deed of Charge;

 

(ii) the floating charge created by clause 3.3 (Floating Charge) of the Spanish
FleetCo Deed of Charge;

 

(iii) the floating charge created by clause 3.3 (Floating Charge) of the German
FleetCo Deed of Charge;

 

(iv) the floating charge created by clause 3.3 (Floating Charge) of the Dutch
FleetCo Deed of Charge;

 

(v) the floating charge created by clause 3.3 (Floating Charge) of the French
FleetCo Deed of Charge; and

 

(vi) the floating charge created by clause 3.3 (Floating Charge) of the Italian
FleetCo Deed of Charge.

 

57



--------------------------------------------------------------------------------

“Force Majeure Event” means an event beyond the reasonable control of the person
affected including strike, lock-out, labour dispute, act of God, war, riot,
civil commotion, malicious damage, accident, breakdown of plant or machinery,
computer software, hardware or system failure, fire, flood and/or storm and
other circumstances affecting the supply of goods or services.

“Framework Agreement” means the agreement setting out the common terms
applicable to the transaction dated 5 March 2013 as amended, restated, modified,
supplemented or waived from time to time and entered into by, among others, the
FleetCos, the Issuer, the FleetCo Security Agent, the Issuer Security Trustee
and the Transaction Agent.

“France Repayment Option” means, in respect of a TRO Default, the Country
Repayment Option applicable to Finco, as more particularly set out in clause 6
(Country Repayment Option) of the Framework Agreement.

“French Accession Date” means 21 May 2014.

“French Account Bank Agreement” means the agreement to appoint the French
FleetCo Account Bank.

“French Account Mandate” has the meaning given to it in clause 4.1.1 of the
French Account Bank Agreement.

“French Bank Account Pledge Agreement” means the French law bank account pledge
agreement (nantissement de comptes bancaires) between French FleetCo as pledger
and the French FleetCo Secured Creditors as pledgees.

“French Bank Accounts” means:

 

(i) the French FleetCo Transaction Account;

 

(ii) the French FleetCo Reserve Account (if any); and

 

(iii) any Additional Accounts opened and maintained in accordance with the
French Account Bank Agreement.

“French Business Charge Agreement” means the business charge (nantissement de
fonds de commerce) between French FleetCo as chargor and the French FleetCo
Secured Creditors as beneficiaries.

“French FleetCo” means AB FleetCo which, among other things, holds title to or
holds possession of the Vehicle Fleet in France.

“French FleetCo Account Bank” means the entity appointed as account bank under
the French Account Bank Agreement.

“French FleetCo Account Bank Operator” means Deutsche Bank AG, London Branch.

“French FleetCo Deed of Charge” means the English law deed of charge pursuant to
which, among other things, French FleetCo assigns, pledges and otherwise creates
security over all its rights and interests in and to each of the English
Transaction Documents to which it is a party in favour of the FleetCo Security
Agent.

“French FleetCo Post-Enforcement Priority of Payments” means the priority of
payments in part E (French FleetCo Post-Enforcement Priority of Payments) of
part 6 (FleetCo Post-Enforcement Priority of Payments) of schedule 3 (Priorities
of Payments) to the Framework Agreement.

 

58



--------------------------------------------------------------------------------

“French FleetCo Pre-Enforcement Priority of Payments” means the priority of
payments in part E (French FleetCo Pre-Enforcement Priority of Payments) of part
5 (FleetCo Pre-Enforcement Priority of Payments) of schedule 3 (Priorities of
Payments) to the Framework Agreement.

“French FleetCo Reserve Account” means the reserve account in France in the name
of French FleetCo and which may, from time to time, be opened and maintained
with the French FleetCo Account Bank.

“French FleetCo Secured Creditors” means (i) the French Intermediary Bank and,
upon assignment of the FleetCo French Advances to the FCT pursuant to clause
14.3 of the FleetCo French Facility Agreement, the FCT and (ii) the French
FleetCo Account Bank, the French FleetCo Account Bank Operator, the FleetCo
French Back-up Cash Manager, the French Servicer, the Central Servicer and the
FleetCo Security Agent (including any Receiver or Appointee thereof).

“French FleetCo Secured Property” means the assets from time to time secured by
the FleetCo French Security Documents.

“French FleetCo Share Pledge” means the pledge of all the shares in French
FleetCo.

“French FleetCo Transaction Account” means the bank account in France in the
name of French FleetCo with account number 10511633000.

“French GAAP” means the accounting principles established pursuant to the French
Code de commerce and the Plan Comptable Général, both as amended and
supplemented from time to time.

“French Intermediary Bank” means Crédit Agricole Corporate and Investment Bank.

“French Master Lease Agreement” means, the master lease agreement dated on or
about the date hereof entered into by, amongst others, French FleetCo and French
Opco.

“French Opco” means Avis Location de Voitures SAS.

“French Opco Event of Default” means an Event of Default in respect of French
Opco as the Relevant Person.

“French Receivables Security Assignment Agreement” means the French receivables
security assignment agreement (cession de créances professionnelles “Dailly” à
titre de garantie) between French FleetCo as assignor and the French
Intermediary Bank and the FCT as assignees.

“French Servicer” means French Opco which is to provide transaction management
services to French FleetCo.

“French Servicing Agreement” means the servicing and cash management agreement
between, among others, French FleetCo and French Opco in respect of French
FleetCo’s operations in France.

“French Share Pledge Agreement (French Opco)” means the French share pledge
agreement (nantissement de comptes-titres) pursuant to which French Opco grants
security over its shares in French FleetCo in favour of the French FleetCo
Secured Creditors.

“French Share Pledge Agreement (Golden Shareholder)” means the French share
pledge agreement (nantissement de comptes-titres) pursuant to which the Golden
Shareholder grants security over its shares in French FleetCo in favour of the
French FleetCo Secured Creditors.

“French Third Party Holder” means means French Opco in its capacity as third
party holder under the French Third Party Holding Agreement.

 

59



--------------------------------------------------------------------------------

“French Third Party Holding Agreement” means the French third party holding
agreement (convention d’entiercement) pursuant to which French Opco will act as
third party holder of French FleetCo’s pledged Vehicles on behalf of the French
FleetCo Secured Creditors.

“French Transaction Documents” means (taking account of the fact that certain
documents will only be entered into and/or be effective after the date hereof):

 

(i) the FleetCo French Facility Agreement;

 

(ii) the French Account Bank Agreement;

 

(iii) the French Account Mandate;

 

(iv) the French Master Lease Agreement;

 

(v) the French Servicing Agreement;

 

(vi) the FleetCo French Security Documents;

 

(vii) the FCT Transaction Documents;

 

(viii) the Golden Share Put and Call Option Agreement; and

 

(ix) any other Transaction Documents expressed to be governed by French law and
designated as a “French Transaction Document” by the Transaction Agent and
French FleetCo.

“French Vehicle Documents” means, in respect of Vehicles in France, the keys and
spare keys to the Vehicles, the property certificate and the registration and
technical documents regarding the Vehicles.

“French Vehicle Pledge Agreement” means the French vehicle pledge agreement
(gage avec dépossession sur véhicules automobiles) between French FleetCo as
pledger and the French FleetCo Secured Creditors as pledgees.

“FSMA” means Financial Services and Markets Act 2000.

“Funds Flow Agreement” means the funds flow agreement dated 20 March 2013
between, among others, the Issuer, the Issuer Cash Manager and the FleetCos in
respect of the cash flow on or about the Initial Funding Date.

“Further Senior Notes” has the meaning given to it in clause 4.1 (Issue of
Further Senior Notes) of the Issuer Note Issuance Facility Agreement.

“GAAP” means:

 

(i) in relation to any Opco (other than German Opco), Finco, Avis Europe or the
Issuer, generally accepted accounting principles, standards and practices in the
jurisdiction of incorporation of that entity;

 

(ii) in relation to Italian FleetCo, Italian GAAP;

 

(iii) in relation to Dutch FleetCo, Spanish Branch, Spanish GAAP;

 

(iv) in relation to Dutch FleetCo’s Vehicle Fleet in Germany, German GAAP;

 

(v) in relation to Dutch FleetCo’s Vehicle Fleet in The Netherlands, Dutch GAAP;

 

(vi) in relation to French FleetCo, French GAAP; and

 

(vii) in relation to German Opco, German GAAP.

 

60



--------------------------------------------------------------------------------

“German Account Bank Agreement” means the agreement pursuant to which Dutch
FleetCo appoints the Dutch FleetCo German Account Bank.

“German Account Mandate” has the meaning given to it in clause 4.1.1 of the
German Account Bank Agreement.

“German Account Pledge Agreement” means the German law governed agreement
between, among others, Dutch FleetCo and the FleetCo Security Agent in respect
of the German law pledge (Pfandrecht) in respect of the Dutch FleetCo German
Bank Accounts.

“German Base Rent” means, in relation to all Vehicles which are leased to a
Lessee under the Master German Fleet Lease Agreement on any day during the
Related Month or, as the case may be, Related Months where such Related Months
occur prior to a Lease Payment Date following the Lease Determination Date in
respect of any Lease Payment Date, the sum of the Depreciation Charges that have
accrued with respect to each such Vehicle during the Related Month or, as the
case may be, Related Months, as determined in accordance with the terms of such
Master German Fleet Lease Agreement.

“German Custodian” means DAD Deutscher Auto Dienst GmBH.

“German Custody Agreement” means the German law governed custody agreement in
respect of the custody of the German Vehicle Certificates and evidence in
relation to the Vehicle Fleet in Germany of Dutch FleetCo and entered into
between German Opco, Dutch FleetCo, the FleetCo Security Agent and the German
Custodian.

“German FleetCo Deed of Charge” means the English law deed of charge pursuant to
which, among other things, Dutch FleetCo assigns, pledges and otherwise creates
security over all its rights and interests in and to each of the English
Transaction Documents to which it is a party in favour of the FleetCo Security
Agent.

“German FleetCo Secured Creditors” means the Dutch FleetCo German Account Bank,
the Dutch FleetCo German Account Bank Operator, the FleetCo German Back-up Cash
Manager, and, with respect to obligations incurred by Dutch FleetCo acting with
respect to its Vehicle Fleet purchased from German OpCo, the Central Servicer,
the Liquidation Agent, the FleetCo Security Agent (including any Receiver or
Appointee thereof) and the Issuer.

“German GAAP” means the accounting principles established pursuant to the German
Commercial Code (Handelsgesetzbuch).

“German Opco” means Avis Budget Autovermietung GmbH & Co. KG.

“German Opco Event of Default” means an Event of Default in respect of German
Opco as the Relevant Person.

“German Opco Existing Fleet Vehicle” means each Eligible Vehicle (i) in respect
of which German Opco has paid the Initial Purchase Price in full to the relevant
Vehicle Manufacturer or Vehicle Dealer prior to the date of the Master German
Fleet Purchase Agreement and (ii) which German Opco owns prior to the date of
the Master German Fleet Purchase Agreement.

“German Parallel Debt” has the meaning given to it in clause 16 (Parallel Debt)
of the Framework Agreement.

“German Receivables Assignment Agreement” means the German law governed
agreement between, among others, Dutch FleetCo and the FleetCo Security Agent in
respect of the security assignment (Sicherungsabtretung) in respect of German
law governed receivables.

 

61



--------------------------------------------------------------------------------

“German Security Transfer Agreement” means the German law governed agreement
between, among others, Dutch FleetCo and the FleetCo Security Agent in respect
of the transfer of title for security purposes (Sicherungsübereignung) of the
German Vehicle Fleet.

“German Transaction Documents” means (taking account of the fact that certain
documents will only be entered into and/or be effective after the date hereof):

 

(i) the FleetCo German Security Documents;

 

(ii) the German Custody Agreement;

 

(iii) the German Trust Agreement;

 

(iv) the German Account Bank Agreement;

 

(v) the Master German Fleet Purchase Agreement (to the extent governed by German
law); and

 

(vi) any other Transaction Document approved by the FleetCo Security Agent and
the Transaction Agent and expressed to be governed by German law.

“German Trust Agreement” means the German law governed agreement between, among
others, German Opco and Dutch FleetCo, in respect of the VAT Component and the
Charge Costs Component in respect of Vehicles purchased in Germany and VAT
Component and Charge Costs Component Account.

“German Vehicle Certificates” means, in respect of Vehicles in Germany in
relation to which an Individual Purchase and Lease Agreement has been concluded,
the registration documents regarding such vehicles (Zulassungsbescheinigung Teil
II (formerly known as Fahrzeugbriefe)) and certificates of conformity
(EU-Konformitätserklärungen).

“German Vehicle Documents” means, in respect of Vehicles in Germany, the keys
and spare keys to the Vehicles, the German Vehicle Certificates and the
certificates of conformity (EU-Konformitätserklärungen).

“Golden Share Funding Agreement Purchase Option” means the call option granted
by FleetCo Holdings to French Opco under clause 3 (Call Option) or the put
option granted by French Opco to the FleetCo Holdings under clause 4 (Put
Option) as appropriate of the Golden Share Put and Call Option Agreement.

“Golden Share Put and Call Option Agreement” means the put and call option
agreement entered into between FleetCo Holdings and French Opco.

“Golden Shareholder” means FleetCo Holdings.

“Golden Shareholder Letter of Undertakings” means the undertakings letter in
relation to French FleetCo entered into by the Golden Shareholder.

“Governmental Authority” means any entity, governmental, semi-governmental,
administrative, fiscal, judicial or quasi-judicial body, department, commission,
authority, tribunal or agency, exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

“Immediately Following Settlement Date” means, in respect of any day, the next
Settlement Date falling after such day.

 

62



--------------------------------------------------------------------------------

“Imperative Principles” means those principles indicated as being “Imperative”
in, as applicable, schedule 2 to the Italian Servicing Agreement, schedule 6 to
the French Master Lease Agreement and schedule 2 to the Spanish Servicing
Agreement.

“Increased Cost” means, without double counting:

 

(a) a reduction in the rate of return from the Issuer Note Issuance Facility
Agreement or on a Senior Noteholder’s (or an Affiliate’s) overall capital or
from the VFN Funding Agreement or on an FCT Noteholder’s (or an Affiliates)
overall capital (as applicable);

 

(b) an additional or increased cost; or

 

(c) a reduction of any amount due and payable under any Issuer Transaction
Document or any FCT Transaction Document (as applicable),

which is incurred or suffered by a Senior Noteholder or FCT Noteholder (as
applicable) or any of their Affiliates to the extent that it is attributable to
that Senior Noteholder or FCT Noteholder (as applicable) having entered into the
relevant Senior Noteholder Fee Letter or pursuant to the VFN Funding Agreement
or funding or performing its obligations under any Issuer Transaction Document
or FCT Transaction Document (as applicable).

“Independent Director” means a duly appointed member of the board of directors
of the Issuer who has not been, at the time of such appointment, or at any time
in the preceding five years prior to such appointment (i) a direct or indirect
legal or beneficial owner of the shares of the Issuer or any member of the Avis
Group (ii) a director or employee of any member of the Avis Group (other than
FleetCos) or the creditors of the Issuer (other than the Corporate Services
Providers).

“Individual Purchase and Lease Agreement” has the meaning given to such term in
relation to the Vehicle Fleet in Germany under clause 3.4 of the Master German
Fleet Purchase Agreement or in relation to the Vehicle Fleet in The Netherlands
under clause 3.4 of the Master Dutch Fleet Purchase Agreement (as applicable).

“Individual Repurchase and Lease Termination Agreement” has the meaning given to
such term in relation to the Vehicle Fleet in Germany under clause 5.6 of the
Master German Fleet Purchase Agreement.

“Information Date” means the date falling 4 Business Days before a Settlement
Date.

“INIFA” or “Issuer Note Issuance Facility Agreement” means the Issuer Note
Issuance Facility Agreement to be entered into between, among others, the
Issuer, the Issuer Security Trustee and the Senior Noteholders pursuant to which
the Senior Noteholders makes advances to the Issuer.

“Initial Commitment” means, in relation to an Initial Senior Noteholder, the
amount set out in the relevant Senior Noteholder Fee Letter.

“Initial Conduit Senior Noteholder” means any Conduit Senior Noteholder which is
a party to the Issuer Note Issuance Facility Agreement and which is a Senior
Noteholder on the Initial Funding Date.

“Initial Funding Date” means 20 March 2013.

“Initial Dutch Funding Date” means the date of the first FleetCo Advance under
the FleetCo Dutch Facility Agreement.

“Initial French Funding Date” means the date of the first FleetCo Advance under
the FleetCo French Facility Agreement.

 

63



--------------------------------------------------------------------------------

“Initial VFN Funding Date” means the date of the first VFN Advance under the VFN
Funding Agreement.

“Initial Principal Amount” means, in respect of a Senior Note, the initial
principal amount attributable to such Senior Note upon issue and which is to be
set out in the Register and, in respect of a Variable Funding Note, the initial
principal amount attributable to such Variable Funding Note upon issue which is
to be set out in the FCT Register.

“Initial Purchase Price” means, in relation to a Vehicle in Germany, the
purchase price or other consideration payable by German Opco to the Vehicle
Manufacturer or Vehicle Dealer for the purchase by German Opco of such Vehicle
or, in relation to The Netherlands, the purchase price or other consideration
payable by Dutch Opco to the Vehicle Manufacturer or Vehicle Dealer for the
purchase by Dutch Opco of such Vehicle, as provided in the relevant Vehicle
Manufacturer Agreement and Vehicle Dealer Agreement, excluding VAT and Charge
Costs, and the “Initial Purchase Price” shall, for the avoidance of doubt, be
equal to its Capitalised Cost.

“Initial Senior Noteholders” means the Senior Noteholders who are parties to the
Issuer Note Issuance Facility Agreement dated the Signing Date.

“In-Service Date” means (i) in relation to a Programme Vehicle, the date on
which depreciation commences with regard to such Vehicle in accordance with the
terms of the relevant Vehicle Dealer Buy-Back Agreement or Vehicle Manufacturer
Buy-Back Agreement and (ii) in relation to a Non-Programme Vehicle, the date on
which such Vehicle is first available to be placed in service under the terms of
the relevant Master Lease Agreement.

“Insolvency Event” means any the following events occurring in respect of a
Relevant Person:

 

(a) such Relevant Person is Insolvent; or

 

(b) such Relevant Person is subject to Insolvency Proceedings.

“Insolvency Official” means, in relation to a Relevant Person, a liquidator,
provisional liquidator, administrator, examiner, administrative receiver,
receiver or manager, compulsory or interim manager, nominee, supervisor,
trustee, conservator, guardian or other similar officer (including (i) under
German law, any Insolvenzverwalter, vorläufigen Insolvenzverwalter, Sachwalter
or vorläufigen Sachwalter (ii) under Italian law, any curatore fallimentare,
commissario straordinario, commissario giudiziale, liquidatore giudiziale or
commissario liquidatore, (iii) under Spanish law, any administrador concursal,
auxiliar delegado, administrador judicial or liquidador), under French law, any
mandataire ad hoc, conciliateur, mandataire judiciaire, administrateur
judiciaire, or mandataire liquidateur and (iv) under Dutch law, any curator or
bewindvoerder).

“Insolvency Proceedings” means the following events in respect of a Relevant
Person:

 

(a) (if such Relevant Person is Dutch FleetCo, Italian FleetCo, French FleetCo
or the Issuer) reorganisation (by way of voluntary arrangement, scheme of
arrangement or otherwise under any law relating to bankruptcy, insolvency,
reorganisation, winding up or composition or adjustment of debts) of such
Relevant Person; or

 

(b) any corporate action, legal proceedings or other procedure or steps is taken
in relation to:

 

  (i)

(x) (in respect of Dutch FleetCo, Italian FleetCo, French FleetCo or the Issuer)
bankruptcy, insolvency or relief of debtors, seeking to have an order for relief
entered with respect to it, or seeking to adjudicate it bankrupt or insolvent,
or seeking reorganisation (by way of voluntary arrangement, scheme of
arrangement or otherwise), arrangement, adjustment, winding-up, liquidation,
dissolution,

 

64



--------------------------------------------------------------------------------

  suspension of payments, moratorium of any indebtedness, emergency regulations,
composition, compromise, legal de-merger, declaration or other relief with
respect to it or its debts, and (y) (in respect of any other person) emergency
regulations, composition, compromise, legal de-merger, declaration or other
relief with respect to it or its debts, in each case, under any law relating to
bankruptcy, insolvency, reorganisation, winding up or composition or adjustment
of debts;

 

  (ii) (if such Relevant Person is Dutch FleetCo, Italian FleetCo, French
FleetCo or the Issuer) a composition, compromise, assignment or arrangement with
any creditor of such Relevant Person, in each case under any law relating to
bankruptcy, insolvency, reorganisation, winding up or composition or adjustment
of debts;

 

  (iii) (if such Relevant Person is Dutch FleetCo, Italian FleetCo, French
FleetCo or the Issuer) any expropriation, attachment, sequestration, distress or
execution affecting any asset or assets of such Relevant Person; or

 

  (iv) (if such Relevant Person is Dutch FleetCo, Italian FleetCo, French
FleetCo or the Issuer) enforcement of any security over any assets of such
Relevant Person; or

 

(c) such Relevant Person resolves, or a meeting of such Relevant Person is
convened for the purpose of considering any resolution, and (in respect of the
Opcos and Finco only) such resolution is passed, for (or to petition or
otherwise make application for) its winding-up, its examinership, its judicial
administration, a moratorium of any of its indebtedness or to otherwise dissolve
itself, or gives notice of its intention to do so or is otherwise wound up or
dissolved; or

 

(d) any entity or person presents an application or petition (or the equivalent
in any relevant jurisdiction) to a court for the winding-up, examinership (if
applicable) or for the judicial administration or for the bankruptcy of such
Relevant Person or a moratorium of any of its indebtedness or for any other
relief under the relevant bankruptcy or insolvency law and this application or
petition is not withdrawn by the applicant or otherwise set aside or rejected by
the court or otherwise stayed (e.g. by way of deposits with a court or debt
rescheduling or restructuring arrangements) within 10 (ten) days if the Relevant
Person is Italian FleetCo, French FleetCo, Dutch FleetCo or the Issuer or, in
respect of other Relevant Persons, within 60 (sixty) days; or

 

(e) such Relevant Person takes any steps to obtain protection (including a
moratorium) or is granted protection (including a moratorium) from its creditors
in general under any law relating to bankruptcy, insolvency, reorganisation,
winding up or composition or adjustment of debts; or

 

(f) an order is made for such Relevant Person to be wound up, liquidated, put
into provisional liquidation, put into administration, examinership (if
applicable) or dissolved (following a proceeding under applicable bankruptcy
laws) or for a moratorium of any of such Relevant Person’s indebtedness or for
any procedure which is analogous or has a similar effect to such an order; or

 

(g) any Insolvency Official is appointed (whether or not under a court order) in
respect of such Relevant Person (or any substantial part of the assets of such
person, if applicable) or the directors of such Relevant Person request such
appointment or any application has been made or remains current for the
appointment of the foregoing; or

 

(h) any other insolvency proceedings are commenced against such Relevant Person,
namely (as appropriate):

 

65



--------------------------------------------------------------------------------

  (i) in respect of any entity who is resident in Germany or who has its centre
of main interests (as such term is used in Article 3(1) of the EU Insolvency
Regulation) in Germany:

 

  (A) the competent insolvency court (Insolvenzgericht) orders:

 

  (1) interim measures of protection in accordance with Section 21 Para. 1
Sentence 1 and Para. 2 of the German Insolvency Code (Insolvenzordnung; in
particular appoints a preliminary insolvency administrator (vorläufiger
Insolvenzverwalter) in accordance with Section 21 Para. 1 Nos. 1 and 2 and
Section 22 of the German Insolvency Code); or

 

  (2) the opening of main insolvency proceedings pursuant to Section 27 of the
German Insolvency Code (Eröffnungsbeschluss); or

 

  (3) the dismissal of the petition to open insolvency proceedings due to the
insufficient estate pursuant to Section 26 of the German Insolvency Code
(Abweisung des Antrages auf Eröffnung des Insolvenzverfahrens mangels Masse); or

 

  (B) a petition for the opening of insolvency proceedings (Insolvenztrag) is
filed and this petition is not withdrawn by the petitioner or otherwise set
aside or rejected by the court or otherwise stayed (e.g. by way of deposits with
a court, or debt rescheduling or restructuring arrangements) within 60 (sixty)
days; or

 

  (ii) in respect of any entity who is resident in Italy or who has its centre
of main interests (as such term is used in Article 3(1) of the EU Insolvency
Regulation) in Italy, “fallimento”, “concordato preventivo”, “liquidazione
coatta amministrativa” as set out under the Italian Bankruptcy Act, “accordo di
ristrutturazione dei debiti” under article 182-bis of the Italian Bankruptcy
Act, “piano di risanamento attestato” under article 67, paragraph 3, letter d)
of the Italian Bankruptcy Act, “amministrazione straordinaria delle grandi
imprese in stato di insolvenza” as set out under either Legislative Decree
8 July 1999, No. 270 or Law Decree 23 December 2003, No. 347 as converted, with
amendments, into Law 18 February 2004, No. 39; or

 

  (iii) in respect of any entity who is resident in Spain or who has its centre
of main interests (as such term is used in Article 3(1) of the EU Insolvency
Regulation) in Spain, “concurso voluntario” or “concurso necesario”, as set out
under Law 22/2003, of 9 July;

 

  (iv) in respect of any entity who is resident in The Netherlands or who has
its centre of main interests (as such term is used in Article 3(1) of the EU
Insolvency Regulation) in The Netherlands, “ontbinding” or the competent
insolvency court orders “faillissement”, “surseance van betaling” or
“noodregeling”; or

 

  (v) in respect of any entity who is resident in France or who has its centre
of main interests (as such term is used in Article 3(1) of the EU Insolvency
Regulation) in France, “mandat ad hoc”, “procédure de conciliation”, “procédure
de sauvegarde”, “procédure de redressement judiciaire”, “procédure de
liquidation judiciaire” as set out under “LIVRE VI” of the French Code de
commerce.

 

66



--------------------------------------------------------------------------------

(i) there occurs, in relation to such Relevant Person, in any jurisdiction to
which it or any of its assets are subject, any event which has an effect
equivalent or substantially similar to any of those mentioned in paragraphs
(a) to (h) (inclusive) above, or any furtherance of, or acquiescence in, any of
the acts above by such Relevant Person.

“Insolvent” means any of the following events occurring in respect of any
entity:

 

(a) such Relevant Person is or is deemed or declared for the purposes of any law
to be unable to pay its debts as they fall due or to be insolvent, including,
without limitation:

 

  (i) in respect of any person who is resident in Germany or who has its centre
of main interests (as such term is used in Article 3(1) of the EU Insolvency
Regulation) in Germany, the legal representative of such person is required to
file for the opening of insolvency proceedings pursuant to Section 15a of the
German Insolvency Code (Insolvenzordnung);

 

  (ii) in respect of any entity who is resident in Italy or who has its centre
of main interests (as such term is used in Article 3(1) of the EU Insolvency
Regulation) in Italy, any entity who is in “stato di insolvenza” for the purpose
of article 5 of Royal Decree 16 March 1942, n. 267 (the “Italian Bankruptcy
Act”), article 3 of Legislative Decree 8 July 1999, No. 270 or article 4 of Law
Decree 23 December 2003, No. 347 as converted, with amendments, into Law
18 February 2004, No. 39, or in “stato di crisi” for the purpose of article 160
of the Italian Bankruptcy Act;

 

  (iii) in respect of any entity who is resident in France or who has its centre
of main interests (as such term is used in Article 3(1) of the EU Insolvency
Regulation) in France, such person is in a position of suspension of payments
(cessation des paiements) within the meaning of L.631-1 of the French Code de
commerce;

 

  (iv) in respect of any entity who is resident in Spain or who has its centre
of main interests (as such term is used in Article 3(1) of the EU Insolvency
Regulation) in Spain, such person is unable to regularly satisfy its obligations
as they fall due within the meaning of Article 2.2 of Law 22/2003, of 9 July; or

 

  (v) in respect of any entity who is resident in The Netherlands or who has its
centre of main interests (as such term is used in Article 3(1) of the EU
Insolvency Regulation) in The Netherlands:

 

  (A) such person is unable to satisfy its obligations as they fall due within
the meaning of Article 1 of the Dutch Insolvency Act (Faillissementswet);

 

  (B) such person expects to be unable to satisfy its obligations as they fall
due within the meaning of Article 214 of the Dutch Insolvency Act
(Faillissementswet); or

 

  (C) the interests of the joint creditors of such person require a special
provision (bijzondere voorziening) within the meaning of paragraph 2 of Article
3:160 of the Dutch Financial Supervision Act (Wet op het financieel toezicht);

 

(b) such Relevant Person admits in writing its inability to pay its debts as
they fall due or otherwise states it is insolvent;

 

(c) such Relevant Person suspends payment of its debts to creditors generally or
announces its intention to do so;

 

67



--------------------------------------------------------------------------------

(d) in respect of the Issuer or any other Relevant Person incorporated in
Ireland or which has its Centre of Main Interest in Ireland, such Relevant
Person is unable to pay its debts within the meaning of Section 214 of the
Companies Act 1963 (as amended by Section 123 of the Companies Act 1990) or
Section 2(3) of the Companies (Amendment) Act 1990 or otherwise is declared for
the purposes of any law to be unable to pay its debts as they fall due or
insolvent or such person admits its inability to pay its debts as they fall due;
or

 

(e) in respect of Finco, Avis Europe or any other Relevant Person incorporated
in England or Wales or which has its Centre of Main Interest in the United
Kingdom, such Relevant Person is or becomes unable to pay its debts within the
meaning of Section 123 of the Insolvency Act or otherwise is deemed or declared
for the purposes of any law to be, unable to pay its debts as they fall due or
insolvent or such person admits its inability to pay its debts as they fall due.

“Insurance Policies” has the meaning given to it in clause 23.5.1(b) of the
Spanish Master Lease Agreement, clause 22.5.1(b) of the Italian Master Lease
Agreement, clause 22.5 of the Master Dutch Fleet Lease Agreement, clause 23.5 of
the French Master Lease Agreement and clause 20.4.1(b) of the Master German
Fleet Lease Agreement (as applicable).

“Intellectual Property Rights” means any patent, trade mark, service mark,
registered design, trade name or copyright or any licence to use any of the
same.

“Interest Determination Date” means the date falling 2 TARGET Days prior to the
relevant Settlement Date.

“Interest Period” means the FleetCo Advance Interest Period, the VFN Advance
Interest Period or the Senior Advance Interest Period, as applicable.

“Interest Rate” means, in respect of a Senior Advance, the per annum rate of
interest expressed as a percentage for such Senior Advance for the relevant
Interest Period equal to the aggregate of:

 

(a) Mandatory Cost, if any; and

 

(b) the aggregate of:

 

  (i) the Senior Advance Margin; and

 

  (ii) the Subscriber’s Cost of Funds.

“Interim Fleet Financing Facility Agreement” or “IFF” means the €350,000,000
senior facility agreement dated 20 October 2011 (as amended and restated on
5 December 2011 and as further amended from time to time) between, among others,
the Parent, the Company, the Original Borrowers, the Original Guarantors, the
Senior Agent and the Security Agent (each as named and defined therein).

“Intra-Month Central Servicer Report” means the intra-month report substantially
in the form set out in the Framework Agreement to be delivered by the Central
Servicer to, among others, the Transaction Agent pursuant to clause 15
(Provision of Information and Reports) of the Framework Agreement and, if
amended, amended with the prior consent of the Transaction Agent and the Central
Servicer and in form and substance satisfactory to the Transaction Agent.

“Intra-Month Cut-Off Date” means, in respect of a proposed Senior Advance
Drawdown Date or an Original FleetCo Advance Drawdown Date that does not fall on
a Settlement Date, the date falling 2 Business Days before the Intra-Month
Reporting Date relevant to such Senior Advance Drawdown Date or such Original
FleetCo Advance Drawdown Date (as the case may be).

 

68



--------------------------------------------------------------------------------

“Intra-Month Information Date” means, in respect of a proposed Senior Advance
Drawdown Date that does not fall on a Settlement Date, the date falling 3
Business Days before such proposed Senior Advance Drawdown Date.

“Intra-Month Interest Determination Date” means, in respect of a proposed Senior
Advance Drawdown Date or an Original FleetCo Advance Drawdown Date that does not
fall on a Settlement Date, the date falling 2 Business Days prior to such
proposed Senior Advance Drawdown Date.

“Intra-Month Reporting Date” means, in respect of a proposed Senior Advance
Drawdown Date or an Original FleetCo Advance Drawdown Date that does not fall on
a Settlement Date, the date falling 4 Business Days before such proposed Senior
Advance Drawdown Date.

“Investment Grade Non-Programme Vehicles” means Non-Programme Vehicles purchased
by the relevant FleetCo for each Country from Investment Grade Vehicle
Manufacturers or, in the case of Germany and the Netherlands, by the relevant
Opco from Investment Grade Vehicle Manufacturers and sold to Dutch FleetCo,
provided that:

 

(i) Vehicles whose Borrower Vehicle Fleet NBV exceed the Borrower Vehicle Fleet
NBV of all Eligible Vehicles that comply with the Concentration Limits shall not
be Vehicles for the purposes of “Investment Grade Non-Programme Vehicles”; and

 

(ii) any such excess in Borrower Vehicle Fleet NBV is or has been allocated on a
pro rata basis to the Borrower Vehicle Fleet NBV of Programme Vehicles and the
Borrower Vehicle Fleet NBV of Non-Programme Vehicles in each Country.

“Investment Grade Programme Vehicles” means Programme Vehicles purchased by the
relevant FleetCo for each Country from Investment Grade Vehicle Manufacturers or
Vehicle Dealers or, in the case of Germany and the Netherlands, by the relevant
Opco from Investment Grade Vehicle Manufacturers or Vehicle Dealers and sold to
Dutch FleetCo, provided that:

 

(i) Vehicles whose Borrower Vehicle Fleet NBV exceed the Borrower Vehicle Fleet
NBV of all Eligible Vehicles that comply with the Concentration Limits shall not
be Vehicles for the purposes of “Investment Grade Programme Vehicles”;

 

(ii) any such excess in Borrower Vehicle Fleet NBV is or has been allocated on a
pro rata basis to the Borrower Vehicle Fleet NBV of Programme Vehicles and the
Borrower Vehicle Fleet NBV of Non-Programme Vehicles in each Country; and

 

(iii) where the Programme Vehicle is purchased from a Vehicle Dealer, such
Programme Vehicle is subject to a Vehicle Manufacturer Guarantee from an
Investment Grade Vehicle Manufacturer.

“Investment Grade Vehicle Manufacturer” means any Vehicle Manufacturer which is
a member of a Vehicle Manufacturer Group, the Vehicle Manufacturer Group Rating
Entity of which is rated:

 

(i) if the related Vehicle Manufacturer Group Rating Entity has a Relevant DBRS
Rating, at least “BBB(L)” by DBRS; or

 

(ii) if the related Vehicle Manufacturer Group Rating Entity does not have a
Relevant DBRS Rating, a DBRS Equivalent Rating of at least “BBB(L)”.

“Investment Grade Vehicle Manufacturer Receivables” means, at any time and in
relation to any Country, Vehicle Manufacturer Receivables:

 

(i) owed by any Investment Grade Vehicle Manufacturer to the relevant FleetCo in
such Country; and

 

69



--------------------------------------------------------------------------------

(ii) which relate to Vehicles to which such FleetCo holds title.

“Investor Report” means the report to be delivered by the Transaction Agent to
the Senior Noteholders on each monthly Information Date substantially in the
form set out in schedule 11 (Form of Investor Report) to the Framework Agreement
and, if amended, in form and substance satisfactory to the Transaction Agent.

“Invoices to be Received” means the aggregate amount of all Capitalised Costs
related to each Vehicle Fleet accounted for by (in respect of the Vehicle Fleet
in Italy) Italian FleetCo, (in respect of the Vehicle Fleet in Germany) German
Opco, (in respect of the Vehicle Fleet in France) French FleetCo, (in respect of
the Vehicle Fleet in The Netherlands) Dutch Opco and (in respect of the Vehicle
Fleet in Spain) Spanish Opco but for which the corresponding invoice has not yet
been received from the relevant Vehicle Manufacturers and/or Vehicle Dealers.

“Involuntary Insolvency Event” means:

 

(i) the occurrence of any event under the definition of “Insolvency Proceedings”
in respect of Italian Opco, Italian FleetCo, French Opco, French FleetCo, Dutch
Opco and Spanish Opco which is not defined as a “Voluntary Insolvency Event” as
per the definition of such term; or

 

(ii) Italian Opco, Italian FleetCo, French Opco, French FleetCo, Dutch Opco or
Spanish Opco is or becomes Insolvent otherwise than as per paragraph (b) or
paragraph (c) of the definition of “Insolvent”.

“Irrecoverable VAT” means the VAT which neither the Issuer, the Subordinated
Lender nor the VAT group of which the Subordinated Lender is a member can obtain
a credit for or a repayment of.

“ISFA” means Issuer Subordinated Facility Agreement.

“Issuer” means CarFin Finance International Limited, a private limited company
incorporated in Ireland, with registered number 463656 and having its registered
office at 1 Grant’s Row, Lower Mount Street, Dublin 2, Ireland.

“Issuer Account Bank” means Deutsche Bank AG, London Branch as appointed under
the Issuer Account Bank Agreement.

“Issuer Account Bank Agreement” means the agreement between the Issuer and the
Issuer Account Bank.

“Issuer Account Mandate” means the Issuer Transaction Account Mandate, the
Issuer Spain TRO Collection Account Mandate, the Issuer Hedge Collateral Account
Mandate or the Issuer Reserve Account Mandate (as applicable).

“Issuer Accounts” means the Issuer Transaction Account, the Issuer Reserve
Account, the Issuer Spain TRO Collection Account and the Issuer Hedge Collateral
Account.

“Issuer and FleetCo Holdings Corporate Services Agreement” means the agreement
dated 5 March 2013 as amended, restated, modified, supplemented or waived from
time to time between the Issuer, FleetCo Holdings and the Issuer Security
Trustee pursuant to which Structured Finance Management (Ireland) Limited is
appointed as the Issuer Corporate Services Provider and the FleetCo Holdings
Corporate Services Provider.

“Issuer Available Funds” means an amount calculated on each Issuer Determination
Date, without double counting:

 

70



--------------------------------------------------------------------------------

(a) all amounts standing to the credit of the Issuer Transaction Account
(excluding the amounts which are proceeds of any Senior Advance made to the
Issuer and the proceeds of any Issuer Subordinated Advance made to the Issuer
pursuant to clause 4.2.1(a) of the Issuer Subordinated Facility Agreement);

 

(b) the proceeds of all Subordinated Advances made to the Issuer pursuant to
clause 4.2.1(c), 4.2.1(e), 4.2.1(f) and/or clause 4.2.1(g) of the Issuer
Subordinated Facility Agreement;

 

(c) all amounts received by the Issuer, including from Dutch FleetCo, FCT and
Italian FleetCo, under the FleetCo German Facility Agreement, the FleetCo Dutch
Facility Agreement, the FleetCo Spanish Facility Agreement (save for such
amounts received by the Issuer following the exercise by the Subordinated Lender
of the Spain Repayment Option (which shall be used solely to repay the relevant
Subordinated Advances made under the Issuer Subordinated Facility Agreement)),
the VFN Funding Agreement and the FleetCo Italian Facility Agreement;

 

(d) all amounts received by the Issuer from any Issuer Hedge Counterparty (if
any); and

 

(e) to the extent that such amounts in (a) to (d) above are insufficient to pay
all amounts due and payable by the Issuer on the immediately following
Settlement Date in the aggregate of the amounts standing to the credit of the
Issuer Reserve Account and the proceeds of any amount drawn under the relevant
Issuer Letter of Credit.

“Issuer Available Reserve Account Amount” means, as of any date of
determination, the amount on deposit in the Issuer Reserve Account (after giving
effect to any deposits thereto and withdrawals and releases therefrom on such
date).

“Issuer Borrowing Base Test” shall, in respect of any day, be satisfied if the
Senior Note Principal Amount Outstanding is less than or equal to the Senior
Notes Maximum Amount on such day.

“Issuer Cash Management Agreement” means the agreement between, among others,
the Issuer, the Issuer Cash Manager, the Central Servicer, the Issuer Account
Bank and the Issuer Security Trustee, pursuant to which the Issuer appoints the
Issuer Cash Manager to perform certain cash management functions.

“Issuer Cash Management Report” means the cash management report to be prepared
by the Issuer Cash Manager under the Issuer Cash Management Agreement
substantially in the form set out in schedule 8 (Forms of Cash Management
Reports) to the Framework Agreement and, if amended, in form and substance
satisfactory to the Transaction Agent.

“Issuer Cash Management Services” has the meaning given to it in clause 3.1 of
the Issuer Cash Management Agreement.

“Issuer Cash Manager” means Deutsche Bank AG, London Branch and any replacement
or successor thereof appointed under the Issuer Cash Management Agreement.

“Issuer Cash Manager Termination Event” means any of the termination events set
out in clause 11.5 of the Issuer Cash Management Agreement.

“Issuer Compliance Certificate” means the compliance certificate substantially
in the form set out in part 1 (Form of Issuer Compliance Certificate) of
schedule 7 to the Framework Agreement.

“Issuer Corporate Services Provider” means Structured Finance Management
(Ireland) Limited.

“Issuer Debt” means any Senior Issuer Debt or Subordinated Debt.

 

71



--------------------------------------------------------------------------------

“Issuer Deed of Charge” means the English law deed of charge pursuant to which
the Issuer will, in respect of the Issuer Secured Liabilities, assign, pledge
and otherwise create a security interest over all of its rights and interests in
favour of the Issuer Security Trustee (for and on behalf of itself and the other
Issuer Secured Creditors).

“Issuer Determination Date” means the date falling 5 Business Days before a
Settlement Date.

“Issuer Domestic Account” means the account established by the Issuer for the
purposes of, inter alia, holding the proceeds of the issued share capital of the
Issuer and the Issuer Profit Amount.

“Issuer Enforcement Event” means the occurrence of a Rapid Amortisation Event.

“Issuer Enforcement Notice” has the meaning given to it in clause 8.1
(Notification of Enforcement) of the Issuer Deed of Charge.

“Issuer Event of Default” means an event of default as set out in part 1 (Issuer
Events of Default) of schedule 4 (Events of Default) to the Framework Agreement.

“Issuer Excess Cash Amount” means, on any date, an amount equal to:

 

(i) the aggregate of

 

  (a) the Issuer Reserves on such date; and

 

  (b) the aggregate of all cash standing to the credit of the Issuer Transaction
Account on such date,

less

 

(ii) the Issuer Reserve Required Amount on the date such calculation is
required.

“Issuer Hedge Collateral Account” means the account held at the Issuer Account
Bank as opened from time to time, together with such additional or replacement
swap collateral securities custody account or bank account at the Issuer Account
Bank and/or other banks as may for the time being be in place with the prior
consent of the Issuer Security Trustee and designated as such for the purposes
of holding collateral posted by any Issuer Hedge Counterparty pursuant to the
relevant Issuer Hedging Agreement.

“Issuer Hedge Collateral Account Mandate” means the issuer account mandate in
substantially the form of schedule 4 to the Issuer Account Bank Agreement
entered into by the Issuer with respect to the Issuer Hedge Collateral Account.

“Issuer Hedge Counterparty” means each hedge counterparty to an Issuer Hedging
Agreement which accedes from time to time to the Framework Agreement and the
Issuer Deed of Charge.

“Issuer Hedging Documents” means the ISDA Master Agreement, the Schedule, the
Credit Support Annex and the relevant Confirmation(s).

“Issuer Hedging Agreement” means a hedging agreement, consisting of the ISDA
Master Agreement, the Schedule, the Credit Support Annex and the relevant
Confirmation(s), that:

 

(a) may be entered into from time to time by the Issuer in respect of a Treasury
Transaction to hedge projected exposures to interest rates, foreign exchange and
inflation risks under the Senior Notes;

 

(b) contains the provisions required by the Rating Agencies which are engaged
from time to time to rate the outstanding Senior Notes; and

 

72



--------------------------------------------------------------------------------

(c) is in a form satisfactory to the Transaction Agent.

“Issuer Hedging Debt” means all present and future moneys, debts and liabilities
due, owing or incurred from time to time by the Issuer to any Issuer Hedge
Counterparty under or in connection with any Issuer Transaction Document, in
each case, whether alone or jointly, or jointly and severally, with any other
person, whether actually or contingently, and whether as principal, surety or
otherwise.

“Issuer Intercreditor Terms” means the Issuer intercreditor terms set out in
schedule 16 (Issuer Intercreditor Terms) to the Framework Agreement, relating to
the rights and obligations among the Issuer Secured Creditors.

“Issuer Ledgers” means the ledgers maintained by the Issuer Cash Manager for the
purposes of the management of the Issuer’s funds and timely compliance with the
Issuer’s payment obligations pursuant to schedule 1 (Issuer Cash Management
Services) of the Issuer Cash Management Agreement.

“Issuer LC Covered Amount” means, as applicable:

 

(i) the aggregate of all the amounts payable by the Issuer under paragraphs
(a) to (e) of the Issuer Revolving Period Priority of Payments;

 

(ii) the aggregate of all the amounts payable by the Issuer under paragraphs
(a) to (e) of the Issuer Scheduled Amortisation Period Priority of Payments;

 

(iii) the aggregate of all the amounts payable by the Issuer under paragraphs
(a) to (e) of the Issuer Rapid Amortisation Period (Pre-Enforcement) Priority of
Payments; and

 

(iv) the aggregate of all the amounts payable by the Issuer under paragraphs
(a) to (d) of the Issuer Rapid Amortisation Period (Post-Enforcement) Priority
of Payments.

“Issuer Letter of Credit” means an irrevocable letter of credit issued by an
Eligible Issuer LC Provider in favour of the Issuer Security Trustee (for itself
and on behalf of the benefit of the Senior Noteholders) substantially in the
form set out in schedule 13 (Form of Issuer Letter of Credit) to the Framework
Agreement and, if amended, in form and substance satisfactory to the Transaction
Agent.

“Issuer Listing Documents” means all the documents entered into by the Issuer in
connection with the listing and maintenance of listing of the Senior Notes on
the Channel Islands Stock Exchange.

“Issuer Note Issuance Facility Agreement” means the note issuance facility
agreement between, among others, the Senior Noteholders, the Transaction Agent,
the Issuer Cash Manager, and the Issuer Security Trustee.

“Issuer Payment Date” means each Senior Advance Repayment Date, each Issuer
Subordinated Advance Repayment Date and each Settlement Date.

“Issuer Priority of Payments” means the Issuer Revolving Period
(Pre-Enforcement) Priority of Payments, the Issuer Rapid Amortisation Period
(Pre-Enforcement) Priority of Payments, the Issuer Scheduled Amortisation Period
Priority of Payments and the Issuer Rapid Amortisation Period (Post-Enforcement)
Priority of Payments.

“Issuer Profit Amount” means the payment on each anniversary of the Initial
Funding Date of €1,000 per annum to the Issuer as a fee for entering into the
Transaction Documents to which it is a party.

 

73



--------------------------------------------------------------------------------

“Issuer Proposed Repayment Schedule” means, in respect of a Senior Advance, the
proposed Senior Advance Repayment Date of such Senior Advance set out in a
Senior Advance Drawdown Notice.

“Issuer Rapid Amortisation Period (Post-Enforcement) Priority of Payments” means
the priority of payments set out in part 4 (Issuer Rapid Amortisation Period
(Post-Enforcement) Priority of Payments) of schedule 3 (Priorities of Payments)
to the Framework Agreement.

“Issuer Rapid Amortisation Period (Pre-Enforcement) Priority of Payments” means
the priority of payments set out in part 4 (Issuer Rapid Amortisation Period
(Post-Enforcement) Priority of Payments) of schedule 3 (Priorities of Payments)
to the Framework Agreement.

“Issuer Repeating Representations” means the representations and warranties of
the Issuer set out in the Framework Agreement save for the representations and
warranties set out in the following clauses in the Framework Agreement:

 

(i) clause 3.1.1 (Compliance with Issuer Borrowing Base Test);

 

(ii) clause 3.1.5 (Centre of Main Interests);

 

(iii) clause 3.1.6 (No Establishment);

 

(iv) clause 3.1.8 (No Subsidiaries, Employees or Premises);

 

(v) clause 3.1.9 (Capitalisation);

 

(vi) clause 3.1.10 (Ownership);

 

(vii) clause 3.1.11 (No Distributions);

 

(viii) clause 3.1.12 (Financial Statements);

 

(ix) clause 3.1.19 (Consents);

 

(x) clause 3.1.24 (Execution);

 

(xi) clause 3.1.27 (Beneficial Owner);

 

(xii) clause 3.1.28 (Issuer Security);

 

(xiii) clause 3.1.29 (Compliance with Issuer Transaction Documents);

 

(xiv) clause 3.1.32 (Filings);

 

(xv) clause 3.1.33 (Consents); and

 

(xvi) clause 3.1.35 (Taxes – Senior Notes and Transaction Documents).

“Issuer Required Gross-Up Amount” means the amount of Issuer Subordinated
Advances drawn by the Issuer under clause 4.2.2 of the Issuer Subordinated
Facility Agreement in an amount equal to the gross-up amount due and payable by
the Issuer under the Issuer Note Issuance Facility Agreement.

“Issuer Reserve Account” means an account of the Issuer opened with the Issuer
Account Bank to which amounts are required to be credited comprising the Issuer
Reserves.

“Issuer Reserve Account Mandate” means the issuer account mandate in
substantially the form of schedule 2 to the Issuer Account Bank Agreement
entered into by the Issuer with respect to the Issuer Reserve Account.

 

74



--------------------------------------------------------------------------------

“Issuer Reserve Required Amount” means, on any date on which such calculation is
required, the aggregate of:

[REDACTED]

“Issuer Reserves” means, on any date, the Available LC Commitment Amount and the
Issuer Available Reserve Account Amount, in each case, on such date.

“Issuer Revolving Period Priority of Payments” means the priority of payments
set out in part 1 (Issuer Revolving Period Priority of Payments) of schedule 3
(Priorities of Payments) to the Framework Agreement.

“Issuer Scheduled Amortisation Period Priority of Payments” means the priority
of payments set out in part 2 (Issuer Scheduled Amortisation Priority of
Payments) of schedule 3 (Priorities of Payments) to the Framework Agreement.

“Issuer Secured Creditors” means the Senior Noteholders, the Issuer Security
Trustee, the Subordinated Lender, the Issuer Account Bank, the Issuer Corporate
Services Provider, the FleetCo Holdings Corporate Services Provider, the Issuer
Cash Manager, the Issuer Hedge Counterparties (if any), the Transaction Agent,
the Registrar and the Central Servicer.

“Issuer Secured Liabilities” means all present and future moneys, debts and
liabilities due, owing or incurred by the Issuer to the Issuer Secured Creditors
in any manner whatsoever, including on any current or other account or otherwise
including under or in connection with any Issuer Transaction Document (in each
case, whether alone or jointly, or jointly and severally, with any other person,
whether actually or contingently and whether as principal, surety or otherwise).

“Issuer Secured Property” means the assets from time to time subject, or
expressed to be subject, to the Issuer Security or any part of those assets.

“Issuer Security” means all or any of the Security Interests created or
expressed to be created from time to time constituted by or pursuant to, or
evidenced by, the Issuer Security Documents.

“Issuer Security Documents” means the Issuer Deed of Charge, the Issuer Security
Power of Attorney and the Lessor Power of Attorney.

“Issuer Security Power of Attorney” means the power of attorney granted by the
Issuer to the Issuer Security Trustee pursuant to clause 15 (Power of Attorney)
of the Issuer Deed of Charge and substantially in the form set out in schedule 1
(Form of Issuer Security Power of Attorney) to the Issuer Deed of Charge.

“Issuer Security Trustee” means Deutsche Trustee Company Limited or the
replacement or successor thereof appointed as the security trustee acting on
behalf of the Issuer Secured Creditors under the Issuer Deed of Charge.

“Issuer Share Trustee” means TMF Management (Ireland) Limited in its capacity as
share trustee for CarFin Finance International Trust (Charitable Trust 1), an
Irish charitable trust.

“Issuer Spain TRO Collection Account” means the account in the name of the
Issuer to be opened and maintained by the Issuer Account Bank under the Issuer
Account Bank Agreement in respect of repayment of the FleetCo Advances under the
FleetCo Spanish Facility Agreement following, among other things, the exercise
of the Spain Repayment Option by the Subordinated Lender in accordance with
clause 6.2.1 (Spain) of the Framework Agreement and with the account number
28379301 (IBAN: GB65DEUT40508128379301).

 

75



--------------------------------------------------------------------------------

“Issuer Spain TRO Collection Account Mandate” means the issuer account mandate
in substantially the form of schedule 3 to the Issuer Account Bank Agreement
entered into by the Issuer with respect to the Issuer Spain TRO Collection
Account.

“Issuer Spain TRO Declaration of Trust” means the declaration of trust by the
Issuer over the amounts standing to the credit of the Issuer Spain TRO
Collection Account following the receipt of the TRO Proceeds Confirmation by the
Issuer (or the Issuer Cash Manager on its behalf) to the Transaction Agent, the
Central Servicer and Finco in respect of the Spain Total Repayment Option.

“Issuer Subordinated Advance” means the principal amount made available to the
Issuer on each Issuer Payment Date under the ISFA.

“Issuer Subordinated Advance Drawdown Date” means the date of funding of each
Issuer Subordinated Advance by the Subordinated Lender pursuant to the relevant
Issuer Subordinated Advance Drawdown Notice.

“Issuer Subordinated Advance Repayment Date” means any repayment date of an
Issuer Subordinated Advance as set out in the Issuer Subordinated Facility
Agreement.

“Issuer Subordinated Facility Agreement” or “ISFA” means the facility agreement
dated 5 March 2013 as amended, restated, modified, supplemented or waived from
time to time between, amongst others, the Issuer and the Subordinated Lender, in
respect of the making of subordinated advances by the Subordinated Lender to the
Issuer.

“Issuer Transaction Account” means a EUR denominated account opened by the
Issuer with the Issuer Account Bank with the account number 28379300 (IBAN:
GB92DEUT40508128379300).

“Issuer Transaction Account Mandate” means the issuer account mandate in
substantially the form of schedule 1 to the Issuer Account Bank Agreement
entered into by the Issuer with respect to the Issuer Transaction Account.

“Issuer Transaction Documents” means the following documents to which the Issuer
is a party (taking account of the fact that certain documents will only be
entered into and/or be effective after the date hereof):

 

(i) the Funds Flow Agreement (from and including the date on which the Issuer
enters into such agreement);

 

(ii) the Framework Agreement;

 

(iii) the Master Definitions Agreement;

 

(iv) the Issuer Note Issuance Facility Agreement;

 

(v) the Issuer Subordinated Facility Agreement;

 

(vi) the Issuer Cash Management Agreement;

 

(vii) the Issuer Account Bank Agreement;

 

(viii) the Issuer and FleetCo Holdings Corporate Services Agreement;

 

(ix) the Issuer Hedging Agreements (from and including the date on which the
Issuer enters into any such agreement);

 

(x) the FleetCo Spanish Facility Agreement;

 

(xi) the FleetCo German Facility Agreement;

 

(xii) the FleetCo Dutch Facility Agreement;

 

76



--------------------------------------------------------------------------------

(xiii) the VFN Funding Agreement;

 

(xiv) the FleetCo Italian Facility Agreement;

 

(xv) the Central Servicing Agreement;

 

(xvi) the Issuer Security Documents;

 

(xvii) the Issuer Spain TRO Declaration of Trust;

 

(xviii) the FleetCo Security Documents;

 

(xix) the Issuer Security Power of Attorney;

 

(xx) the Fee Letters;

 

(xxi) the Tax Deed of Covenant; and

 

(xxii) all documents approved by the Transaction Agent to which the Issuer is a
party in connection with or related to any of the above documents.

“Italian Account Bank Agreement” means the agreement to appoint the Italian
FleetCo Account Bank.

“Italian Account Mandate” has the meaning given to it in clause 4.1 of the
Italian Account Bank Agreement.

“Italian Bank Accounts” means:

 

(i) the Italian Transaction Account;

 

(ii) the Italian FleetCo Reserve Account (if any);

 

(iii) the Italian Dedicating Financing Account; and

 

(iv) any Additional Accounts opened and maintained in accordance with the
Italian Account Bank Agreement.

“Italian Dedicated Financing Account” means the bank account in Italy in the
name of Italian FleetCo with account number IBAN: IT23B0310401600000000826065
SWIFT CODE: DEUTITMMMIL in respect of the deposit of the sale proceeds received
from Vehicle Manufacturers and/or Vehicle Dealers (in the case of Programme
Vehicles) as well as Vehicle Dealers and other third parties (in the case of
Non-Programme Vehicles) in relation to the Vehicles from time to time sold by
Italian FleetCo.

“Italian FleetCo” means Avis Budget Italia S.p.A. Fleet Co. S.A.p.A., a
partnership limited by shares incorporated in Italy which, among other things,
holds title to or holds possession of the Vehicle Fleet in Italy.

“Italian FleetCo Account Bank” means the entity appointed as account bank under
the Italian Account Bank Agreement.

“Italian FleetCo Deed of Charge” means the English law deed of charge pursuant
to which, among other things, Italian FleetCo assigns, pledges and otherwise
creates a security over all its rights and interests in and to each of the
English Transaction Documents to which it is a party, in favour of the FleetCo
Security Agent.

“Italian FleetCo Post-Enforcement Priority of Payments” means the priority of
payments in part C (Italian FleetCo Post-Enforcement Priority of Payments) of
part 6 (FleetCo Post-Enforcement Priority of Payments) of schedule 3 (Priorities
of Payments) to the Framework Agreement.

 

77



--------------------------------------------------------------------------------

“Italian FleetCo Pre-Enforcement Priority of Payments” means the priority of
payments in part C (Italian FleetCo Pre-Enforcement Priority of Payments) of
part 5 (FleetCo Pre-Enforcement Priority of Payments) of schedule 3 (Priorities
of Payments) to the Framework Agreement.

“Italian FleetCo Reserve Account” means the reserve account in Italy in the name
of Italian FleetCo and which may, from time to time be opened and maintained
with the Italian Account Bank.

“Italian FleetCo Secured Creditors” means the Issuer, the Italian Account Bank,
the FleetCo Italian Back-up Cash Manager, the Italian Servicer and the Central
Servicer, the Italian VAT Lender and the FleetCo Security Agent (including any
Receiver or Appointee thereof).

“Italian FleetCo Secured Property” means the assets from time to time secured by
the FleetCo Italian Security Documents and the Italian FleetCo Deed of Charge.

“Italian FleetCo Security Deed” means the security deed dated 5 March 2013
between, among others, Italian FleetCo, Italian Opco and the FleetCo Security
Agent in respect of, among other things, (i) an assignment of receivables by way
of security and (ii) a pledge over the Italian Bank Accounts.

“Italian FleetCo Share Pledge” means the pledge of all the shares in Italian
FleetCo.

“Italian FleetCo Shareholders Agreement” means the shareholders agreement
between Italian Opco and FleetCo Holdings.

“Italian FleetCo Shareholders Call Option” means the call option granted by
FleetCo Holdings under the Italian FleetCo Shareholders Agreement pursuant to
which Italian Opco may, on or after the exercise by Finco of the Italy Repayment
Option, exercise an option to purchase FleetCo Holdings’ shareholding in Italian
FleetCo.

“Italian Income Tax Consolidation Agreement” means the agreement dated 16 June
2012 between, among others, Italian FleetCo and Italian Opco in relation to,
among other things, the consolidation of corporate income tax of Italian FleetCo
between the parties to such agreement.

“Italian Mandate Agreement” means the agreement pursuant to which Italian
FleetCo grants a mandate to Italian Opco in respect of Italian FleetCo’s Vehicle
Fleet in Italy.

“Italian Master Lease Agreement” means, the master lease agreement dated 7 March
2013 entered into by, amongst others, Italian FleetCo and Italian Opco.

“Italian Opco” means Avis Budget Italia S.p.A.

“Italian Opco Event of Default” means an Event of Default in respect of Italian
Opco as the Relevant Person.

“Italian Servicer” means Italian Opco which is to provide transaction management
services to Italian FleetCo.

“Italian Servicing Agreement” means the servicing and cash management agreement
between, among others, Italian FleetCo and Italian Opco in respect of Italian
FleetCo’s operations in Italy.

“Italian Transaction Account” means the bank account in Italy in the name of
Italian FleetCo with account number IBAN: IT15H0310401600000000825477 SWIFT
CODE: DEUTITMM.

“Italian Transaction Documents” means (taking account of the fact that certain
documents will only be entered into and/or be effective after the date hereof):

 

(i) the FleetCo Italian Facility Agreement;

 

78



--------------------------------------------------------------------------------

(ii) the Italian Account Bank Agreement;

 

(iii) the Italian Account Mandate;

 

(iv) the Italian Master Lease Agreement;

 

(v) the Italian Servicing Agreement

 

(vi) the Italian Mandate Agreement;

 

(vii) the Italian FleetCo Shareholders Agreement;

 

(viii) the Italian FleetCo Share Pledge;

 

(ix) the Italian FleetCo Security Deed; and

 

(x) any other Transaction Documents expressed to be governed by Italian law and
designated as an “Italian Transaction Document” by the Transaction Agent and
Italian FleetCo.

“Italian VAT Lender” means Avis Finance Company Limited in its capacity as the
Lender under the VAT Loan Agreement.

“Italian VAT Loan Agreement” means the Italian VAT Loan Agreement dated 5 March
2013 and entered into between Italian FleetCo and the Italian VAT Lender.

“Italian VAT Sharing Agreement” means the agreement dated 18 May 2012 between,
among others, Italian FleetCo and Italian Opco in relation to the Italian VAT
sharing arrangement between the parties to such agreement.

“Italian Vehicle Documents” means, in respect of Vehicles in Italy, the keys and
spare keys to the Vehicles, the property certificates (certificato di proprietà)
and the registration and technical documents regarding the Vehicles (carta di
circolazione and manuale dell’utente).

“Italy Repayment Option” means, in respect of a TRO Default, the Country
Repayment Option applicable to Italian Opco and Italian FleetCo, as more
particularly set out in clause 6 (Country Repayment Option) of the Framework
Agreement.

“Labour and Social Security Laws” means any regulation governing labour-related
matters and relating to employer’s obligations, also including, for the
avoidance of doubt, (i) paying contributions for social security and mandatory
insurance for industrial accidents and occupational diseases and fulfilling
health and safety obligations and (ii) paying salary allowances and all other
amounts due to the employees, including that portion of TFR (trattamento di fine
rapporto) that accrues while performing the Services.

“Labour Claim” means any claim (save for claims brought in bad faith or on
frivolous grounds) or litigation or social security or insurance deficiency
assessment asserted against (i.e., brought, initiated or otherwise notified to)
the Servicer and/or any of its Sub-contractors and/or any subcontractor and/or
partner of any of its Sub-contractors in connection with the application of
Labour and Social Security Laws, to the extent that any such claims may create
liability for the Italian FleetCo.

“Labour Payments” means any and all payments due by the Servicer and/or any of
its Sub-contractors and/or any subcontractor and/or partner of any of its
Sub-contractors in application of Labour and Social Security Laws, to the extent
that failure to pay any such amounts may create liability for the Italian
FleetCo.

 

79



--------------------------------------------------------------------------------

“Law” means:

 

(a) any constitution, decree, judgment, legislation, order, ordinance,
regulation, statute, treaty or other legislative measure in any Relevant
Jurisdiction; and

 

(b) any present or future directive, regulation, practice, concession or
requirement which has the force of law and which is issued by any governmental
body, agency or department or any central bank or other fiscal, monetary,
regulatory, self-regulatory or other authority or agency.

“Lease Commencement Date” means, with respect to a Vehicle, the date on which
the Vehicle Manufacturer or Dealer delivers the Vehicle to the Lessor (or the
Servicer or the Lessee on the Lessor’s behalf for the purposes of the Lessee
leasing such Vehicle from the Lessor under and in accordance with the relevant
Master Lease Agreement).

“Lease Determination Date” means the day falling 2 Business Days prior to each
Lease Payment Date provided that if such date is not a Business Day, the
immediately preceding Business Day.

“Lease Expiration Date” means, in relation to a Vehicle the subject of a lease
between the relevant Lessor and Lessee pursuant to the relevant Master Lease
Agreement, the earliest to occur of:

 

(a) if such Vehicle is a Programme Vehicle returned under a Vehicle Manufacturer
Programme, the Turn-back Date for such Vehicle;

 

(b) if such Vehicle is sold to a third party (including to another FleetCo or an
Opco) (other than pursuant to a Vehicle Manufacturer Programme), the date on
which the possession of such Vehicle is transferred from the Lessee or the
Lessor to such person;

 

(c) if such Vehicle becomes a Casualty or a Non-Eligible Vehicle, the date funds
in the amount of the Casualty Payment thereof are deposited in the relevant
FleetCo Bank Account by the Lessee;

 

(d) if such Vehicle has been purchased on credit terms with a retention of title
provision in the Vehicle Manufacturer Agreement or Vehicle Dealer Agreement and
the purchase price has not been paid to the relevant Vehicle Manufacturer or
Dealer, the date on which the Vehicle Manufacturer or Vehicle Dealer, as the
case may be, has repossessed such Vehicle;

 

(e) in relation to any Vehicle subject to a lease between a Lessor and a Lessee
under the Italian Master Lease Agreement, the French Master Lease Agreement, the
Spanish Master Lease Agreement and/or the Master Dutch Fleet Lease Agreement,
the Master Lease End Date;

 

(f) any other date for the termination of a lease in the relevant Master Lease
Agreement; and

 

(g) the Estimated Lease Expiration Date in relation to the Master German Fleet
Lease Agreement, subject to any lease extension in accordance with the Master
German Fleet Lease Agreement.

“Lease Payment Date” means the day falling 3 Business Days prior to a Settlement
Date.

“Lease Reports” means the reports to be provided by the relevant Lessee (as
defined in and in accordance with the relevant Master Lease Agreement).

“Lease Term” means, in relation to any relevant Vehicle, the period from (and
including) the relevant Lease Commencement Date to (and including) the relevant
Lease Expiration Date.

 

80



--------------------------------------------------------------------------------

“Ledger” has the meaning given to it in part C (Cash Management, records and
information reporting) of schedule 1 to the relevant Servicing Agreement.

“Lessee” means each lessee under the Spanish Master Lease Agreement, the Italian
Master Lease Agreement, the Master Dutch Fleet Lease Agreement, the French
Master Lease Agreement and the Master German Fleet Lease Agreement,
respectively.

“Lessor” means each relevant FleetCo.

“Lessor Power of Attorney” means the lessor power of attorney in the form set
out in schedule 1 (Form of Lessor Power of Attorney) to the Liquidation Agency
Agreement.

“Liabilities” means any loss, damage, cost, charge, claim, demand, expense,
judgment, action, proceedings or other liability whatsoever (including, without
limitation, in respect of taxes, duties, levies, imposts and other charges) and
legal fees on a full indemnity basis.

“Light Truck” means a motor vehicle having at least four wheels, used for the
carriage of goods (which includes, as the case may be, semitrailer) and having a
maximum weight not exceeding 3.5 metric tons.

“Liquidation Agency Agreement” means the agreement between, among others, the
FleetCo Security Agent, the Liquidation Agent and the FleetCos, pursuant to
which the Liquidation Agent is appointed to provide liquidation agency services
to the relevant FleetCo as owner of (or the entity in possession of) the
relevant vehicle fleet.

“Liquidation Agent” means FISERV Automotive Solutions, Inc and any successor or
replacement appointed under the Liquidation Agency Agreement and which has
acceded to the Framework Agreement and each FleetCo German Security Document and
the German FleetCo Deed of Charge in accordance with clause 11.4 (Acceding
Liquidation Agent) of the Framework Agreement.

“Liquidation Agent Service Commencement Notice” means the notice delivered to
the Liquidation Agent under the Liquidation Agency Agreement pursuant to which
the Liquidation Agent may exercise certain rights in respect of the Vehicle
Fleet.

“Liquidity Facility Arrangement” means a liquidity facility, liquidity asset
purchase facility or similar arrangement between a Conduit Senior Noteholder and
a liquidity provider pursuant to which such Liquidity Provider agrees that from
time to time it shall make available funds to the Conduit Senior Noteholder for
the purpose of the Conduit Senior Noteholder subscribing for and funding the
Senior Notes in accordance with the terms of the relevant Issuer Note Issuance
Facility Agreement in respect of any period.

“Liquidity Provider” means a bank or financial institution which has entered
into a Liquidity Facility Arrangement with a Conduit Senior Noteholder.

“Listing Sponsor” means Carey Olsen Corporate Finance Limited.

“LMA” means the Loan Market Association.

“LOC Pro Rata Share” means, with respect to any Issuer LC Provider as of any
date, the fraction (expressed as a percentage) obtained by dividing:

 

(i) the available amount under such Issuer LC Provider’s Issuer Letter of Credit
as of such date by

 

(ii) an amount equal to the aggregate available amount under all Issuer Letters
of Credit as of such date,

 

81



--------------------------------------------------------------------------------

provided that only for purposes of calculating the LOC Pro Rata Share with
respect to any Issuer LC Provider as of any date, if such Issuer LC Provider has
not complied with its obligation to pay the Issuer the amount of any draw under
its Issuer Letter of Credit made prior to such date, the available amount under
such Issuer LC Provider’s Issuer Letter of Credit as of such date shall be
treated as reduced (for calculation purposes only) by the amount of such unpaid
demand and shall not be reinstated for purposes of such calculation unless and
until the date as of which such Issuer LC Provider has paid such amount to the
Issuer and been reimbursed by the Lessee for such amount (provided that the
foregoing calculation shall not in any manner reduce the undersigned’s actual
liability in respect of any failure to pay any demand under its Issuer Letter of
Credit).

“LPA” means the Law of Property Act 1925.

“Majority Senior Noteholders” means at least 2 Senior Noteholders whose
proportion of the total of all the Senior Note Principal Amount Outstanding
together aggregates more than 66 2/3 per cent.

“Mandatory Cost” means the percentage rate per annum calculated by the
Transaction Agent in accordance with schedule 4 (Mandatory Cost) to the Issuer
Note Issuance Facility Agreement.

“Margin Based Profit Amount” means, in respect of Dutch FleetCo in Spain, Dutch
FleetCo in Germany, Dutch FleetCo in The Netherlands, French FleetCo in France
or Italian FleetCo in Italy (as applicable) and a Lease Determination Date, the
product of:

 

(a) the FleetCo Total Borrowed Amount in respect of such Lease Determination
Date;

 

(b) the FleetCo Profit Margin in respect of such Lease Determination Date; and

 

(c) the actual number of days in the Related Month divided by 360.

“Master Definitions Agreement” means this Agreement.

“Master Dutch Fleet Lease Agreement” means the master lease agreement dated on
or about the Dutch Accession Date entered into by, amongst others, Dutch FleetCo
and Dutch Opco.

“Master Dutch Fleet Purchase Agreement” means the master purchase agreement
dated on or about the Dutch Accession Date between, amongst others, Dutch
FleetCo and Dutch Opco.

“Master German Fleet Lease Agreement” means the master lease agreement dated
5 March 2013 as amended, restated, modified, supplemented or waived from time to
time between, amongst others, Dutch FleetCo and German Opco.

“Master German Fleet Purchase Agreement” means the master purchase agreement
dated 5 March 2013 as amended, restated, modified, supplemented or waived from
time to time between, amongst others, Dutch FleetCo and German Opco.

“Master Lease Agreement” means the Master German Fleet Lease Agreement, the
Italian Master Lease Agreement, the Master Dutch Fleet Lease Agreement, the
French Master Lease Agreement or the Spanish Master Lease Agreement (as
applicable).

“Master Lease End Date” means, in relation to a Master Lease Agreement, the
earliest to occur of:

 

(a) any Master Lease Scheduled Expiry Date with respect to the Italian Master
Lease Agreement, the French Master Lease Agreement and the Spanish Master Lease
Agreement, provided that no Master Lease End Date will occur if a Master Lease
Extension/Renewal Agreement has been executed within 5 Business Days after the
Master Lease Scheduled Expiry Date;

 

82



--------------------------------------------------------------------------------

(b) the date on which the termination of the relevant Master Lease Agreement
takes effect following the occurrence of a Master Lease Termination Event; and

 

(c) in respect of France, Italy and Spain, the date on which the 60 days’ notice
given by the relevant FleetCo expires following exercise of the FleetCo’s rights
in accordance with relevant provision of the related Master Lease Agreement
which (in the case of Italian FleetCo) is clause 27.1.1 of the Italian Master
Lease Agreement, (in the case of French FleetCo) is clause 28.1.1 of the French
Master Lease Agreement and (in the case of Dutch FleetCo, Spanish Branch) is
clause 28.1.1 of the Spanish Master Lease Agreement.

“Master Lease Extension Agreement” means, in relation to:

 

(a) the Spanish Master Lease Agreement, an agreement executed by Dutch FleetCo
and Spanish Opco which provides that the Master Lease Scheduled Expiry Date in
respect of the Spanish Master Lease Agreement will be extended for a further
period of 3 months from the date of such agreement;

 

(b) the Italian Master Lease Agreement, an agreement executed by Italian FleetCo
and Italian Opco which provides that the Master Lease Scheduled Expiry Date in
respect of the Italian Master Lease Agreement will be renewed for a further
period of 3 months from the date of such agreement;

 

(c) the French Master Lease Agreement, an agreement executed by French FleetCo
and French Opco which provides that the Master Lease Scheduled Expiry Date in
respect of the French Master Lease Agreement will be renewed for a further
period of 3 months from the date of such agreement; and

 

(d) the Master German Fleet Lease Agreement, an agreement executed by Dutch
FleetCo and German Opco which provides that the Master Lease Scheduled Expiry
Date in respect of the Master German Fleet Lease Agreement will be extended
subject to the Lease Expiration Date falling no later than 20 months from the
Lease Commencement Date.

“Master Lease Extension/Renewal Agreement” means, in relation to the Italian
Master Lease Agreement, the French Master Lease Agreement and the Spanish Master
Lease Agreement, the Master Lease Extension Agreement.

“Master Lease Payment Default” means, in respect of any Master Lease Agreement,
the occurrence of a default in the payment of any Rent or other amount payable
by the relevant Lessee under the relevant Master Lease Agreement for a period of
four (4) Business Days (whether or not formally demanded).

“Master Lease Scheduled Expiry Date” means, in relation to the Italian Master
Lease Agreement, the French Master Lease Agreement and the Spanish Master Lease
Agreement, the date falling 3 calendar months after:

 

(a) the Lease Commencement Date; or

 

(b) the date on which the most recent Master Lease Extension/Renewal Agreement
became effective.

“Master Lease Termination Event” means, in respect of the Lessee under (i) the
Spanish Master Lease Agreement, (ii) the Italian Master Lease Agreement,
(iii) the Master Dutch Fleet Lease Agreement, (iv) the French Master Lease
Agreement, (v) the Master German Fleet Lease Agreement (as applicable) (for the
purposes of this definition, the “Relevant Lessee”), the occurrence of any of
the following:

 

83



--------------------------------------------------------------------------------

(i) (in respect of the Spanish Master Lease Agreement, French Master Lease
Agreement and the Italian Master Lease Agreement):

 

  (a) a Spanish Opco Event of Default, a French Opco Event of Default or an
Italian Opco Event of Default (as applicable) (other than an Insolvency Event of
the Relevant Lessee); or

 

  (b) the expiry of 60 days following the delivery of the notice by the relevant
FleetCo to the Transaction Agent, the Issuer and the Relevant Lessee, notifying
the Transaction Agent, the Issuer and the Relevant Lessee of the exercise of the
FleetCo’s rights to terminate the relevant Master Lease Agreement in accordance
with relevant provision of such Master Lease Agreement; and

 

(ii) (in respect of the Master German Fleet Lease Agreement and the Master Dutch
Fleet Lease Agreement) a German Opco Event of Default or a Dutch Opco Event of
Default.

“Master Lease Termination Notice” has the meaning given to it in clause 28.2
(Termination by Notification) of the Spanish Master Lease Agreement, clause 27.2
(Termination by Notification) of the Italian Master Lease Agreement, clause 27.2
of the Master Dutch Fleet Lease Agreement, clause 28.2 of the French Master
Lease Agreement and clause 25.2.7 of the Master German Fleet Lease Agreement.

“Material Adverse Effect” means, in respect of each of Dutch FleetCo, Italian
FleetCo, French FleetCo and the Issuer and as the context specifies, a material
adverse effect on the business, operations, assets or financial condition of
such party which has resulted in, or will result in, an inability of such party
to perform and comply with its obligations under any Transaction Document to
which it is a party.

“Measurement Month” means, with respect to any date and any Country,
collectively, each of the three periods most closely preceding such date, each
of which periods shall consist of one calendar month or the smallest number of
consecutive calendar months, in which:

 

(a) at least 250 Eligible Vehicles owned by Dutch FleetCo in Spain, Dutch
FleetCo in Germany, Dutch FleetCo in The Netherlands, French FleetCo in France
or Italian FleetCo in Italy (as applicable) which were At Risk Assets were sold
at auction or otherwise; or

 

(b) at least one twelfth of the aggregate Net Book Value of such Eligible
Vehicles owned by Dutch FleetCo in Spain, Dutch FleetCo in Germany, Dutch
FleetCo in The Netherlands, French FleetCo in France or Italian FleetCo in Italy
(as applicable) as of the last day of each such period was sold at auction or
otherwise,

provided, however, that no calendar month included in any Measurement Month
shall be included in any other Measurement Month.

“Measurement Month Average” means the lesser of:

 

(a) with respect to any Measurement Month and any Country, the percentage
equivalent of a fraction, the numerator of which is the aggregate amount of the
VAT-exclusive amount of the proceeds of sale of all Eligible Vehicles owned by
Dutch FleetCo in Spain, Dutch FleetCo in Germany, Dutch FleetCo in The
Netherlands, French FleetCo in France or Italian FleetCo in Italy (as
applicable) which were At Risk Assets sold at auction or otherwise during such
Measurement Month and the denominator of which is the aggregate Net Book Value
of such Eligible Vehicles on the dates of their respective sales; and

 

(b) 100 per cent.

 

84



--------------------------------------------------------------------------------

“Minimum Drawing Amount” means Euro 2,500,000.

“Monthly Accounting Reference Period” means each calendar month.

“Monthly Central Servicer Report” means the monthly report substantially in the
form set out in the Framework Agreement to be delivered by the Central Servicer
to, among others, the Transaction Agent pursuant to clause 15 (Provisions of
Information and Reports) of the Framework Agreement and, if amended, amended
with the prior consent of the Transaction Agent and the Central Servicer and in
form and substance satisfactory to the Transaction Agent.

“Monthly Input VAT Ledger” has the meaning given to it in the schedule 1 to each
of the relevant Servicing Agreements.

“Monthly Output VAT Ledger” has the meaning given to it in the schedule 1 to
each of the relevant Servicing Agreements.

“Monthly Risk Vehicle Loss” means the amount by which the aggregate Net Book
Value of the At Risk Vehicles sold in the immediately preceding calendar month
exceeds the aggregate sale proceeds of such At Risk Vehicles.

“Monthly Risk Vehicle Profit” means the amount by which the aggregate sale
proceeds realised on the At Risk Vehicles in the immediately preceding calendar
month and received by the relevant FleetCo exceeds the aggregate Net Book Value
of such At Risk Vehicles.

“Monthly Target Corporate Profit Amount” means an amount calculated on a Lease
Determination Date being the greater of (i) the Margin Based Profit Amount in
respect of such Lease Determination Date and (ii) Euro [REDACTED] in respect of
such Lease Determination Date.

“Moody’s” means Moody’s Investors Services Limited or any successor to its
rating business.

“Motor Third Party Liability Cover” means the insurance cover which is a
Requirement of Law, and, even if not so required by law, insurance protecting
against liability in respect of bodily injury or death caused to third parties.

“Motor Third Party Property Damage Liability Cover” means the insurance
protecting against loss or damage to property belonging to third parties.

“Negotiation Guidelines” means the criteria required in respect of the terms of
the Vehicle Purchasing Agreements entered into by the FleetCos in respect of the
Vehicle Fleet in Spain, France and Italy, as set out in schedule 2 to the
Spanish Servicing Agreement, schedule 6 to the French Master Lease Agreement and
schedule 2 to the Italian Servicing Agreement (as applicable).

“Net Book Value” means, on any date with respect to each Vehicle, such Vehicle’s
Capitalised Cost, minus the aggregate Depreciation Charges accrued from the date
of registration of such Vehicle to such date.

“New Senior Noteholder” has the meaning given to it in clause 5.1 (Increase in
Senior Noteholder Commitments) of the Issuer Note Issuance Facility Agreement.

“Non-Eligible Assets” means (i) Non-Eligible Vehicles and (ii) Non-Eligible
Receivables.

“Non-Eligible Programme Vehicle” means each Programme Vehicle which is the
subject of a Vehicle Manufacturer Programme with a Vehicle Manufacturer in
respect of which a Vehicle Manufacturer Event of Default has occurred.

 

85



--------------------------------------------------------------------------------

“Non-Eligible Receivables” means, in respect of Dutch FleetCo in Spain, Dutch
FleetCo in Germany, Dutch FleetCo in The Netherlands, French FleetCo in France
or Italian FleetCo in Italy, its Vehicle Manufacturer Receivables and Vehicle
Dealer Receivables that do not constitute Eligible Receivables.

“Non-Eligible Vehicles” means Vehicles delivered to a FleetCo that are not
Eligible Vehicles.

“Non-Imperative Principles” means those principles indicated as “Non-Imperative”
in, as applicable, schedule 2 of the Italian Servicing Agreement, schedule 6 of
the French Master Lease Agreement and schedule 2 of the Spanish Servicing
Agreement.

“Non-Investment Grade Non-Programme Vehicles” means Non-Programme Vehicles
purchased by the relevant FleetCo for each Country from Non-Investment Grade
Vehicle Manufacturers or, in the case of Germany and the Netherlands, by the
relevant Opco from Non-Investment Grade Vehicle Manufacturers and sold to Dutch
FleetCo, provided that:

 

(a) Vehicles whose Borrower Vehicle Fleet NBV exceed the Borrower Vehicle Fleet
NBV of all Eligible Vehicles that comply with the Concentration Limits shall not
be Vehicles for the purposes of “Non-Investment Grade Non-Programme Vehicles”;
and

 

(b) any such excess in Borrower Vehicle Fleet NBV is or has been allocated on a
pro rata basis to the Borrower Vehicle Fleet NBV of Programme Vehicles and the
Borrower Vehicle Fleet NBV of Non-Programme Vehicles in each Country.

“Non-Investment Grade Programme Vehicles” means, for each Country:

 

(a) Programme Vehicles purchased by the relevant FleetCo from Non-Investment
Grade Vehicle Manufacturers or Vehicle Dealers for each Country or, in the case
of Germany and the Netherlands, by the relevant Opco from Non-Investment Grade
Vehicle Manufacturers or Vehicle Dealers and sold to Dutch FleetCo, provided
that:

 

  (i) Vehicles whose Borrower Vehicle Fleet NBV exceed the Borrower Vehicle
Fleet NBV of all Eligible Vehicles that comply with the Concentration Limits
shall not be Vehicles for the purposes of “Non-Investment Grade Programme
Vehicles”; and

 

  (ii) any such excess in Borrower Vehicle Fleet NBV is or has been allocated on
a pro rata basis to the Borrower Vehicle Fleet NBV of Programme Vehicles and the
Borrower Vehicle Fleet NBV of Non-Programme Vehicles in each Country; and

 

(b) Vehicle Manufacturer Receivables held by French FleetCo or Dutch FleetCo in
Germany and The Netherlands in respect of any Non-Investment Grade Vehicle
Manufacturers pursuant to Vehicle Manufacturer Buy-Back Agreements which provide
for a valid and enforceable retention of title provision to the benefit of the
relevant FleetCo; and

 

(c) Vehicle Dealer Receivables held by French FleetCo or Dutch FleetCo in
Germany and The Netherlands in respect of any Vehicle Dealer pursuant to Vehicle
Dealer Buy-Back Agreements which provide for a valid and enforceable retention
of title provision to the benefit of the relevant FleetCo.

“Non-Investment Grade Vehicle Manufacturer” means any Vehicle Manufacturer which
is not an Investment Grade Vehicle Manufacturer.

“Non-Investment Grade Vehicle Manufacturer Receivables (for which a FleetCo
holds enforceable title)” means, at any time and in relation to any Country,
Vehicle Manufacturer Receivables owed by any Non-Investment Grade Vehicle
Manufacturer to the relevant FleetCo in such Country pursuant to Vehicle
Manufacturer Buy-Back Agreements or Vehicle Dealer Buy-Back Agreements which
provide for a valid and enforceable retention of title provision to the benefit
of the relevant FleetCo.

 

86



--------------------------------------------------------------------------------

“Non-Programme Vehicle” means each Eligible Vehicle which is not a Programme
Vehicle.

“Non-Utilisation Fee” means, in respect of each Senior Noteholder Available
Commitment of a Senior Noteholder, the fee payable by the Issuer in accordance
with the relevant Senior Noteholder Fee Letter.

“Note Certificate” means a Restricted Senior Note Certificate or an Unrestricted
Senior Note Certificate.

“Notice” means any notice delivered under or in connection with any Transaction
Document.

“Notional Commitment” means:

 

(i) in respect of a Senior Noteholder Group, the commitment amount from time to
time as set out in the relevant Senior Noteholder Fee Letter in respect of such
Senior Noteholder Group; and

 

(ii) in respect of a Senior Noteholder that does not form part of a Senior
Noteholder Group, the commitment amount from time to time as set out in the
relevant Senior Noteholder Fee Letter in respect of such Senior Noteholder.

“Ongoing Issuer Fee” means the aggregate of all amounts due and payable by the
Issuer pursuant to:

 

(i) in respect of the Issuer Revolving Period Priority of Payments:

 

  (a) paragraph (a) (in respect of amounts payable to the Issuer Security
Trustee);

 

  (b) paragraph (b) (in respect of amounts payable to the Transaction Agent, the
Registrar, the Issuer Account Bank and the Issuer Cash Manager);

 

  (c) paragraph (c) (in respect of Tax payments);

 

  (d) paragraph (d) (in respect of amounts payable to the FleetCo Holdings
Corporate Services Provider, the Issuer Corporate Services Providers, the Issuer
Share Trustee, the Issuer Profit Amount, the Issuer’s independent accountants,
auditors, legal advisers and Tax advisers, the Channel Islands Stock Exchange,
the Listing Sponsor, the relevant Rating Agencies and the Central Servicer);

 

  (e) paragraph (e)(ii) (in respect of commitment fees);

 

  (f) paragraph (e)(iii) (in respect of amounts payable to the Issuer Hedge
Counterparties);

 

  (g) paragraph (h) (in respect of other amounts payable to the Issuer Hedge
Counterparties);

 

  (h) paragraph (i) (in respect of indemnity payments for Currency Hedging
Breakage Costs payable to the applicable Conduit Senior Noteholder);

 

  (i) paragraph (j) (in respect of amounts of interest payable in respect of any
Issuer Subordinated Advances other than those drawn for the purpose set out in
clause 4.2.1(a) of the Issuer Subordinated Facility Agreement);

 

87



--------------------------------------------------------------------------------

  (j) paragraph (k) (in respect of amounts of principal payable in respect of
any Issuer Subordinated Advances other than those drawn for the purpose set out
in clause 4.2.1(a) of the Issuer Subordinated Facility Agreement);

 

  (k) paragraph (l) (in respect of amounts payable to the other Issuer Secured
Creditors); and

 

  (l) paragraph (m) (in respect of amounts payable to any other parties);

 

(ii) in respect of the Issuer Scheduled Amortisation Period Priority of
Payments:

 

  (a) paragraph (a) (in respect of amounts payable to the Issuer Security
Trustee);

 

  (b) paragraph (b) (in respect of amounts payable to the Transaction Agent, the
Registrar, the Issuer Account Bank and the Issuer Cash Manager);

 

  (c) paragraph (c) (in respect of Tax payments);

 

  (d) paragraph (d) (in respect of amounts payable to the FleetCo Holdings
Corporate Services Provider, the Issuer Corporate Services Providers, the Issuer
Profit Amount, the Issuer’s independent accountants, auditors, legal advisers
and Tax advisers, the Channel Islands Stock Exchange, the Listing Sponsor, the
relevant Rating Agencies and the Central Servicer);

 

  (e) paragraph (e)(ii) (in respect of commitment fees);

 

  (f) paragraph (e)(iii) (in respect of amounts payable to the Issuer Hedge
Counterparties);

 

  (g) paragraph (h) (in respect of other amounts payable to the Issuer Hedge
Counterparties);

 

  (h) paragraph (i) (in respect of indemnity payments for Currency Hedging
Breakage Costs payable to the applicable Conduit Senior Noteholder);

 

  (i) paragraph (j) (in respect of amounts of interest payable in respect of any
Issuer Subordinated Advances other than those drawn for the purpose set out in
clause 4.2.1(a) of the Issuer Subordinated Facility Agreement);

 

  (j) paragraph (j) (in respect of amounts of principal payable in respect of
any Issuer Subordinated Advances other than those drawn for the purpose set out
in clause 4.2.1(a) of the Issuer Subordinated Facility Agreement);

 

  (k) paragraph (k) (in respect of amounts payable to the other Issuer Secured
Creditors); and

 

  (l) paragraph (l) (in respect of amounts payable to any other parties);

 

(iii) in respect of the Issuer Rapid Amortisation Period (Pre-Enforcement)
Priority of Payments:

 

  (a) paragraph (a) (in respect of amounts payable to the Issuer Security
Trustee);

 

  (b) paragraph (b) (in respect of amounts payable to the Transaction Agent, the
Registrar, the Issuer Account Bank and the Issuer Cash Manager);

 

  (c) paragraph (c) (in respect of Tax payments);

 

  (d)

paragraph (d) (in respect of amounts payable to the Issuer Corporate Services
Provider, the FleetCo Holdings Corporate Services Provider, the Issuer Profit

 

88



--------------------------------------------------------------------------------

  Amount, the Issuer’s independent accountants, auditors, legal advisers and Tax
advisers, the Channel Islands Stock Exchange, the Listing Sponsor, the relevant
Rating Agencies and the Central Servicer);

 

  (e) paragraph (e)(ii) (in respect of commitment fees);

 

  (f) paragraph (e)(iii) (in respect of amounts payable to the Issuer Hedge
Counterparties);

 

  (g) paragraph (g) (in respect of other amounts payable to the Issuer Hedge
Counterparties);

 

  (h) paragraph (h) (in respect of indemnity payments for Currency Hedging
Breakage Costs payable to the applicable Conduit Senior Noteholder);

 

  (i) paragraph (i) (in respect of amounts of interest payable in respect of any
Issuer Subordinated Advances other than those drawn for the purpose set out in
clause 4.2.1(a) of the Issuer Subordinated Facility Agreement);

 

  (j) paragraph (i) (in respect of amounts of principal payable in respect of
any Issuer Subordinated Advances other than those drawn for the purpose set out
in clause 4.2.1(a) of the Issuer Subordinated Facility Agreement);

 

  (k) paragraph (j) (in respect of amounts payable to the other Issuer Secured
Creditors); and

 

  (l) paragraph (k) (in respect of amounts payable to any other parties);

 

(iv) in respect of the Issuer Rapid Amortisation (Post-Enforcement) Priority of
Payments:

 

  (a) paragraph (a) (in respect of amounts payable to the Issuer Security
Trustee);

 

  (b) paragraph (b) (in respect of amounts payable to the Transaction Agent, the
Registrar, the Issuer Account Bank and the Issuer Cash Manager);

 

  (c) paragraph (c) (in respect of Tax payments and amounts payable to the
Issuer Corporate Services Provider, the FleetCo Holdings Corporate Services
Provider, the Issuer’s independent accountants, auditors, legal advisers and Tax
advisers, the Channel Islands Stock Exchange and the relevant Rating Agencies);

 

  (d) paragraph (d)(ii) (in respect of commitment fees);

 

  (e) paragraph (d)(iii) (in respect of amounts payable to the Issuer Hedge
Counterparties);

 

  (f) paragraph (g) (in respect of other amounts payable to the Issuer Hedge
Counterparties);

 

  (g) paragraph (h) (in respect of indemnity payments for Currency Hedging
Breakage Costs payable to the applicable Conduit Senior Noteholder);

 

  (h) paragraph (i) (in respect of amounts of interest payable in respect of any
Issuer Subordinated Advances other than those drawn for the purpose set out in
clause 4.2.1(a) of the Issuer Subordinated Facility);

 

  (i) paragraph (i) (in respect of amounts of principal payable in respect of
any Issuer Subordinated Advances other than those drawn for the purpose set out
in clause 4.2.1(a) of the Issuer Subordinated Facility Agreement);

 

89



--------------------------------------------------------------------------------

  (j) paragraph (j) (in respect of amounts payable to the other Issuer Secured
Creditors);

 

  (k) paragraph (k) (in respect of amounts payable in respect of the Issuer
Profit Amount); and

 

  (l) paragraph (l) (in respect of amounts payable to any other parties).

“Onward Purchase Price” means, in respect of any Vehicle in Germany, the
purchase price as specified in the Purchase Offer and Lease Request payable by
Dutch FleetCo to German Opco which (i) for a Vehicle (other than a German Opco
Existing Fleet Vehicle) shall be equal to the Initial Purchase Price payable by
German Opco with regard to such vehicles and (if necessary) calculated by way of
break-down of the aggregate price for each type of vehicle subject to the
respective Purchase Offer and Lease Request or (ii) for a German Opco Existing
Fleet Vehicle, shall be equal to the Net Book Value on the Initial Funding Date
for such German Opco Existing Fleet Vehicle, in each case excluding any VAT and
Charge Costs.

“Opco” means Spanish Opco, Italian Opco, Dutch Opco, French Opco or German Opco
(as the case may be).

“Opco Change of Control” means the Avis Europe Group ceasing to (x) own directly
or indirectly at least 100 per cent. of the share capital of Finco, Avis Europe
or any Opco, (y) have the right or ability to cast at least 100 per cent. of the
votes capable of being cast in shareholders’ general meetings of Finco, Avis
Europe or any Opco or (z) have the right or ability to appoint or remove all
directors (or equivalent officers) of the board of directors (or equivalent
body) of Finco, Avis Europe or any Opco or to give directions with respect to
the operating and financial policies of any Opco with which the directors or
other equivalent officers of Finco, Avis Europe or such Opco (as applicable) are
obliged to comply.

“Opco Event of Default” means an event of default as set out in part 3 (Opco
Events of Default) of schedule 4 (Events of Default) to the Framework Agreement.

“Opco Repurchase Price” means, in respect of any Vehicle in Germany, the
repurchase price payable by German Opco to Dutch FleetCo which (i) for a
Programme Vehicle shall be equal to the Vehicle Manufacturer Repurchase Price,
less any VAT and (ii) for Non-Programme Vehicles, the Estimated Sales Price in
respect of that Vehicle, less any VAT.

“Operating Documents” means (taking account of the fact that certain documents
will only be entered into and/or be effective after the date hereof):

 

(i) the Italian Master Lease Agreement;

 

(ii) the Spanish Master Lease Agreement;

 

(iii) the French Master Lease Agreement;

 

(iv) the Master German Fleet Lease Agreement;

 

(v) the Master German Fleet Purchase Agreement;

 

(vi) the Master Dutch Fleet Lease Agreement;

 

(vii) the Master Dutch Fleet Purchase Agreement;

 

(viii) the German Trust Agreement;

 

(ix) the Italian Servicing Agreement;

 

(x) the Italian Mandate Agreement;

 

90



--------------------------------------------------------------------------------

(xi) the VAT Loan Agreement;

 

(xii) the Italian VAT Sharing Agreement;

 

(xiii) the Italian Income Tax Consolidation Agreement;

 

(xiv) the Italian FleetCo Shareholders Agreement;

 

(xv) the Spanish Servicing Agreement;

 

(xvi) the Spanish Account Bank Agreement;

 

(xvii) the German Account Bank Agreement;

 

(xviii) the Dutch Account Bank Agreement;

 

(xix) the French Account Bank Agreement;

 

(xx) the French Servicing Agreement;

 

(xxi) the German Custody Agreement;

 

(xxii) the Italian Account Bank Agreement;

 

(xxiii) the FleetCo Back-up Cash Management Agreement;

 

(xxiv) the Liquidation Agency Agreement;

 

(xxv) the Central Servicing Agreement;

 

(xxvi) the Finco Payment Guarantee;

 

(xxvii) the Avis Europe Payment Guarantee;

 

(xxviii) the Parent Performance Guarantee; and

 

(xxix) any other documents to which Dutch FleetCo, French FleetCo and/or Italian
FleetCo is a party, approved by the FleetCo Security Agent and the Transaction
Agent and are in respect of the servicing and/or leasing of the Vehicle Fleet in
each Country.

“Original Financial Statements” means:

 

(a) in relation to Avis Europe, its audited financial statements for its
financial year ended 31 December 2011 and (if prepared) its unaudited
consolidated management accounts for the financial quarter ended 31 December
2012;

 

(b) in relation to each of Finco, Italian FleetCo and Spanish Opco, its audited
financial statements for its financial year ended 31 December 2011;

 

(c) in relation to the German Opco, the consolidated financial statements of
AVIS Autovermietung Beteiligungsgesellschaft mbH Oberursel for its financial
year ended 31 December 2011;

 

(d) in relation to the Italian Opco, its audited financial statements for its
financial year ended 31 December 2011;

 

(e) in relation to the French Opco, its audited financial statements for its
financial year ended 31 December 2012; and

 

(f) in relation to the Dutch Opco, its audited financial statements for its
financial year ended 31 December 2012.

 

91



--------------------------------------------------------------------------------

“Original FleetCo Advance Drawdown Date” means, in respect of a FleetCo Advance,
the date of FleetCo Advance drawdown as specified in the relevant FleetCo
Advance Drawdown Notice.

“Original Scheduled Amortisation Commencement Date” means 20 April 2017.

“outstanding” means, in relation to the Senior Notes or a FleetCo Advance or a
VFN Advance (as applicable), all Senior Notes or FleetCo Advances or VFN
Advances (as applicable) other than:

 

(a) those which have been redeemed in accordance with the Issuer Note Issuance
Facility Agreement or VFN Funding Agreement or repaid in accordance with the
relevant FleetCo Facility Agreement (as applicable);

 

(b) those in respect of which the date for redemption or repayment (as
applicable) in accordance with the provisions of the Issuer Note Issuance
Facility Agreement, VFN Funding Agreement or the relevant FleetCo Facility
Agreement (as applicable) has occurred and for which the redemption moneys or
repayment moneys (including, in each case, all interest accrued thereon to the
date for such redemption or repayment (as applicable)) have been duly paid to
the Issuer, the FleetCo Security Agent, the Issuer Cash Manager, the Transaction
Agent (as applicable) and (following the occurrence of an Issuer Enforcement
Event) the Issuer Security Trustee in the manner provided for in the Issuer Note
Issuance Facility Agreement, VFN Funding Agreement or the relevant FleetCo
Facility Agreement (as applicable) and remain available for payment in
accordance with the Issuer Note Issuance Facility Agreement, VFN Funding
Agreement or the relevant FleetCo Facility Agreement (as applicable);

 

(c) those which have been purchased and surrendered for cancellation as provided
in the Issuer Note Issuance Facility Agreement, VFN Funding Agreement or the
relevant FleetCo Facility Agreement (as applicable) and notice of the
cancellation of which has been given to the Issuer, the Issuer Security Trustee,
the FleetCo Security Agent, the Issuer Cash Manager and/or the Transaction Agent
(as applicable);

 

(d) those which have become void under the Issuer Note Issuance Facility
Agreement, VFN Funding Agreement or and the relevant FleetCo Facility Agreement
(as applicable); and

provided that for each of the following purposes in respect of the Issuer Note
Issuance Facility Agreement:

 

(i) the right in respect of any direction or request by the relevant Senior
Noteholders;

 

(ii) the determination of how many and which Senior Notes are for the time being
outstanding for the purposes of clause 24 (Consents, Amendments, Waivers and
Modifications) of the Framework Agreement, any discretion, power or authority,
whether contained in the Framework Agreement or provided by law, which the
Transaction Agent or the Issuer Security Trustee is required to exercise in or
by reference to the interests of the relevant Senior Noteholders; and

 

(iii) the determination by the Issuer Security Trustee or the Transaction Agent
whether any event, circumstance, matter or thing is, in its opinion, materially
prejudicial to the interests of the relevant Senior Noteholders (to the extent
that the Issuer Security Trustee or the Transaction Agent (as applicable) is
required to make such determination in accordance with the Transaction
Documents),

those Senior Notes which are for the time being held by or on behalf of or for
the benefit of the Issuer or any member of the Avis Group or any Affiliate of
the Avis Group shall (unless and until ceasing to be so held) be deemed not to
remain outstanding.

 

92



--------------------------------------------------------------------------------

“Parallel Debt” means the German Parallel Debt, Dutch Parallel Debt or the
Spanish Parallel Debt, as applicable.

“Parent” means Avis Budget Car Rental, LLC.

“Parent Change of Control” means (a) ABG shall at any time cease to own or
control, directly or indirectly, greater than 50 per cent. of the Voting Stock
of the Parent or (b) any of the Opcos is no longer indirectly wholly-owned by
the Parent.

“Parent Event of Bankruptcy” shall be deemed to have occurred with respect to
the Parent if:

 

(a) a case or other proceeding shall be commenced, without the application or
consent of the Parent, in any court, seeking the liquidation, reorganisation,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of the Parent, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for the Parent or all or any
substantial part of its assets, or any similar action with respect to the Parent
under any law relating to bankruptcy, insolvency, reorganisation, winding up or
composition or adjustment of debts, and such case or proceeding shall continue
undismissed, or unstayed and in effect, for a period of 60 consecutive days; or
an order for relief in respect of the Parent shall be entered in an involuntary
case under the federal bankruptcy laws or other similar laws now or hereafter in
effect; or

 

(b) the Parent shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganisation, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for the Parent or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors; or

 

(c) the board of directors or other similar governing body of the Parent shall
vote to implement any of the actions set forth in paragraph (b) above.

“Parent Event of Default” means any of the following:

 

(a) the occurrence of an Opco Change of Control, provided that if (1) any
cessation described in Opco Change of Control is in relation to the share
capital of, the shareholders’ general meetings of or the board of directors of
(as applicable) Spanish Opco or Italian Opco or French Opco (as applicable) and
(2) the Spain Repayment Option (in respect of Spanish Opco) or the Italy
Repayment Option (in respect of Italian Opco) or the France Repayment Option (in
respect of French Opco) is exercised within 30 days of such cessation, there
shall not be any Parent Event of Default;

 

(b) the occurrence of a Parent Change of Control;

 

(c) the occurrence and continuation of an “event of default” under the Credit
Agreement or Replacement Credit Agreement, that is not waived pursuant to the
terms of such Credit Agreement or Replacement Credit Agreement;

 

(d) any Parent Event of Bankruptcy occurs; and

 

(e) failure by the Parent or its successor or replacement to comply with any of
its obligations under the Parent Performance Guarantee.

“Parent Performance Guarantee” means the irrevocable guarantee and indemnity
from the Parent in favour of the relevant FleetCo in respect of the obligations
(other than payment obligations) of each Opco under the Transaction Documents to
which such Opco is a party.

 

93



--------------------------------------------------------------------------------

“Participating Member State” means any member state of the European Union that
adopts or has adopted, and, in each case, continues to adopt, the euro as its
lawful currency in accordance with legislation of the European Union relating to
Economic and Monetary Union.

“Party” means, when used in an agreement, deed or other document, a party to
that agreement, deed or other document.

“Passenger Car” means a motor vehicle having at least four wheels, used for the
carriage of passengers and comprising no more than seven seats, including the
driver’s seat.

“Payment” means, in respect of any Liabilities (or any other liabilities or
obligations), a payment, prepayment, repayment, redemption, defeasance or
discharge of those Liabilities (or other liabilities or obligations).

“Payment Confirmation Date” means, in respect of all outstanding Senior Advances
and all outstanding Subordinated Advances, the date falling 5 Business Days
prior to the relevant Settlement Date.

“Payment Netting” means:

 

(a) in respect of an Issuer Hedging Agreement based on an ISDA Master Agreement,
netting under section 2(c) of the relevant ISDA Master Agreement; and

 

(b) in respect of an Issuer Hedging Agreement not based on an ISDA Master
Agreement, netting pursuant to any provision of that Hedging Agreement or a
Hedging Ancillary Document which has a similar effect to the provision
referenced in paragraph (a) above.

“Permitted Investments” means:

 

(i) EUR-denominated money market funds which have a long-term rating of “AAAmmf”
by Fitch, if rated by Moody’s, “Aaa” and “MR1+” by Moody’s, if rated by S&P,
“AAA” by S&P, and, if rated by DBRS, “AAA” by DBRS; or

 

(ii) any other instruments or securities, provided that, to the extent the
outstanding Senior Notes are rated, the Rating Agencies have confirmed in
writing that the investment in such instruments or securities will not adversely
affect any ratings with respect to any Senior Notes,

in each case, in respect of which the Issuer Cash Manager has been instructed to
invest in and in respect of which it is able to invest in.

“Permitted Subordinated Debt Payments” means the payments, receipts and set-offs
permitted by paragraph 5.3 (Permitted Subordinated Debt Payments) of the Issuer
Intercreditor Terms as long as they are so permitted.

“Person” means any individual, company, corporation, unincorporated association
or body (including a partnership, trust, joint venture or consortium),
government, state, agency, organisation or other entity whether or not having
separate legal personality.

“Potential Event of Default” means any event which (with the expiry of a grace
period, the giving of notice or the making of any determination under the
relevant Transaction Documents or any combination of any of the foregoing) could
constitute an Event of Default.

“Potential Master Lease Termination Event” means any event which, but for the
passage of time or the giving of notice or any combination thereof, would
constitute a Master Lease Termination Event.

 

94



--------------------------------------------------------------------------------

“Potential Servicer Termination Event” means any event which but for the passage
of time or the giving of notice or any combination thereof would constitute a
Servicer Termination Event.

“Privacy Code” means Italian Legislative Decree number 196 of 30 June 2003, as
amended and supplemented from time to time.

“Proceedings” means any legal action or proceedings relating to a Dispute.

“Programme Maximum Term” means, where applicable in relation to a Programme
Vehicle, the maximum holding period (if any) specified under the relevant
Vehicle Manufacturer Buy-Back Agreement or the relevant Vehicle Dealer Buy-Back
Agreement after the expiry of which such Programme Vehicle would cease to be
eligible for repurchase or sale at auction by the relevant Vehicle Manufacturer
or Vehicle Dealer, as applicable (as such maximum holding period shall be
notified on an annual basis by the relevant Servicer to the relevant FleetCo).

“Programme Minimum Term” means, where applicable in relation to a Programme
Vehicle, the minimum holding period (if any) specified under the relevant
Vehicle Manufacturer Buy-Back Agreement or the relevant Vehicle Dealer Buy-Back
Agreement in order for such Programme Vehicle to be eligible for repurchase or
sale at auction by the relevant Vehicle Manufacturer or Vehicle Dealer, as
applicable.

“Programme Vehicle” means each Eligible Vehicle which is the subject of:

 

(i) a Vehicle Manufacturer Buy-Back Agreement which contains all the Buy-Back
Minimum Principles; or

 

(ii) a Vehicle Dealer Buy-Back Agreement which contains all the Buy-Back Minimum
Principles (with references to the Vehicle Manufacturer replaced by the Vehicle
Dealer as the context requires).

“Programme Vehicle Special Default Payments” means the amount of any Excess
Damage Charges and/or Excess Mileage Charges applicable to a Programme Vehicle
calculated by the relevant Servicer as of:

 

(a) the Lease Determination Date immediately following the receipt by the
relevant FleetCo of the Vehicle Manufacturer Repurchase Price, in each case, in
relation to any Programme Vehicle (or, if earlier, by the Business Day on which
FleetCo is liable for any Programme Vehicle Special Default Payment to a Vehicle
Manufacturer or Vehicle Dealer); or

 

(b) the Lease Determination Date immediately following the date by which the
Vehicle Manufacturer Repurchase Price, in each case of such Programme Vehicle
turned back to a Vehicle Manufacturer or Vehicle Dealer, would have been paid by
the Vehicle Manufacturer or Vehicle Dealer to the relevant FleetCo but for the
occurrence of an event or circumstance which, if not remedied within the
relevant grace period, would become a Vehicle Manufacturer Event of Default.

“Public Deed of Pledge over Vehicles” means the vehicle pledge dated 5 March
2013 in respect of the Spanish Vehicle fleet and entered into by Dutch FleetCo,
Spanish Branch, the Issuer and Spanish Opco.

“Purchase and Lease Confirmation” has the meaning given to it in clause 3.3 of
the Master German Fleet Purchase Agreement or clause 3.3 of the Master Dutch
Fleet Purchase Agreement, as applicable.

 

95



--------------------------------------------------------------------------------

“Purchase Offer and Lease Request” has the meaning given to it in clause 3.1 of
the Master German Fleet Purchase Agreement or clause 3.1 of the Master Dutch
Fleet Purchase Agreement, as applicable.

“Qualifying Senior Noteholder” means, with respect to any relevant Senior Note,
any person which is:

 

(a) resident for the purposes of tax corresponding to Irish corporation tax in a
jurisdiction (other than Ireland) that would not result in any Taxes being
required to be withheld or deducted by the Issuer in relation to the relevant
Senior Note as a result of such person holding such Senior Note and does not
receive payments under the relevant Senior Note in connection with a trade or
business which is carried on in Ireland by it through a branch or agency; or

 

(b) a qualifying company within the meaning of Section 110 of the Taxes
Consolidation Act 1997 of Ireland.

“Quoted Eurobond WHT Form” means a form, substantially in the form of Schedule 9
to the INIFA, provided by a Senior Noteholder in accordance with the INIFA.

“Rapid Amortisation Commencement Date” means the date of the service of a Rapid
Amortisation Notice by the Transaction Agent to the Issuer and the Issuer
Security Trustee.

“Rapid Amortisation Event” means the occurrence of any of the following:

 

(i) an Issuer Event of Default;

 

(ii) a FleetCo Event of Default;

 

(iii) a Spanish Opco Event of Default;

 

(iv) an Italian Opco Event of Default;

 

(v) a Central Servicer Event of Default;

 

(vi) a German Opco Event of Default;

 

(vii) a French Opco Event of Default;

 

(viii) a Subordinated Lender Event of Default;

 

(ix) a Finco Guarantor Event of Default;

 

(x) an Avis Europe Event of Default;

 

(xi) a Parent Event of Default;

 

(xii) the non-payment in full of all outstanding Senior Advances by the Issuer
under the Issuer Note Issuance Facility Agreement at their Expected Maturity
Date;

 

(xiii) the termination of:

 

  (a) any Spanish Transaction Document other than in accordance with its terms
and the Spain Repayment Option is not exercised within 10 Business Days from the
date of such termination;

 

  (b) any Italian Transaction Document other than in accordance with its terms
and the Italy Repayment Option is not exercised within 10 Business Days from the
date of such termination;

 

96



--------------------------------------------------------------------------------

  (c) any French Transaction Document and/or the VFN Funding Agreement, in each
case, other than in accordance with its terms and the France Repayment Option is
not exercised within 10 Business Days from the date of such termination; or

 

  (d) any Transaction Document other than in accordance with its terms (other
than in the case of (a), (b) or (c) above);

 

(xiv) a Servicer Termination Event; and

 

(xv) the termination of the appointment of the Liquidation Agent if no
replacement Liquidation Agent satisfactory to the Transaction Agent has been
appointed within 60 days of such termination.

“Rapid Amortisation Notice” means the notice to be delivered by the Transaction
Agent to the Issuer and the Issuer Security Trustee following the occurrence of
a Rapid Amortisation Event.

“Rapid Amortisation Period” means the period starting from and including the
Rapid Amortisation Commencement Date.

“Rating Agencies” means Standard & Poor’s, Moody’s, Fitch, DBRS and any other
internationally recognised rating agency approved by the Transaction Agent and
“Rating Agency” means any one of them.

“Rating Agency Affirmation” means, for so long as any Senior Notes are rated by
one or more Rating Agency, with respect to any specified action, determination
or appointment, receipt by the Issuer (and sent to the Issuer Security Trustee
and the Transaction Agent) of written confirmation (or such other method of
confirmation which may be agreed from time to time with the relevant Rating
Agency) from the relevant Rating Agency that such specified action,
determination or appointment will not result in the reduction, or withdrawal, of
the ratings then assigned to the Senior Notes.

“Receiver” means a receiver and manager or other receiver (and may be a person
or persons) appointed in respect of the Issuer Secured Property or FleetCo
Secured Property (as the case may be) and shall, if allowed by law, include an
administrative receiver.

“Recoveries” means the Senior Recoveries or the Subordinated Recoveries.

“Redesignation Amounts” means, in relation to a Vehicle following its
redesignation in accordance with clause 22 of the Master German Fleet Lease
Agreement, clause 24 of the Italian Master Lease Agreement, clause 25 of the
French Master Lease Agreement, clause 24 of the Master Dutch Fleet Lease
Agreement or clause 25 of the Spanish Master Lease Agreement, an amount (which
may positive or negative) equal to:

 

(a) the Net Book Value of each Vehicle immediately prior to redesignation;

minus

 

(b) the Net Book Value of such Vehicle immediately following redesignation.

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Transaction Agent at its request by the
Reference Banks as the rate at which the relevant Reference Bank could borrow
funds in the European interbank market, in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers for deposits in reasonable market size in that currency and for that
period.

 

97



--------------------------------------------------------------------------------

“Reference Banks” means Crédit Agricole Corporate and Investment Bank and the
Senior Noteholders that are financial institutions or such other banks as may be
appointed by the Transaction Agent in consultation with the Central Servicer.

“Register” means the register maintained by the Registrar outside the United
Kingdom in respect of the Senior Notes in accordance with the Issuer Note
Issuance Facility Agreement and substantially in the form set out in schedule 8
(Form of the Register) thereto.

“Registered FCT Holder” has the meaning given to it in clause 2.3 (Entries in
FCT Register conclusive) of the VFN Funding Agreement.

“Registered Holder” has the meaning given to it in clause 2.3 (Entries in
Register conclusive) of the Issuer Note Issuance Facility Agreement.

“Registrar” means, in respect of the Issuer, in relation to the Senior Notes,
Deutsche Bank Luxembourg S.A. and/or, if applicable, any successor registrar in
relation to such Senior Notes.

“Regulatory Direction” means, in relation to any person, a direction or
requirement of any Governmental Authority with whose directions or requirements
such person is accustomed to comply.

“Rejected Vehicle” means a Vehicle rejected by the Lessee under clause 28 of the
Italian Master Lease Agreement, clause 29 of the French Master Lease Agreement,
clause 28 of the Master Dutch Fleet Lease Agreement or clause 29 of the Spanish
Master Lease Agreement.

“Rejected Vehicle Schedule” means a schedule substantially in the form set out
in schedule 3 (Rejected Vehicle Schedule) to the Spanish Servicing Agreement and
Italian Servicing Agreement.

“Related Month” means, when used (a) with respect to any FleetCo Payment Date,
Lease Payment Date (including for the purpose of the definition of “Variable
Rent”) or Lease Determination Date, the most recently ended calendar month; and
(b) with respect to any other date, the calendar month in which such date
occurs.

“Related Opco” means:

 

(i) in relation to Dutch FleetCo, German Opco, Dutch Opco or Spanish Opco (as
applicable) to which Dutch FleetCo leases Vehicles under the Master German Fleet
Lease Agreement, Master Dutch Fleet Lease Agreement or the Spanish Master Lease
Agreement, respectively;

 

(ii) in relation to Italian FleetCo, Italian Opco; and

 

(iii) in relation to French FleetCo, French Opco.

“Relevant Conduit CP Rate” means, in respect of an Interest Period and a Conduit
Senior Noteholder:

 

(i) the weighted average funding cost of the commercial paper issued by such
Conduit Senior Noteholder in order to finance, or contribute to the financing
of, its subscription of the Senior Notes during the relevant Interest Period, as
notified by such Conduit Senior Noteholder to the Transaction Agent on the
relevant Interest Determination Date (or Intra-Month Interest Determination
Date, as the case may be), including any dealer or paying agent fees;

 

(ii) in the event that such commercial paper is denominated in any currency
other than euros, all costs, fees and expenses incurred by such Conduit Senior
Noteholder in order to hedge its exposure to such currency; and

 

98



--------------------------------------------------------------------------------

(iii) any interest amounts payable by such Conduit Senior Noteholders in
relation to any drawings on the relevant swing line or liquidity facility
agreement which can be fairly allocated to the Senior Notes.

“Relevant DBRS Rating” means, with respect to any Person as of any date of
determination: (a) if such Person has both a long term issuer rating by DBRS and
a senior unsecured rating by DBRS as of such date, then the higher of such two
ratings as of such date; and (b) if such Person has only one of a long term
issuer rating by DBRS and a senior unsecured rating by DBRS as of such date,
then such rating of such Person as of such date; provided that, if such Person
does not have any of such ratings as of such date, then there shall be no
Relevant DBRS Rating with respect to such Person as of such date.

“Relevant Excess Concentration Amount” means, on any date, in respect of the
limit set out in the definition of “Concentration Limit” an amount equal to, in
each case, without double counting:

 

A. the aggregate of the Borrower Vehicle Fleet NBV of all Eligible Vehicles in
all the Countries which fall within the category of Vehicles described in such
limit,

less

 

B. the multiple of: (x) the Borrower Vehicle Fleet NBV of all Eligible Vehicles
in all Countries; and (y) the maximum percentage provided in the definition of
Concentration Limit for such limit,

or zero if such amount is negative,

provided that any such excess is allocated on a pro rata basis to (A) the
Borrower Vehicle Fleet NBV of Eligible Vehicles used for the purposes of
calculating such limit in each Country and (B) to the Borrower Vehicle Fleet NBV
of Programme Vehicles and the Borrower Vehicle Fleet NBV of Non-Programme
Vehicles.

“Relevant Fitch Rating” means, with respect to any Person, (a) if such Person
has both a senior unsecured rating by Fitch and a long term issuer default
rating by Fitch as of such date, then the higher of such two ratings as of such
date and (b) if such Person has only one of a senior unsecured rating by Fitch
and a long term issuer default rating by Fitch as of such date, then such rating
of such Person as of such date; provided that, if such Person does not have any
of such ratings as of such date, then there shall be no Relevant Fitch Rating
with respect to such Person as of such date.

“Relevant Interbank Market” means the European interbank market.

“Relevant Jurisdiction” means, in relation to an Avis Obligor, a FleetCo or the
Issuer, its jurisdiction of incorporation and (in respect of Dutch FleetCo)
Spain and/or Germany (as applicable).

“Relevant Liabilities” means:

 

(i) the Liabilities owed to the Issuer Secured Creditor ranking (in accordance
with the Issuer Intercreditor Terms) pari passu with or in priority to that
Issuer Secured Creditor; and

 

(ii) all present and future liabilities and obligations, actual and contingent,
of the Issuer to the Issuer Security Trustee.

“Relevant Moody’s Rating” means, with respect to any Person as of any date of
determination, the highest of: (a) if such Person has a long term rating by
Moody’s as of such date, then such rating as of such date; (b) if such Person
has a senior unsecured rating by Moody’s as of such

 

99



--------------------------------------------------------------------------------

date, then such rating as of such date; and (c) if such Person has a long term
corporate family rating by Moody’s as of such date, then such rating as of such
date; provided that, if such Person does not have any of such ratings as of such
date, then there shall be no Relevant Moody’s Rating with respect to such Person
as of such date.

“Relevant Person” means Spanish Opco (in its capacity as the relevant Lessee and
relevant Servicer), Italian Opco (in its capacity as the relevant Lessee and
relevant Servicer), the Central Servicer, German Opco (in its capacity as the
relevant Lessee), Dutch Opco (in its capacity as the relevant Lessee), French
Opco (in its capacity as the relevant Lessee and relevant Servicer), French
FleetCo, Dutch FleetCo, Italian FleetCo, the Issuer or the FCT (as applicable).

“Relevant Rating” means, with respect to any Equivalent Rating Agency and any
Person as of any date of determination, (a) with respect to Moody’s, the
Relevant Moody’s Rating with respect to such Person as of such date, (b) with
respect to Fitch, the Relevant Fitch Rating with respect to such Person as of
such date and (c) with respect to S&P, the Relevant S&P Rating with respect to
such Person as of such date.

“Relevant S&P Rating” means, with respect to any Person as of any date of
determination, the long term local issuer rating by S&P of such Person as of
such date; provided that, if such Person does not have a long term local issuer
rating by S&P as of such date, then there shall be no Relevant S&P Rating with
respect to such Person as of such date.

“Relevant Senior Noteholder Commitment” means, in respect of:

 

(i) a Senior Noteholder that forms part of a Senior Noteholder Group, its pro
rata share of the Notional Commitment of its Senior Noteholder Group; and

 

(ii) a Senior Noteholder that is not part of a Senior Noteholder Group, its
Notional Commitment as set out in the relevant Senior Noteholder Fee Letter.

“Relevant Senior Noteholder Percentage” means, in respect of any Senior
Noteholder, the percentage determined by (i) dividing its Relevant Senior
Noteholder Commitment at such time by the aggregate of the Total Senior
Noteholder Commitments of all Senior Noteholders at such time and
(ii) multiplying the product thereof by one hundred (100).

“Relevant Third Party” means the Issuer Account Bank, any FleetCo Account Bank,
the Dutch FleetCo Spanish Account Bank Operator, the Dutch FleetCo German
Account Bank Operator, the Dutch FleetCo Dutch Account Bank Operator, the French
FleetCo Account Bank Operator, the Issuer Cash Manager, the FleetCo Back-up Cash
Managers, the Issuer Corporate Services Provider, the FleetCo Holdings Corporate
Services Provider, any Dutch FleetCo Corporate Services Providers, the
Registrar, the Transaction Agent and (for the purposes of clause 27.1.3
(Non-petition Against the Conduit Senior Noteholders) of the Framework Agreement
only) any Conduit Senior Noteholder.

“Relevant Transaction Documents” means:

 

(i) in respect of the Issuer, the Transaction Documents to which the Issuer is a
party; and

 

(ii) in respect of any other person, the Transaction Documents to which such
person is a party.

“Remaining Senior Noteholder” has the meaning given to it in clause 5.1.5
(Increase in Senior Noteholder Commitments) of the relevant Issuer Note Issuance
Facility Agreement.

“Rent” means, in relation to a FleetCo, the aggregate Base Rent (or, in the case
of Germany, German Base Rent) plus the aggregate Variable Rent payable to it by
the relevant Lessee under the relevant Master Lease Agreement.

 

100



--------------------------------------------------------------------------------

“Replacement Credit Agreement” means any credit agreement or similar facility
entered into by Avis Budget Holdings, LLC, the Parent and/or any affiliate of
either entity, that refinances or replaces the Credit Agreement, as such
replacement credit agreement may be amended, restated, modified, supplemented or
waived from time to time in accordance with its terms.

“Replacement Senior Noteholder” has the meaning given to such term in clause
21.5 (Replacement Senior Noteholder) of the Issuer Note Issuance Facility
Agreement and is a Conduit or a Financial Institution which enters into a
relevant Senior Noteholder Accession Deed.

“Reporting Date” means the date falling 5 Business Days before a Settlement
Date.

“Representative” means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.

“Repurchase Offer and Lease Termination Notice” has the meaning given to such
term under clause 5.1 of the Master German Fleet Purchase Agreement.

“Requirement of Law” in respect of any person means:

 

(a) any law, treaty, rule, requirement or regulation;

 

(b) a notice by or an order of any court having jurisdiction;

 

(c) a mandatory requirement of any regulatory authority having jurisdiction; or

 

(d) a determination of an arbitrator or Governmental Authority,

in each case applicable to or binding upon that person or to which that person
is subject or with which it is customary for it to comply.

“Reservations” means:

 

(a) the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;

 

(b) the required perfection of any Security Interest;

 

(c) similar principles, rights and defences under the laws of any Relevant
Jurisdiction; and

 

(d) any other matters which are set out as qualifications or reservations as to
matters of law in the legal opinions, each in the form satisfactory to the
Transaction Agent, the FleetCo Security Agent and the Issuer Security Trustee
and delivered to the Transaction Agent, the FleetCo Security Agent and the
Issuer Security Trustee pursuant to the Transaction Documents.

“Restricted Senior Note” means the Senior Notes issued in the form set out in
schedule 3A (Restricted Senior Note Certificate) to the Issuer Note Issuance
Facility Agreement.

“Restricted Senior Note Certificate” means the note certificate set out in
schedule 3A (Restricted Senior Note Certificate) to the Issuer Note Issuance
Facility Agreement.

“Revolving Period” means, subject to the terms of the Issuer Note Issuance
Facility Agreement, the period when Senior Advances will be available, being a
period commencing on the Initial Funding Date and ending on the earliest to
occur of:

 

(i) the Scheduled Amortisation Commencement Date; and

 

(ii) the Rapid Amortisation Commencement Date.

 

101



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services (a division of The McGraw-Hill
Companies, Inc.) or any successor to its rating business.

“Scheduled Amortisation” has the meaning given to it in clause 5 (Scheduled
Amortisation) of the Framework Agreement.

“Scheduled Amortisation Commencement Date” means the Original Scheduled
Amortisation Commencement Date or, if extended in accordance with clause 5.1
(Extension of Revolving Period) of the Framework Agreement, such later date as
agreed in writing between the Central Servicer and the Transaction Agent.

“Scheduled Amortisation Period” means the period starting from the Scheduled
Amortisation Commencement Date and ending on the earliest to occur of:

 

(i) the date on which principal, interest and all other amounts due relating to
all outstanding Senior Advances have been irrevocably and unconditionally
repaid/paid in full; and

 

(ii) the Rapid Amortisation Commencement Date; and

 

(iii) the Expected Maturity Date.

“Screen Rate” means the percentage rate per annum determined by the Banking
Federation of the European Union for the relevant period displayed on the
appropriate page of the Reuters screen. If the agreed page is replaced or
service ceases to be available, the Transaction Agent may specify another page
or service displaying the appropriate rate after consultation with the Central
Servicer and the Senior Noteholders.

“Security” means all or any of the Security Interests created or expressed to be
created from time to time constituted by or pursuant to, or evidenced by, the
Security Documents.

“Security Document” means each of the Issuer Security Documents, the FleetCo
Security Documents and any other document designated a Security Document by the
Issuer Security Trustee or the FleetCo Security Agent.

“Security Interest” means:

 

(a) a mortgage, charge, pledge, lien, assignation in security, encumbrance or
other security interest securing any obligation of any person;

 

(b) any arrangement under which money or claims to, or the benefit of, a bank or
other account may be applied, set-off or made subject to a combination of
accounts so as to effect payment of sums owed or payable to any person; or

 

(c) any other type of preferential arrangement (including title transfer and
retention arrangements) having a similar effect.

“Senior Advance” means each advance made available to the Issuer under the
Issuer Note Issuance Facility Agreement.

“Senior Advance Drawdown Date” means the date of funding of each Senior Advance
by the Senior Noteholders pursuant to the relevant Senior Advance Drawdown
Notice.

“Senior Advance Drawdown Notice” means a notice substantially in the relevant
form set out in the Framework Agreement pursuant to which the Issuer irrevocably
requests one or more funding of Senior Advance(s) under the Issuer Note Issuance
Facility Agreement.

 

102



--------------------------------------------------------------------------------

“Senior Advance Interest Period” means, in respect of a Senior Advance:

 

(i) the first (and, if applicable, only) period commencing from (and including)
the Senior Advance Drawdown Date of such Senior Advance up to the earlier of
(a) the relevant FleetCo Advance Repayment Date or (b) the date falling on (but
excluding) the next Settlement Date; and

 

(ii) any subsequent period commencing from (and including) such Settlement Date
in paragraph (i)(b) above to (but excluding) the relevant Senior Advance
Repayment Date,

provided that, for the purposes of this definition, the Senior Advance Drawdown
Date and the Senior Advance Repayment Date are subject to the Business Day
Convention.

“Senior Advance Margin” has the meaning given to such term in each Senior
Noteholder Fee Letter.

“Senior Advance Repayment” means in relation to a repayment of an amount of
principal of the relevant Senior Note, a payment of principal made by the Issuer
to the relevant Senior Noteholder on the Senior Advance Repayment Date of such
Senior Advance.

“Senior Advance Repayment Date” means, in respect of a Senior Advance, the
repayment date of such advance.

“Senior Issuer Debt” means the Senior Noteholder Debt and the Issuer Hedging
Debt.

“Senior Issuer Discharge Date” means the time when the Transaction Agent
(following confirmation in writing by each of the Issuer Secured Creditors in
respect of the Senior Issuer Debt (if any) owed to it) notifies the Issuer, the
Issuer Security Trustee and the Issuer Secured Creditors in writing that it is
satisfied that all Senior Issuer Debt has been fully and irrevocably paid or
discharged and all commitments of the Issuer Secured Creditors in respect of the
Senior Issuer Debt have expired or been cancelled.

“Senior Issuer Finance Parties” means the Senior Noteholders and the Issuer
Hedge Counterparties.

“Senior Issuer Transaction Documents” means the Issuer Note Issuance Facility
Agreement and the Issuer Hedging Agreements.

“Senior Note Principal Amount Outstanding” means, on any date in respect of a
Senior Note, the current principal amount outstanding of such Senior Note as
reflected on the Register on such date.

“Senior Noteholder” means each holder of any Senior Notes, including the Initial
Senior Noteholders and any Senior Noteholder which accedes to the Issuer Note
Issuance Facility Agreement, the Framework Agreement and the Issuer Deed of
Charge as specified in the Register from time to time.

“Senior Noteholder Accession Deed” means an accession agreement substantially in
the form of part 2 (Form of Senior Noteholder Accession Deed) of schedule 6
(Forms of Accession Deed) of the Framework Agreement.

“Senior Noteholder Available Commitment” means, at any relevant time with
respect to a Senior Noteholder, its Senior Noteholder Commitment less the Senior
Noteholder Principal Amount Outstanding under the relevant Senior Notes
subscribed by it.

“Senior Noteholder Commitment” means, in respect of each Senior Noteholder, the
amount set out in the relevant Senior Noteholder Fee Letter.

 

103



--------------------------------------------------------------------------------

“Senior Noteholder Commitment Increase Request Amount” has the meaning given to
it in clause 5.1.3 (Increase in Senior Noteholder Commitments) of the Issuer
Note Issuance Facility Agreement.

“Senior Noteholder Debt” means all present and future moneys, debts and
liabilities due, owing or incurred from time to time by the Issuer to any Senior
Noteholder under or in connection with any Issuer Transaction Document (in each
case, whether alone or jointly, or jointly and severally, with any other person,
whether actually or contingently, and whether as principal, surety or
otherwise).

“Senior Noteholder Decisions” has the meaning given to it in schedule 5
(Amendments and Waiver Consent Requirements) to the Framework Agreement.

“Senior Noteholder Group” has the meaning given to it in clause 21.6 (Senior
Noteholder Groups) of the Issuer Note Issuance Facility Agreement.

“Senior Noteholder Fee Letter” means, in respect of each Senior Noteholder, a
letter, the form of which is set out in schedule 2 to the Issuer Note Issuance
Facility Agreement.

“Senior Noteholder Minimum Drawing Amount” means, with respect to each Senior
Noteholder, Euro 100,000.

“Senior Notes” means the senior variable funding notes issued from time to time
pursuant to the Issuer Note Issuance Facility Agreement.

“Senior Notes Maximum Amount” means an amount equal to:

 

(a) the aggregate of:

 

  (i) the Combined Eligible Country Asset Value; and

 

  (ii) the Issuer Reserves;

less

 

(b) the aggregate of:

 

  (i) the Credit Enhancement Required Amount; and

 

  (ii) the Excess Advance Proportion Amount.

“Senior Recoveries” means the aggregate of all moneys and other assets received
or recovered (whether by way of payment, repayment, prepayment, distribution,
redemption, purchase or defeasance, in cash or in kind, or the exercise of any
set-off or otherwise) from time to time by any Senior Noteholders or Issuer
Hedge Counterparties under or in connection with any Senior Issuer Debt.

“Servicer” means the Spanish Servicer, the French Servicer, the Italian Servicer
or the Central Servicer (as applicable), together with any successor or
replacement appointed in accordance with the relevant Servicing Agreement or
Central Servicing Agreement (as applicable).

“Servicer Fee” means, in relation to a FleetCo, the fee payable to the relevant
Servicer pursuant to clause 10 of the Italian Servicing Agreement, clause 12 of
the Spanish Servicing Agreement, clause 10 of the French Servicing Agreement and
clause 10 of the Central Servicing Agreement.

“Servicer Records” means the original and/or any copies of all relevant
documents and records, in whatever form or medium, including all computer tapes,
files and discs, relating to the Services, including, without limitation,
Insurance Policies and an up-to-date list of all Sub-contractors retained by the
relevant Servicer specifying their role and their contact details, which list
shall include all custodians of Vehicle Documents, transporters of Vehicles,
repairers of Vehicles and providers of parking space.

 

104



--------------------------------------------------------------------------------

“Servicer Termination Date” means, in respect of a Servicer, the date on which
the Servicer’s appointment is terminated in accordance with the terms of the
relevant Servicing Agreement.

“Servicer Termination Event” has, in respect of the Spanish Servicer, the
Italian Servicer, the French Servicer or the Central Servicer, the meaning given
to it in clause 15.1.2 of the Spanish Servicing Agreement, clause 13.1.2 of the
Italian Servicing Agreement, clause 13.1.2 of the French Servicing Agreement and
clause 13.1 of the Central Servicing Agreement respectively.

“Servicer Termination Notice” means the notice served by the FleetCo Security
Agent to the Spanish Servicer, the Italian Servicer, French Servicer or the
Central Servicer (as applicable) pursuant to clause 15.1 (Termination by
notification) of the Spanish Servicing Agreement and clause 13.1 of the Italian
Servicing Agreement and French Servicing Agreement.

“Services” means, in respect of a Servicer, the services to be provided by the
Servicer set out in schedule 1 (Services) of the relevant Servicing Agreement to
which such Servicer is a party and any other service obligations under the
Relevant Transaction Documents and, in relation to the services provided by
Italian Opco to Italian FleetCo, the services set out in the Italian Mandate
Agreement.

“Service Vehicles” means any Vehicle which is not intended to be rented to a
customer of Opco as part of its daily rental business, including, without
limitation, any Vehicle which is used by an Opco for transportation of either
its customers or vehicles, provided that, for the avoidance of doubt, Vehicles
used by the employees of any Avis Europe Group member shall not be Service
Vehicles.

“Servicing Agreement” means the Spanish Servicing Agreement, the Italian
Servicing Agreement, the French Servicing Agreement or the Central Servicing
Agreement (as applicable).

“Servicing Transfer Event” means:

 

(a) in Italy, France and Spain, the fulfilment of each of the following
conditions: (i) the occurrence of a Servicer Termination Event in respect of the
Italian Servicer, French Servicer or the Spanish Servicer (as applicable);
(ii) the FleetCo Security Agent determines to serve a notice to terminate the
relevant Master Lease Agreement to the relevant Opco; and (iii) the FleetCo
Security Agent determines to serve a Servicer Termination Notice to the relevant
Opco; and

 

(b) in Germany and The Netherlands, the fulfilment of each of the following
conditions: (i) the occurrence of a Servicer Termination Event in respect of the
Central Servicer; (ii) the FleetCo Security Agent determines to serve a notice
to terminate the relevant Master Lease Agreement to the relevant Opco; and
(iii) the FleetCo Security Agent determines to serve a Servicer Termination
Notice to the Central Servicer.

“Settlement Date” means, in respect of each Calculation Period that ends on the
last day of the relevant calendar month, the date falling on the 20th of the
calendar month immediately following the end of such Calculation Period, and, if
such date is not a Business Day, the next Business Day and, for the avoidance of
doubt, the first Settlement Date shall be in April 2013.

“Signing Date” means 5 March 2013.

 

105



--------------------------------------------------------------------------------

“Spain Repayment Option” means, in respect of a TRO Default, the Country
Repayment Option applicable to Spanish Opco and Dutch FleetCo, Spanish Branch,
as more particularly set out in clause 6 (Country Repayment Option) of the
Framework Agreement.

“Spain TRO Power of Attorney” means the power of attorney dated 5 March 2013 and
granted by the Issuer to the attorneys specified therein in respect of the
disposal of the Vehicle Fleet in Spain following the exercise of the Spain
Repayment Option.

“Spanish Account Bank Agreement” means the account bank agreement between, among
others, Dutch FleetCo and the Dutch FleetCo Spanish Account Bank.

“Spanish Account Mandate” has the meaning given to it in clause 4.1 of the
Spanish Account Bank Agreement.

“Spanish Civil Procedural Law” means Law 1/2000 of 7 January (Ley de
Enjuiciamiento Civil);

“Spanish FleetCo Deed of Charge” means the English law deed of charge pursuant
to which, among other things, Dutch FleetCo, Spanish Branch assigns, pledges and
otherwise creates a security over all its rights and interests in and to each of
the English Transaction Documents to which it is a party, in favour of the
FleetCo Security Agent.

“Spanish FleetCo Secured Creditors” means the Issuer, the Dutch FleetCo Spanish
Account Bank, the Dutch FleetCo Spanish Account Bank Operator, the FleetCo
Spanish Back-up Cash Manager, the Central Servicer, the Spanish Servicer and the
FleetCo Security Agent (including any Receiver or Appointee thereof).

“Spanish Master Lease Agreement” means, the master lease agreement dated 5 March
2013 entered into by, amongst others, Dutch FleetCo and Spanish Opco.

“Spanish Obligor” means Spanish Opco and Dutch FleetCo, acting through its
Spanish branch.

“Spanish Opco” means Avis Alquile un Coche S.A.

“Spanish Opco Event of Default” means an Event of Default in respect of Spanish
Opco as the Relevant Person.

“Spanish Parallel Debt” has the meaning given to it in clause 16.2 (Parallel
Debt) of the Framework Agreement.

“Spanish Public Document” means a documento público, being an escritura pública,
póliza or efecto intervenido por fedatario public.

“Spanish Servicer” means Spanish Opco.

“Spanish Servicing Agreement” means the servicing and cash management agreement
dated 5 March 2013 between, among others, Dutch FleetCo, Spanish Branch and
Spanish Opco in respect of Dutch FleetCo, Spanish Branch’s operations in Spain.

“Spanish Transaction Document” means any Transaction Document expressed to be
governed by Spanish law.

“Spanish Vehicle Documents” means, in respect of Vehicles in Spain, the keys and
spare keys to the Vehicles and the registration and technical documents
regarding the Vehicles (Permiso de Circulación and Tarjeta de Características
Técnicas).

“Specified Business Day” means a day (other than Saturday or Sunday) on which
banks are generally open for business in London, New York, Paris, Frankfurt am
Main, Madrid, Amsterdam and Milan.

 

106



--------------------------------------------------------------------------------

“Specified Office” means, in relation to a Registrar, any office notified in
accordance with the relevant Issuer Note Issuance Facility Agreement or with the
VFN Funding Agreement.

“Standard & Poor’s” or “S&P” means Standard & Poor’s Rating Services, a division
of Standard & Poor’s Credit Markets Service Europe Limited or any successor to
its European rating business.

“Sub-contractor” means any sub-contractor, sub-agent, delegate or representative
appointed in accordance with clause 4 of the Italian Servicing Agreement, clause
5 of the Spanish Servicing Agreement, clause 5 of the French Servicing Agreement
or clause 5 of the Central Servicing Agreement.

“Subordinated Advance Drawdown Notice” means a notice substantially in the
relevant form set out in the Framework Agreement pursuant to which the Issuer
irrevocably requests one or more funding of Issuer Subordinated Advances under
the Issuer Subordinated Facility Agreement.

“Subordinated Debt” means all present and future moneys, debts and liabilities
due, owing or incurred from time to time by the Issuer to the Subordinated
Lender (in each case, whether alone or jointly, or jointly and severally, with
any other person, whether actually or contingently, and whether as principal,
surety or otherwise).

“Subordinated Lender” means Avis Finance Company Limited, a private limited
company incorporated in England and Wales, as lender to the Issuer under the
Issuer Subordinated Facility Agreement.

“Subordinated Lender Event of Default” means any of the following:

 

(a) Avis Europe ceasing to own the entire share capital of any Opco or Finco,
provided that, if there is a change of control of Italian Opco, Spanish Opco or
French Opco, such cessation of control is not remedied within 30 days of such
cessation of control or (in respect of Spanish Opco) the Spain Repayment Option,
(in respect of Italian Opco) the Italy Repayment Option or (in respect of French
Opco) the France Repayment Option is not exercised within 30 days of such
cessation of control;

 

(b) the occurrence of an Avis Europe Change of Control, provided that, for the
avoidance of doubt, if all outstanding Senior Advances as of the date of such
occurrence (and all accrued but unpaid interest thereon) and all other amounts
due to the Senior Noteholders and the other Issuer Secured Creditors (save for
the Subordinated Lender) are repaid in full by the Issuer on such date, there
shall not be a “Subordinated Lender Event of Default” under this paragraph (b);

 

(c) the occurrence of a Parent Change of Control;

 

(d) the occurrence and continuation of an “event of default” under the Credit
Agreement or Replacement Credit Agreement that is not waived pursuant to the
terms of such Credit Agreement or Replacement Credit Agreement;

 

(e) the Subordinated Lender’s material net economic interest (within the meaning
of Article 405 of the CRR) is less than, on an ongoing basis, 5 per cent. or
such other figure as shall from time to time be specified in or by reference to
Article 405 of the CRR); and

 

(f) any Event of Default under paragraph (d), paragraph (h) or paragraph (i) of
the definition of “Event of Default”.

“Subordinated Recoveries” means the aggregate of all moneys and other assets
received or recovered (whether by way of payment, repayment, prepayment,
distribution, redemption, purchase or defeasance, in cash or in kind, or the
exercise of any set-off or otherwise) from time to time by any Subordinated
Lender under or in connection with any Subordinated Debt.

 

107



--------------------------------------------------------------------------------

“Subscriber’s Cost of Funds” means, in respect of an Interest Period:

 

(i) in relation to a Senior Noteholder which is a Financial Institution:

 

  (a) prior to the service of an Issuer Enforcement Notice, the Applicable
EURIBOR; and

 

  (b) following the service of an Issuer Enforcement Notice to the Issuer, the
sum of (x) the Applicable EURIBOR and (y) [REDACTED] per cent. per annum; and

 

(ii) in relation to a Conduit Senior Noteholder:

 

  (a) through the ABCP Market, (x) the Relevant Conduit CP Rate for such Conduit
Senior Noteholder (other than Jupiter Securitization Company LLC or another
member of the Senior Noteholder Group in respect of Jupiter Securitization
Company LLC) during such Interest Period, and (y) for the Senior Noteholder
Group in respect of Jupiter Securitization Company LLC as a Senior Noteholder,
the Applicable EURIBOR during such Interest Period;

 

  (b) the weighted average rate of interest applicable to the relevant Conduit
Senior Noteholder for issuing commercial paper during the relevant Interest
Period to fund the purchase and holding of the Senior Notes (including, for the
avoidance of doubt, dealers’ commissions and hedging costs associated with the
issue of the relevant commercial paper), provided that if the rate of interest
applicable to a Conduit Senior Noteholder is a discount rate, the Subscriber’s
Cost of Funds shall be calculated by converting such discount rate to an
interest-bearing equivalent rate per annum; and

 

  (c) to the extent that such Conduit Senior Noteholder or a member of the
Senior Noteholder Group in respect of Jupiter Securitization Company LLC funds
its subscription, purchase and/or holding of the Senior Note held by it during
such Interest Period through drawings under a Liquidity Facility Arrangement:

 

  (x) following an ABCP Market Disruption, the product of:

 

  A. the sum of (x) the Applicable EURIBOR and (y) [REDACTED] per cent. per
annum; and

 

  B. the percentage of the Senior Notes affected by the ABCP Market Disruption,

provided that, in the six months prior to the date on which the ABCP Market
Disruption first occurred, such Conduit Senior Noteholder had issued ABCP to
finance the Senior Notes held by it;

 

  (y) for any reason other than those stated in paragraphs (c)(x) and (c)(z) of
this definition, the product of:

 

  A. the Applicable EURIBOR or such rate; and

 

  B. the percentage of the Senior Notes held by it that is funded by such
drawing; and

 

  (z) following the service of an Issuer Enforcement Notice to the Issuer, the
sum of (x) the Applicable EURIBOR and (y) [REDACTED] per cent. per annum or such
rate as the parties to the Issuer Note Issuance Facility Agreement may agree
between them based on an agreed benchmark.

 

108



--------------------------------------------------------------------------------

“Subsidiary” means, in relation to any company, corporation or legal entity (a
“holding company”), any company, corporation or legal entity:

 

(a) which is controlled, directly or indirectly, by the holding company;

 

(b) more than half the issued share capital of which is beneficially owned,
directly or indirectly, by the holding company; or

 

(c) which is a subsidiary of another subsidiary of the holding company,

and, for these purposes, a company, corporation or legal entity shall be treated
as being controlled by another if that other company, corporation or legal
entity is able to direct its affairs and/or to control the composition of its
board of directors or equivalent body.

“Substitute Issuer Cash Manager” means any entity which is appointed to perform
the Issuer Cash Management Services in place of the Issuer Cash Manager pursuant
to clause 11.3 (Substitute Issuer Cash Manager) or clause 11.4 (Condition to
Resignation or Termination) of the Issuer Cash Management Agreement and which
satisfies the conditions set out in clause 11.6 (Conditions to Appointment of
Substitute Issuer Cash Manager) of the Issuer Cash Management Agreement.

“Supplemental Agreement” means each supplemental agreement entered into between
the relevant FleetCo and the relevant Vehicle Manufacturers and/or Vehicle
Dealers, or in the case of Vehicle purchased in Germany, each vehicle purchase
addendum entered into between the German Opco and the relevant Vehicle
Manufacturers and/or Vehicle Dealers, which, in each case, supplements and
replaces certain terms of the Vehicle Purchase Agreements.

“Supplemental Agreement Report” means a report in a form agreed between the
Transaction Agent and the Central Servicer which sets out:

 

(a) in respect of Vehicles purchased in Spain, Italy and France, the inclusion
in the relevant Supplemental Agreement of provisions the same or substantially
the same as 4 (Volume Targets and Rebates), clause 7 (Repurchase Obligations
unconditional), clauses 8.1.1 and 8.1.3 (Termination), clause 9 (Set-Off),
clause 10.2 (Transfer to the Supplier) and clause 12.2 (Assignment by the
Supplier) as such clauses are contained Schedule 2 to the relevant Servicing
Agreement or, in the case of France, schedule 6 to the French Master Lease
Agreement.

 

(b) in respect of Vehicles purchased in Germany and The Netherlands, the
inclusion of set-off provisions in the relevant Supplemental Agreement and in
the case of The Netherlands, retention of title provisions in the relevant
Supplemental Agreement.

“TARGET2” means the Trans-European Automated Real-Time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.

“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in Euro.

“Tax” and “tax” means any tax, levy, impost, duty, assessment or other charge or
withholdings of a similar nature (including any penalty or interest payable in
connection with any failure to pay or any delay in paying the same).

 

109



--------------------------------------------------------------------------------

“Tax Authority” means any government, state or municipality or any local, state,
federal or other authority, body or official anywhere in the world exercising a
fiscal, revenue, customs or excise function.

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

“Tax Deduction” means a deduction or withholding for or on account of Tax other
than a FATCA Deduction.

“Tax Deed of Covenant” means the tax deed of covenant dated 5 March 2013 as
amended, restated, modified, supplemented or waived from time to time between,
among others, the FleetCos, the Opcos, the FleetCo Security Agent, the Issuer
and the Issuer Security Trustee, pursuant to which the FleetCos, the Opcos and
the Issuer represent, warrant and undertake in respect of certain tax matters.

“Tax on Certain Means of Transport” means the Spanish tax imposed on the
registration of certain means of transport as regulated in Law 38/1992, dated
28 December 1992, on special taxes of Spain.

“Tax Payment” means either the increase in any payment made by the Issuer to a
Senior Noteholder or by a FleetCo to the Issuer or by French FleetCo to the FCT
under the relevant tax gross-up provisions in the relevant Issuer Transaction
Documents or FleetCo Transaction Documents (as applicable) or any amount payable
under any tax indemnity provisions under the relevant Issuer Transaction
Documents or FleetCo Transaction Documents (as applicable).

“Termination Value” means, in relation to a Vehicle and at any time, an amount
equal to the Net Book Value of such Vehicle at such time.

“Third Party Holder” means Spanish Opco in its capacity as third party holder
under the Third Party Holding Agreement.

“Third Party Holding Agreement” means the holding agreement dated on or about
hereof in respect of the Spanish Vehicle fleet in respect of the Public Deed of
Pledge and entered into between Spanish Opco, Dutch FleetCo, Spanish Branch and
the Issuer.

“Third Party Insolvency Event” means, in respect of a Relevant Third Party, the
occurrence of any of the following under any applicable law:

 

(a) any corporate action, legal proceedings or other procedure or step is taken
or threatened in relation to:

 

  (i) bankruptcy, insolvency, or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it bankrupt
(including, without limitation, with respect to any Relevant Third Party which
is subject to insolvency proceedings in Italy, any liquidazione, procedura
concorsuale (fallimento, concordato preventivo, liquidazione coatta
amministrativa, amministrazione straordinaria or ristrutturazione industriale
delle grandi imprese in stato di insolvenza), cessione dei beni ai creditori or
any other similar proceedings)), adjustment, winding-up, examinership,
liquidation, dissolution, emergency regulations, legal de-merger, declaration or
other relief with respect to it or its debts; or

 

  (ii) any expropriation, attachment, sequestration, distress or execution
affecting any asset or assets of such Relevant Third Party; or

 

  (iii) any analogous procedure or step is taken or threatened in any
jurisdiction;

 

110



--------------------------------------------------------------------------------

(b) the furtherance of, or acquiescence in, any of the acts in paragraph
(a) above by such Relevant Third Party;

 

(c) the value of the assets of such Relevant Third Party is less than the amount
of its liabilities, taking into account its contingent and prospective
liabilities;

 

(d) such Relevant Third Party is or becomes unable to pay its debts as they fall
due or insolvent or such Relevant Third Party admits its inability to pay its
debts as they fall due; and

 

(e) with respect to any Relevant Third Party which is subject to insolvency
proceedings in Germany:

 

  (i) such Relevant Third Party is unable or admits inability to pay its debts
as they fall due, suspends making payments on any of its debts or, by reason of
actual or anticipated financial difficulties, commences negotiations with one or
more of its creditors with a view to rescheduling any of its indebtedness and/or
is unable to pay its debts as they fall due (zahlungsunfähig) within the meaning
of section 17 of the German Insolvency Code (Insolvenzordnung);

 

  (ii) such Relevant Third Party is overindebted (überschuldet) within the
meaning of section 19 of the German Insolvency Code (Insolvenzordnung); and/or

 

  (iii) a moratorium is declared in respect of any indebtedness of such Relevant
Third Party.

“Third Party Insolvency Proceeding” means any corporate action, legal
proceedings or other procedure or step is taken in relation to:

 

(a) the suspension of payments, a moratorium of any indebtedness, winding-up,
examinership, dissolution, administration or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any Relevant Third Party;

 

(b) a composition, compromise, assignment or arrangement with any creditor of
any Relevant Third Party;

 

(c) the appointment of a liquidator, receiver, examiner, administrative
receiver, administrator, compulsory manager or other similar officer in respect
of any Relevant Third Party or any of its assets (including, without limitation,
with respect to any Relevant Third Party which is subject to insolvency
proceedings in Italy, a curatore, commissario giudiziale, commissario
straordinario, commissario liquidatore or any other Relevant Third Party
performing the same function) in respect of it or in respect of any of its
assets;

 

(d) enforcement of any Security over any assets of any Relevant Third Party;

 

(e) with respect to any Relevant Third Party which is subject to insolvency
proceedings in Germany:

 

  (i) a petition for insolvency proceedings in respect of its assets
(Eröffnungsantrag) has been filed or any event has occurred which constitutes a
cause for the initiation of insolvency proceedings (Eröffnungsantrag) as set out
in sections 17 et seq. of the German Insolvency Code (Insolvenzordnung); or

 

  (ii) any action has been taken pursuant to section 21 of the German Insolvency
Code (Insolvenzordnung) by a competent court;

 

111



--------------------------------------------------------------------------------

(f) with respect to any Relevant Third Party which is subject to insolvency
proceedings in France, any “mandat ad hoc”, “procédure de conciliation”,
“procédure de sauvegarde”, “procédure de redressement judiciaire”, “procédure de
liquidation judiciaire” as set out under “LIVRE VI” of the French Code de
commerce;

 

(g) with respect to any Relevant Third Party which is subject to insolvency
proceedings in The Netherlands, any faillissement, surseance van betaling,
noodregeling and ontbinding and the appointment of a curator or bewindvoerder;

 

(h) with respect to any Relevant Third Party which is subject to insolvency
proceedings in Italy, any bankruptcy proceedings (faillimento) or any other
insolvency proceedings (procedura concorsuale) provided under Italian Royal
Decree 16 March 1942, No. 267, including any arrangement with creditors prior to
bankruptcy (accordo di ristrutturazione di debiti and/or piano di risanamento
attestato and/or concordato preventive and/or transazione fiscale),

or any analogous procedure or step is taken in respect of the Relevant Third
Party in any jurisdiction.

In respect of a Relevant Third Party in Spain, a reference in this definition
to:

 

(a) a “suspension of payments” includes any concurso;

 

(b) a “liquidator” includes a liquidador;

 

(c) an “administrative receiver” includes an administrador judicial; and

 

(d) any “other procedure or step” includes solicitud de inicio de procedimento
de concurso, auto de declaración de concurso, convenio judicial o extrajudicial
con acreedores and transacción judicial o extrajudicial.

“Third Party Purchase Price” means the amount paid by a Vehicle Manufacturer,
Vehicle Dealer or any other third party purchaser on the sale of a Non-Programme
Vehicle by German Opco or Dutch FleetCo (as applicable) in respect of the
Vehicle Fleet in The Netherlands only to that person, plus VAT.

“Third Party Purchase Price VAT Amount” shall have the meaning as ascribed to
such term in clause 6.6 of the Master German Fleet Purchase Agreement.

“Total Senior Noteholder Commitments” means €500 million on the Initial Funding
Date as increased or decreased pursuant to clause 5 (Increase in and
Intra-Senior Noteholder Group Transfer of Senior Noteholder Commitments) of the
Issuer Note Issuance Facility Agreement.

“Transaction Agent” means Crédit Agricole Corporate and Investment Bank.

“Transaction Agent Fee Letter” means the fee letter between the Initial Senior
Noteholders and CACIB in respect of CACIB’s appointment as the Transaction Agent
and the FleetCo Security Agent.

“Transaction Documents” means the Issuer Transaction Documents, the FleetCo
Transaction Documents and the Avis Europe Payment Guarantee.

“Transaction Party” means any Party to any Transaction Document.

“Treasury Transaction” means any currency or interest rate purchase, cap or
collar agreement, forward rate agreement, interest rate agreement, index linked
agreement, interest rate or currency or future or option contract, foreign
exchange or currency purchase or sale agreement, interest rate swap, currency
swap, basis rate swap or combined similar agreement or any derivative
transaction protecting against or benefiting from fluctuations in any rate,
index or price.

 

112



--------------------------------------------------------------------------------

“TRO Defaults” means the Potential Events of Default in relation to which the
Italy Repayment Option, Spain Repayment Option and/or France Repayment Option
are available.

“TRO Proceeds Confirmation” means the confirmation by the Issuer (or the Issuer
Cash Manager on its behalf) to the Central Servicer, Finco and the Transaction
Agent that the Issuer has received:

 

(i) in respect of a Spain Repayment Option, the amounts set out in clause
6.2.1(ii) (Spain) of the Framework Agreement;

 

(ii) in respect of an Italy Repayment Option, the amounts set out in clause
6.2.2(ii) (Italy) of the Framework Agreement; and

 

(iii) in respect of a France Repayment Option, the amounts set out in clause
6.2.3(ii) (France) of the Framework Agreement.

“Turn-back Date” means, in relation to a Programme Vehicle, the date on which
such Programme Vehicle is returned to and accepted by the relevant Vehicle
Manufacturer or Vehicle Dealer pursuant to the terms of the relevant Vehicle
Dealer Buy-Back Agreement or Vehicle Manufacturer Buy-Back Agreement.

“UNCITRAL Regulations” means the Cross-Border Insolvency Regulations 2006,
SI2006/1030.

“Unpaid Sum” means any sum due and payable by the Issuer under any Transaction
Document but unpaid.

“Unrestricted Senior Note” means the Senior Notes issued in the form set out in
schedule 3 (Unrestricted Senior Note Certificate) to the Issuer Note Issuance
Facility Agreement.

“Unrestricted Senior Note Certificate” means the note certificate set out in
schedule 3 (Unrestricted Senior Note Certificate) to the Issuer Note Issuance
Facility Agreement.

“US Tax Obligor” means:

 

(a) an Avis Obligor, a FleetCo or the Issuer that is resident for tax purposes
in the United States of America; or

 

(b) an Avis Obligor, a FleetCo or the Issuer some or all of whose payments under
the Transaction Documents are from sources within the United States for US
federal income tax purposes.

“Value Added Tax Group” means a VAT group permitted under Article 11 of Council
Directive 2006/112/EC.

“Van” means a covered boxlike motor vehicle, having at least four wheels and
typically having a rear door and/ or sliding doors on the side panels, used for
the carriage of people.

“Variable Funding Notes” means the variable funding note issued by the FCT on
the Initial French Funding Date pursuant to the VFN Funding Agreement.

“Variable Rent” means, in respect of all Vehicles leased to the Lessee under the
relevant Master Lease Agreement on any date during a Calculation Period, on any
Lease Payment Date, or any other date on which accrued rent is due and payable
(such date being, for the purpose of this definition only, a Lease Payment
Date):

 

113



--------------------------------------------------------------------------------

(i) the sum of all amounts payable by the relevant FleetCo under the applicable
FleetCo Priority of Payments (in each case excluding any part thereof which
represents VAT and excluding further (x) principal due and payable in respect of
the relevant FleetCo Facility Agreement or the VAT Loan Agreement, (y) any
amounts which are payable by the relevant FleetCo but for which such FleetCo has
been indemnified by, or has otherwise received amounts from, the Lessee pursuant
to the relevant Master Lease Agreement or Servicing Agreement and (z) item
(e)(i) of the relevant FleetCo Pre-Enforcement Priority of Payments and item
(d) of the relevant FleetCo Post-Enforcement Priority of Payments);

plus (in respect of Vehicles in Spain, France, The Netherlands and Italy only)

 

(ii) any Monthly Risk Vehicle Loss;

minus (in respect of Vehicles in Spain, France, The Netherlands and Italy only)

 

(iii) any Monthly Risk Vehicle Profit.

“VAT” means:

 

(a) any tax imposed in compliance with the council directive of 28 November 2006
on the common system of value added tax (EC Directive 2006/112); and

 

(b) any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above or elsewhere.

“VAT Amount” shall have the meaning as ascribed to such term in clause 6.4 of
the Master German Fleet Purchase Agreement.

“VAT Component” shall have the meaning assigned to it in clause 4.3 of the
Master German Fleet Purchase Agreement.

“VAT Component and Charge Costs Component Trust Account” means the account with
account number 100-9644667-05 in the name of Dutch FleetCo into which the
VAT Component and the Charge Costs Component are paid by German Opco pursuant to
the terms of the German Trust Agreement.

“VAT Loan Advance” means the principal amount of each advance made or to be made
under the VAT Loan Agreement.

“VAT Loan Advance Drawdown Notice” means a duly completed notice substantially
in the form set out in schedule 1 (VAT Loan Utilisation Request) to the VAT Loan
Agreement.

“VAT Loan Agreement” means (i) in respect of Italian FleetCo, the Italian VAT
Loan Agreement and (ii) in respect of Dutch FleetCo in relation to its Vehicle
Fleet in The Netherlands only, the Dutch VAT Loan Agreement.

“VAT Loan Borrower” means Italian FleetCo and/or Dutch FleetCo in relation to
its Vehicle Fleet in The Netherlands only, respectively.

“VAT Loan Facility” means the facility made available to the VAT Loan Borrower
by the Italian VAT Lender.

“VAT Payables” means, at any time and in relation to Dutch FleetCo, Spanish
Branch and French FleetCo, the aggregate of all VAT payments owed by it to the
Spanish Tax Authority or French Tax Authority, respectively at such time.

 

114



--------------------------------------------------------------------------------

“VAT Payables Amount” means, in relation to Dutch FleetCo, Spanish Branch and
French FleetCo, the aggregate amount of its VAT Payables in Spain and France,
respectively.

“VAT Receivables” means in relation to Dutch FleetCo, Spanish Branch and French
FleetCo, the aggregate of all VAT repayments owed by the Spanish Tax Authority
to Dutch FleetCo, Spanish Branch and the French Tax Authority to French FleetCo,
respectively, in respect of which evidence satisfactory to the Transaction Agent
(acting reasonably) has been received that such VAT repayment is owed to Dutch
FleetCo, Spanish Branch or French FleetCo, as applicable, but excluding any VAT
repayment in respect of which security in form and substance acceptable to the
FleetCo Security Agent and the Transaction Agent has not been provided to the
Transaction Agent and the FleetCo Security Agent in accordance with the Security
Documents.

“Vehicle” means any Passenger Car, Van or Light Truck.

“Vehicle Dealer” means, in relation to any Vehicle, the dealership (being an
entity which is in the business of buying and selling cars and which is not a
member of any Vehicle Manufacturer Group) which sells or buys such Vehicle to or
from the relevant FleetCo (or, in the case of Germany, German Opco and, in the
case of The Netherlands, Dutch Opco).

“Vehicle Dealer Agreements” means Vehicle Dealer Buy-Back Agreements and Vehicle
Dealer Purchase Agreements.

“Vehicle Dealer Buy-Back Agreement” means, in relation to any FleetCo (or, in
the case of Germany, German Opco and, in the case of The Netherlands, Dutch
Opco), any agreement providing for a buy-back commitment by such Vehicle Dealer
of Vehicles purchased by such FleetCo (or, in the case of Germany, German Opco
and, in the case of The Netherlands, Dutch Opco and subsequently sold to Dutch
FleetCo).

“Vehicle Dealer Purchase Agreement” means:

 

(i) (in respect of Dutch FleetCo, Spanish Branch, French FleetCo and Italian
FleetCo) any purchase agreement between such FleetCo and a Vehicle Dealer
entered into prior to the date hereof with respect to any Vehicle;

 

(ii) (in respect of Dutch FleetCo, Spanish Branch, French FleetCo and Italian
FleetCo) any purchase agreement between such FleetCo and a Vehicle Dealer
entered into on or after the date hereof with respect to any Vehicle in Spain,
France, The Netherlands or Italy, provided that such agreement is consistent
with the Vehicle Dealer Purchase Agreement existing on the Signing Date with
such Vehicle Dealer (if any) taking into consideration any change in the
relevant Vehicle Dealer’s policy or, in the absence of such Vehicle Dealer
Purchase Agreement, is in form and substance satisfactory to the Transaction
Agent (acting reasonably) and is consistent with other Vehicle Dealer Purchase
Agreements of such FleetCo;

 

(iii) in respect of Dutch FleetCo only and in respect of any Vehicle in Germany,
any purchase agreement between German Opco and a Vehicle Dealer entered into on
or after the date hereof with respect to any Vehicle in Germany, provided that
such agreement is consistent with the Vehicle Dealer Purchase Agreement existing
on the Signing Date with such Vehicle Dealer (if any) taking into consideration
any change in the relevant Vehicle Dealer’s policy or, in the absence of such
Vehicle Dealer Purchase Agreement, is in form and substance satisfactory to the
Transaction Agent (acting reasonably) and is consistent with other Vehicle
Dealer Purchase Agreements of German Opco; and

 

115



--------------------------------------------------------------------------------

(iv) in respect of Dutch FleetCo only and in respect of any Vehicle in The
Netherlands, any purchase agreement between Dutch Opco, Dutch FleetCo and a
Vehicle Dealer entered into on or after the date hereof with respect to any
Vehicle in The Netherlands, provided that such agreement is consistent with the
Vehicle Dealer Purchase Agreement existing on the Signing Date with such Vehicle
Dealer (if any) taking into consideration any change in the relevant Vehicle
Dealer’s policy or, in the absence of such Vehicle Dealer Purchase Agreement, is
in form and substance satisfactory to the Transaction Agent (acting reasonably)
and is consistent with other Vehicle Dealer Purchase Agreements of Dutch Opco).

“Vehicle Dealer Receivables” means, at any time and in relation to any FleetCo
(or, in the case of Germany, German Opco), the aggregate of the unpaid portion
of all amounts (excluding amounts in respect of VAT) owed by any Vehicle Dealer
to such FleetCo (or, in the case of Germany, German Opco) at such time pursuant
to the disposition by such FleetCo (or, in the case of Germany, German Opco) of
any Vehicle under any Vehicle Dealer Buy-Back Agreement.

“Vehicle Documents” means the German Vehicle Documents, the Italian Vehicle
Documents, the French Vehicle Documents, the Dutch Vehicle Documents and the
Spanish Vehicle Documents.

“Vehicle Fleet” means, at any Calculation Date or (if relevant) the Intra-Month
Cut-Off Date and in relation to any Country, all Vehicles that have been
delivered to, or to the order of, the relevant FleetCo and that are legally
owned by such FleetCo free and clear of all liens (other than a retention of
title in favour of the corresponding Vehicle Manufacturer or Vehicle Dealer (as
applicable)).

“Vehicle Manufacturer” means, in relation to any Vehicle:

 

(a) any member of a Vehicle Manufacturer Group who is party to a Vehicle
Manufacturer Purchase Agreement in respect of such Vehicle with (i) in respect
of Spain, France, The Netherlands and Italy, any relevant FleetCo and (ii) in
respect of Germany and The Netherlands, German Opco and Dutch Opco respectively;
or

 

(b) a vehicle manufacturer who is not a member of a Vehicle Manufacturer Group
and who is party to a Vehicle Manufacturer Purchase Agreement in respect of such
Vehicle with (i) in respect of Spain, France, The Netherlands and Italy, any
relevant FleetCo and (ii) in respect of Germany and The Netherlands, German Opco
and Dutch Opco respectively.

“Vehicle Manufacturer Agreements” means Vehicle Manufacturer Buy-Back Agreements
and Vehicle Manufacturer Purchase Agreements.

“Vehicle Manufacturer Buy-Back Agreement” means, in relation to any FleetCo, any
agreement between such FleetCo (or, in respect of Vehicles in Germany, German
Opco and, in respect of Vehicles in The Netherlands, Dutch Opco) and a Vehicle
Manufacturer and providing for a buy-back commitment by such Vehicle
Manufacturer in favour of or for the benefit of such FleetCo (or, in respect of
Vehicles in Germany, German Opco).

“Vehicle Manufacturer Event of Default” means, with respect to any Vehicle
Manufacturer, either of the following circumstances:

 

(i) the relevant Vehicle Manufacturer has failed to pay when due pursuant to the
terms of the relevant Vehicle Manufacturer Programmes and:

 

  (a) such failure continues unremedied for a period of 30 calendar days or
more, the Euro Equivalent of €30,000,000 at such time;

 

116



--------------------------------------------------------------------------------

  (b) such amounts are not being contested in good faith by such Vehicle
Manufacturer as evidenced in writing questioning the accuracy of amounts paid or
payable with respect to certain Vehicles subject to Vehicle Manufacturer
Programmes entered into by such Vehicle Manufacturer, (but excluding amounts
arising pursuant to a general repudiation by such Vehicle Manufacturer of all of
its obligations under all of its Vehicle Manufacturer Programmes with such
FleetCo); and

 

  (c) such FleetCo has not established an adequate reserve (as determined by
such FleetCo, acting reasonably) in respect of such amounts; or

 

(ii) any of the Vehicle Manufacturer Insolvency Events, Vehicle Manufacturer
Insolvency Proceedings or Execution or Distress Events occurs in respect of such
Vehicle Manufacturer and/or the Vehicle Manufacturer Group Head Entity of the
Vehicle Manufacturer Group of which such Vehicle Manufacturer is a member.

“Vehicle Manufacturer Group” means each vehicle manufacturer group identified as
such in schedule 17 (Vehicle Manufacturer Group Table) to the Framework
Agreement as such schedule may be amended from time to time as provided for
therein, it being provided that each such Vehicle Manufacturer Group shall
include (a) the relevant Vehicle Manufacturer Group Head Entity set out in the
relevant column in the above-mentioned table opposite that group, (b) the
relevant Vehicle Manufacturer Group Rating Entity set out in the relevant column
in the above-mentioned table opposite that Vehicle Manufacturer Group (if any)
and (c) any Subsidiary of such Vehicle Manufacturer Group Head Entity (and each
such entity shall be a “member” of such Vehicle Manufacturer Group).

“Vehicle Manufacturer Group Head Entity” has the meaning ascribed to it in the
table set out in schedule 17 (Vehicle Manufacturer Group Table) to the Framework
Agreement as such schedule may be amended from time to time as provided for
therein with respect to the relevant Vehicle Manufacturer Group.

“Vehicle Manufacturer Group Rating Entity” has the meaning ascribed to it in the
table set out in schedule 17 (Vehicle Manufacturer Group Table) to the Framework
Agreement as such schedule may be amended from time to time as provided for
therein with respect to the relevant Vehicle Manufacturer Group.

“Vehicle Manufacturer Guarantee” means, in relation to any Vehicle Dealer and
any Vehicle Dealer Buy-Back Agreement, any guarantee granted by a Vehicle
Manufacturer benefiting any FleetCo (or, in the case of Germany, German Opco
and, in the case of The Netherlands, Dutch FleetCo and Dutch Opco) with respect
to the obligations of such Vehicle Dealer under such Vehicle Dealer Buy-Back
Agreement, which guarantee, if entered into after the date hereof, shall be in
form and substance satisfactory to the Transaction Agent (acting reasonably).

“Vehicle Manufacturer Insolvency Event” means, in relation to any Vehicle
Manufacturer, the occurrence of any of the following under any applicable law:

 

(a) any corporate action, legal proceedings or other procedure or step is taken
or threatened in relation to:

 

  (i) bankruptcy, insolvency or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it bankrupt or
insolvent (including, without limitation, with respect to any Vehicle
Manufacturer which is subject to insolvency proceedings in Italy, any
liquidazione, procedura concorsuale (fallimento, concordato preventivo,
liquidazione coatta amministrativa, amministrazione straordinaria or
ristrutturazione industriale delle grandi imprese in

 

117



--------------------------------------------------------------------------------

  stato di insolvenza), cessione dei beni ai creditori or any other similar
proceedings)), adjustment, winding-up, examinership, liquidation, dissolution,
emergency regulations, legal de-merger, declaration or other relief with respect
to it or its debts; or

 

  (ii) any expropriation, attachment, sequestration, distress or execution
affecting any asset or assets of such Vehicle Manufacturer; or

 

  (iii) enforcement of any Security Interests over any assets of such Vehicle
Manufacturer,

or any analogous procedure or step is taken or threatened in any jurisdiction;

 

(b) the furtherance of, or acquiescence in, any of the acts in paragraph
(a) above by such Vehicle Manufacturer;

 

(c) the value of the assets of such Vehicle Manufacturer is less than the amount
of its liabilities, taking into account its contingent and prospective
liabilities;

 

(d) such Vehicle Manufacturer is or becomes unable to pay its debts as they fall
due or insolvent or such Vehicle Manufacturer admits its inability to pay its
debts as they fall due; and

 

(e) with respect to any Vehicle Manufacturer which is subject to insolvency
proceedings in Germany:

 

  (i) such Vehicle Manufacturer is unable or admits inability to pay its debts
as they fall due, suspends making payments on any of its debts or, by reason of
actual or anticipated financial difficulties, commences negotiations with one or
more of its creditors with a view to rescheduling any of its indebtedness and/or
is unable to pay its debts as they fall due (zahlungsunfähig) within the meaning
of section 17 of the German Insolvency Code (Insolvenzordnung);

 

  (ii) such Vehicle Manufacturer is overindebted (überschuldet) within the
meaning of section 19 of the German Insolvency Code (Insolvenzordnung); and/or

 

  (iii) a moratorium is declared in respect of any indebtedness of such Vehicle
Manufacturer.

“Vehicle Manufacturer Insolvency Proceeding” means any corporate action, legal
proceedings or other procedure or step is taken in relation to:

 

(a) the suspension of payments, a moratorium of any indebtedness, winding-up,
examinership, dissolution, administration or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any Vehicle Manufacturer;

 

(b) a composition, compromise, assignment or arrangement with any creditor of
any Vehicle Manufacturer;

 

(c) the appointment of a liquidator, receiver, examiner, administrative
receiver, administrator, compulsory manager or other similar officer in respect
of any Vehicle Manufacturer or any of its assets (including, without limitation,
with respect to any Vehicle Manufacturer which is subject to insolvency
proceedings in Italy, a curatore, commissario giudiziale, commissario
straordinario, commissario liquidatore or any other Vehicle Manufacturer
performing the same function);

 

(d) enforcement of any Security over any assets of any Vehicle Manufacturer;

 

118



--------------------------------------------------------------------------------

(e) with respect to any Vehicle Manufacturer which is subject to insolvency
proceedings in Germany:

 

  (i) a petition for insolvency proceedings in respect of its assets
(Eröffnungsantrag) has been filed or any event has occurred which constitutes a
cause for the initiation of insolvency proceedings (Eröffnungsantrag) as set out
in sections 17 et seq. of the German Insolvency Code (Insolvenzordnung); or

 

  (ii) any action has been taken pursuant to section 21 of the German Insolvency
Code (Insolvenzordnung) by a competent court;

 

(f) with respect to any Vehicle Manufacturer which is subject to insolvency
proceedings in France, any “mandat ad hoc”, “procédure de conciliation”,
“procédure de sauvegarde”, “procédure de redressement judiciaire”, “procédure de
liquidation judiciaire” as set out under “LIVRE VI” of the French Code de
commerce;

 

(g) with respect to any Vehicle Manufacturer which is subject to insolvency
proceedings in The Netherlands, any faillissement, surseance van betaling,
noodregeling and ontbinding and the appointment of a curator or bewindvoerder;

 

(h) with respect to any Vehicle Manufacturer which is subject to insolvency
proceedings in Italy, any bankruptcy proceedings (faillimento) or any other
insolvency proceedings (procedura concorsuale) provided under Italian Royal
Decree 16 March 1942, No. 267, including any arrangement with creditors prior to
bankruptcy (accordo di ristrutturazione di debiti and/or piano di risanamento
attestato and/or concordato preventive and/or transazione fiscale),

or any analogous procedure or step is taken in respect of the Vehicle
Manufacturer in any jurisdiction.

In respect of a Vehicle Manufacturer in Spain, a reference in this definition
to:

 

(a) a “suspension of payments” includes any concurso;

 

(b) a “liquidator” includes a liquidador;

 

(c) an “administrative receiver” includes an administrador judicial; and

 

(d) any “other procedure or step” includes solicitud de inicio de procedimento
de concurso, auto de declaración de concurso, convenio judicial o extrajudicial
con acreedores and transacción judicial o extrajudicial.

“Vehicle Manufacturer Programme” means, in relation to any FleetCo and any
Vehicle Manufacturer, any Vehicle Manufacturer Buy-Back Agreement to which such
Vehicle Manufacturer and such FleetCo (or, in the case of Germany, German Opco
and, in the case of The Netherlands, Dutch FleetCo and Dutch Opco) are parties
and any Vehicle Manufacturer Guarantee from which such FleetCo (or, in the case
of Germany, German Opco and, in the case of The Netherlands, Dutch FleetCo and
Dutch Opco) benefits.

“Vehicle Manufacturer Purchase Agreement” means, in relation to any FleetCo:

 

(a) any purchase agreement between such FleetCo and a Vehicle Manufacturer
entered into prior to the date hereof with respect to any Vehicle; and

 

(b)

any purchase agreement between such FleetCo and a Vehicle Manufacturer entered
into on or after the date hereof with respect to any Vehicle, provided that such
agreement is consistent with the Vehicle Manufacturer Purchase Agreement and
Vehicle Manufacturer

 

119



--------------------------------------------------------------------------------

  Buy-Back Agreement existing on the Signing Date with such Vehicle Manufacturer
(if any) taking into consideration any change in the relevant Vehicle
Manufacturer’s policy or, in the absence of such Vehicle Manufacturer Purchase
Agreement, is in form and substance satisfactory to the Transaction Agent
(acting reasonably) and is consistent with other Vehicle Manufacturer Purchase
Agreements of such FleetCo.

“Vehicle Manufacturer Receivables” means, at any time and in relation to any
Country, the aggregate of all amounts (excluding amounts in respect of VAT and
volume bonuses) owed by any Vehicle Manufacturer in such Country to the relevant
FleetCo) in respect of the Vehicle Fleet in such Country at such time pursuant
to the disposition by such FleetCo) of any Vehicle under any Vehicle
Manufacturer Buy-Back Agreement and to any Vehicle Manufacturer Guarantee.

“Vehicle Manufacturer Repurchase Price” means, in relation to a Vehicle, the
purchase price or other consideration payable by the relevant Vehicle
Manufacturer or Vehicle Dealer to (in respect of Vehicles in Italy, France, The
Netherlands or Spain) the relevant FleetCo or (in respect of Vehicles in
Germany) German Opco (or a person determined by German Opco) for the repurchase
by the Vehicle Manufacturer or Vehicle Dealer of such Vehicle, as provided for
in the relevant Vehicle Manufacturer Agreement or Vehicle Dealer Agreement, plus
VAT.

“Vehicle Purchasing Agreement” means an agreement pursuant to which a FleetCo,
Dutch Opco or German Opco purchases Vehicles from a Vehicle Manufacturer or
Vehicle Dealer.

“Vehicle Ratio” means, in respect of a Vehicle on a Lease Determination Date,
the Net Book Value of such Vehicle on the Calculation Date immediately preceding
such Lease Determination Date divided by the Borrower Vehicle Fleet NBV in
relation to such FleetCo on such Calculation Date.

“Vehicle Request Notice” means the vehicle request notice in the form of
schedule 2 (Form of Vehicle Request Notice) to the relevant Master Lease
Agreement.

“Vehicle Schedule” means, in relation to the Spanish Master Lease Agreement, an
Individual Vehicle Schedule or a Global Vehicle Schedule, in relation to the
French Master Lease Agreement, a vehicle schedule substantially in the form of
schedule 3 to the French Master Lease Agreement and, in relation to the Italian
Master Lease Agreement, a vehicle schedule substantially in the form of schedule
3 to the Italian Master Lease Agreement.

“VFN Advance” means each advance made available to the FCT under the VFN Funding
Agreement and by which the VFN Principal Amount Outstanding is increased.

“VFN Advance Drawdown Date” means the date of funding of each VFN Advance by the
Issuer pursuant to the relevant VFN Advance Drawdown Notice.

“VFN Advance Drawdown Notice” means a notice substantially in the relevant form
set out in the Framework Agreement pursuant to which the FCT irrevocably
requests one or more funding of VFN Advance(s) under the VFN Funding Agreement.

“VFN Final Repayment Date” has the meaning ascribed to such terms in clause
7.1.1 of the VFN Funding Agreement.

“VFN Funding Agreement” means the VFN funding agreement entered into between the
Issuer and the FCT.

“VFN Funding Agreement Purchase Option” has the meaning given to it in clause
6.2.3(vii) of the Framework Agreement.

 

120



--------------------------------------------------------------------------------

“VFN Note Certificate” means the note certificate set out in Schedule 1 to the
VFN Funding Agreement.

“VFN Principal Amount Outstanding” means, on any date in respect of the Variable
Funding Note, the current principal amount outstanding of such Variable Funding
Note as reflected on the FCT Register on such date.

“VFN Repayment” means a payment of principal under the VFN Funding Agreement
made by the FCT to the Issuer on the VFN Repayment Date and by which the VFN
Principal Amount Outstanding is decreased.

“Voluntary Insolvency Event” means:

 

(i) the occurrence of an event referred to in paragraph (c) or paragraph
(e) under the definition of “Insolvency Proceedings” in respect of Italian Opco,
Italian FleetCo, Dutch Opco, French Opco, French FleetCo or Spanish Opco,
provided that:

 

  (a) the reference to a meeting of such person in paragraph (c) shall mean a
meeting convened by the directors of Italian Opco, Italian FleetCo, Dutch Opco,
French Opco, French FleetCo or Spanish Opco; and

 

  (b) the reference to protection granted (including any moratorium) from its
creditors under paragraph (e) shall mean protection granted by or at the request
of Italian Opco, Italian FleetCo, Dutch Opco, French Opco, French FleetCo or
Spanish Opco or any of their directors;

 

(ii) (A) the occurrence of an event referred to in paragraph (b)(i)(y) under the
definition of “Insolvency Proceedings” in respect of Italian Opco, Dutch Opco,
French Opco and Spanish Opco or (B) the occurrence of an event referred to in
paragraph (b)(i)(x) or paragraph (b)(ii) under the definition of “Insolvency
Proceedings” in respect of Italian FleetCo or French FleetCo, provided, in each
case, that the reference to a corporate action, legal proceedings or other
procedure or step of such person in the relevant sub-paragraph (b) of the
definition of “Insolvency Proceedings” shall mean a corporate action, legal
proceedings or other procedure or step taken by or at the request of Italian
Opco, Italian FleetCo, Dutch Opco, French Opco, French FleetCo or Spanish Opco
(as applicable) or any of their directors;

 

(iii) the occurrence of an event in respect of Italian Opco, Italian FleetCo,
Dutch Opco, French Opco, French FleetCo or Spanish Opco referred to in paragraph
(i) of the definition of “Insolvency Proceedings” which has an effect equivalent
or substantially similar to any of those mentioned in paragraph (b)(i)(y),
paragraph (b)(i)(x), paragraph (b)(ii), paragraph (c) or paragraph (e) of the
definition of “Insolvency Proceedings”, as applicable, in each case where such
event occurs at the request of or on the application by the directors of Italian
Opco, Italian FleetCo, Dutch Opco, French Opco, French FleetCo or Spanish Opco;

 

(iv) the occurrence of an event referred to in paragraph (g) of the definition
of “Insolvency Proceedings” in respect of Italian Opco, Italian FleetCo, Dutch
Opco, French Opco, French FleetCo or Spanish Opco where the Insolvency Official
referred to therein is appointed at the request of, or the application to
appoint the Insolvency Officer referred to therein has been made by, the
directors of Italian Opco, Italian FleetCo, Dutch Opco, French Opco, French
FleetCo or Spanish Opco; or

 

121



--------------------------------------------------------------------------------

(v) Italian Opco, Italian FleetCo, Dutch Opco, French Opco, French FleetCo or
Spanish Opco is or becomes Insolvent as per paragraph (b) or paragraph (c) of
the definition of “Insolvent”.

“Voting Stock” means, with respect to any person, the common stocks or
membership interests of such person and any other security of, or ownership
interest in, such person having ordinary voting power to elect a majority of the
board of directors or a majority of the managers (or other persons serving
similar functions) of such person.

“Weighted Average Exposure Rate” means, in respect of all the outstanding
Treasury Transactions entered into by the Issuer, the weighted average of:

 

(i) in the case of an interest rate Treasury Transaction, the fixed rate (per
annum) payable by the Issuer to the Issuer Hedge Counterparties as scheduled
payments in accordance with the relevant Issuer Hedging Agreement; and

 

(ii) in the case of an interest rate cap Treasury Transaction, the interest rate
cap rate (per annum) set out in the relevant Issuer Hedging Agreement,

pro rata to the Notional Amount (as defined in the relevant Confirmations (as
defined in the relevant Issuer Hedging Agreement)) of such Treasury Transaction.

 

2 Principles of Interpretation and Construction

Each of the parties hereto agrees that in any agreement, deed or other document
expressly stating that it shall be construed and interpreted in accordance with
the provisions of this Clause 2 (Principles of Interpretation and Construction)
(a “Relevant Document”):

 

2.1 references to:

 

  (i) such Relevant Document:

 

  (a) are to such Relevant Document (as from time to time amended, varied,
supplemented, modified, suspended, assigned or novated, in each case, however
fundamental and in accordance with such Relevant Document) and any other
document executed in accordance with such Relevant Document (as from time to
time so amended, varied, supplemented, modified, suspended, assigned or novated,
in each case, however fundamental) and expressed to be supplemental to such
Relevant Document; and

 

  (b) include its Schedules and references to paragraphs, clauses, Recitals, or
Schedules are (unless specified otherwise) references to such provisions of such
Relevant Document;

 

  (ii) any other agreement, deed, instrument, licence, code or other document,
or to a provision contained in any of these, shall be construed, at the
particular time, as a reference to it as it may then have been amended, varied,
supplemented, modified, suspended, assigned or novated, in each case, however
fundamental and, in respect of the FleetCo Facility Agreements, the VFN Funding
Agreement and the Issuer Note Issuance Facility Agreement, shall include all
amendments, variations, supplements, modifications, suspensions, assignments or
novations providing for further FleetCo Advances or Senior Advances (as
applicable);

 

122



--------------------------------------------------------------------------------

  (iii) any party to any Transaction Document include its successors in title,
permitted assigns and permitted transferees;

 

  (iv) “Senior Notes” are to the Senior Notes for the time being outstanding and
include any replacement Senior Notes issued pursuant to the Issuer Note Issuance
Facility Agreement;

 

  (v) fees, costs, charges or expenses include any value added, turnover or
similar tax charged in respect thereof;

 

  (vi) an action, remedy or method of judicial proceedings for the enforcement
of creditors’ rights include references to the action, remedy or method of
judicial proceedings in jurisdictions other than England as shall most nearly
approximate thereto;

 

  (vii) a statute or statutory provision include that statute or provision as
from time to time modified, re-enacted or consolidated;

 

  (viii) a “judgment” include any order, injunction, determination, award or
other judicial or arbitral measure in any jurisdiction;

 

  (ix) a “person” include any company, partnership or unincorporated association
(whether or not having separate legal personality);

 

  (x) a “company” include any company, corporation or body corporate, wherever
incorporated;

 

  (xi) “assets” include present and future properties, revenues and rights of
every description;

 

  (xii) “indebtedness” include any obligation (whether incurred as principal or
as surety) for the payment or repayment of money, whether present or future,
actual or contingent;

 

  (xiii) a “regulation” include any regulation, rule, official directive,
request or guideline (whether or not having the force of law) of any
governmental, intergovernmental or supranational body, agency, department or
regulatory, self-regulatory or other authority or organisation;

 

  (xiv) “the service of an Issuer Enforcement Notice” mean the giving of an
Issuer Enforcement Notice to the Issuer in accordance with clause 8.1
(Notification of Enforcement) of the Issuer Deed of Charge;

 

  (xv) “the service of an FleetCo Enforcement Notice” mean the giving of a
FleetCo Enforcement Notice to the relevant FleetCo in accordance with clause 8.1
(Notification of Enforcement) of the relevant FleetCo Deed of Charge;

 

  (xvi) “the FleetCo in a/each/the relevant/such Country” shall mean, in the
context of Dutch FleetCo, either Dutch FleetCo’s Vehicle Fleet in Germany, Dutch
FleetCo’s Vehicle Fleet in The Netherlands or Dutch FleetCo, Spanish Branch’s
Vehicle Fleet in Spain, as applicable;

 

  (xvii)

“Dutch FleetCo” shall, in the context of Dutch FleetCo’s activities in relation
to the Spanish Vehicle Fleet, mean Dutch FleetCo, Spanish Branch and, in all
other contexts, Dutch FleetCo acting through its headquarters in The
Netherlands, provided further that, for the avoidance of doubt, a reference to
Dutch FleetCo in

 

123



--------------------------------------------------------------------------------

  the Transaction Documents shall always be a reference to the Dutch FleetCo in
relation to its Vehicle Fleet in Spain, Germany or The Netherlands and provided
further that a reference to Dutch FleetCo’s Vehicle Fleet in the Netherlands
shall mean the Vehicle Fleet Dutch FleetCo has purchased from Dutch Opco, a
reference to Dutch FleetCo’s Vehicle Fleet in Germany shall mean the Vehicle
Fleet Dutch FleetCo has purchased from German Opco and a reference to Dutch
FleetCo, Spanish Branch’s Vehicle Fleet in Spain shall mean the Vehicle Fleet
owned by Dutch FleetCo, Spanish Branch, as the context may require, unless
expressly specified otherwise;

 

  (xviii) in respect of a Country Repayment Option, a Spain Repayment Option, an
Italy Repayment Option or a France Repayment Option, “exercise”, “exercises” or
“exercised” shall mean the delivery of the TRO Proceeds Confirmation by the
Issuer (or the Issuer Cash Manager on its behalf) to the Transaction Agent, the
Central Servicer and Finco in accordance with clause 6 (Country Repayment
Option) of the Framework Agreement;

 

  (xix) an “Act” of parliament or any other governmental authority is a
reference to such act as amended superseded, supplemented or replaced from time
to time;

 

  (xx) an “amendment” includes a supplement, novation, restatement or
re-enactment and “amended” will be construed accordingly;

 

  (xxi) an “approval” shall be construed as a reference to any approval,
consent, authorisation, exemption, permit, licence, registration, filing or
enrolment by or with any competent authority;

 

  (xxii) an “authorisation” includes an authorisation, consent, approval,
resolution, licence, exemption, filing, registration or notarisation;

 

  (xxiii) a “currency” is a reference to the lawful currency for the time being
of the relevant country;

 

  (xxiv) “disposal” means a sale, transfer, grant, lease or other disposal,
whether voluntary or involuntary, and “dispose” will be construed accordingly;

 

  (xxv) any reference in the Transaction Documents to an action being
“contemplated by”, “contemplated under” or similar references in a Transaction
Document shall, for the avoidance of doubt, not include an action which is
expressly prohibited in such Transaction Document;

 

  (xxvi) “set-off” shall include analogous rights in other relevant
jurisdictions;

 

  (xxvii) “repay”, “redeem” and “pay” shall each include both of the others and
cognate expressions shall be construed accordingly;

 

  (xxviii) a “successor” of any party shall be construed so as to include an
assignee or successor in title of such party and any person who under the laws
of the jurisdiction of incorporation or domicile of such party has assumed the
rights and obligations of such party under any Transaction Document or to which,
under such laws, such rights and obligations have been transferred;

 

  (xxix) all references to the “Irish Companies Act 1963-2012”, “Companies Act
1963 of Ireland” and “Irish Companies (Amendment) Act 1990” are to such
legislation, each as may be modified, re-enacted, consolidated or superseded;
and

 

124



--------------------------------------------------------------------------------

  (xxx) “acting reasonably” or similar references means, in relation to the
FleetCo Security Agent or the Transaction Agent (a) acting on the instructions
of any of the Senior Noteholders pursuant to and in accordance with clause 13.4
(Consents, Directions, Instructions, Amendments, Waivers and Modifications of
Transaction Documents by the Transaction Agent) of the Framework Agreement and
clause 14.2 (Instructions to FleetCo Security Agent) of the Framework Agreement
or (b) acting in a reasonable manner;

 

  (xxxi) “consent or approval not to be unreasonably withheld” or similar
references mean, in relation to the FleetCo Security Agent or the Transaction
Agent, that, in determining whether to give such consent or approval, the
FleetCo Security Agent or the Transaction Agent (as applicable) shall have
regard to the time necessary to seek and act upon the instructions of the Senior
Noteholders pursuant to and in accordance with clause 13.4 (Consents,
Directions, Instructions, Amendments, Waivers and Modifications of Transaction
Documents by the Transaction Agent) of the Framework Agreement and clause 14.2
(Instructions to FleetCo Security Agent) of the Framework Agreement;

 

  (xxxii) “may reasonably direct”, “may reasonably request” or “may reasonably
require” or similar references means, in relation to the FleetCo Security Agent
or the Transaction Agent, such directions or requests acting on the instructions
of any of the Senior Noteholders pursuant to and in accordance with clause 13.4
(Consents, Directions, Instructions, Amendments, Waivers and Modifications of
Transaction Documents by the Transaction Agent) of the Framework Agreement and
clause 14.2 (Instructions to FleetCo Security Agent) of the Framework Agreement;

 

  (xxxiii) the ratings of Vehicle Manufacturers in “Non-Investment Grade Vehicle
Manufacturer Receivables (for which a FleetCo holds enforceable title)”,
“Non-Investment Grade Vehicle Manufacturer”, “Investment Grade Vehicle
Manufacturer”, “Investment Grade Vehicle Manufacturer Receivables”, “Investment
Grade Programme Vehicles”, “Investment Grade Non-Programme Vehicles”,
“Non-Investment Grade Programme Vehicles”, “Non-Investment Grade Non-Programme
Vehicles” or any other ratings of Vehicle Manufacturers referred to in such
definition or the definitions of “Credit Enhancement Matrix”, “Concentration
Limit” or related definitions shall mean, in respect of any date, such rating of
the relevant Vehicle Manufacturer on the immediately preceding Calculation Date
or the immediately preceding Intra-Month Cut-off Date, as applicable;

 

  (xxxiv)

the English Transaction Documents shall, in the context of (i) the Dutch FleetCo
Deed of Charge, exclude the FleetCo Spanish Facility Agreement, the FleetCo
German Facility Agreement, the Spanish FleetCo Deed of Charge, the German
FleetCo Deed of Charge and the FleetCo Security Powers of Attorney granted under
the Spanish FleetCo Deed of Charge and the German FleetCo Deed of Charge;
(ii) the German FleetCo Deed of Charge, exclude the FleetCo Spanish Facility
Agreement, the FleetCo Dutch Facility Agreement, the Spanish FleetCo Deed of
Charge, the Dutch FleetCo Deed of Charge and the FleetCo Security Powers of
Attorney granted under the Spanish FleetCo Deed of Charge and the Dutch FleetCo
Deed of Charge; and (iii) the Spanish FleetCo Deed of Charge, exclude the
FleetCo Dutch Facility Agreement, the FleetCo German Facility

 

125



--------------------------------------------------------------------------------

  Agreement, the Dutch FleetCo Deed of Charge, the German FleetCo Deed of Charge
and the FleetCo Security Powers of Attorney granted under the Dutch FleetCo Deed
of Charge and the German FleetCo Deed of Charge;

 

  (xxxv) items (i) (Framework Agreement), (ii) (Master Definitions Agreement),
(iii) (Funds Flow Agreement), (iv) (Tax Deed of Covenant), (xiii) (Central
Servicing Agreement), (xiv) (FleetCo Back-up Cash Management Agreement),
(xvi) (Finco Payment Guarantee), (xvii) (Parent Performance Guarantee),
(xx) (Liquidation Agency Agreement) and (xxiv) (Lessor Power of Attorney) of the
English Transaction Documents shall: (x) in the definition of Dutch FleetCo Deed
of Charge and in the context of enforcement of the Dutch FleetCo Dutch Secured
Property (as applicable) be construed as references to such items to the extent
of the Dutch FleetCo Level Dutch Advances Proportion only; (y) in the definition
of Spanish FleetCo Deed of Charge and in the context of enforcement of the Dutch
FleetCo Spanish Secured Property (as applicable), be construed as references to
such items to the extent of the Dutch FleetCo Level Spanish Advances Proportion
only; and (z) in the definition of German FleetCo Deed of Charge and in the
context of enforcement of the Dutch FleetCo German Secured Property (as
applicable), be construed as references to such items to the extent of the Dutch
FleetCo Level German Advances Proportion only; and

 

  (xxxvi) the proceeds of enforcement of any security over the Dutch FleetCo
Share Pledge and the Dutch FleetCo Management Documents shall be construed as
being to the extent of the Dutch FleetCo Level Dutch Advances Proportion, Dutch
FleetCo Level Spanish Advances Proportion or the Dutch FleetCo Level German
Advances Proportion, as appropriate.

 

2.2 use of the singular shall include the plural and vice versa;

 

2.3 headings are for ease of reference only and shall be ignored in interpreting
such Relevant Document;

 

2.4 all notices to be given by any Party and all other communications and
documentation which are in any way relevant to such Relevant Document or the
performance or termination of such Relevant Document shall be in the English
language;

 

2.5 any statement qualified by reference to a party’s state of knowledge, belief
or awareness shall be deemed to include an additional statement that, before
making it, the relevant party has made such enquiry as it would be reasonable to
expect it to have made;

 

2.6 the words “include” and “including” are to be construed without limitation;

 

2.7 time shall be of the essence of such Relevant Document; and

 

2.8 a Default (other than an Event of Default) is “continuing” if it has not
been remedied or waived and an Event of Default is “continuing” if it has not
been waived.

 

3 Incorporation of Common Terms and Clause 24 of the Framework Agreement

This Agreement shall have expressly and specifically incorporated into it the
Common Terms and clause 24 (Consents, Amendments, Waivers and Modifications) of
the Framework Agreement as though they were set out in full in this Agreement.
If there is any conflict between this Agreement and the incorporated Common
Terms or clause 24 (Consents, Amendments, Waivers and Modifications) of the
Framework Agreement, such incorporated Common Terms and clause 24 (Consents,
Amendments, Waivers and Modifications) of the Framework Agreement shall prevail.

 

126



--------------------------------------------------------------------------------

4 Governing Law and Jurisdiction

 

4.1 This Agreement and any non-contractual obligations arising out of it or in
connection with it shall be governed by English law.

 

4.2 The courts of England are to have jurisdiction to settle any disputes which
may arise out of or in connection with this Agreement and accordingly any legal
action or proceedings arising out of or in connection with this Agreement may be
brought in such courts. The parties irrevocably submit to the jurisdiction of
such courts and waive any objection to Proceedings in such courts whether on the
ground of venue or on the ground that the Proceedings have been brought in an
inconvenient forum. These submissions are for the benefit of the Issuer Security
Trustee, the FleetCo Security Agent and the Transaction Agent and shall not
limit the right of the Issuer Security Trustee, the FleetCo Security Agent or
the Transaction Agent to take Proceedings in any other court of competent
jurisdiction nor shall the taking of Proceedings in any one or more
jurisdictions preclude the taking of Proceedings in any other jurisdiction
(whether concurrently or not).

 

5 Enforcement

 

5.1 The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
relating to the existence, validity or termination of this Agreement or any
non-contractual obligation arising out of or in connection with this Agreement).

 

5.2 The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no such Party will argue to
the contrary.

 

5.3 This Clause 5 (Enforcement) is for the benefit of the Issuer Secured
Creditors and the FleetCo Secured Creditors only. As a result, no Issuer Secured
Creditor and no FleetCo Secured Creditor shall be prevented from taking
proceedings relating to a Dispute in any other courts with jurisdiction. To the
extent allowed by law, such Parties may take concurrent proceedings in any
number of jurisdictions.

 

127



--------------------------------------------------------------------------------

Schedule 1

The Parties

Part 1

Opcos, Servicers and Lessees

Opcos

 

Name of Opcos

  

Registration number (or equivalent, if any)

Avis Budget Autovermietung GmbH & Co. KG (the “German Opco”)    HRA 3033 Avis
Budget Italia S.p.A. (the “Italian Opco”)    00421940586 Avis Alquile un Coche
S.A. (the “Spanish Opco”)    A28152767 Avis Budget Autoverhuur B.V. (the “Dutch
Opco”)    33129079 in The Netherlands Avis Location de Voitures SAS (the “French
Opco”)    652 023 961 RCS Nanterre

Servicers (excluding the Central Servicer)

 

Name of Servicers

  

Registration number (or equivalent, if any)

Avis Alquile un Coche S.A. (the “Spanish Servicer”) in respect of Dutch
FleetCo’s fleet in Spain    A28152767 In respect of Italian FleetCo: Avis Budget
Italia S.p.A. (the “Italian Servicer”)    00421940586 In respect of French
FleetCo: Avis Location de Voitures SAS (the “French Servicer”)    652 023 961
RCS Nanterre

Lessees

 

Name of Lessees

  

Registration number (or equivalent, if any)

Avis Budget Autovermietung GmbH & Co. KG (as lessee under the Master German
Fleet Lease Agreement)    HRA 3033 Avis Budget Italia S.p.A. (as lessee under
the Italian Master Lease Agreement)    00421940586 Avis Alquile un Coche S.A.
(as lessee under the Spanish Master Lease Agreement)    A28152767 Avis Budget
Autoverhuur B.V. (as lessee under the Master Dutch Fleet Lease Agreement)   
33129079 in The Netherlands Avis Location de Voitures SAS (as lessee under the
French Master Lease Agreement)    652 023 961 RCS Nanterre

 

128



--------------------------------------------------------------------------------

Central Servicer

 

Name

  

Registration number (or equivalent, if any)

Avis Finance Company Ltd    02123807

Part 2

FleetCos

 

Name of FleetCos Jurisdiction of incorporation and legal form

  

Registration number (or equivalent, if any)

FinCar Fleet B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) (the “Dutch FleetCo”)    55227732
Fincar Fleet B.V., Sucursal en España, the Spanish branch of FINCAR FLEET B.V.
(a private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of Netherlands) with registered
address at Avenida Manoteras, nº 32, 28050 Madrid, Spain and Spanish fiscal
identification number W0037096E and registered at the Mercantile Registry in
Madrid under volume 28809, page 190, section 8th and sheet M-518708 (the “Dutch
FleetCo, Spanish Branch”)    W0037096E Avis Budget Italia S.p.A. Fleet Co.
S.A.p.A., a partnership limited by shares (the “Italian FleetCo”)   
097550851009 AB FleetCo a simplified limited stock company (société par actions
simplifiée) (the “French FleetCo”)    799 383 997 R.C.S. Beauvais

 

129



--------------------------------------------------------------------------------

Part 3

The Account Banks

 

Name of Account Bank

  

Registration number (or equivalent, if any)

Deutsche Bank AG, London Branch (the “Issuer Account Bank”)    HRB 30 000,
branch number BR00005 Deutsche Bank S.A.E. (the “Dutch FleetCo Spanish Account
Bank”)    A-08000614 Deutsche Bank AG, London Branch (the “Dutch FleetCo Spanish
Account Bank Operator”)    HRB 30 000, branch number BR00005 Deutsche Bank
S.P.A. (the “Italian FleetCo Account Bank”)    01340740156 Deutsche Bank AG (the
“Dutch FleetCo German Account Bank”)    HRB 30 000 Deutsche Bank AG, London
Branch (the “Dutch FleetCo German Account Bank Operator”)    HRB 30 000, branch
number BR00005 Deutsche Bank AG, Amsterdam Branch (the “Dutch FleetCo Dutch
Account Bank”)    HRB 30 000, branch number 33304583 Deutsche Bank AG, London
Branch (the “Dutch FleetCo Dutch Account Bank Operator”)    HRB 30 000, branch
number BR00005 Deutsche Bank AG, Paris Branch (the “French FleetCo Account
Bank”)    HRB 30 000, branch number 310327481 Deutsche Bank AG, London Branch
(the “French FleetCo Account Bank Operator”)    HRB 30 000, branch number
BR00005

 

130



--------------------------------------------------------------------------------

Part 4

The Senior Noteholders

 

Names of Senior Noteholders

 

Registration number (or equivalent, if any)

Blue Finn S.a.r.l., Luxembourg, Küsnacht Branch   CH-020.9.003.783-3 Crédit
Agricole Corporate and Investment Bank   304187701 Deutsche Bank AG, London
Branch   HRB 30 000, branch number BR00005 Natixis   542044524 Scotiabank Europe
plc   00817692 Elektra Purchase No. 34 Limited   548807 Jupiter Securitization
Company LLC   223771 JPMorgan Chase Bank, N.A.   2118141

 

131



--------------------------------------------------------------------------------

This Agreement has been entered into on the date stated at the beginning.

 

132



--------------------------------------------------------------------------------

Execution Page

 

Issuer SIGNED by a duly authorised attorney of CARFIN FINANCE INTERNATIONAL
LIMITED By:  

 

Name:   Title:   FleetCo Holdings SIGNED by a duly authorised attorney of CARFIN
FINANCE HOLDINGS LIMITED By:  

 

Name:   Title:   Transaction Agent and Arranger CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK By:  

 

Name:   Title:  

 

133



--------------------------------------------------------------------------------

Issuer Security Trustee DEUTSCHE TRUSTEE COMPANY LIMITED By:  

 

Name:   Title:   By:  

 

Name:   Title:   FleetCo Security Agent CREDIT AGRICOLE CORPORATE AND INVESTMENT
BANK By:  

 

Name:   Title:  

 

134



--------------------------------------------------------------------------------

The Opcos AVIS BUDGET AUTOVERMIETUNG GMBH & CO. KG (as German Opco) By:

 

Name: Title: AVIS BUDGET ITALIA S.P.A. (as Italian Opco) By:

 

Name: Title: AVIS ALQUILE UN COCHE S.A.
(as Spanish Opco) By:

 

Name: Title: AVIS BUDGET AUTOVERHUUR B.V.
(as Dutch Opco) By:

 

Name: Title: AVIS LOCATION DE VOITURES SAS
(as French Opco) By:

 

Name: Title:

 

135



--------------------------------------------------------------------------------

The Lessees AVIS BUDGET AUTOVERMIETUNG GMBH & CO. KG (as Lessee) By:

 

Name: Title: AVIS BUDGET ITALIA S.P.A. (as Lessee) By:

 

Name: Title: AVIS ALQUILE UN COCHE S.A.
(as Lessee) By:

 

Name: Title: AVIS BUDGET AUTOVERHUUR B.V.
(as Lessee) By:

 

Name: Title: AVIS LOCATION DE VOITURES SAS
(as Lessee) By:

 

Name: Title:

 

136



--------------------------------------------------------------------------------

The Servicers AVIS ALQUILE UN COCHE S.A.
(as Spanish Servicer) By:

 

Name: Title:

AVIS FINANCE COMPANY LIMITED (as Central Servicer)

By:

 

By:

 

Name:

Name:

Director

Director/Secretary AVIS BUDGET ITALIA S.P.A.
(as Italian Servicer) By:

 

Name: Title: AVIS LOCATION DE VOITURES SAS
(as French Servicer) By:

 

Name: Title:

 

137



--------------------------------------------------------------------------------

The FleetCos FINCAR FLEET B.V. (as Dutch FleetCo) By:

 

Name: Title: Managing Director/Proxyholder A By:

 

Name: Title: Managing Director/Proxyholder B FINCAR FLEET B.V., SUCURSAL EN
ESPAÑA
(as Dutch FleetCo, Spanish Branch) By:

 


Name: Beatriz Diez Arranz Title: Dutch FleetCo, Spanish Branch representative
AVIS BUDGET ITALIA S.P.A. FLEET CO. S.A.P.A.
(as Italian FleetCo) By:

 

Name: Title: AB FLEETCO (as French FleetCo)

By:

 

Name: Title:

 

138



--------------------------------------------------------------------------------

Parent AVIS BUDGET CAR RENTAL, LLC By:

 

Name: Title: Finco, Italian VAT Lender and Subordinated Lender AVIS FINANCE
COMPANY LIMITED By:

 

By:

 

Name: Name: Director Director/Secretary VAT Sharing Italian Opco AVIS BUDGET
ITALIA S.P.A. By:

 

Name: Title: Avis Europe AVIS BUDGET EMEA LIMITED By:

 

Name: Title:

 

139



--------------------------------------------------------------------------------

The Account Banks DEUTSCHE BANK AG, LONDON BRANCH
(as Issuer Account Bank) By:  

 

Name:   Title:   By:  

 

Name:   Title:   DEUTSCHE BANK S.A.E.
(as Dutch FleetCo Spanish Account Bank) By:  

 

Name:   Title:   By:  

 

Name:   Title:   DEUTSCHE BANK AG, LONDON BRANCH
(as Dutch FleetCo Spanish Account Bank Operator) By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

140



--------------------------------------------------------------------------------

DEUTSCHE BANK AG
(as Dutch FleetCo German Account Bank) By:  

 

Name:   Title:   By:  

 

Name:   Title:   DEUTSCHE BANK S.P.A.
(as Italian FleetCo Account Bank) By:  

 

Name:   Title:   By:  

 

Name:   Title:   DEUTSCHE BANK AG, LONDON BRANCH
(as Dutch FleetCo German Account Bank Operator) By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

141



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, AMSTERDAM BRANCH
(as Dutch FleetCo Dutch Account Bank) By:

 

Name: Title: By:

 

Name: Title: DEUTSCHE BANK AG, LONDON BRANCH
(as Dutch FleetCo Dutch Account Bank Operator) By:

 

Name: Title: By:

 

Name: Title:

 

142



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, PARIS BRANCH
(as French FleetCo Account Bank) By:

 

Name: Title: By:

 

Name: Title: DEUTSCHE BANK AG, LONDON BRANCH
(as French FleetCo Account Bank Operator) By:

 

Name: Title: By:

 

Name: Title:

 

143



--------------------------------------------------------------------------------

Issuer Cash Manager DEUTSCHE BANK AG, LONDON BRANCH By:

 

Name: Title: By:

 

Name: Title:

 

144



--------------------------------------------------------------------------------

The FleetCo Back-up Cash Managers DEUTSCHE BANK AG, LONDON BRANCH
(as FleetCo German Back-up Cash Manager) By:

 

Name: Title: By:

 

Name: Title: DEUTSCHE BANK AG, LONDON BRANCH
(as FleetCo Italian Back-up Cash Manager) By:

 

Name: Title: By:

 

Name: Title: DEUTSCHE BANK AG, LONDON BRANCH
(as FleetCo Spanish Back-up Cash Manager) By:

 

Name: Title: By:

 

Name: Title:

 

145



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, LONDON BRANCH
(as FleetCo Dutch Back-up Cash Manager) By:

 

Name: Title: By:

 

Name: Title: DEUTSCHE BANK AG, LONDON BRANCH
(as FleetCo French Back-up Cash Manager) By:

 

Name: Title: By:

 

Name: Title:

 

146



--------------------------------------------------------------------------------

The Senior Noteholders For and on behalf of BLUE FINN S.A.R.L., LUXEMBOURG,
KÜSNACHT BRANCH
(as a Senior Noteholder) By:

 

Authorised Signatory: CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (as a Senior
Noteholder) By:

 

Name: Title: DEUTSCHE BANK AG, LONDON BRANCH
(as a Senior Noteholder) By:

 

Name: Title: By:

 

Name: Title: NATIXIS (as a Senior Noteholder) By:

 

Name: Title:

 

147



--------------------------------------------------------------------------------

SCOTIABANK EUROPE PLC
(as a Senior Noteholder) By:

 

Name: Title: By:

 

Name: Title: French Intermediary Bank CREDIT AGRICOLE CORPORATE AND INVESTMENT
BANK By:

 

Name: Title:

 

148



--------------------------------------------------------------------------------

The Corporate Services Providers

INTERTRUST (NETHERLANDS) B.V.

(as a Dutch FleetCo Corporate Services Provider)

By:

 

Name: Title: By:

 

Name: Title: VISTRA B.V. (as a Dutch FleetCo Corporate Services Provider) By:

 

Name: Title: By:

 

Name: Title:

STRUCTURED FINANCE MANAGEMENT (IRELAND) LIMITED

(as Issuer Corporate Services Provider and FleetCo Holdings Corporate Services
Provider)

By:

 

Name: Title:

 

149



--------------------------------------------------------------------------------

Registrar DEUTSCHE BANK LUXEMBOURG S.A. By:

 

Name: Title: By:

 

Name: Title:

 

150



--------------------------------------------------------------------------------

The FCT FCT CARFIN Represented by Eurotitrisation as FCT Management Company By:

 

Name: Title: FCT Custodian CACEIS BANK FRANCE By:

 

Name: Title: FCT Servicer CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK By:

 

Name: Title:

 

151



--------------------------------------------------------------------------------

The Liquidation Agent FISERV AUTOMOTIVE SOLUTIONS, INC. By:

 

Name: Title: The Hedge Counterparties DEUTSCHE BANK AG By:

 

Name: Title: CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK By:

 

Name: Title:

 

152



--------------------------------------------------------------------------------

Execution Page

 

Issuer and FCT Noteholder

SIGNED AND DELIVERED AS A DEED

for and on behalf of

CARFIN FINANCE INTERNATIONAL LIMITED

by its lawfully appointed attorney: /s/ Karen McCrave

Name: KAREN MCCRAVE Title: ATTORNEY AT FACT

 

in the presence of /s/ Patsy O’Sullivan Name: PATSY O’SULLIVAN Address: 1
GRANT’S ROW, LOWER MOUNT STREET, DUBLIN 2, IRELAND Occupation ANALYST

 

12



--------------------------------------------------------------------------------

Transaction Agent and Arranger EXECUTED AS A DEED on behalf of CREDIT AGRICOLE
CORPORATE AND INVESTMENT BANK By:

/s/ Edith Lusson

Name: EDITH LUSSON Title: MANAGING DIRECTOR

 

in the presence of /s/ Cécile Roulier Name: CÉCILE ROULIER Address: 9 QUAI PAUL
DOUMER, 92920 PARIS Occupation BANKER

 

13



--------------------------------------------------------------------------------

Issuer Security Trustee The common seal of

DEUTSCHE TRUSTEE COMPANY LIMITED

was affixed to this DEED in the presence of:

/s/ Nick Rogivue Name: NICK ROGIVUE Associate Director:

 

/s/ Leigh Cobb Name: LEIGH COBB Associate Director:

 

 

14



--------------------------------------------------------------------------------

FleetCo Security Agent EXECUTED AS A DEED on behalf of CREDIT AGRICOLE CORPORATE
AND INVESTMENT BANK By:

/s/ Edith Lusson

Name: EDITH LUSSON Title: MANAGING DIRECTOR

 

in the presence of /s/ Cécile Roulier Name: CÉCILE ROULIER Address: 9 QUAI PAUL
DOUMER, 92920 PARIS Occupation BANKER

 

15



--------------------------------------------------------------------------------

The Opcos EXECUTED AS A DEED on behalf of
AVIS BUDGET AUTOVERMIETUNG GMBH & CO. KG
(as German Opco) By:

/s/ Martin Gruber

Name: MARTIN GRUBER Title: MANAGING DIRECTOR

 

in the presence of /s/ Inge König Name: INGE KÖNIG Address: MUEHLWEG 10, 61479
GLASHUETTEN, GERMANY Occupation ASSISTANT TO MANAGING DIRECTOR

 

16



--------------------------------------------------------------------------------

The Opcos EXECUTED AS A DEED on behalf of AVIS BUDGET ITALIA S.P.A. (as Italian
Opco) By:

/s/ Gianluca Testa

Name: GIANLUCA TESTA Title: MANAGING DIRECTOR

 

in the presence of /s/ Cristina Alonso Name: CRISTINA ALONSO Address: AUDA.
MANOTERAS, 32.28050, MADRID Occupation LAWYER

 

17



--------------------------------------------------------------------------------

The Opcos EXECUTED AS A DEED on behalf of AVIS BUDGET ITALIA S.P.A. (as VAT
Sharing Italian Opco) By:  

/s/ Gianluca Testa

Name:   GIANLUCA TESTA Title:   MANAGING DIRECTOR

 

in the presence of /s/ Cristina Alonso Name:   CRISTINA ALONSO Address:   AUDA.
MANOTERAS, 32.28050, MADRID Occupation   LAWYER

 

18



--------------------------------------------------------------------------------

The Opcos EXECUTED AS A DEED on behalf of AVIS ALQUILE UN COCHE S.A.
(as Spanish Opco) By:  

/s/ Gianluca Testa

Name:   GIANLUCA TESTA Title:   MANAGING DIRECTOR

 

19



--------------------------------------------------------------------------------

The Opcos EXECUTED AS A DEED on behalf of

AVIS BUDGET AUTOVERHUUR B.V.

(as Dutch Opco)

By:  

/s/ Laurent Sculier

Name:   LAURENT SCULIER Title:   FLEET & REMARKETING DIRECTOR

 

in the presence of /s/ Sarah Coens Name:   SARAH COENS Address:   1 RUE DU GAL,
LECLERC, 92800, PUTEAUX Occupation   LEGAL MANAGER

 

20



--------------------------------------------------------------------------------

The Opcos EXECUTED AS A DEED on behalf of AVIS LOCATION DE VOITURES SAS
(as French Opco) By:

/s/ Renato De Lussu

Name: RENATO DE LUSSU Title: CFO

 

in the presence of /s/ Sarah Coens Name: SARAH COENS Address: 1 RUE DU GÉNÉRAL,
LECLERC, 92800, PUTEAUX Occupation LEGAL MANAGER

 

21



--------------------------------------------------------------------------------

The Servicers EXECUTED AS A DEED on behalf of AVIS ALQUILE UN COCHE S.A.
(as Spanish Servicer) By:

/s/ Gianluca Testa

Name: GIANLUCA TESTA Title: MANAGING DIRECTOR

 

22



--------------------------------------------------------------------------------

The Servicers EXECUTED AS A DEED on behalf of AVIS FINANCE COMPANY LIMITED (as
Central Servicer) By: /s/ Joanna Spiers By: /s/ Gail Jones Name: JOANNA SPIERS
Name: GAIL JONES Director Director/Secretary

 

23



--------------------------------------------------------------------------------

The Servicers EXECUTED AS A DEED on behalf of

AVIS BUDGET ITALIA S.P.A.

(as Italian Servicer)

By:

/s/ Gianluca Testa

Name: GIANLUCA TESTA Title: MANAGING DIRECTOR

 

in the presence of /s/ Cristina Alonso Name: CRISTINA ALONSO Address: AUDA.
MANOTERAS, 32.28050, MADRID Occupation LAWYER

 

24



--------------------------------------------------------------------------------

The Servicers EXECUTED AS A DEED on behalf of

AVIS LOCATION DE VOITURES SAS

(as French Servicer)

By:

/s/ Renato De Lussu

Name: RENATO DE LUSSU Title: CFO

 

in the presence of /s/ Sarah Coens Name: SARAH COENS Address: 1 RUE DU GAL,
LECLERC, 92800, PUTEAUX Occupation LEGAL MANAGER

 

25



--------------------------------------------------------------------------------

The Lessees EXECUTED AS A DEED on behalf of AVIS BUDGET AUTOVERMIETUNG GMBH &
CO. KG (as German Lessee) By:

/s/ Martin Gruber

Name: MARTIN GRUBER Title: MANAGING DIRECTOR

 

in the presence of /s/ Inge König Name: INGE KÖNIG Address: MUEHLWEG 10, 61479
GLASHUETTEN, GERMANY Occupation ASSISTANT TO MANAGING DIRECTOR

 

26



--------------------------------------------------------------------------------

The Lessees EXECUTED AS A DEED on behalf of

AVIS BUDGET ITALIA S.P.A.

(as Italian Lessee)

By:

/s/ Gianluca Testa

Name: GIANLUCA TESTA Title: MANAGING DIRECTOR

 

in the presence of /s/ Cristina Alonso Name: CRISTINA ALONSO Address: AUDA.
MANOTERAS, 32 28050, MADRID Occupation LAWYER

 

27



--------------------------------------------------------------------------------

The Lessees EXECUTED AS A DEED on behalf of

AVIS ALQUILE UN COCHE S.A.

(as Spanish Lessee)

By:

/s/ Gianluca Testa

Name: GIANLUCA TESTA Title: MANAGING DIRECTOR

 

28



--------------------------------------------------------------------------------

The Lessees EXECUTED AS A DEED on behalf of AVIS BUDGET AUTOVERHUUR B.V.
(as Dutch Lessee) By:  

/s/ Laurent Sculier

Name:   LAURENT SCULIER Title:   FLEET & REMARKETING DIRECTOR

 

in the presence of /s/ Sarah Coens Name:   SARAH COENS Address:   1 RUE DU GAL,
LECLERC, 92800, PUTEAUX Occupation   LEGAL MANAGER

 

29



--------------------------------------------------------------------------------

The Lessees EXECUTED AS A DEED on behalf of AVIS LOCATION DE VOITURES SAS
(as French Lessee) By:  

/s/ Renato De Lussu

Name:   RENATO DE LUSSU Title:   CFO

 

in the presence of /s/ Sarah Coens Name:   SARAH COENS Address:   1 RUE DU GAL,
LECLERC, 92800, PUTEAUX Occupation   LEGAL MANAGER

 

30



--------------------------------------------------------------------------------

FleetCo Holdings SIGNED AND DELIVERED AS A DEED for and on behalf of CARFIN
FINANCE HOLDINGS LIMITED by its lawfully appointed attorney: /s/ Karen McCrave
Name:   KAREN MCCRAVE Title:   ATTORNEY AT FACT

 

in the presence of /s/ Patsy O’Sullivan Name:   PATSY O’SULLIVAN Address:   1
GRANT’S ROW, LOWER MOUNT STREET, DUBLIN 2, IRELAND Occupation   ANALYST

 

31



--------------------------------------------------------------------------------

The FleetCos EXECUTED AS A DEED on behalf of FINCAR FLEET B.V. (as Dutch
FleetCo) By:  

/s/ P.D. Haverkamp-Idema

Name:   P.D. HAVERKAMP-IDEMA Title:   Managing Director / Proxyholder A By:  

/s/ B.W. De Sonnaville

Name:   B.W. DE SONNAVILLE Title:   Managing Director / Proxyholder B

 

32



--------------------------------------------------------------------------------

The FleetCos EXECUTED AS A DEED on behalf of FINCAR FLEET B.V., SUCURSAL EN
ESPAÑA (as Dutch FleetCo, Spanish Branch) By:  

/s/ Beatriz Diez Arranz

Name:   BEATRIZ DIEZ ARRANZ Title:   Dutch FleetCo, Spanish Branch
representative

 

33



--------------------------------------------------------------------------------

The FleetCos EXECUTED AS A DEED on behalf of
AVIS BUDGET ITALIA S.P.A. FLEET CO. S.A.P.A.
(as Italian FleetCo) By:

/s/ Gianluca Testa

Name: GIANLUCA TESTA Title: MANAGING DIRECTOR

 

in the presence of /s/ Cristina Alonso Name: CRISTINA ALONSO Address: AUDA.
MANOTERAS, 32.28050, MADRID Occupation LAWYER

 

34



--------------------------------------------------------------------------------

The FleetCos EXECUTED AS A DEED on behalf of AB FLEETCO (as French FleetCo) By:

/s/ Frédéric LeGuide

Name: FRÉDÉRIC LEGUIDE Title: REPRESENTATIVE OF MAS FRANCE

 

in the presence of /s/ Josefina Parisi Name: JOSEFINA PARISI Address: 21 RUE
CLÉMENT MAROT, 75008,
PARIS, FRANCE Occupation MANAGER – MAS FRANCE

 

35



--------------------------------------------------------------------------------

Parent EXECUTED AS A DEED on behalf of AVIS BUDGET CAR RENTAL, LLC By:

/s/ Rochelle Tarlowe

Name: ROCHELLE TARLOWE Title: VICE PRESIDENT AND TREASURER

 

in the presence of /s/ Erik Johnson Name: ERIK JOHNSON Address: 6 SYLVAN WAY,
PARSIPPANY, NJ 07054 Occupation CORPORATE COUNSEL

 

36



--------------------------------------------------------------------------------

Finco, Italian VAT Lender, Dutch VAT Lender and the Subordinated Lender EXECUTED
AS A DEED on behalf of AVIS FINANCE COMPANY LIMITED By: /s/ Joanna Spiers By:
/s/ Gail Jones Name: JOANNA SPIERS Name: GAIL JONES Director Director/Secretary

 

37



--------------------------------------------------------------------------------

EXECUTED AS A DEED on behalf of Avis Europe AVIS BUDGET EMEA LIMITED By:

/s/ Martyn Smith

Name: MARTYN SMITH Title: DIRECTOR

 

in the presence of /s/ Erik Johnson Name: ERIK JOHNSON Address: 6 SYLVAN WAY,
PARSIPPANY, NJ 07054 Occupation CORPORATE COUNSEL

 

38



--------------------------------------------------------------------------------

The Account Banks

DEUTSCHE BANK AG, LONDON BRANCH

(as Issuer Account Bank)

EXECUTED AS A DEED By: /s/ Nick Rogivue Name: NICK ROGIVUE Title: VICE PRESIDENT
By: /s/ Leigh Cobb Name: LEIGH COBB Title: VICE PRESIDENT

 

39



--------------------------------------------------------------------------------

EXECUTED AS A DEED on behalf of DEUTSCHE BANK S.A.E. (as Dutch FleetCo Spanish
Account Bank) By:

/s/ Thomas Steimann

Name: THOMAS STEIMANN Title: DIRECTOR By:

/s/ Javier DiGirolamo

Name: JAVIER DIGIROLAMO Title: VICE PRESIDENT

 

40



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, LONDON BRANCH

(as Dutch FleetCo Spanish Account Bank Operator)

EXECUTED AS A DEED By:

/s/ Nick Rogivue

Name: NICK ROGIVUE Title: VICE PRESIDENT By:

/s/ Leigh Cobb

Name: LEIGH COBB Title: VICE PRESIDENT

 

41



--------------------------------------------------------------------------------

EXECUTED AS A DEED on behalf of DEUTSCHE BANK S.P.A. (as Italian FleetCo Account
Bank) By:

/s/ Solidea B. Maccioni

Name: SOLIDEA B. MACCIONI Title: VP By:

/s/ Emanuela Di Felice

Name: EMANUELA DI FELICE Title: AVP

 

42



--------------------------------------------------------------------------------

EXECUTED AS A DEED on behalf of DEUTSCHE BANK AG (as Dutch FleetCo German
Account Bank) By:

/s/ Vivien Wichmann

Name: VIVIEN WICHMANN Title: VICE PRESIDENT By:

/s/ Bernd Birck

Name: BERND BIRCK Title: VICE PRESIDENT

 

43



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, LONDON BRANCH

(as Dutch FleetCo German Account Bank Operator)

EXECUTED AS A DEED By:

/s/ Nick Rogivue

Name: NICK ROGIVUE Title: VICE PRESIDENT By:

/s/ Leigh Cobb

Name: LEIGH COBB Title: VICE PRESIDENT

 

44



--------------------------------------------------------------------------------

EXECUTED AS A DEED on behalf of DEUTSCHE BANK AG, AMSTERDAM BRANCH (as Dutch
FleetCo Dutch Account Bank) By:  

/s/ Jan Roos

Name:   JAN ROOS Title:   VP By:  

/s/ Jeroen Blok

Name:   JEROEN BLOK Title:   DIRECTOR

 

45



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, LONDON BRANCH
(as Dutch FleetCo Dutch Account Bank Operator) EXECUTED AS A DEED By:  

/s/ Nick Rogivue

Name:   NICK ROGIVUE Title:   VICE PRESIDENT By:  

/s/ Leigh Cobb

Name:   LEIGH COBB Title:   VICE PRESIDENT

 

46



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, LONDON BRANCH
(as French FleetCo Account Bank Operator) EXECUTED AS A DEED By:  

/s/ Nick Rogivue

Name:   NICK ROGIVUE Title:   VICE PRESIDENT By:  

/s/ Leigh Cobb

Name:   LEIGH COBB Title:   VICE PRESIDENT

 

47



--------------------------------------------------------------------------------

EXECUTED AS A DEED on behalf of DEUTSCHE BANK AG, PARIS BRANCH
(as French FleetCo Account Bank) By:  

/s/ Xavier Connen

Name:   XAVIER CONNEN Title:   AUTHORISED SIGNATORY By:  

/s/ Catherine Bonnouvrier

Name:   CATHERINE BONNOUVRIER Title:   VP

 

48



--------------------------------------------------------------------------------

Issuer Cash Manager DEUTSCHE BANK AG, LONDON BRANCH EXECUTED AS A DEED By:  

/s/ Nick Rogivue

Name:   NICK ROGIVUE Title:   VICE PRESIDENT By:  

/s/ Leigh Cobb

Name:   LEIGH COBB Title:   VICE PRESIDENT

 

49



--------------------------------------------------------------------------------

The FleetCo Back-up Cash Managers

DEUTSCHE BANK AG, LONDON BRANCH

(as FleetCo German Back-up Cash Manager)

EXECUTED AS A DEED By:

/s/ Nick Rogivue

Name: NICK ROGIVUE Title: VICE PRESIDENT By:

/s/ Leigh Cobb

Name: LEIGH COBB Title: VICE PRESIDENT

 

50



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, LONDON BRANCH

(as FleetCo Italian Back-up Cash Manager)

EXECUTED AS A DEED By:

/s/ Nick Rogivue

Name: NICK ROGIVUE Title: VICE PRESIDENT By:

/s/ Leigh Cobb

Name: LEIGH COBB Title: VICE PRESIDENT

 

51



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, LONDON BRANCH

(as FleetCo Spanish Back-up Cash Manager)

EXECUTED AS A DEED By:

/s/ Nick Rogivue

Name: NICK ROGIVUE Title: VICE PRESIDENT By:

/s/ Leigh Cobb

Name: LEIGH COBB Title: VICE PRESIDENT

 

52



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, LONDON BRANCH

(as FleetCo Dutch Back-up Cash Manager)

EXECUTED AS A DEED By:

/s/ Nick Rogivue

Name: NICK ROGIVUE Title: VICE PRESIDENT By:

/s/ Leigh Cobb

Name: LEIGH COBB Title: VICE PRESIDENT

 

53



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, LONDON BRANCH

(as FleetCo French Back-up Cash Manager)

EXECUTED AS A DEED By:

/s/ Nick Rogivue

Name: NICK ROGIVUE Title: VICE PRESIDENT By:

/s/ Leigh Cobb

Name: LEIGH COBB Title: VICE PRESIDENT

 

54



--------------------------------------------------------------------------------

The Senior Noteholder EXECUTED AS A DEED on behalf of CREDIT AGRICOLE CORPORATE
AND INVESTMENT BANK By: /s/ Edith Lusson Name: EDITH LUSSON Title: MANAGING
DIRECTOR

 

in the presence of /s/ Cécile Roulier Name: CÉCILE ROULIER Address: 9 QUAI PAUL
DOUMER, 92920, PARIS Occupation BANKER

 

55



--------------------------------------------------------------------------------

The Senior Noteholder EXECUTED AS A DEED on behalf of DEUTSCHE BANK AG, LONDON
BRANCH By: /s/ Patrick Connors Name: PATRICK CONNORS Title: MANAGING DIRECTOR
By: /s/ Frederic De Benoist Name: FREDERIC DE BENOIST Title: DIRECTOR

 

56



--------------------------------------------------------------------------------

The Senior Noteholder EXECUTED AS A DEED on behalf of NATIXIS By: /s/
Jean-Baptiste Thiery Name: JEAN-BAPTISTE THIERY Title: R.D.

 

in the presence of /s/ Thomas Pons Name: THOMAS PONS Address: 47 QUAI
D’AUSTERLITZ, 75013, PARIS Occupation EXECUTIVE DIRECTOR/BANKER?

 

57



--------------------------------------------------------------------------------

The Senior Noteholder EXECUTED AS A DEED on behalf of SCOTIABANK EUROPE PLC By:
/s/ William Swords Name: WILLIAM SWORDS Title: MANAGING DIRECTOR By: /s/ John
O’Connor Name: JOHN O’CONNOR Title: HEAD OF CREDIT RISK CONTROL

 

58



--------------------------------------------------------------------------------

The Senior Noteholder EXECUTED AS A DEED on behalf of
BLUE FINN S.A.R.L., LUXEMBOURG, KÜSNACHT BRANCH By: /s/ Paul K.C. Spiering Name:
PAUL K.C. SPIERING Title: BRANCH MANAGER

 

in the presence of /s/ Richard Norton Name: RICHARD NORTON Address: 2 KING
EDWARD STREET, EC1A 1HQ Occupation FINANCE

 

59



--------------------------------------------------------------------------------

The Senior Noteholder

SIGNED AND DELIVERED AS A DEED

for and on behalf of

ELEKTRA PURCHASE NO. 34 LIMITED Acting by its duly authorised Attorney By: /s/
Brian Buckley Name: BRIAN BUCKLEY Title: DIRECTOR

 

in the presence of /s/ Abbie O’Connor Name: ABBIE O’CONNOR Address: 17 THE
CRESCENT, INSE BAY, LAYTOWN, CO. MEATH Occupation TRAINEE ADMINISTRATOR

 

60



--------------------------------------------------------------------------------

The Senior Noteholder EXECUTED AS A DEED on behalf of JUPITER SECURITIZATION
COMPANY LLC By JPMorgan Chase Bank N.A., its attorney-in-fact By: /s/ Corina
Mills Name: CORINA MILLS Title: EXECUTIVE DIRECTOR By: /s/ Alan P. English Name:
ALAN P. ENGLISH Title: EXECUTIVE DIRECTOR

 

61



--------------------------------------------------------------------------------

The Senior Noteholder EXECUTED AS A DEED on behalf of JPMORGAN CHASE BANK, N.A.
By: /s/ Corina Mills Name: CORINA MILLS Title: EXECUTIVE DIRECTOR By: /s/ Alan
P. English Name: ALAN P. ENGLISH Title: EXECUTIVE DIRECTOR

 

62



--------------------------------------------------------------------------------

French Intermediary Bank EXECUTED AS A DEED on behalf of CREDIT AGRICOLE
CORPORATE AND INVESTMENT BANK By:

/s/ Edith Lusson

Name: EDITH LUSSON Title: MANAGING DIRECTOR

 

in the presence of /s/ Cécile Roulier Name: CÉCILE ROULIER Address: 9 QUAI PAUL
DOUMER, 92920, PARIS Occupation BANKER

 

63



--------------------------------------------------------------------------------

The Corporate Services Providers EXECUTED AS A DEED on behalf of INTERTRUST
(NETHERLANDS) B.V. (as a Dutch FleetCo Corporate Services Provider) By:

/s/ P.D. Haverkamp-Idema

By:

/s/ Edwin Van Ankeren

Name: P.D. HAVERKAMP-IDEMA Name: EDWIN VAN ANKEREN Title: PROXYHOLDER Title:
PROXY HOLDER

 

64



--------------------------------------------------------------------------------

EXECUTED AS A DEED on behalf of VISTRA B.V. (as a Dutch FleetCo Corporate
Services Provider) By:

/s/ B.W. De Sonnaville

By:

/s/ J. J. Van Ginkel

Name: B.W. DE SONNAVILLE Name: J. J VAN GINKEL Title: PROXY HOLDER Title:
DIRECTOR

 

65



--------------------------------------------------------------------------------

PRESENT when the COMMON SEAL of

STRUCTURED FINANCE MANAGEMENT (IRELAND) LIMITED

(as Issuer Corporate Services Provider and FleetCo Holdings Corporate Services
Provider)

was affixed hereto and this DEED was delivered

 

/s/ Jonathan Hanly

Name: JONATHAN HANLY Director

/s/ Siobhán Hallissey

Name: SIOBHÁN HALLISSEY Director / Company Secretary

.

 

66



--------------------------------------------------------------------------------

Registrar EXECUTED AS A DEED on behalf of DEUTSCHE BANK LUXEMBOURG S.A. By: /s/
Nick Rogivue Name: NICK ROGIVUE Title: ATTORNEY By:

/s/ Leigh Cobb

Name: LEIGH COBB Title: ATTORNEY

 

67



--------------------------------------------------------------------------------

FCT Servicer EXECUTED AS A DEED on behalf of CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK By:

/s/ Edith Lusson

Name: EDITH LUSSON Title: MANAGING DIRECTOR

 

in the presence of /s/ Cécile Roulier Name: CÉCILE ROULIER Address: 9 QUAI PAUL
DOUMER, 92920, PARIS Occupation BANKER

 

68



--------------------------------------------------------------------------------

FCT CARFIN Represented by Eurotitrisation EXECUTED AS A DEED on behalf of
EUROTITRISATION By:

/s/ Jean-March Leger

Name: JEAN-MARCH LEGER Title: DIRECTEUR GÉNÉRAL

 

in the presence of /s/ Cécile Fossati Name: CÉCILE FOSSATI Address: 41 RUE
DELIZY, 93500, PANTIN, FRANCE Occupation LEGAL DEPARTMENT

 

69



--------------------------------------------------------------------------------

FCT Custodian EXECUTED AS A DEED on behalf of CACEIS BANK FRANCE By:  

/s/ Carine Echelard

Name:   CARINE ECHELARD Title:   CHIEF EXECUTIVE OFFICER

 

in the presence of /s/ Philippe Bourgues Name:   PHILIPPE BOURGUES Address:  
CACEIS INVESTOR SERVICES, 1-3 PLACE VALHUBERT, 75206, PARIS, CEDEX 13, FRANCE
Occupation   DEPUTY CEO

 

70



--------------------------------------------------------------------------------

FCT Registrar EXECUTED AS A DEED on behalf of CACEIS CORPORATE TRUST By:  

/s/ Lionel Barthelemy

Name:   LIONEL BARTHELEMY Title:   DIRECTEUR GÉNÉRAL DÉLÉGUÉ

 

in the presence of /s/ Julie Huguet Lepers Name:   JULIE HUGUET LEPERS Address:
  CACEIS CORPORATE TRUST, 1-3 PLACE VALHUBERT, 75013, PARIS Occupation  
RESPONSABLE JURIDIQUE

 

71



--------------------------------------------------------------------------------

The Issuer Hedge Counterparty EXECUTED as a deed on behalf of THE BANK OF NOVA
SCOTIA By:  

/s/ Chris Kulima

Name:   CHRIS KULIMA Title:   DIRECTOR

 

in the presence of /s/ Nikhil Varki Name:   NIKHIL VARKI Address:   250 VESEY
ST, NEW YORK, NY 10281 Occupation   DIRECTOR

 

72



--------------------------------------------------------------------------------

The Issuer Hedge Counterparty EXECUTED as a deed on behalf of CREDIT AGRICOLE
CORPORATE AND INVESTMENT BANK By:  

/s/ Rachel Tresser

Name:   RACHEL TRESSER Title:   MANAGING DIRECTOR

 

in the presence of /s/ Schlomo Schiff Name:   SCHLOMO SCHIFF Address:   1301 6TH
AVE, NEW YORK, NY, USA Occupation   BANKER

 

By:  

/s/ Christine Cremel

Name:   CHRISTINE CREMEL Title:   MANAGING DIRECTOR

 

73